 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2055 
 
AN ACT 
Making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2012, and for other purposes. 
 
 
1.Short title 
This Act may be cited as the Consolidated Appropriations Act, 2012. 
2.Table of contents 
The table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Statement of appropriations. 
Sec. 5. Availability of funds. 
 
Division A—Department of Defense Appropriations Act, 2012 
Title I—Military Personnel  
Title II—Operation and Maintenance  
Title III—Procurement  
Title IV—Research, Development, Test and Evaluation  
Title V—Revolving and Management Funds  
Title VI—Other Department of Defense Programs  
Title VII—Related agencies  
Title VIII—General provisions 
Title IX—Overseas contingency operations 
Division B—Energy and Water Development Appropriations Act, 2012 
Title I—Corps of Engineers—Civil  
Title II—Department of the Interior  
Title III—Department of Energy  
Title IV—Independent agencies  
Title V—General provisions  
Division C—Financial Services and General Government Appropriations Act, 2012 
Title I—Department of the Treasury  
Title II—Executive Office of the President and Funds Appropriated to the President 
Title III—The Judiciary 
Title IV—District of Columbia 
Title V—Independent agencies 
Title VI—General provisions—This Act 
Title VII—General provisions—Government-wide 
Title VIII—General provisions—District of Columbia 
Division D—Department of Homeland Security Appropriations Act, 2012 
Title I—Departmental management and operations 
Title II—Security, enforcement, and investigations 
Title III—Protection, preparedness, response, and recovery 
Title IV—Research and development, training, and services 
Title V—General provisions 
Division E—Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 
Title I—Department of the Interior  
Title II—Environmental Protection Agency  
Title III—Related agencies  
Title IV—General provisions  
Division F—Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2012 
Title I—Department of Labor 
Title II—Department of Health and Human Services 
Title III—Department of Education  
Title IV—Related agencies 
Title V—General provisions  
Division G—Legislative Branch Appropriations Act, 2012 
Title I—Legislative branch 
Title II—General provisions 
Division H—Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2012 
Title I—Department of Defense  
Title II—Department of Veterans Affairs  
Title III—Related agencies  
Title IV—Overseas contingency operations  
Title V—General provisions  
Division I—Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 
Title I—Department of State and related agency 
Title II—United States Agency for International Development 
Title III—Bilateral economic assistance  
Title IV—International security assistance 
Title V—Multilateral assistance  
Title VI—Export and investment assistance 
Title VII—General provisions 
Title VIII—Overseas contingency operations 
 
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. 
4.Statement of appropriations 
The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2012. 
5.Availability of fundsEach amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
ADepartment of Defense Appropriations Act, 2012 
I 
Military personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty, (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $43,298,409,000. Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $26,803,334,000. Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $13,635,136,000. Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $28,096,708,000. Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,289,407,000. Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,935,544,000. Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $644,722,000. Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,712,705,000. National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under section 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $7,585,645,000. National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under section 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,088,929,000. 
IIoperation and maintenanceOperation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law; and not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes, $31,072,902,000.Operation and Maintenance, NavyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law; and not to exceed $14,804,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes, $38,120,821,000.Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $5,542,937,000.Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law; and not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes, $34,985,486,000.Operation and maintenance, defense-Wide(including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $30,152,008,000: 
Provided, That not more than $47,026,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: 
Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: 
Provided further, That of the funds provided under this heading, not less than $34,311,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): 
Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: 
Provided further, That $8,420,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: 
Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,071,733,000.Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,305,134,000.Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $271,443,000.Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,274,359,000.Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $6,924,932,000.Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,098,780,000.United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $13,861,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, army(including transfer of funds)For the Department of the Army, $346,031,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, navy(including transfer of funds)For the Department of the Navy, $308,668,000, to remain available until transferred: 
Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, air force(including transfer of funds)For the Department of the Air Force, $525,453,000, to remain available until transferred: 
Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, defense-Wide(including transfer of funds)For the Department of Defense, $10,716,000, to remain available until transferred: 
Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(including transfer of funds)For the Department of the Army, $326,495,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $107,662,000, to remain available until September 30, 2013.Cooperative threat reduction accountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by the Department of Defense and Department of State, to countries outside of the former Soviet Union, including assistance provided by contract or by grants, for facilitating the elimination and the safe and secure transportation and storage of nuclear, chemical and other weapons; for establishing programs to prevent the proliferation of weapons, weapons components, and weapon-related technology and expertise; for programs relating to the training and support of defense and military personnel for demilitarization and protection of weapons, weapons components and weapons technology and expertise, and for defense and military contacts, $508,219,000, to remain available until September 30, 2014: 
Provided, That of the amounts provided under this heading, not less than $13,500,000 shall be available only to support the dismantling and disposal of nuclear submarines, submarine reactor components, and security enhancements for transport and storage of nuclear warheads in the Russian Far East and North.Department of defense acquisition workforce development fundFor the Department of Defense Acquisition Workforce Development Fund, $105,501,000. 
IIIPROCUREMENTAircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,360,334,000, to remain available for obligation until September 30, 2014.Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,461,223,000, to remain available for obligation until September 30, 2014.Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,070,405,000, to remain available for obligation until September 30, 2014.Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,884,424,000, to remain available for obligation until September 30, 2014.Other Procurement, ArmyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $7,924,214,000, to remain available for obligation until September 30, 2014.Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $17,675,734,000, to remain available for obligation until September 30, 2014.Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,224,432,000, to remain available for obligation until September 30, 2014.Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $626,848,000, to remain available for obligation until September 30, 2014.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows: 
Carrier Replacement Program (AP), $554,798,000; 
Virginia Class Submarine, $3,221,314,000; 
Virginia Class Submarine (AP), $1,461,361,000; 
CVN Refuelings (AP), $529,652,000; 
DDG–1000 Program, $453,727,000; 
DDG–51 Destroyer, $1,980,709,000; 
DDG–51 Destroyer (AP), $100,723,000; 
Littoral Combat Ship, $1,755,093,000; 
LPD–17, $1,837,444,000; 
LHA–Replacement, $1,999,191,000; 
Joint High Speed Vessel, $372,332,000; 
Oceanographic Ships, $89,000,000; 
Moored Training Ship, $131,200,000; 
LCAC Service Life Extension Program, $84,076,000; 
Service Craft, $3,863,000; and 
For outfitting, post delivery, conversions, and first destination transportation, $270,639,000. 
Completion of Prior Year Shipbuilding Programs, $73,992,000.In all: $14,919,114,000, to remain available for obligation until September 30, 2016: 
Provided, That additional obligations may be incurred after September 30, 2016, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: 
Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: 
Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards.Other procurement, navyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $6,013,385,000, to remain available for obligation until September 30, 2014.Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,422,570,000, to remain available for obligation until September 30, 2014.Aircraft Procurement, Air Force(including transfer of funds)For construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $12,950,000,000, to remain available for obligation until September 30, 2014: 
Provided, That of the amount made available under this heading, $63,500,000 made available for C–130J aircraft shall be transferred to the Department of Homeland Security, Coast Guard, Acquisition, Construction, and Improvements: 
 Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Missile procurement, air forceFor construction, procurement, and modification of missiles, spacecraft, rockets, and related equipment, including spare parts and accessories therefor, ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $6,080,877,000, to remain available for obligation until September 30, 2014.Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $499,185,000, to remain available for obligation until September 30, 2014.Other procurement, air forceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $17,403,564,000, to remain available for obligation until September 30, 2014.Procurement, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $4,893,428,000, to remain available for obligation until September 30, 2014.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093), $169,964,000, to remain available until expended. 
IVRESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $8,745,492,000, to remain available for obligation until September 30, 2013.Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $17,753,940,000, to remain available for obligation until September 30, 2013: 
Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces: 
Provided further, That funds appropriated in this paragraph shall be available for the Cobra Judy program.Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $26,535,996,000, to remain available for obligation until September 30, 2013.Research, Development, Test and Evaluation, Defense-Wide(including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $19,193,955,000, to remain available for obligation until September 30, 2013: 
Provided, That of the funds made available in this paragraph, $200,000,000 for the Defense Rapid Innovation Program shall only be available for expenses, not otherwise provided for, to include program management and oversight, to conduct research, development, test and evaluation to include proof of concept demonstration; engineering, testing, and validation; and transition to full-scale production: 
Provided further, That the Secretary of Defense may transfer funds provided herein for the Defense Rapid Innovation Program to appropriations for research, development, test and evaluation to accomplish the purpose provided herein: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer.Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $191,292,000, to remain available for obligation until September 30, 2013. 
Vrevolving and management fundsDefense working capital fundsFor the Defense Working Capital Funds, $1,575,010,000.National Defense Sealift FundFor National Defense Sealift Fund programs, projects, and activities, and for expenses of the National Defense Reserve Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $1,100,519,000, to remain available until expended: 
Provided, That none of the funds provided in this paragraph shall be used to award a new contract that provides for the acquisition of any of the following major components unless such components are manufactured in the United States: auxiliary equipment, including pumps, for all shipboard services; propulsion system components (engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: 
Provided further, That the exercise of an option in a contract awarded through the obligation of previously appropriated funds shall not be considered to be the award of a new contract: 
Provided further, That the Secretary of the military department responsible for such procurement may waive the restrictions in the first proviso on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes. 
VIother department of defense programsDefense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $32,482,059,000; of which $30,582,235,000 shall be for operation and maintenance, of which not to exceed 1 percent shall remain available until September 30, 2013, and of which up to $16,512,141,000 may be available for contracts entered into under the TRICARE program; of which $632,518,000, to remain available for obligation until September 30, 2014, shall be for procurement; and of which $1,267,306,000, to remain available for obligation until September 30, 2013, shall be for research, development, test and evaluation: 
Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations.Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $1,554,422,000, of which $1,147,691,000 shall be for operation and maintenance, of which no less than $71,211,000, shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $19,211,000 for activities on military installations and $52,000,000, to remain available until September 30, 2013, to assist State and local governments and $406,731,000, to remain available until September 30, 2013, shall be for research, development, test and evaluation, of which $401,768,000 shall only be for the Assembled Chemical Weapons Alternatives (ACWA) program.Drug Interdiction and Counter-Drug Activities, Defense(including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $1,209,620,000: 
Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act: 
Provided further, That $23,000,000 may not be obligated or expended until the Secretary of Defense submits an implementation plan for the expansion of prescription drug testing to the congressional defense committees.Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $346,919,000, of which $341,419,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; of which $1,000,000, to remain available until September 30, 2014, shall be for procurement; and of which $4,500,000, to remain available until September 30, 2013, shall be for research, development, testing, and evaluation. 
VIIrelated agenciesCentral intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $513,700,000.Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $547,891,000. 
VIIIgeneral provisions 
8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: 
Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: 
Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: 
Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey. 
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein. 
8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: 
Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps.(transfer of funds) 
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $3,750,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: 
Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2012: 
Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section. 
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act. 
(b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: 
Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts. 
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2012: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and 
(3)an identification of items of special congressional interest. 
(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement.(TRANSFER OF FUNDS) 
8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: 
Provided, That transfers may be made between such funds: 
Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer. Except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation. 
8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees. 
8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: 
Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: 
Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: 
Provided further, That no multiyear procurement contract can be terminated without 10-day prior notification to the congressional defense committees: 
Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: 
Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year; 
(2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract; 
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and 
(4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract. 
Funds appropriated in title III of this Act may be used for a multiyear procurement contract as follows: 
UH–60M/HH–60M and MH–60R/MH–60S Helicopter Airframes; and MH–60R/S Mission Avionics and Common Cockpits. 
8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: 
Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: 
Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam. 
8012. 
(a)During fiscal year 2012, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year. 
(b)The fiscal year 2013 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2013 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2013. 
(c)Nothing in this section shall be construed to apply to military (civilian) technicians. 
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress. 
8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: 
Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: 
Provided further, That this section applies only to active components of the Army.(TRANSFER OF FUNDS) 
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protege Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protege Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act. 
8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: 
Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): 
Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: 
Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes. 
8017.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use. 
8018.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government. 
8019.In addition to the funds provided elsewhere in this Act, $15,000,000 is appropriated only for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making Appropriations for the Department of Defense with respect to any fiscal year: 
Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code. 
8020.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities. 
8021.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: 
Provided, That upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations. 
8022. 
(a)Of the funds made available in this Act, not less than $37,745,000 shall be available for the Civil Air Patrol Corporation, of which— 
(1)$27,838,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counterdrug activities, and drug demand reduction activities involving youth programs; 
(2)$8,990,000 shall be available from Aircraft Procurement, Air Force; and 
(3)$917,000 shall be available from Other Procurement, Air Force for vehicle procurement. 
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies. 
8023. 
(a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities. 
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: 
Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties. 
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during fiscal year 2012 may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development. 
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2012, not more than 5,750 staff years of technical effort (staff years) may be funded for defense FFRDCs: 
Provided, That of the specific amount referred to previously in this subsection, not more than 1,125 staff years may be funded for the defense studies and analysis FFRDCs: 
Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP). 
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2013 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. 
(f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $150,245,000. 
8024.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: 
Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: 
Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act. 
8025.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 
8026.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: 
Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: 
Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section. 
8027. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country. 
(2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country. 
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2012. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party. 
(c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code. 
8028.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act. 
8029. 
(a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force. 
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary. 
(c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b). 
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1). 
8030.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000. 
8031. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement. 
(b)The fiscal year 2013 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2013 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2013 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds. 
8032.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2013: 
Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: 
Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947, as amended, shall remain available until September 30, 2013. 
8033.Notwithstanding any other provision of law, funds made available in this Act for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands. 
8034.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities. 
8035. 
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code. 
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense. 
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion. 
8036.None of the funds appropriated by this Act shall be available for a contract for studies, analysis, or consulting services entered into without competition on the basis of an unsolicited proposal unless the head of the activity responsible for the procurement determines— 
(1)as a result of thorough technical evaluation, only one source is found fully qualified to perform the proposed work; 
(2)the purpose of the contract is to explore an unsolicited proposal which offers significant scientific or technological promise, represents the product of original thinking, and was submitted in confidence by one source; or 
(3)the purpose of the contract is to take advantage of unique and significant industrial accomplishment by a specific concern, or to insure that a new product or idea of a specific concern is given financial support: 
Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts related to improvements of equipment that is in development or production, or contracts as to which a civilian official of the Department of Defense, who has been confirmed by the Senate, determines that the award of such contract is in the interest of the national defense. 
8037. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— 
(1)to establish a field operating agency; or 
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters. 
(b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department. 
(c)This section does not apply to— 
(1)field operating agencies funded within the National Intelligence Program; 
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; or 
(3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense. 
8038.The Secretary of Defense, notwithstanding any other provision of law, acting through the Office of Economic Adjustment of the Department of Defense, may use funds made available in this Act under the heading Operation and Maintenance, Defense-Wide to make grants and supplement other Federal funds in accordance with the guidance provided in the explanatory statement regarding this Act. 
8039. 
(a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function; 
(2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or 
(B)$10,000,000; and 
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— 
(A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or 
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code. 
(b) 
(1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O’Day Act (section 8503 of title 41, United States Code); 
(B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or 
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)). 
(2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code. 
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities.(RESCISSIONS) 
8040.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
National Defense Sealift Fund, 2002/XXXX, $20,444,000; 
“National Defense Sealift Fund, 2003/XXXX”, $8,500,000; 
“National Defense Sealift Fund, 2004/XXXX”, $6,500,000; 
“Aircraft Procurement, Army, 2010/2012”, $5,100,000; 
“Procurement of Weapons and Tracked Combat Vehicles, Army, 2010/2012”, $4,353,000; 
“Procurement of Ammunition, Army, 2010/2012”, $21,674,000; 
“Other Procurement, Army, 2010/2012”, $58,647,000; 
“Aircraft Procurement, Navy, 2010/2012”, $90,000,000; 
“Aircraft Procurement, Air Force, 2010/2012”, $32,897,000; 
Missile Procurement, Air Force, 2010/2012, $3,889,000; 
“Other Procurement, Air Force, 2010/2012”, $12,200,000; 
“Procurement, Defense-Wide, 2010/2012”, $716,000; 
“Aircraft Procurement, Army, 2011/2013”, $21,500,000; 
“Missile Procurement, Army, 2011/2013”, $99,800,000; 
“Procurement of Weapons and Tracked Combat Vehicles, Army, 2011/2013”, $18,834,000; 
“Procurement of Ammunition, Army, 2011/2013”, $15,000,000; 
“Other Procurement, Army, 2011/2013”, $438,436,000; 
“Aircraft Procurement, Navy, 2011/2013”, $78,000,000; 
“Weapons Procurement, Navy, 2011/2013”, $34,276,000; 
“Procurement of Ammunition, Navy and Marine Corps, 2011/2013”, $28,262,000; 
“Other Procurement, Navy, 2011/2013”, $59,598,000; 
Under the heading, “Shipbuilding and Conversion, Navy, 2011/2015”: Littoral Combat Ship Advance Procurement: $110,351,000; 
“Aircraft Procurement, Air Force, 2011/2013”, $220,213,000; 
“Missile Procurement, Air Force, 2011/2013”, $193,900,000; 
“Other Procurement, Air Force, 2011/2013”, $52,868,000; 
“Procurement, Defense-Wide, 2011/2013”, $4,312,000; 
“Research, Development, Test and Evaluation, Army, 2011/2012”, $356,625,000; 
“Research, Development, Test and Evaluation, Navy, 2011/2012”, $65,687,000; 
“Research, Development, Test and Evaluation, Air Force, 2011/2012”, $258,094,000; 
“Research, Development, Test and Evaluation, Defense-Wide, 2011/2012”, $254,284,000; 
“Defense Health Program, 2011/2012”, $257,000: 
 
Provided, That the funds rescinded from the National Defense Sealift accounts are those described under the heading National Defense Sealift Fund in Public Law 107–117, Public Law 107–248, and Public Law 108–87, or for the purposes described in section 115 of division H of Public Law 108–199, as amended by section 1017 of division A of Public Law 109–13. 
8041.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure. 
8042.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose. 
8043.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: 
Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures. 
8044.During the current fiscal year, none of the funds appropriated in this Act may be used to reduce the civilian medical and medical support personnel assigned to military treatment facilities below the September 30, 2003, level: 
Provided, That the Service Surgeons General may waive this section by certifying to the congressional defense committees that the beneficiary population is declining in some catchment areas and civilian strength reductions may be consistent with responsible resource stewardship and capitation-based budgeting. 
8045. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
(b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction and counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law. 
8046.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: 
Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 4(12) of the Office of Federal Procurement Policy Act, except that the restriction shall apply to ball or roller bearings purchased as end items. 
8047.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers. 
8048.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of the Department of Defense who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: 
Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense. 
8049. 
(a)Notwithstanding any other provision of law, none of the funds available to the Department of Defense for the current fiscal year may be obligated or expended to transfer to another nation or an international organization any defense articles or services (other than intelligence services) for use in the activities described in subsection (b) unless the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate are notified 15 days in advance of such transfer. 
(b)This section applies to— 
(1)any international peacekeeping or peace-enforcement operation under the authority of chapter VI or chapter VII of the United Nations Charter under the authority of a United Nations Security Council resolution; and 
(2)any other international peacekeeping, peace-enforcement, or humanitarian assistance operation. 
(c)A notice under subsection (a) shall include the following: 
(1)A description of the equipment, supplies, or services to be transferred. 
(2)A statement of the value of the equipment, supplies, or services to be transferred. 
(3)In the case of a proposed transfer of equipment or supplies— 
(A)a statement of whether the inventory requirements of all elements of the Armed Forces (including the reserve components) for the type of equipment or supplies to be transferred have been met; and 
(B)a statement of whether the items proposed to be transferred will have to be replaced and, if so, how the President proposes to provide funds for such replacement. 
8050.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— 
(1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and 
(2)such bonus is part of restructuring costs associated with a business combination.(INCLUDING TRANSFER OF FUNDS) 
8051.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code. 
8052.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— 
(1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account; 
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and 
(3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): 
Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: 
Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account. 
8053. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis. 
(b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation. 
8054.Using funds made available by this Act or any other Act, the Secretary of the Air Force, pursuant to a determination under section 2690 of title 10, United States Code, may implement cost-effective agreements for required heating facility modernization in the Kaiserslautern Military Community in the Federal Republic of Germany: 
Provided, That in the City of Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will include the use of United States anthracite as the base load energy for municipal district heat to the United States Defense installations: 
Provided further, That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat may be obtained from private, regional or municipal services, if provisions are included for the consideration of United States coal as an energy source. 
8055.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: 
Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: 
Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8056.None of the funds made available in this Act may be used to approve or license the sale of the F–22A advanced tactical fighter to any foreign government: 
Provided, That the Department of Defense may conduct or participate in studies, research, design and other activities to define and develop a future export version of the F–22A that protects classified and sensitive information, technologies and U.S. warfighting capabilities. 
8057. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country. 
(b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and 
(2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a). 
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section 11 (chapters 50–65) of the Harmonized Tariff Schedule and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404. 
8058. 
(a)None of the funds made available by this Act may be used to support any training program involving a unit of the security forces or police of a foreign country if the Secretary of Defense has received credible information from the Department of State that the unit has committed a gross violation of human rights, unless all necessary corrective steps have been taken. 
(b)The Secretary of Defense, in consultation with the Secretary of State, shall ensure that prior to a decision to conduct any training program referred to in subsection (a), full consideration is given to all credible information available to the Department of State relating to human rights violations by foreign security forces. 
(c)The Secretary of Defense, after consultation with the Secretary of State, may waive the prohibition in subsection (a) if he determines that such waiver is required by extraordinary circumstances. 
(d)Not more than 15 days after the exercise of any waiver under subsection (c), the Secretary of Defense shall submit a report to the congressional defense committees describing the extraordinary circumstances, the purpose and duration of the training program, the United States forces and the foreign security forces involved in the training program, and the information relating to human rights violations that necessitates the waiver. 
8059.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business. 
8060.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so. 
8061.The Secretary of Defense shall provide a classified quarterly report beginning 30 days after enactment of this Act, to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act. 
8062.During the current fiscal year, none of the funds available to the Department of Defense may be used to provide support to another department or agency of the United States if such department or agency is more than 90 days in arrears in making payment to the Department of Defense for goods or services previously provided to such department or agency on a reimbursable basis: 
Provided, That this restriction shall not apply if the department is authorized by law to provide support to such department or agency on a nonreimbursable basis, and is providing the requested support pursuant to such authority: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 
8063.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System. 
8064.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State. 
8065.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis. 
8066.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: 
Provided, That in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: 
Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: 
Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered.(INCLUDING TRANSFER OF FUNDS) 
8067.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $124,493,000 shall remain available until expended: 
Provided, That notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: 
Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: 
Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: 
Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense. 
8068.Section 8106 of the Department of Defense Appropriations Act, 1997 (titles I through VIII of the matter under subsection 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall continue in effect to apply to disbursements that are made by the Department of Defense in fiscal year 2012. 
8069.In addition to amounts provided elsewhere in this Act, $4,000,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: 
Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary. 
8070. 
(a)In generalSubchapter I of chapter 88 of title 10, United States Code, is amended by adding the following new section at its end— 
 
1790. MILITARY PERSONNEL CITIZENSHIP PROCESSING 
Authorization of paymentsUsing funds provided for operation and maintenance and notwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may reimburse the Secretary of Homeland Security for costs associated with the processing and adjudication by the United States Citizenship and Immigration Services (USCIS) of applications for naturalization described in sections 328(b)(4) and 329(b)(4) of the Immigration and Nationality Act (8 U.S.C. §§ 1439(b)(4) and 1440(b)(4)). Such reimbursements shall be deposited and remain available as provided by sections 286(m) and (n) of such Act (8 U.S.C. § 1356(m)). Such reimbursements shall be based on actual costs incurred by USCIS for processing applications for naturalization, and shall not exceed $7,500,000 per fiscal year.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 88 of title 10, United States Code, is amended by inserting after the item relating to section 1789 the following new item: 
 
 
1790. Military personnel citizenship processing..(INCLUDING TRANSFER OF FUNDS) 
8071.Of the amounts appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide, $235,700,000 shall be for the Israeli Cooperative Programs: 
Provided, That of this amount, $110,525,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $15,000,000 shall be for production activities of SRBMD missiles in the United States and in Israel to meet Israel's defense requirements consistent with each nation's laws, regulations, and procedures, $66,220,000 shall be available for an upper-tier component to the Israeli Missile Defense Architecture, and $58,955,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: 
Provided further, That funds made available under this provision for production of missiles and missile components may be transferred to appropriations available for the procurement of weapons and equipment, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: 
Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. 
8072. 
(a)None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of U.S. Navy forces assigned to the Pacific fleet. 
(b)None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give United States Transportation Command operational and administrative control of C–130 and KC–135 forces assigned to the Pacific and European Air Force Commands. 
(c)The command and control relationships in subsections (a) and (b) which existed on March 13, 2011, shall remain in force unless changes are specifically authorized in a subsequent Act.(including transfer of funds) 
8073.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $73,992,000 shall be available until September 30, 2012, to fund prior year shipbuilding cost increases: 
Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: 
Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: 
(1)Under the heading Shipbuilding and Conversion, Navy, 2005/2012: LPD–17 Amphibious Transport Dock Program $18,627,000; 
(2)Under the heading Shipbuilding and Conversion, Navy, 2006/2012: LPD–17 Amphibious Transport Dock Program $23,437,000; and 
(3)Under the heading Shipbuilding and Conversion, Navy, 2008/2012: LPD–17 Amphibious Transport Dock Program $31,928,000.(including transfer of funds) 
8074. 
(a)Of the amounts appropriated in title IV of this Act under the heading Research, Development, Test and Evaluation, Army, for Budget Activities 4, 5 and 7, $50,000,000 shall be transferred to Program Element 0605601A: 
Provided, That no funds may be transferred until 30 days after the Secretary of the Army provides to the congressional defense committees a report including the details of any such transfer: 
Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. 
(b)Of the amounts appropriated in title IV of this Act under the heading Research, Development, Test and Evaluation, Air Force, for Budget Activities 4, 5 and 7, $34,000,000 shall be transferred to Program Element 0605807F: 
Provided, That no funds may be transferred until 30 days after the Secretary of the Air Force provides to the congressional defense committees a report including the details of any such transfer: 
Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. 
8075.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2012 until the enactment of the Intelligence Authorization Act for Fiscal Year 2012. 
8076.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees. 
8077.The budget of the President for fiscal year 2013 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, and the Procurement accounts: 
Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: 
Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: 
Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years. 
8078.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system.(including transfer of funds) 
8079.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $44,000,000 is hereby appropriated to the Department of Defense: 
Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, he shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations and $24,000,000 to the Red Cross. 
8080.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: 
Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season. 
8081.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: 
Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333. 
8082. 
(a)At the time members of reserve components of the Armed Forces are called or ordered to active duty under section 12302(a) of title 10, United States Code, each member shall be notified in writing of the expected period during which the member will be mobilized. 
(b)The Secretary of Defense may waive the requirements of subsection (a) in any case in which the Secretary determines that it is necessary to do so to respond to a national security emergency or to meet dire operational requirements of the Armed Forces.(INCLUDING TRANSFER OF FUNDS) 
8083.The Secretary of Defense may transfer funds from any available Department of the Navy appropriation to any available Navy ship construction appropriation for the purpose of liquidating necessary changes resulting from inflation, market fluctuations, or rate adjustments for any ship construction program appropriated in law: 
Provided, That the Secretary may transfer not to exceed $100,000,000 under the authority provided by this section: 
Provided further, That the Secretary may not transfer any funds until 30 days after the proposed transfer has been reported to the Committees on Appropriations of the House of Representatives and the Senate, unless a response from the Committees is received sooner: 
Provided further, That any funds transferred pursuant to this section shall retain the same period of availability as when originally appropriated: 
Provided further, That the transfer authority provided by this section is in addition to any other transfer authority contained elsewhere in this Act. 
8084.For purposes of section 7108 of title 41, United States Code, any subdivision of appropriations made under the heading Shipbuilding and Conversion, Navy that is not closed at the time reimbursement is made shall be available to reimburse the Judgment Fund and shall be considered for the same purposes as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in the current fiscal year or any prior fiscal year. 
8085. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army. 
(b)The Army shall retain responsibility for and operational control of the MQ–1C Sky Warrior Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles. 
8086.Up to $15,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: 
Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: 
Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law. 
8087.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2013. 
8088.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation.(including transfer of funds) 
8089.During the current fiscal year, not to exceed $200,000,000 from funds available under Operation and Maintenance, Defense-Wide may be transferred to the Department of State Global Security Contingency Fund: 
Provided, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 30 days prior to making transfers to the Department of State Global Security Contingency Fund, notify the congressional defense committees in writing with the source of funds and a detailed justification, execution plan, and timeline for each proposed project. 
8090.The Director of National Intelligence shall include the budget exhibits identified in paragraphs (1) and (2) as described in the Department of Defense Financial Management Regulation with the congressional budget justification books: 
(1)For procurement programs requesting more than $10,000,000 in any fiscal year, the P–1, Procurement Program; P–5, Cost Analysis; P–5a, Procurement History and Planning; P–21, Production Schedule; and P–40, Budget Item Justification. 
(2)For research, development, test and evaluation projects requesting more than $5,000,000 in any fiscal year, the R–1, Research, Development, Test and Evaluation Program; R–2, Research, Development, Test and Evaluation Budget Item Justification; R–3, Research, Development, Test and Evaluation Project Cost Analysis; and R–4, Research, Development, Test and Evaluation Program Schedule Profile. 
8091.The amounts appropriated in title II of this Act are hereby reduced by $515,000,000 to reflect excess cash balances in Department of Defense Working Capital Funds, as follows: From Operation and Maintenance, Army, $515,000,000. 
8092. 
(a)Not later than 60 days after enactment of this Act, the Office of the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2012: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(2)a delineation in the table for each appropriation by Expenditure Center and project; and 
(3)an identification of items of special congressional interest. 
(b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement. 
8093. 
(a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 403–1(d)) that— 
(1)creates a new start effort; 
(2)terminates a program with appropriated funding of $10,000,000 or more; 
(3)transfers funding into or out of the National Intelligence Program; or 
(4)transfers funding between appropriations,unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
(b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 403–1(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
8094.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years. 
8095.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate. 
8096.The Department of Defense shall continue to report incremental contingency operations costs for Operation New Dawn and Operation Enduring Freedom on a monthly basis in the Cost of War Execution Report as prescribed in the Department of Defense Financial Management Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005.(INCLUDING TRANSFER OF FUNDS) 
8097.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code.(INCLUDING TRANSFER OF FUNDS) 
8098.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager for the Information Sharing Environment, $20,000,000 is available for transfer by the Director of National Intelligence to other departments and agencies for purposes of Government-wide information sharing activities: 
Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: 
Provided further, That the Office of Management and Budget must approve any transfers made under this provision. 
8099.Funds appropriated by this Act for operation and maintenance may be available for the purpose of making remittances to the Defense Acquisition Workforce Development Fund in accordance with the requirements of section 1705 of title 10, United States Code. 
8100. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
8101. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— 
(1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or 
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention. 
(b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a). 
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States. 
(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded. 
8102. 
(a) 
(1)No National Intelligence Program funds appropriated in this Act may be used for a mission critical or mission essential business management information technology system that is not registered with the Director of National Intelligence. A system shall be considered to be registered with that officer upon the furnishing notice of the system, together with such information concerning the system as the Director of the Business Transformation Office may prescribe. 
(2)During the fiscal year 2012 no funds may be obligated or expended for a financial management automated information system, a mixed information system supporting financial and non-financial systems, or a business system improvement of more than $3,000,000, within the Intelligence Community without the approval of the Business Transformation Investment Review Board. 
(b)This section shall not apply to any programmatic or analytic systems or programmatic or analytic system improvements. 
8103.None of the funds made available under this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries.(including transfer of funds) 
8104.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $135,631,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: 
Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: 
Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate. 
8105.Section 310(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 124 Stat. 1871), as amended by Public Law 112–10, is amended by striking 2 years both places it appears and inserting 3 years. 
8106.The Office of the Director of National Intelligence shall not employ more Senior Executive employees than are specified in the classified annex: 
Provided, That not later than 90 days after the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees the Office of the Director of National Intelligence strategic human capital plan and the Office of Director of National Intelligence current and future grade structure, to include General Schedule 15 positions. 
8107.None of the funds appropriated or otherwise made available by this Act may be obligated or expended to pay a retired general or flag officer to serve as a senior mentor advising the Department of Defense unless such retired officer files a Standard Form 278 (or successor form concerning public financial disclosure under part 2634 of title 5, Code of Federal Regulations) to the Office of Government Ethics. 
8108.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $250,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 
8109.The Inspector General of the Department of Defense shall conduct a review of Anti-deficiency Act violations and their causes in the Department of Defense Military Personnel accounts. Based on the findings of the review, the Inspector General shall submit to the congressional defense committees a report containing the results of the review and recommendations for corrective actions to be implemented. 
8110.Of the amounts appropriated for Operation and Maintenance, Defense-Wide, $33,000,000 shall be available to the Secretary of Defense, notwithstanding any other provision of law, acting through the Office of Economic Adjustment of the Department of Defense, to make grants, conclude cooperative agreements, and supplement other Federal funds, to remain available until expended, to assist the civilian population of Guam in response to the military buildup of Guam, to include addressing the need for vehicles and supplies for civilian student transportation, preservation and repository of artifacts unearthed during military construction, and construction of a mental health and substance abuse facility: 
Provided, That the Secretary of Defense shall, not fewer than 15 days prior to obligating funds for this purpose, notify the congressional defense committees in writing of the details of any such obligation. 
8111.None of the funds made available by this Act may be used by the Secretary of Defense to take beneficial occupancy of more than 2,000 parking spaces (other than handicap-reserved spaces) to be provided by the BRAC 133 project: 
Provided, That this limitation may be waived in part if: (1) the Secretary of Defense certifies to Congress that levels of service at existing intersections in the vicinity of the project have not experienced failing levels of service as defined by the Transportation Research Board Highway Capacity Manual over a consecutive 90-day period; (2) the Department of Defense and the Virginia Department of Transportation agree on the number of additional parking spaces that may be made available to employees of the facility subject to continued 90-day traffic monitoring; and (3) the Secretary of Defense notifies the congressional defense committees in writing at least 14 days prior to exercising this waiver of the number of additional parking spaces to be made available: 
Provided further, That the Secretary of Defense shall implement the Department of Defense Inspector General recommendations outlined in report number DODIG–2012–024, and certify to Congress not later than 180 days after enactment of this Act that the recommendations have been implemented. 
8112. 
(a)None of the funds provided in this title for Operation and Maintenance may be available for obligation or expenditure to relocate Air Force program offices, or acquisition management functions of major weapons systems, to a central location, or to any location other than the Air Force Material Command site where they are currently located until 30 days after the Secretary of the Air Force submits the initial report under subsection (b). 
(b)The Secretary of the Air Force shall submit to the congressional defense committees a report which includes the following: a listing of all Air Force Material Command functions to be transferred and an identification of the locations where these functions will be transferred from and to; a listing of all Air Force Material Command personnel positions to be transferred and an identification of the locations these positions will be transferred from and to; and the cost benefit analysis and the life-cycle cost analysis underpinning the Secretary of the Air Force's decision to relocate Air Force Material Command functions and personnel. 
8113.Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall resume quarterly reporting of the numbers of civilian personnel end strength by appropriation account for each and every appropriation account used to finance Federal civilian personnel salaries to the congressional defense committees within 15 days after the end of each fiscal quarter. 
8114.In addition to amounts provided elsewhere in this Act, $10,000,000 is hereby appropriated, for an additional amount for Research, Development, Test and Evaluation, Army, to remain available until September 30, 2013. Such funds may be available for the Secretary of the Army to conduct research on alternative energy resources for deployed forces. 
8115.The Secretary of Defense shall study and report to the Congressional Defense Committees the feasibility of using commercially available telecommunications expense management solutions across the Department of Defense by March 1, 2012. 
8116.None of the funds appropriated in this or any other Act may be used to plan, prepare for, or otherwise take any action to undertake or implement the separation of the National Intelligence Program budget from the Department of Defense budget.(including transfer of funds) 
8117.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $2,000,000,000 of the funds made available in this Act for the National Intelligence Program: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2012.(including transfer of funds) 
8118.In addition to amounts provided elsewhere in this Act, there is appropriated $250,000,000, for an additional amount for “Operation and Maintenance, Defense-Wide”, to be available until expended: 
Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: 
Provided further, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense. 
8119.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
8120. 
(a) 
(1)Except as provided in paragraph (2) and subsection (d), none of the funds appropriated or otherwise made available in this or any other Act may be used to transfer any individual detained at Guantanamo to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity unless the Secretary of Defense submits to Congress the certification described in subsection (b) not later than 30 days before the transfer of the individual. 
(2)Paragraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate— 
(A)an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify Congress of promptly after issuance); or 
(B)a pre-trial agreement entered in a military commission case prior to the date of the enactment of this Act. 
(b)A certification described in this subsection is a written certification made by the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, that— 
(1)the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo is to be transferred— 
(A)is not a designated state sponsor of terrorism or a designated foreign terrorist organization; 
(B)maintains control over each detention facility in which the individual is to be detained if the individual is to be housed in a detention facility; 
(C)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual; 
(D)has taken or agreed to take effective actions to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future; 
(E)has taken or agreed to take such actions as the Secretary of Defense determines are necessary to ensure that the individual cannot engage or reengage in any terrorist activity; and 
(F)has agreed to share with the United States any information that— 
(i)is related to the individual or any associates of the individual; and 
(ii)could affect the security of the United States, its citizens, or its allies; and 
(2)includes an assessment, in classified or unclassified form, of the capacity, willingness, and past practices (if applicable) of the foreign country or entity in relation to the Secretary’s certifications. 
(c) 
(1)Except as provided in paragraph (2) and subsection (d), none of the funds appropriated or otherwise made available in this or any other Act may be used to transfer any individual detained at Guantanamo to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, who was transferred to such foreign country or entity and subsequently engaged in any terrorist activity. 
(2)Paragraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate— 
(A)an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify Congress of promptly after issuance); or 
(B)a pre-trial agreement entered in a military commission case prior to the date of the enactment of this Act. 
(d) 
(1)The Secretary of Defense may waive the applicability to a detainee transfer of a certification requirement specified in subparagraph (D) or (E) of subsection (b)(1) or the prohibition in subsection (c), if the Secretary certifies the rest of the criteria required by subsection (b) for transfers prohibited by (c) and, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, determines that— 
(A)alternative actions will be taken to address the underlying purpose of the requirement or requirements to be waived; 
(B)in the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated, but the actions to be taken under subparagraph (A) will substantially mitigate such risks with regard to the individual to be transferred; 
(C)in the case of a waiver of subsection (c), the Secretary has considered any confirmed case in which an individual who was transferred to the country subsequently engaged in terrorist activity, and the actions to be taken under subparagraph (A) will substantially mitigate the risk of recidivism with regard to the individual to be transferred; and 
(D)the transfer is in the national security interests of the United States. 
(2)Whenever the Secretary makes a determination under paragraph (1), the Secretary shall submit to the appropriate committees of Congress, not later than 30 days before the transfer of the individual concerned, the following: 
(A)A copy of the determination and the waiver concerned. 
(B)A statement of the basis for the determination, including— 
(i)an explanation why the transfer is in the national security interests of the United States; and 
(ii)in the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), an explanation why it is not possible to certify that the risks addressed in the subparagraph to be waived have been completely eliminated. 
(C)A summary of the alternative actions to be taken to address the underlying purpose of, and to mitigate the risks addressed in, the subparagraph or subsection to be waived. 
(D)The assessment required by subsection (b)(2). 
(e)In this section: 
(1)The term “appropriate committees of Congress” means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)The term “individual detained at Guantanamo” means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— 
(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(B)is— 
(i)in the custody or under the control of the Department of Defense; or 
(ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
(3)The term “foreign terrorist organization” means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
8121. 
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
8122.Of the funds made available to the Department of Defense under Operation and Maintenance, Defense-Wide in title II, $1,000,000 may be available to the Department to competitively commission an independent assessment of the current and prospective situation on the ground in Afghanistan and Pakistan, including the strategic environment in and around Afghanistan and Pakistan; the security, political, and economic and reconstruction developments in those two countries; and relevant policy recommendations relating thereto. 
8123.Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the approximately $100,000,000,000 in efficiency savings identified by the military departments in the defense budget covering fiscal years 2012 through 2016 that are to be reinvested in the priorities of the military departments. Such report shall include an analysis of— 
(1)each savings identified by the military departments, including— 
(A)the budget account from which such savings will be derived; 
(B)the number of military personnel and full-time civilian employees of the Federal Government affected by such savings; 
(C)the estimated reductions in the number and funding of contractor personnel caused by such savings; and 
(D)a specific description of activities or services that will be affected by such savings, including the locations of such activities or services; and 
(2)each reinvestment planned to be funded with such savings, including— 
(A)with respect to such reinvestment in procurement and research, development, test and evaluation accounts, the budget account to which such savings will be reinvested, including, by line item, the number of items to be procured, as shown in annual P–1 and R–1 documents; 
(B)with respect to such reinvestment in military personnel and operation and maintenance accounts, the budget account and the subactivity (as shown in annual–1 and O–1 budget documents) to which such savings will be reinvested; 
(C)the number of military personnel and full-time civilian employees of the Federal Government affected by such reinvestment; 
(D)the estimated number and funding of contractor personnel affected by such reinvestment; and 
(E)a specific description of activities or services that will be affected by such reinvestment, including the locations of such activities or services. 
8124.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
8125.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government.(including transfer of funds) 
8126.There is hereby established in the Treasury of the United States the Military Intelligence Program Transfer Fund. In addition to amounts provided elsewhere in this Act, there is appropriated $310,758,000 for the Military Intelligence Program Transfer Fund: 
Provided, That of the funds made available in this section, the Secretary of Defense may transfer these funds only to Operation and Maintenance, Defense-Wide or Research, Development, Test and Evaluation, Defense-Wide and only for the purposes described in the classified annex accompanying this Act: 
Provided further, That the Secretary shall notify the congressional defense committees in writing of the details of any such transfer not fewer than 15 days prior to making such transfers: 
Provided further, That funds transferred shall be merged with and be available for the same purposes and for the same time period as the appropriations to which the funds are transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act. 
8127.None of the funds made available by this Act may be used in contravention of section 1590 or 1591 of title 18, United States Code, or in contravention of the requirements of section 106(g) or (h) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g) or (h)). 
8128.None of the funds made available by this Act for international military education and training, foreign military financing, excess defense articles, assistance under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), issuance for direct commercial sales of military equipment, or peacekeeping operations for the countries of Chad, Yemen, Somalia, Sudan, Democratic Republic of the Congo, and Burma may be used to support any military training or operations that include child soldiers, as defined by the Child Soldiers Prevention Act of 2008, and except if such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1). 
8129.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 
IXOverseas contingency operationsMilitary PersonnelMilitary Personnel, ArmyFor an additional amount for Military Personnel, Army, $7,195,335,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $1,259,234,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $714,360,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $1,492,381,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $207,162,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $44,530,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $25,421,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force $26,815,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $664,579,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $9,435,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $44,794,156,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $7,674,026,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $3,935,210,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $10,879,347,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $9,252,211,000: 
Provided, That each amount in this section is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That of the funds provided under this heading: Not to exceed $1,690,000,000, to remain available until September 30, 2013, for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military operations in support of Operation Enduring Freedom, Operation New Dawn, and post-operation Iraq border security related to the activities of the Office of Security Cooperation in Iraq, notwithstanding any other provision of law: 
Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, in his discretion, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the requirement to provide notification shall not apply with respect to a reimbursement for access based on an international agreement: 
Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military operations in Afghanistan, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph.Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $217,500,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy ReserveFor an additional amount for “Operation and Maintenance, Navy Reserve”, $74,148,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine Corps ReserveFor an additional amount for “Operation and Maintenance, Marine Corps Reserve”, $36,084,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force ReserveFor an additional amount for “Operation and Maintenance, Air Force Reserve”, $142,050,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for “Operation and Maintenance, Army National Guard”, $377,544,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for “Operation and Maintenance, Air National Guard”, $34,050,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan Infrastructure Fund(including transfer of funds)For the Afghanistan Infrastructure Fund, $400,000,000, to remain available until September 30, 2013: 
Provided, That such sums shall be available for infrastructure projects in Afghanistan, notwithstanding any other provision of law, which shall be undertaken by the Secretary of State, unless the Secretary of State and the Secretary of Defense jointly decide that a specific project will be undertaken by the Department of Defense: 
Provided further, That the infrastructure referred to in the preceding proviso is in support of the counterinsurgency strategy, requiring funding for facility and infrastructure projects, including, but not limited to, water, power, and transportation projects and related maintenance and sustainment costs: 
Provided further, That the authority to undertake such infrastructure projects is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That any projects funded by this appropriation shall be jointly formulated and concurred in by the Secretary of State and Secretary of Defense: 
Provided further, That funds may be transferred to the Department of State for purposes of undertaking projects, which funds shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act: 
Provided further, That the transfer authority in the preceding proviso is in addition to any other authority available to the Department of Defense to transfer funds: 
Provided further, That any unexpended funds transferred to the Secretary of State under this authority shall be returned to the Afghanistan Infrastructure Fund if the Secretary of State, in coordination with the Secretary of Defense, determines that the project cannot be implemented for any reason, or that the project no longer supports the counterinsurgency strategy in Afghanistan: 
Provided further, That any funds returned to the Secretary of Defense under the previous proviso shall be available for use under this appropriation and shall be treated in the same manner as funds not transferred to the Secretary of State: 
Provided further, That contributions of funds for the purposes provided herein to the Secretary of State in accordance with section 635(d) of the Foreign Assistance Act from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers to or from, or obligations from the Fund, notify the appropriate committees of Congress in writing of the details of any such transfer: 
Provided further, That the “appropriate committees of Congress” are the Committees on Armed Services, Foreign Relations and Appropriations of the Senate and the Committees on Armed Services, Foreign Affairs and Appropriations of the House of Representatives: 
Provided further, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan Security Forces FundFor the Afghanistan Security Forces Fund, $11,200,000,000, to remain available until September 30, 2013: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction, and funding: 
Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund and used for such purposes: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: 
Provided further, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementAircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $1,137,381,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $126,556,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for Procurement of Weapons and Tracked Combat Vehicles, Army, $37,117,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $208,381,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $1,334,345,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $480,935,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Weapons Procurement, NavyFor an additional amount for Weapons Procurement, Navy, $41,070,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $317,100,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $236,125,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $1,233,996,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $1,235,777,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $41,220,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $109,010,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $3,088,510,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $405,768,000, to remain available until September 30, 2014: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard and Reserve EquipmentFor procurement of aircraft, missiles, tracked combat vehicles, ammunition, other weapons and other procurement for the reserve components of the Armed Forces, $1,000,000,000, to remain available for obligation until September 30, 2014: 
Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after the enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: 
 Provided further, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Mine Resistant Ambush Protected Vehicle Fund(including transfer of funds)For the Mine Resistant Ambush Protected Vehicle Fund, $2,600,170,000, to remain available until September 30, 2013: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, to procure, sustain, transport, and field Mine Resistant Ambush Protected vehicles: 
Provided further, That the Secretary shall transfer such funds only to appropriations made available in this or any other Act for operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That such transferred funds shall be merged with and be available for the same purposes and the same time period as the appropriation to which transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary shall, not fewer than 10 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and EvaluationResearch, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $18,513,000, to remain available until September 30, 2013: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $53,884,000, to remain available until September 30, 2013: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $259,600,000, to remain available until September 30, 2013: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $194,361,000, to remain available until September 30, 2013: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Revolving and Management FundsDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $435,013,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense ProgramsDefense Health ProgramFor an additional amount for Defense Health Program, $1,228,288,000, which shall be for operation and maintenance, to remain available until September 30, 2012: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $456,458,000, to remain available until September 30, 2013: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Joint Improvised Explosive Device Defeat Fund(including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $2,441,984,000, to remain available until September 30, 2014: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: 
Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $11,055,000: 
Provided, That such amounts in this paragraph are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2012.(including transfer of funds) 
9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $4,000,000,000 between the appropriations or funds made available to the Department of Defense in this title: 
Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: 
Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in the Department of Defense Appropriations Act, 2012. 
9003.Supervision and administration costs associated with a construction project funded with appropriations available for operation and maintenance, Afghanistan Infrastructure Fund, or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: 
Provided, That for the purpose of this section, supervision and administration costs include all in-house Government costs. 
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the U.S. Central Command area of responsibility: (a) passenger motor vehicles up to a limit of $75,000 per vehicle; and (b) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $250,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 
9005.Not to exceed $400,000,000 of the amount appropriated in this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commander's Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: 
Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $20,000,000: 
Provided further, That not later than 45 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: 
Provided further, That, not later than 30 days after the end of each month, the Army shall submit to the congressional defense committees monthly commitment, obligation, and expenditure data for the Commander’s Emergency Response Program in Afghanistan: 
Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $5,000,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out. 
(2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project. 
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project. 
9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Iraq and Afghanistan: 
Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section. 
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq. 
(3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan. 
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): 
(1)Section 2340A of title 18, United States Code. 
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations. 
(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). 
9009.None of the funds provided for the “Afghanistan Security Forces Fund” (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: 
Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF: 
 Provided further, That the AROC must approve all projects and the execution plan under the “Afghanistan Infrastructure Fund” (AIF) and any project in excess of $5,000,000 from the Commanders Emergency Response Program (CERP): 
 Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding provisos and accompanying report language for the ASFF, AIF, and CERP. 
9010. 
(a)Funding for Outreach and Reintegration Services Under Yellow Ribbon Reintegration ProgramOf the amounts appropriated or otherwise made available by title IX, up to $20,000,000 may be available for outreach and reintegration services under the Yellow Ribbon Reintegration Program under section 582(h) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 125; 10 U.S.C. 10101 note). 
(b)Supplement Not SupplantThe amount made available by subsection (a) for the services described in that subsection is in addition to any other amounts available in this Act for such services. 
9011.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: 
Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
9012.Notwithstanding any other provision of law, up to $150,000,000 of funds made available in this title under the heading Operation and Maintenance, Army may be obligated and expended for purposes of the Task Force for Business and Stability Operations, subject to the direction and control of the Secretary of Defense, with concurrence of the Secretary of State, to carry out strategic business and economic assistance activities in Afghanistan in support of Operation Enduring Freedom: 
Provided, That not less than 15 days before making funds available pursuant to the authority provided in this section for any project with a total anticipated cost of $5,000,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing a detailed justification and timeline for each proposed project. 
9013.From funds made available to the Department of Defense in this title under the heading Operation and Maintenance, Air Force up to $524,000,000 may be used by the Secretary of Defense, notwithstanding any other provision of law, to support United States Government transition activities in Iraq by funding the operations and activities of the Office of Security Cooperation in Iraq and security assistance teams, including life support, transportation and personal security, and facilities renovation and construction: 
Provided, That not less than 15 days before making funds available pursuant to the authority provided in this section, the Secretary shall submit to the congressional defense committees a written notice containing a detailed justification and timeline for each proposed site. 
9014.The amounts appropriated in title IX of this Act are hereby reduced by $4,042,500,000 to reflect reduced troop strength in theater: 
Provided, That the reductions shall be applied to the military personnel and operation and maintenance appropriations only: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to reducing funds for this purpose, notify the congressional defense committees in writing of the details of any such reduction by appropriation and budget line item. 
9015.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Overseas Contingency Operations Transfer Fund, 2010, $356,810,000; 
Procurement of Ammunition, Army, 2010/2012, $21,000,000; 
Other Procurement, Air Force, 2010/2012, $2,250,000. 
This division may be cited as the Department of Defense Appropriations Act, 2012. 
BEnergy and Water Development Appropriations Act, 2012 
ICorps of engineers—civilDepartment of the armyCorps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $125,000,000, to remain available until expended.ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $1,694,000,000, to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects (including only Olmsted Lock and Dam, Ohio River, Illinois and Kentucky; Emsworth Locks and Dam, Ohio River, Pennsylvania; Lock and Dams 2, 3, and 4, Monongahela River, Pennsylvania; and Lock and Dam 27, Mississippi River, Illinois) shall be derived from the Inland Waterways Trust Fund.Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $252,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund.Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $2,412,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–6a(i)) shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: 
Provided, That 1 percent of the total amount of funds provided for each of the programs, projects or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects or activities.Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $193,000,000, to remain available until September 30, 2013.Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $109,000,000, to remain available until expended.Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $27,000,000, to remain available until expended.ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $185,000,000, to remain available until September 30, 2013, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: 
Provided, That no part of any other appropriation provided in title I of this Act shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: 
Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster.Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to remain available until September 30, 2013.Administrative provisionThe Revolving Fund, Corps of Engineers, shall be available during the current fiscal year for purchase (not to exceed 100 for replacement only) and hire of passenger motor vehicles for the civil works program.General provisions—corps of engineers—civil(including transfers of funds) 
101. 
(a)None of the funds provided in title I of this Act, or provided by previous appropriations Acts to the agencies or entities funded in title I of this Act that remain available for obligation or expenditure in fiscal year 2012, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates or initiates a new program, project, or activity; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the House and Senate Committees on Appropriations; 
(4)proposes to use funds directed for a specific activity for a different purpose, unless prior approval is received from the House and Senate Committees on Appropriations; 
(5)augments or reduces existing programs, projects or activities in excess of the amounts contained in subsections 6 through 10, unless prior approval is received from the House and Senate Committees on Appropriations; 
(6)InvestigationsFor a base level over $100,000, reprogramming of 25 percent of the base amount up to a limit of $150,000 per project, study or activity is allowed: 
Provided, That for a base level less than $100,000, the reprogramming limit is $25,000: 
 Provided further, That up to $25,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(7)ConstructionFor a base level over $2,000,000, reprogramming of 15 percent of the base amount up to a limit of $3,000,000 per project, study or activity is allowed: 
Provided, That for a base level less than $2,000,000, the reprogramming limit is $300,000: 
 Provided further, That up to $3,000,000 may be reprogrammed for settled contractor claims, changed conditions, or real estate deficiency judgments: 
 Provided further, That up to $300,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation for existing obligations and concomitant administrative expenses; 
(8)Operation and maintenanceUnlimited reprogramming authority is granted in order for the Corps to be able to respond to emergencies: 
Provided, That the Chief of Engineers must notify the House and Senate Committees on Appropriations of these emergency actions as soon thereafter as practicable: 
 Provided further, That for a base level over $1,000,000, reprogramming of 15 percent of the base amount a limit of $5,000,000 per project, study or activity is allowed: 
 Provided further, That for a base level less than $1,000,000, the reprogramming limit is $150,000: 
 Provided further, That $150,000 may be reprogrammed into any continuing study or activity that did not receive an appropriation; 
(9)Mississippi river and tributariesThe same reprogramming guidelines for the Investigations, Construction, and Operation and Maintenance portions of the Mississippi River and Tributaries Account as listed above; and 
(10)Formerly utilized sites remedial action programReprogramming of up to 15 percent of the base of the receiving project is permitted. 
(b)De minimus reprogrammingsIn no case should a reprogramming for less than $50,000 be submitted to the House and Senate Committees on Appropriations. 
(c)Continuing authorities programSubsection (a)(1) shall not apply to any project or activity funded under the continuing authorities program. 
(d)Not later than 60 days after the date of enactment of this Act, the Corps of Engineers shall submit a report to the House and Senate Committees on Appropriations to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: 
Provided, That the report shall include: 
(1)A table for each appropriation with a separate column to display the President’s budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(2)A delineation in the table for each appropriation both by object class and program, project and activity as detailed in the budget appendix for the respective appropriations; and 
(3)An identification of items of special congressional interest. 
102.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101. 
103.None of the funds in this Act, or previous Acts, making funds available for Energy and Water Development, shall be used to award any continuing contract that commits additional funding from the Inland Waterways Trust Fund unless or until such time that a long-term mechanism to enhance revenues in this Fund sufficient to meet the cost-sharing authorized in the Water Resources Development Act of 1986 (Public Law 99–662) is enacted. 
104.Within 120 days of the date of the Chief of Engineers Report on a water resource matter, the Assistant Secretary of the Army (Civil Works) shall submit the report to the appropriate authorizing and appropriating committees of the Congress. 
105.During the fiscal year period covered by this Act, the Secretary of the Army is authorized to implement measures recommended in the efficacy study authorized under section 3061 of the Water Resources Development Act of 2007 (121 Stat. 1121) or in interim reports, with such modifications or emergency measures as the Secretary of the Army determines to be appropriate, to prevent aquatic nuisance species from dispersing into the Great Lakes by way of any hydrologic connection between the Great Lakes and the Mississippi River Basin. 
106.The Secretary is authorized to transfer to Corps of Engineers—Civil—Construction up to $100,000,000 of the funds provided for reinforcing or replacing flood walls under the heading Corps of Engineers—Civil—Flood Control and Coastal Emergencies in Public Law 109–234 and Public Law 110–252 and up to $75,000,000 of the funds provided for projects and measures for the West Bank and Vicinity and Lake Ponchartrain and Vicinity projects under the heading Corps of Engineers—Civil—Flood Control and Coastal Emergencies in Public Law 110–28, to be used with funds provided for the West Bank and Vicinity project under the heading Corps of Engineers—Civil—Construction in Public Law 110–252 and Public Law 110–329, consistent with 65 percent Federal and 35 percent non-Federal cost share and the financing of, and payment terms for, the non-Federal cash contribution associated with the West Bank and Vicinity project. 
107.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $3,800,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 
108.The Secretary of the Army may authorize a member of the Armed Forces under the Secretary's jurisdiction and employees of the Department of the Army to serve without compensation as director, officer, or otherwise in the management of the organization established to support and maintain the participation of the United States in the permanent international commission of the congresses of navigation, or any successor entity. 
109. 
(a)AcquisitionThe Secretary is authorized to acquire any real property and associated real property interests in the vicinity of Hanover, New Hampshire as may be needed for the Engineer Research and Development Center laboratory facilities at the Cold Regions Research and Engineering Laboratory. This real property to be acquired consists of 18.5 acres more or less, identified as Tracts 101–1 and 101–2, together with all necessary easements located entirely within the Town of Hanover, New Hampshire. The real property is generally bounded to the east by state route 10-Lyme Road, to the north by the vacant property of the Trustees of the Dartmouth College, to the south by Fletcher Circle graduate student housing owned by the Trustees of Dartmouth College, and to the west by approximately 9 acres of real property acquired in fee through condemnation in 1981 by the Secretary of the Army. 
(b)Revolving FundThe Secretary is authorized to use the Revolving Fund (33 U.S.C. 576) through the Plant Replacement and Improvement Program to acquire the real property and associated real property interests in subsection (a). The Secretary shall ensure that the Revolving Fund is appropriately reimbursed from the benefitting appropriations. 
(c)Right of First RefusalThe Secretary may provide the Seller of any real property and associated property interests identified in subsection (a)— 
(1)a right of first refusal to acquire such property, or any portion thereof, in the event the property, or any portion thereof, is no longer needed by the Department of the Army. 
(2)a right of first refusal to acquire any real property or associated real property interests acquired by condemnation in Civil Action No. 81–360–L, in the event the property, or any portion thereof, is no longer needed by the Department of the Army. 
(3)the purchase of any property by the Seller exercising either right of first refusal authorized in this section shall be for consideration acceptable to the Secretary and shall be for not less than fair market value at the time the property becomes available for purchase. The right of first refusal authorized in this section shall not inure to the benefit of the Sellers successors or assigns. 
(d)DisposalThe Secretary of the Army is authorized to dispose of any property or associated real property interests that are subject to the exercise of the right of first refusal as set forth herein. 
110.None of the funds made available in this Act may be used by the Corps of Engineers to relocate, or study the relocation of, any regional division headquarters of the Corps located at a military installation or any permanent employees of such headquarters. 
111. 
(a)Section 5 of the Act entitled An Act authorizing the construction of certain public works on rivers and harbors for flood control, and for other purposes, approved June 22, 1936, (33 U.S.C. 701h), is amended by— 
(1)inserting for work, which includes planning and design, before to be expended; 
(2)striking flood control or environmental restoration work and inserting water resources development study or project; and 
(3)inserting : 
Provided further, That the term States means the several States, the District of Columbia, the commonwealths, territories, and possessions of the United States, and Federally recognized Indian tribes before the period. 
(b)The Secretary shall notify the appropriate committees of Congress prior to initiation of negotiations for accepting contributed funds under 33 U.S.C. 701h. 
112.With respect to the property covered by the deed described in Auditor's instrument No. 2006–014428 of Benton County, Washington, approximately 1.5 acres, the following deed restrictions are hereby extinguished and of no further force and effect: 
(1)The reversionary interest and use restrictions related to port and industrial purposes; 
(2)The right for the District Engineer to review all pre-construction plans and/or specifications pertaining to construction and/or maintenance of any structure intended for human habitation, if the elevation of the property is above the standard project flood elevation; and 
(3)The right of the District Engineer to object to, and thereby prevent, in his/her discretion, such activity. 
113.That portion of the project for navigation, Block Island Harbor of Refuge, Rhode Island adopted by the Rivers and Harbors Act of July 11, 1870, consisting of the cut-stone breakwater lining the west side of the Inner Basin; beginning at a point with coordinates N32579.55, E312625.53, thence running northerly about 76.59 feet to a point with coordinates N32655.92, E312631.32, thence running northerly about 206.81 feet to a point with coordinates N32858.33, E312673.74, thence running easterly about 109.00 feet to a point with coordinates N32832.15, E312779.54, shall no longer be authorized after the date of enactment. 
114.The Secretary of the Army, acting through the Chief of Engineers, is authorized, using amounts available in the Revolving Fund established by section 101 of the Act of July 27, 1953, chap. 245 (33 U.S.C. 576), to construct a Consolidated Infrastructure Research Equipment Facility, an Environmental Processes and Risk Lab, a Hydraulic Research Facility, an Engineer Research and Development Center headquarters building, a Modular Hydraulic Flume building, and to purchase real estate, perform construction, and make facility, utility, street, road, and infrastructure improvements to the Engineer Research and Development Center's installations and facilities. The Secretary shall ensure that the Revolving Fund is appropriately reimbursed from the benefitting appropriations. 
115.Section 1148 of the Water Resources Development Act of 1986 (100 Stat. 4254; 110 Stat. 3718; 114 Stat. 2609) is amended by striking subsection (b) and inserting the following: 
 
(b)Disposition of Acquired LandThe Secretary may transfer land acquired under this section to the non-Federal sponsor by quitclaim deed subject to such terms and conditions as the Secretary determines to be in the public interest.. 
116.The New London Disposal Site and the Cornfield Shoals Disposal Site in Long Island Sound selected by the Department of the Army as alternative dredged material disposal sites under section 103(b) of the Marine Protection, Research, and Sanctuaries Act of 1972, as amended, shall remain open for 5 years after enactment of this Act to allow for completion of a Supplemental Environmental Impact Statement to support final designation of an Ocean Dredged Material Disposal Site in eastern Long Island Sound under section 102(c) of the Marine Protection, Research, and Sanctuaries Act of 1972. 
117. 
(a)That portion of the project for navigation, Newport Harbor, Rhode Island adopted by the Rivers and Harbors Acts of March 2, 1907 (34 Stat. 1075); June 25, 1910 (36 Stat. 632); August 26, 1937 (50 Stat. 845); and, modified by the Consolidated Appropriations Act, 2000, Public Law 106–113, appendix E, title II, section 221 (113 Stat. 1501A–298); consisting of a 13-foot anchorage, an 18-foot anchorage, a 21-foot channel, and 18-foot channels described by the following shall no longer be authorized after the date of enactment of this Act: the 21-Foot Entrance Channel, beginning at a point (1) with coordinates 374986.03, 150611.01; thence running south 46 degrees 54 minutes 30.7 seconds east 900.01 feet to a point (2) with coordinates 375643.27, 149996.16; thence running south 8 degrees 4 minutes 58.3 east 2,376.87 feet to a point (3) with coordinates 375977.47, 147643.00; thence running south 4 degrees 28 minutes 20.4 seconds west 738.56 feet to a point (4) with coordinates 375919.88, 146906.60; thence running south 6 degrees 2 minutes 42.4 seconds east 1,144.00 feet to a point (5) with coordinates 376040.35, 145768.96; thence running south 34 degrees 5 minutes 51.7 seconds west 707.11 feet to a point (6) with coordinates 375643.94, 145183.41; thence running south 73 degrees 11 minutes 42.9 seconds west 1,300.00 feet to the end point (7) with coordinates 374399.46, 144807.57; Returning at a point with coordinates (8) with coordinates 374500.64, 144472.51; thence running north 73 degrees 11 minutes 42.9 seconds east 1,582.85 feet to a point (9) with coordinates 376015.90, 144930.13; thence running north 34 degrees 5 minutes 51.7 seconds east 615.54 feet to a point (10) with coordinates 376360.97, 145439.85; thence running north 2 degrees 10 minutes 43.3 seconds west 2,236.21 feet to a point (11) with coordinates 376275.96, 147674.45; thence running north 8 degrees 4 minutes 55.6 seconds west 2,652.83 feet to a point (12) with coordinates 375902.99, 150300.93; thence running north 46 degrees 54 minutes 30.7 seconds west 881.47 feet to an end point (13) with coordinates 375259.29, 150903.12; and the 18-Foot South Goat Island Channel beginning at a point (14) with coordinates 375509.09, 149444.83; thence running south 25 degrees 44 minutes 0.5 second east 430.71 feet to a point (15) with coordinates 375696.10, 149056.84; thence running south 10 degrees 13 minutes 27.4 seconds east 1,540.89 feet to a point (16) with coordinates 375969.61, 147540.41; thence running south 4 degrees 29 minutes 11.3 seconds west 1,662.92 feet to a point (17) with coordinates 375839.53, 145882.59; thence running south 34 degrees 5 minutes 51.7 seconds west 547.37 feet to a point (18) with coordinates 375532.67, 145429.32; thence running south 86 degrees 47 minutes 37.7 seconds west 600.01 feet to an end point (19) with coordinates 374933.60, 145395.76; and the 18-Foot Entrance Channel beginning at a point (20) with coordinates 374567.14, 144252.33; thence running north 73 degrees 11 minutes 42.9 seconds east 1,899.22 feet to a point (21) with coordinates 376385.26, 144801.42; thence running north 2 degrees 10 minutes 41.5 seconds west 638.89 feet to an end point (10) with coordinates 376360.97, 145439.85; and the 18-Foot South Anchorage beginning at a point (22) with coordinates 376286.81, 147389.37; thence running north 78 degrees 56 minutes 15.6 seconds east 404.86 feet to a point (23) with coordinates 376684.14, 147467.05; thence running north 78 degrees 56 minutes 15.6 seconds east 1,444.33 feet to a point (24) with coordinates 378101.63, 147744.18; thence running south 5 degrees 18 minutes 43.8 seconds west 1,228.20 feet to a point (25) with coordinates 377987.92, 146521.26; thence running south 3 degrees 50 minutes 3.4 seconds east 577.84 feet to a point (26) with coordinates 378026.56, 145944.71; thence running south 44 degrees 32 minutes 14.7 seconds west 2,314.09 feet to a point (27) with coordinates 376403.52, 144295.24 thence running south 60 degrees 5 minutes 58.2 seconds west 255.02 feet to an end point (28) with coordinates 376182.45, 144168.12; and the 13-Foot Anchorage beginning at a point (29) with coordinates 376363.39, 143666.99; thence running north 63 degrees 34 minutes 19.3 seconds east 1,962.37 feet to a point (30) with coordinates 378120.68, 144540.38; thence running north 3 degrees 50 minutes 3.1 seconds west 1,407.47 feet to an end point (26) with coordinates 378026.56, 145944.71; and the 18-Foot East Channel beginning at a point (23) with coordinates 376684.14, 147467.05; thence running north 2 degrees 10 minutes 43.3 seconds west 262.95 feet to a point (31) with coordinates 376674.14, 147729.81; thence running north 9 degrees 42 minutes 20.3 seconds west 301.35 feet to a point (32) with coordinates 376623.34, 148026.85; thence running south 80 degrees 17 minutes 42.4 seconds west 313.6 feet to a point (33) with coordinates 376314.23, 147973.99; thence running north 7 degrees 47 minutes 21.9 seconds west 776.24 feet to an end point (34) with coordinates 376209.02, 148743.06; and the 18-Foot North Anchorage beginning at a point (35) with coordinates 376123.98, 148744.69; thence running south 88 degrees 54 minutes 16.2 seconds east 377.90 feet to a point (36) with coordinates 376501.82, 148737.47; thence running north 9 degrees 42 minutes 19.0 seconds west 500.01 feet to a point (37) with coordinates 376417.52, 149230.32; thence running north 6 degrees 9 minutes 53.2 seconds west 1,300.01 feet to an end point (38) with coordinates 376277.92, 150522.81. 
(b)The area described by the following shall be redesignated as an eighteen-foot channel and turning basin: Beginning at a point (1) with coordinates N144759.41, E374413.16; thence running north 73 degrees 11 minutes 42.9 seconds east 1,252.88 feet to a point (2) with coordinates N145121.63, E375612.53; thence running north 26 degrees 29 minutes 48.1 seconds east 778.89 feet to a point (3) with coordinates N145818.71, E375960.04; thence running north 0 degrees 3 minutes 38.1 seconds west 1,200.24 feet to a point (4) with coordinates N147018.94, E375958.77; thence running north 2 degrees 22 minutes 45.2 seconds east 854.35 feet to a point (5) with coordinates N147872.56, E375994.23; thence running north 7 degrees 47 minutes 21.9 seconds west 753.83 feet to a point (6) with coordinates N148619.44, E375892.06; thence running north 88 degrees 46 minutes 16.7 seconds east 281.85 feet to a point (7) with coordinates N148625.48, E376173.85; thence running south 7 degrees 47 minutes 21.9 seconds east 716.4 feet to a point (8) with coordinates N147915.69, E376270.94; thence running north 80 degrees 17 minutes 42.3 seconds east 315.3 feet to a point (9) with coordinates N147968.85, E.76581.73; thence running south 9 degrees 42 minutes 20.3 seconds east 248.07 feet to a point (10) with coordinates N147724.33, E376623.55; thence running south 2 degrees 10 minutes 43.3 seconds east 318.09 feet to a point (11) with coordinates N147406.47, E376635.64; thence running north 78 degrees 56 minutes 15.6 seconds east 571.11 feet to a point (12) with coordinates N147516.06, E377196.15; thence running south 88 degrees 57 minutes 2.3 seconds east 755.09 feet to a point (13) with coordinates N147502.23, E377951.11; thence running south 1 degree 2 minutes 57.7 seconds west 100.00 feet to a point (14) with coordinates N147402.25, E377949.28; thence running north 88 degrees 57 minutes 2.3 seconds west 744.48 feet to a point (15) with coordinates N147415.88, E377204.92; thence running south 78 degrees 56 minutes 15.6 seconds west 931.17 feet to a point (16) with coordinates N147237.21, E376291.06; thence running south 39 degrees 26 minutes 18.7 seconds west 208.34 feet to a point (17) with coordinates N147076.31, E376158.71; thence running south 0 degrees 3 minutes 38.1 seconds east 1,528.26 feet to a point (18) with coordinates N145548.05, E376160.32; thence running south 26 degrees 29 minutes 48.1 seconds west 686.83 feet to a point (19) with coordinates N144933.37, E375853.90; thence running south 73 degrees 11 minutes 42.9 seconds west 1,429.51 feet to end at a point (20) with coordinates N144520.08, E374485.44. 
118.None of the funds made available to the Corps of Engineers by this Act may be used for the removal or associated mitigation of Federal Energy Regulatory Commission Project number 2342. 
119.None of the funds made available by this Act may be used for the study of the Missouri River Projects authorized in section 108 of the Energy and Water Development and Related Agencies Appropriations Act, 2009 (division C of Public Law 111–8). 
120.None of the funds made available in this Act may be used to continue the study conducted by the Army Corps of Engineers pursuant to section 5018(a)(1) of the Water Resources Development Act of 2007.  
IIDepartment of the interiorCentral utah projectCentral utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $27,154,000, to remain available until expended, of which $2,000,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission. In addition, for necessary expenses incurred in carrying out related responsibilities of the Secretary of the Interior, $1,550,000. For fiscal year 2012, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:Water and related resources(including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $895,000,000, to remain available until expended, of which $10,698,000 shall be available for transfer to the Upper Colorado River Basin Fund and $6,136,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: 
Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: 
Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 460l–6a(i) shall be derived from that Fund or account: 
Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which contributed: 
Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: 
Provided further, That of the amounts provided herein, funds may be used for high priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706.Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $53,068,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: 
Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: 
Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order.California bay-delta restoration(including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $39,651,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: 
Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: 
Provided further, That the use of any funds provided to the California Bay-Delta Authority for program-wide management and oversight activities shall be subject to the approval of the Secretary of the Interior: 
Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program.Policy and administrationFor necessary expenses of policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2013, $60,000,000, to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: 
Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses.Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only.General provisions—department of the interior 
201. 
(a)None of the funds provided in title II of this Act for Water and Related Resources, or provided by previous appropriations Acts to the agencies or entities funded in title II of this Act for Water and Related Resources that remain available for obligation or expenditure in fiscal year 2012, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)initiates or creates a new program, project, or activity; 
(2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; 
(4)restarts or resumes any program, project or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; 
(5)transfers funds in excess of the following limits, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: 
(A)15 percent for any program, project or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$300,000 for any program, project or activity for which less than $2,000,000 is available at the beginning of the fiscal year; 
(6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate; or 
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate. 
(b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category. 
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. 
(d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of the House of Representatives and the Senate detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. 
(b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program-Alternative Repayment Plan and the SJVDP-Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203.Section 529(b)(3) of Public Law 106–541, as amended by section 115 of Public Law 109–103, is further amended by striking $20,000,000 and inserting $30,000,000 in lieu thereof. 
204.Section 8 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended— 
(1)in subsection (a), in the first sentence, by striking 2011 and inserting 2013; and 
(2)in subsection (b), by striking $25,000,000 for fiscal years 1997 through 2011 and inserting $3,000,000 for each of fiscal years 2012 through 2013. 
205.The Federal policy for addressing California’s water supply and environmental issues related to the Bay-Delta shall be consistent with State law, including the co-equal goals of providing a more reliable water supply for the State of California and protecting, restoring, and enhancing the Delta ecosystem. The Secretary of the Interior, the Secretary of Commerce, the Army Corps of Engineers and the Environmental Protection Agency Administrator shall jointly coordinate the efforts of the relevant agencies and work with the State of California and other stakeholders to complete and issue the Bay Delta Conservation Plan Final Environmental Impact Statement no later than February 15, 2013. Nothing herein modifies existing requirements of Federal law. 
206.The Secretary of the Interior may participate in non-Federal groundwater banking programs to increase the operational flexibility, reliability, and efficient use of water in the State of California, and this participation may include making payment for the storage of Central Valley Project water supplies, the purchase of stored water, the purchase of shares or an interest in ground banking facilities, or the use of Central Valley Project water as a medium of payment for groundwater banking services: 
Provided, That the Secretary of the Interior shall participate in groundwater banking programs only to the extent allowed under State law and consistent with water rights applicable to the Central Valley Project: 
 Provided further, That any water user to which banked water is delivered shall pay for such water in the same manner provided by that water user’s then-current Central Valley Project water service, repayment, or water rights settlement contract at the rate provided by the then-current Central-Valley Project Irrigation or Municipal and Industrial Rate Setting Policies; and: 
 Provided further, That in implementing this section, the Secretary of the Interior shall comply with applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) Nothing herein shall alter or limit the Secretary’s existing authority to use groundwater banking to meet existing fish and wildlife obligations. 
207. 
(a)Subject to compliance with all applicable Federal and State laws, a transfer of irrigation water among Central Valley Project contractors from the Friant, San Felipe, West San Joaquin, and Delta divisions, and a transfer from a long-term Friant Division water service or repayment contractor to a temporary or prior temporary service contractors within the place of use in existence on the date of the transfer, as identified in the Bureau of Reclamation water rights permits for the Friant Division, shall be considered to meet the conditions described in subparagraphs (A) and (I) of section 3405(a)(1) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4709). 
(b)The Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service and the Commissioner of the Bureau of Reclamation shall initiate and complete, on the most expedited basis practicable, programmatic environmental compliance so as to facilitate voluntary water transfers within the Central Valley Project, consistent with all applicable Federal and State law. 
(c)Not later than 180 days after the date of enactment of this Act and each of the 4 years thereafter, the Commissioner of the Bureau of Reclamation shall submit to the committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate a report that describes the status of efforts to help facilitate and improve the water transfers within the Central Valley Project and water transfers between the Central Valley Project and other water projects in the State of California; evaluates potential effects of this Act on Federal programs, Indian tribes, Central Valley Project operations, the environment, groundwater aquifers, refuges, and communities; and provides recommendations on ways to facilitate and improve the process for these transfers. 
208. 
(a)Permitted usesSection 2507(b) of the Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note; Public Law 107–171) is amended— 
(1)in the matter preceding paragraph (1), by striking In any case in which there are willing sellers and inserting For the benefit of at-risk natural desert terminal lakes and associated riparian and watershed resources, in any case in which there are willing sellers or willing participants; 
(2)in paragraph (2), by striking in the Walker River and all that follows through 119 Stat. 2268); and 
(3)in paragraph (3), by striking in the Walker River Basin. 
(b)Walker basin restoration programSection 208(b) of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85; 123 Stat. 2858) is amended— 
(1)in paragraph (1)(B)(iv), by striking exercise water rights and inserting manage land, water appurtenant to the land, and related interests; and 
(2)in paragraph (2)(A), by striking The amount made available under subsection (a)(1) shall be provided to the National Fish and Wildlife Foundation and inserting Any amount made available to the National Fish and Wildlife Foundation under subsection (a) shall be provided.  
IIIDepartment of energyEnergy programsEnergy efficiency and renewable energy(including rescission of funds)For Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,825,000,000, to remain available until expended: 
Provided, That $165,000,000 shall be available until September 30, 2013 for program direction: 
 Provided further, That for the purposes of allocating weatherization assistance funds appropriated by this Act to States and tribes, the Secretary of Energy may waive the allocation formula established pursuant to section 414(a) of the Energy Conservation and Production Act (42 U.S.C. 6864(a)): 
 Provided further, That of the unobligated balances available under this heading, $9,909,000 are hereby rescinded: 
 Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery and energy reliability activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $139,500,000, to remain available until expended: 
Provided, That $27,010,000 shall be available until September 30, 2013 for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not more than 10 buses, all for replacement only, $768,663,000, to remain available until expended: 
Provided, That $91,000,000 shall be available until September 30, 2013 for program direction.Fossil energy research and development(including rescission of funds)For necessary expenses in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (Public Law 95–91), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $534,000,000, to remain available until expended: 
Provided, That $120,000,000 shall be available until September 30, 2013 for program direction: 
 Provided further, That for all programs funded under Fossil Energy appropriations in this Act or any other Act, the Secretary may vest fee title or other property interests acquired under projects in any entity, including the United States: 
 Provided further, That of prior-year balances, $187,000,000 are hereby rescinded: 
Provided further, That no rescission made by the previous proviso shall apply to any amount previously appropriated in Public Law 111–5 or designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Naval petroleum and oil shale reservesFor expenses necessary to carry out naval petroleum and oil shale reserve activities, $14,909,000, to remain available until expended: 
Provided, That, notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor necessary expenses for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act of 1975, as amended (42 U.S.C. 6201 et seq.), $192,704,000, to remain available until expended.SPR Petroleum Account(including rescission of funds)Of the amounts deposited in the SPR Petroleum Account established under section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247) in fiscal year 2011 which remain available for obligation under that section, $500,000,000 are hereby permanently rescinded.Northeast home heating oil reserve(including rescission of funds)For necessary expenses for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act, $10,119,000, to remain available until expended: 
Provided, That amounts net of the purchase of 1 million barrels of petroleum distillates in fiscal year 2012; costs related to transportation, delivery, and storage; and sales of petroleum distillate from the Reserve under section 182 of the Energy Policy and Conservation Act (42 U.S.C. 6250a) are hereby permanently rescinded: 
 Provided further, That notwithstanding section 181 of the Energy Policy and Conservation Act (42 U.S.C. 6250), for fiscal year 2012 and hereafter, the Reserve shall contain no more than 1 million barrels of petroleum distillate.Energy information administrationFor necessary expenses in carrying out the activities of the Energy Information Administration, $105,000,000, to remain available until expended.Non-defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $235,721,000, to remain available until expended.Uranium enrichment decontamination and decommissioning fundFor necessary expenses in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $472,930,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 49 passenger motor vehicles for replacement only, including one ambulance and one bus, $4,889,000,000, to remain available until expended: 
Provided, That $185,000,000 shall be available until September 30, 2013 for program direction.Advanced Research Projects Agency—EnergyFor necessary expenses in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), as amended, $275,000,000: 
Provided, That $20,000,000 shall be available until September 30, 2013 for program direction.Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b)(2) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: 
Provided, That for necessary administrative expenses to carry out this Loan Guarantee program, $38,000,000, is appropriated, to remain available until expended: 
 Provided further, That $38,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections to this account to cover administrative expenses and shall remain available until expended, so as to result in a final fiscal year 2012 appropriation from the general fund estimated at not more than $0: 
 Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative expenses shall not be available until appropriated.Advanced technology vehicles manufacturing loan programFor administrative expenses in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $6,000,000, to remain available until expended.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, $237,623,000, to remain available until September 30, 2013, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): 
Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount, to remain available until expended: 
Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $111,623,000 in fiscal year 2012 may be retained and used for operating expenses within this account, and may remain available until expended, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: 
Provided further, That the sum herein appropriated shall be reduced by the amount of miscellaneous revenues received during 2012, and any related appropriated receipt account balances remaining from prior years' miscellaneous revenues, so as to result in a final fiscal year 2012 appropriation from the general fund estimated at not more than $126,000,000.Office of the inspector generalFor necessary expenses of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $42,000,000, to remain available until expended.Atomic energy defense activitiesNational nuclear security administrationWeapons activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, the purchase of not to exceed one ambulance and one aircraft; $7,233,997,000, to remain available until expended: 
Provided, That of such amount not more than $89,425,000 may be made available for the B–61 Life Extension Program until the Administrator of the National Nuclear Security Administration submits to the Committees on Appropriations of the House of Representatives and the Senate a final report on the Phase 6.2a design definition and cost study.Defense nuclear nonproliferation(including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one passenger motor vehicle for replacement only, $2,324,303,000, to remain available until expended: 
Provided, That of the unobligated balances available under this heading, $21,000,000 are hereby rescinded: 
Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Naval reactorsFor Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,080,000,000, to remain available until expended: 
Provided, That $40,000,000 shall be available until September 30, 2013 for program direction.Office of the administratorFor necessary expenses of the Office of the Administrator in the National Nuclear Security Administration, including official reception and representation expenses not to exceed $12,000, $410,000,000, to remain available until September 30, 2013.Environmental and other defense activitiesDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one ambulance and one fire truck for replacement only, $5,023,000,000, to remain available until expended: 
Provided, That $321,628,000 shall be available until September 30, 2013 for program direction.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed 10 passenger motor vehicles for replacement only, $823,364,000: 
Provided, That $114,086,000 shall be available until September 30, 2013 for program direction.Power marketing administrationsBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for the Kootenai River Native Fish Conservation Aquaculture Program, Lolo Creek Permanent Weir Facility, and Improving Anadromous Fish production on the Warm Springs Reservation, and, in addition, for official reception and representation expenses in an amount not to exceed $7,000. During fiscal year 2012, no new direct loan obligations may be made.Operation and maintenance, southeastern power administrationFor necessary expenses of operation and maintenance of power transmission facilities and of marketing electric power and energy, including transmission wheeling and ancillary services pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $8,428,000, to remain available until expended: 
Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $8,428,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2012 appropriation estimated at not more than $0: 
Provided further, That, notwithstanding 31 U.S.C. 3302, up to $100,162,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor necessary expenses of operation and maintenance of power transmission facilities and of marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $45,010,000, to remain available until expended: 
Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $33,118,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2012 appropriation estimated at not more than $11,892,000: 
Provided further, That, notwithstanding 31 U.S.C. 3302, up to $40,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, including official reception and representation expenses in an amount not to exceed $1,500; $285,900,000, to remain available until expended, of which $278,856,000 shall be derived from the Department of the Interior Reclamation Fund: 
Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $189,932,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2012 appropriation estimated at not more than $95,968,000, of which $88,924,000 is derived from the Reclamation Fund: 
Provided further, That of the amount herein appropriated, not more than $3,375,000 is for deposit into the Utah Reclamation Mitigation and Conservation Account pursuant to title IV of the Reclamation Projects Authorization and Adjustment Act of 1992: 
Provided further, That notwithstanding 31 U.S.C. 3302, up to $306,541,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $4,169,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255) as amended: 
Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $3,949,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: 
Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2012 appropriation estimated at not more than $220,000: 
Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred.Federal energy regulatory commissionSalaries and expensesFor necessary expenses of the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, the hire of passenger motor vehicles, and official reception and representation expenses not to exceed $3,000, $304,600,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, not to exceed $304,600,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2012 shall be retained and used for necessary expenses in this account, and shall remain available until expended: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2012 so as to result in a final fiscal year 2012 appropriation from the general fund estimated at not more than $0.General provisions—department of energy(including rescission and transfer of funds) 
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. 
(b)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multi-year contract, award a multi-year grant, or enter into a multi-year cooperative agreement unless the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future-year budget authority and the Secretary notifies the Committees on Appropriations of the House of Representatives and the Senate at least 14 days in advance. 
(c)Except as provided in this section, the amounts made available by this title shall be expended as authorized by law for the projects and activities specified in the Conference column in the Department of Energy table included under the heading Title III—Department of Energy in the joint explanatory statement accompanying this Act. 
(d)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 30 days prior to the use of any proposed reprogramming which would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. 
(e)Notwithstanding subsection (c), none of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity; 
(2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or 
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. 
(f) 
(1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Secretary of Energy shall notify the Committees on Appropriations of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. 
302.The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 
303.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2012 until the enactment of the Intelligence Authorization Act for fiscal year 2012. 
304. 
(a)Submission to CongressThe Secretary of Energy shall submit to Congress each year, at the time that the President’s budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years energy program reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years energy program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years. A future-years energy program shall be included in the fiscal year 2014 budget submission to Congress and every fiscal year thereafter. 
(b)ElementsEach future-years energy program shall contain the following: 
(1)The estimated expenditures and proposed appropriations necessary to support programs, projects, and activities of the Secretary of Energy during the 5-fiscal year period covered by the program, expressed in a level of detail comparable to that contained in the budget submitted by the President to Congress under section 1105 of title 31, United States Code. 
(2)The estimated expenditures and proposed appropriations shaped by high-level, prioritized program and budgetary guidance that is consistent with the administration’s policies and out year budget projections and reviewed by the Department of Energy's (DOE) senior leadership to ensure that the future-years energy program is consistent and congruent with previously established program and budgetary guidance. 
(3)A description of the anticipated workload requirements for each DOE national laboratory during the 5-fiscal year period. 
(c)Consistency in budgeting 
(1)The Secretary of Energy shall ensure that amounts described in subparagraph (A) of paragraph (2) for any fiscal year are consistent with amounts described in subparagraph (B) of paragraph (2) for that fiscal year. 
(2)Amounts referred to in paragraph (1) are the following: 
(A)The amounts specified in program and budget information submitted to Congress by the Secretary of Energy in support of expenditure estimates and proposed appropriations in the budget submitted to Congress by the President under section 1105(a) of title 31, United States Code, for any fiscal year, as shown in the future-years energy program submitted pursuant to subsection (a). 
(B)The total amounts of estimated expenditures and proposed appropriations necessary to support the programs, projects, and activities of the administration included pursuant to paragraph (5) of section 1105(a) of such title in the budget submitted to Congress under that section for any fiscal year. 
305.Section 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended— 
(1)by striking subsection (b) and inserting the following: 
 
(b)Specific appropriation or contribution 
(1)In generalNo guarantee shall be made unless— 
(A)an appropriation for the cost of the guarantee has been made; 
(B)the Secretary has received from the borrower a payment in full for the cost of the guarantee and deposited the payment into the Treasury; or 
(C)a combination of one or more appropriations under subparagraph (A) and one or more payments from the borrower under subparagraph (B) has been made that is sufficient to cover the cost of the guarantee.. 
306.Plant or construction projects for which amounts are made available under this and subsequent appropriation Acts with a current estimated cost of less than $10,000,000 are considered for purposes of section 4703 of Public Law 107–314 as a plant project for which the approved total estimated cost does not exceed the minor construction threshold and for purposes of section 4704 of Public Law 107–314 as a construction project with a current estimated cost of less than a minor construction threshold. 
307.In section 839b(h)(10)(B) of title 16, United States Code, strike $1,000,000 and insert $2,500,000. 
308.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Health, Safety, and Security to ensure the project is in compliance with nuclear safety requirements. 
309.Of the amounts appropriated in this title, $73,300,000 are hereby rescinded, to reflect savings from the contractor pay freeze instituted by the Department. The Department shall allocate the rescission among the appropriations made in this title. 
310.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 
311.None of the funds made available in this title may be used to make a grant allocation, discretionary grant award, discretionary contract award, or Other Transaction Agreement, or to issue a letter of intent, totaling in excess of $1,000,000, or to announce publicly the intention to make such an allocation, award, or Agreement, or to issue such a letter, including a contract covered by the Federal Acquisition Regulation, unless the Secretary of Energy notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making such an allocation, award, or Agreement, or issuing such a letter: 
Provided, That if the Secretary of Energy determines that compliance with this section would pose a substantial risk to human life, health, or safety, an allocation, award, or Agreement may be made, or a letter may be issued, without advance notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after the date on which such an allocation, award, or Agreement is made or letter issued: 
 Provided further, That the notification shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, and the account and program from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. 
312. 
(a)Any determination (including a determination made prior to the date of enactment of this Act) by the Secretary pursuant to section 3112(d)(2)(B) of the USEC Privatization Act (110 Stat. 1321–335), as amended, that the sale or transfer of uranium will not have an adverse material impact on the domestic uranium mining, conversion, or enrichment industry shall be valid for not more than 2 calendar years subsequent to such determination. 
(b)Not less than 30 days prior to the transfer, sale, barter, distribution, or other provision of uranium in any form for the purpose of accelerating cleanup at a Federal site, the Secretary shall notify the House and Senate Committees on Appropriations of the following: 
(1)the amount of uranium to be transferred, sold, bartered, distributed, or otherwise provided; 
(2)an estimate by the Secretary of the gross market value of the uranium on the expected date of the transfer, sale, barter, distribution, or other provision of the uranium; 
(3)the expected date of transfer, sale, barter, distribution, or other provision of the uranium; 
(4)the recipient of the uranium; and 
(5)the value of the services the Secretary expects to receive in exchange for the uranium, including any reductions to the gross value of the uranium by the recipient. 
(c)Not later than June 30, 2012, the Secretary shall submit to the House and Senate Committees on Appropriations a revised excess uranium inventory management plan for fiscal years 2013 through 2018. 
(d)Not later than December 31, 2011 the Secretary shall submit to the House and Senate Committees on Appropriations a report evaluating the economic feasibility of re-enriching depleted uranium located at Federal sites. 
313.None of the funds made available by this Act may be used to pay the salaries of Department of Energy employees to carry out section 407 of division A of the American Recovery and Reinvestment Act of 2009. 
314. 
(a)The Secretary of Energy may openly compete and issue an award to allow a third party, on a fee-for-service basis, to operate and maintain a metering station of the Strategic Petroleum Reserve that is underutilized (as defined in section 102–75.50 of title 41, Code of Federal Regulations (or successor regulations)) and related equipment. 
(b)Not later than 30 days before the issuance of such award, the Secretary of Energy shall certify to the Committees on Appropriations of the House of Representatives and the Senate that the award will not reduce the reliability or accessibility of the Strategic Petroleum Reserve, raise costs of oil in the local market, or negatively impact the supply of oil to current users. 
(c)Funds collected under subsection (a) shall be deposited in the general fund of the Treasury. 
315.None of the funds made available in this Act may be used— 
(1)to implement or enforce section 430.32(x) of title 10, Code of Federal Regulations; or  
(2)to implement or enforce the standards established by the tables contained in section 325(i)(1)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6295(i)(1)(B)) with respect to BPAR incandescent reflector lamps, BR incandescent reflector lamps, and ER incandescent reflector lamps.  
316.Recipients of grants awarded by the Department in excess of $1,000,000 shall certify that they will, by the end of the fiscal year, upgrade the efficiency of their facilities by replacing any lighting that does not meet or exceed the energy efficiency standard for incandescent light bulbs set forth in section 325 of the Energy Policy and Conservation Act (42 U.S.C. 6295).  
IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, as amended, for necessary expenses for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by 5 U.S.C. 3109, and hire of passenger motor vehicles, $68,263,000, to remain available until expended.Defense nuclear facilities safety boardSalaries and expensesFor necessary expenses of the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $29,130,000, to remain available until September 30, 2013: 
Provided, That within 90 days of enactment of this Act, the Defense Nuclear Facilities Safety Board shall enter into an agreement for inspector general services with the Office of Inspector General for the Nuclear Regulatory Commission for fiscal years 2012 and 2013: 
 Provided further, That at the expiration of such agreement, the Defense Nuclear Facilities Safety Board shall procure inspector general services annually thereafter.Delta regional authoritySalaries and expensesFor necessary expenses of the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, as amended, notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $11,677,000, to remain available until expended.Denali commissionFor expenses of the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $10,679,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: 
Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities.Northern border regional commissionFor necessary expenses of the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $1,497,000, to remain available until expended: 
Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor necessary expenses of the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSalaries and expensesFor necessary expenses of the Commission in carrying out the purposes of the Energy Reorganization Act of 1974, as amended, and the Atomic Energy Act of 1954, as amended, including official representation expenses (not to exceed $25,000), $1,027,240,000, to remain available until expended: 
Provided, That of the amount appropriated herein, not more than $9,000,000 may be made available for salaries and other support costs for the Office of the Commission: 
 Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $899,726,000 in fiscal year 2012 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: 
Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2012 so as to result in a final fiscal year 2012 appropriation estimated at not more than $127,514,000: 
 Provided further, That of the amounts appropriated under this heading, $10,000,000 shall be for university research and development in areas relevant to their respective organization's mission, and $5,000,000 shall be for a Nuclear Science and Engineering Grant Program that will support multiyear projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $10,860,000, to remain available until September 30, 2013: 
Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $9,774,000 in fiscal year 2012 shall be retained and be available until expended, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: 
 Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2012 so as to result in a final fiscal year 2012 appropriation estimated at not more than $1,086,000.Nuclear waste technical review boardSalaries and expensesFor necessary expenses of the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,400,000 to be derived from the Nuclear Waste Fund, and to remain available until expended.Office of the Federal coordinator for alaska natural gas transportation projectsFor necessary expenses for the Office of the Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to the Alaska Natural Gas Pipeline Act of 2004, $1,000,000.General provisions—independent agencies 
401. 
(a)None of the funds provided in this title for Nuclear Regulatory Commission—Salaries and Expenses shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or 
(2)reduces funds that are directed to be used for a specific program, project, or activity by this Act. 
(b)The Chairman of the Nuclear Regulatory Commission may not terminate any program, project, or activity without the approval of a majority vote of the Commissioners of the Nuclear Regulatory Commission approving such action. 
(c)The Nuclear Regulatory Commission may waive the restriction on reprogramming under subsection (a) on a case-by-case basis by certifying to the Committees on Appropriations of the House of Representatives and the Senate that such action is required to address national security or imminent risks to public safety. Each such waiver certification shall include a letter from the Chairman of the Commission that a majority of Commissioners of the Nuclear Regulatory Commission have voted and approved the reprogramming waiver certification. 
402.The Nuclear Regulatory Commission shall require reactor licensees to re-evaluate the seismic, tsunami, flooding, and other external hazards at their sites against current applicable Commission requirements and guidance for such licenses as expeditiously as possible, and thereafter when appropriate, as determined by the Commission, and require each licensee to respond to the Commission that the design basis for each reactor meets the requirements of its license, current applicable Commission requirements and guidance for such license. Based upon the evaluations conducted pursuant to this section and other information it deems relevant, the Commission shall require licensees to update the design basis for each reactor, if necessary. 
VGeneral provisions 
501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
502.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in this Act or any other appropriation Act. 
503.None of the funds made available under this Act may be expended for any new hire by any Federal agency funded in this Act that is not verified through the E-Verify Program as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note). 
504.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that was convicted (or had an officer or agent of such corporation acting on behalf of the corporation convicted) of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation, or such officer or agent, and made a determination that this further action is not necessary to protect the interests of the Government. 
505.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
506.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations). 
This division may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2012. 
CFinancial Services and General Government Appropriations Act, 2012 
IDepartment of the TreasuryDepartmental officesSalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Annex; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; terrorism and financial intelligence activities; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities; and Treasury-wide management policies and programs activities, $308,388,000: 
Provided, That of the amount appropriated under this heading, $100,000,000 is for the Office of Terrorism and Financial Intelligence, of which not to exceed $26,608,000 is available for administrative expenses: 
Provided further, That of the amount appropriated under this heading, not to exceed $3,000,000, to remain available until September 30, 2013, is for information technology modernization requirements; not to exceed $350,000 is for official reception and representation expenses; and not to exceed $258,000 is for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on his certificate: 
Provided further, That of the amount appropriated under this heading, $6,787,000, to remain available until September 30, 2013, is for the Treasury-wide Financial Statement Audit and Internal Control Program: 
Provided further, That of the amount appropriated under this heading, $500,000, to remain available until September 30, 2013, is for secure space requirements: 
Provided further, That of the amount appropriated under this heading, up to $3,400,000, to remain available until September 30, 2014, is to develop and implement programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements: 
Provided further, That notwithstanding any other provision of law, of the amount appropriated under this heading, up to $1,000,000 may be contributed to the Organization for Economic Cooperation and Development for the Department's participation in programs related to global tax administration.Office of inspector generalsalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $29,641,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; and of which not to exceed $2,500 shall be available for official reception and representation expenses.Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, including purchase (not to exceed 150 for replacement only for police-type use) and hire of passenger motor vehicles (31 U.S.C. 1343(b)); services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $151,696,000, of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.SPECIAL INSPECTOR GENERAL FOR THE TROUBLED ASSET RELIEF PROGRAMsalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $41,800,000.Financial crimes enforcement networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses, including for course development, of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; not to exceed $14,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $110,788,000, of which not to exceed $34,335,000 shall remain available until September 30, 2014: 
Provided, That funds appropriated in this account may be used to procure personal services contracts.Treasury Forfeiture Fund(rescission)Of the unobligated balances available under this heading, $950,000,000 are rescinded.Financial management servicesalaries and expensesFor necessary expenses of the Financial Management Service, $217,805,000, of which not to exceed $4,210,000 shall remain available until September 30, 2014, for information systems modernization initiatives; and of which not to exceed $2,500 shall be available for official reception and representation expenses.Alcohol and tobacco tax and trade bureauSalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $99,878,000; of which not to exceed $6,000 for official reception and representation expenses; not to exceed $50,000 for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: 
Provided, That of the amount appropriated under this heading, $2,000,000 shall be for the costs of special law enforcement agents to target tobacco smuggling and other criminal diversion activities.United states mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments. The aggregate amount of new liabilities and obligations incurred during fiscal year 2012 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $20,000,000.Bureau of the Public Debtadministering the public debtFor necessary expenses connected with any public-debt issues of the United States, $173,635,000, of which not to exceed $2,500 shall be available for official reception and representation expenses, and of which not to exceed $10,000,000 shall remain available until September 30, 2014 to reduce improper payments: 
Provided, That the sum appropriated herein from the general fund for fiscal year 2012 shall be reduced by not more than $8,000,000 as definitive security issue fees and Legacy Treasury Direct Investor Account Maintenance fees are collected, so as to result in a final fiscal year 2012 appropriation from the general fund estimated at $165,635,000. In addition, $165,000 to be derived from the Oil Spill Liability Trust Fund to reimburse the Bureau for administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Community Development Financial Institutions Fund Program AccountTo carry out the Community Development Banking and Financial Institutions Act of 1994 (Public Law 103–325), including services authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for ES–3, notwithstanding section 4707(e) of title 12, United States Code with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, $221,000,000, to remain available until September 30, 2013; of which $12,000,000, notwithstanding section 4707(e) of title 12, United States Code, shall be for financial assistance, technical assistance, training and outreach programs, designed to benefit Native American, Native Hawaiian, and Alaskan Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations and other suitable providers; of which, notwithstanding section 108(d) of such Act, up to $22,000,000 shall be for a Healthy Food Financing Initiative to provide grants and loans to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities; of which $18,000,000 shall be for the Bank Enterprise Awards program; and of which up to $22,965,000 may be used for administrative expenses, including administration of the New Markets Tax Credit; of which up to $10,315,000 may be used for the cost of direct loans; and of which up to $250,000 may be used for administrative expenses to carry out the direct loan program: 
Provided, That the cost of direct loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000: 
Provided further, That of the funds awarded under this heading, not less than 10 percent shall be used for projects that serve populations living in persistent poverty counties (where such term is defined as any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990, 2000, and 2010 decennial censuses).Internal Revenue ServiceTaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,239,703,000, of which not less than $5,600,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $9,750,000 shall be available for low-income taxpayer clinic grants, of which not less than $12,000,000, to remain available until September 30, 2013, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance, of which not less than $205,000,000 shall be available for operating expenses of the Taxpayer Advocate Service, and of which $15,481,000 shall be for expenses necessary to implement the tax credit in title II of division A of the Trade Act of 2002 (Public Law 107–210).enforcementFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase (for police-type use, not to exceed 850) and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $5,299,367,000, of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program.operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,947,416,000, of which up to $250,000,000 shall remain available until September 30, 2013, for information technology support; of which up to $65,000,000 shall remain available until expended for acquisition of real property, equipment, construction and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2014, for research; of which not less than $2,000,000 shall be for the Internal Revenue Service Oversight Board; of which not to exceed $25,000 shall be for official reception and representation expenses: 
Provided, That not later than 14 days after the end of each quarter of each fiscal year, the Internal Revenue Service shall submit a report to the House and Senate Committees on Appropriations and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter: 
Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2013, a summary of cost and schedule performance information for its major information technology systems.business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $330,210,000, to remain available until September 30, 2014, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: 
Provided, That not later than 14 days after the end of each quarter of each fiscal year, the Internal Revenue Service shall submit a report to the House and Senate Committees on Appropriations and the Comptroller General of the United States detailing the cost and schedule performance for CADE2 and Modernized e-File information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter.Administrative provisions—Internal revenue service(including transfer of funds) 
101.Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service or not to exceed 3 percent of appropriations under the heading Enforcement may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations. 
102.The Internal Revenue Service shall maintain a training program to ensure that Internal Revenue Service employees are trained in taxpayers' rights, in dealing courteously with taxpayers, and in cross-cultural relations. 
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 
104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make the improvement of the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to increase phone lines and staff to improve the Internal Revenue Service 1–800 help line service.Administrative Provisions—Department of the Treasury(including transfers of funds) 
105.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 
106.Not to exceed 2 percent of any appropriations in this Act made available to the Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Management Service, Alcohol and Tobacco Tax and Trade Bureau, Financial Crimes Enforcement Network, and Bureau of the Public Debt, may be transferred between such appropriations upon the advance approval of the Committees on Appropriations: 
Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
107.Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations: 
Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent. 
108.Of the funds available for the purchase of law enforcement vehicles, no funds may be obligated until the Secretary of the Treasury certifies that the purchase by the respective Treasury bureau is consistent with departmental vehicle management principles: 
Provided, That the Secretary may delegate this authority to the Assistant Secretary for Management. 
109.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 
110.The Secretary of the Treasury may transfer funds from Financial Management Service, Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: 
Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
111.Section 122(g)(1) of Public Law 105–119 (5 U.S.C. 3104 note), is further amended by striking 12 years and inserting 14 years. 
112.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 
113.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
114.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury's intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2012 until the enactment of the Intelligence Authorization Act for Fiscal Year 2012. 
115.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
116.Section 5114(c) of title 31, United States Code (relating to engraving and printing currency and security documents), is amended by striking for a period of not more than 4 years. 
117.In the current fiscal year and each fiscal year hereafter, any person who forwards to the Bureau of Engraving and Printing a mutilated paper currency claim equal to or exceeding $10,000 for redemption will be required to provide the Bureau their taxpayer identification number. 
118.Section 5318(g)(2)(A) of title 31, United States Code, is amended— 
(1)by striking clause (i) and inserting the following: 
 
(i)neither the financial institution, director, officer, employee, or agent of such institution (whether or not any such person is still employed by the institution), nor any other current or former director, officer, or employee of, or contractor for, the financial institution or other reporting person, may notify any person involved in the transaction that the transaction has been reported; and; and 
(2)in clause (ii)— 
(A)by striking no officer or employee of and inserting no current or former officer or employee of or contractor for; and 
(B)by inserting or for before any State. 
119.Section 5319 of title 31, United States Code (relating to availability of reports), is amended by inserting after title 5 the following: , and may not be disclosed under any State, local, tribal, or territorial freedom of information, open government, or similar law. 
120.Section 5331(a) of title 31, United States Code, is amended— 
(1)by striking paragraph (1) and inserting the following: 
 
(1) 
(A)who is engaged in a trade or business, and; 
(2)by redesignating paragraph (2) as subparagraph (B); 
(3)in subparagraph (B), as so redesignated, by adding ‘‘or’’ at the end; and 
(4)by inserting after subparagraph (B), as so redesignated, the following new paragraph: 
 
(2)who is required to file a report under section 6050I(g) of the Internal Revenue Code of 1986,. 
121.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget for the Administration submitted by the President: 
Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, the Working Capital Fund account, and the Treasury Forfeiture Fund account: 
Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 
This title may be cited as the Department of the Treasury Appropriations Act, 2012. 
IIExecutive office of the president and funds appropriated to the presidentCompensation of the presidentFor compensation of the President, including an expense allowance at the rate of $50,000 per annum as authorized by 3 U.S.C. 102, $450,000: 
Provided, That none of the funds made available for official expenses shall be expended for any other purpose and any unused amount shall revert to the Treasury pursuant to 31 U.S.C. 1552.The white houseSalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, newspapers, periodicals, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official entertainment expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $56,974,000.Executive residence at the white houseoperating expensesFor the care, maintenance, repair and alteration, refurnishing, improvement, heating, and lighting, including electric power and fixtures, of the Executive Residence at the White House and official entertainment expenses of the President, $13,425,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.Reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: 
Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: 
Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: 
Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: 
Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: 
Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: 
  Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: 
Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: 
Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: 
Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: 
Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White house repair and restorationFor the repair, alteration, and improvement of the Executive Residence at the White House, $750,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of economic adviserssalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,192,000.National security council and homeland security councilsalaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $13,048,000.Office of administrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $112,952,000, of which $10,403,000 shall remain available until expended for continued modernization of the information technology infrastructure within the Executive Office of the President.Office of management and budgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109 and to carry out the provisions of chapter 35 of title 44, United States Code, $89,456,000, of which not to exceed $3,000 shall be available for official representation expenses: 
Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): 
Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: 
Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: 
Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: 
Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: 
Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.Office of national drug control policysalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $24,500,000: 
Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $238,522,000, to remain available until September 30, 2013, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: 
Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities (including up to $500,000 to ensure the continued operation and maintenance of the Performance Management System): 
Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2010 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: 
Provided further, That each HIDTA designated as of September 30, 2011, shall be funded at not less than the fiscal year 2011 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: 
Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2012 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act.other federal drug control programs(including transfers of funds)For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $105,550,000, to remain available until expended, which shall be available as follows: $92,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $1,400,000 for drug court training and technical assistance; $9,000,000 for anti-doping activities; $1,900,000 for the United States membership dues to the World Anti-Doping Agency; and $1,250,000 shall be made available as directed by section 1105 of Public Law 109–469.Integrated, Efficient and Effective Uses of Information Technology(including transfer of funds)For necessary expenses for the furtherance of integrated, efficient and effective uses of information technology in the Federal Government, $5,000,000, to remain available until expended: 
Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes: 
Provided further, That the Director of the Office of Management and Budget shall submit quarterly reports to the Committees on Appropriations of the House and the Senate identifying the savings achieved by the Office of Management and Budget’s government-wide information technology reform efforts: 
Provided further, That such report shall include savings identified by fiscal year, agency and appropriation.Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $988,000, to remain available until September 30, 2013.Special assistance to the presidentsalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,328,000.Official Residence of the Vice PresidentOperating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 for official entertainment expenses of the Vice President, to be accounted for solely on his certificate, $307,000: 
Provided, That advances or repayments or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative Provisions—Executive Office of the President and Funds Appropriated to the President(including transfers of funds and rescissions) 
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, 15 days after giving notice to the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: 
Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: 
Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202. The Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House and the Senate a report on the implementation of Executive Order No. 13563 (76 Fed. Reg. 3821; relating to Improving Regulation and Regulatory Review) by April 2, 2012. The report shall include information on— 
(a)increasing public participation in the rulemaking process and reducing uncertainty; 
(b)improving coordination across Federal agencies to eliminate redundant, inconsistent, and overlapping regulations; and 
(c)identifying existing regulations that have been reviewed and determined to be outmoded, ineffective, or excessively burdensome.  
203.Within 120 days after the date of enactment of this section, the Director of the Office of Management and Budget shall submit a report to the Committees on Appropriations of the House and the Senate on the costs of implementing the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). Such report shall include— 
(1)the estimated mandatory and discretionary obligations of funds through fiscal year 2014, by Federal agency and by fiscal year, including— 
(A)the estimated obligations by cost inputs such as rent, information technology, contracts, and personnel; 
(B)the methodology and data sources used to calculate such estimated obligations; and 
(C)the specific section of such Act that requires the obligation of funds; and 
(2)the estimated receipts through fiscal year 2014 from assessments, user fees, and other fees by the Federal agency making the collections, by fiscal year, including— 
(A)the methodology and data sources used to calculate such estimated collections; and 
(B)the specific section of such Act that authorizes the collection of funds. 
204.The Director of the Office of National Drug Control Policy shall submit to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act, and prior to the initial obligation of more than 20 percent of the funds appropriated in any account under the heading Office of National Drug Control Policy, a detailed narrative and financial plan on the proposed uses of all funds under the account by program, project, and activity: 
Provided, That the reports required by this section shall be updated and submitted to the Committees on Appropriations every 6 months and shall include information detailing how the estimates and assumptions contained in previous reports have changed: 
Provided further, That any new projects and changes in funding of ongoing projects shall be subject to the prior approval of the Committees on Appropriations. 
205.Not to exceed 2 percent of any appropriations in this Act made available to the Office of National Drug Control Policy may be transferred between appropriated programs upon the advance approval of the Committees on Appropriations: 
Provided, That no transfer may increase or decrease any such appropriation by more than 3 percent. 
206.Not to exceed $1,000,000 of any appropriations in this Act made available to the Office of National Drug Control Policy may be reprogrammed within a program, project, or activity upon the advance approval of the Committees on Appropriations. 
207.From the unobligated balances of prior year appropriations made available for the Counterdrug Technology Assessment Center, $5,244,639 are rescinded. 
208.From the unobligated balances of prior year appropriations made available for Other Federal Drug Control Programs, $359,958 for a chronic users study and $5,723,403 for the National Anti-Drug Youth Media Campaign are rescinded. 
209.Of the unobligated balances available under the heading Executive Office of the President and Funds Appropriated to the President—Partnership Fund for Program Integrity Innovation in title II of division C of the Consolidated Appropriations Act, 2010 (Public Law 111–117), $10,000,000 are rescinded. In addition to the amounts made available under such heading in this Act, $10,000,000 are appropriated, to remain available until September 30, 2013. 
This title may be cited as the Executive Office of the President Appropriations Act, 2012.  
IIIThe JudiciarySupreme Court of the United StatesSalaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including purchase or hire, driving, maintenance, and operation of an automobile for the Chief Justice, not to exceed $10,000 for the purpose of transporting Associate Justices, and hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $74,819,000, of which $2,000,000 shall remain available until expended.Care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $8,159,000, to remain available until expended.United States Court of Appeals for the Federal CircuitSalaries and expensesFor salaries of the chief judge, judges, and other officers and employees, and for necessary expenses of the court, as authorized by law, $32,511,000.United States Court of International TradeSalaries and expensesFor salaries of the chief judge and eight judges, salaries of the officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $21,447,000.Courts of Appeals, District Courts, and Other Judicial ServicesSalaries and expensesFor the salaries of circuit and district judges (including judges of the territorial courts of the United States), justices and judges retired from office or from regular active service, judges of the United States Court of Federal Claims, bankruptcy judges, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,015,000,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $5,000,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.Defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,031,000,000, to remain available until expended.Fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $51,908,000, to remain available until expended: 
Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.Court security(including transfers of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $500,000,000, of which not to exceed $15,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States CourtsSalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $82,909,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal judicial centersalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $27,000,000; of which $1,800,000 shall remain available through September 30, 2013, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.Judicial retirement fundspayment to judiciary trust fundsFor payment to the Judicial Officers' Retirement Fund, as authorized by 28 U.S.C. 377(o), $86,968,000; to the Judicial Survivors' Annuities Fund, as authorized by 28 U.S.C. 376(c), $12,600,000; and to the United States Court of Federal Claims Judges' Retirement Fund, as authorized by 28 U.S.C. 178(l), $4,200,000.United states sentencing commissionsalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $16,500,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative provisions—The judiciary(including transfer of funds) 
301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: 
Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3314(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 
305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306.Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended— 
(1)in the third sentence (relating to the District of Kansas), by striking 20 years and inserting 21 years; and 
(2)in the seventh sentence (related to the District of Hawaii), by striking 17 years and inserting 18 years.This title may be cited as the Judiciary Appropriations Act, 2012.  
IVDistrict of ColumbiaFederal FundsFederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $30,000,000, to remain available until expended: 
Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: 
Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: 
Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: 
Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: 
Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.Federal payment for emergency planning and security costs in the district of columbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $14,900,000, to remain available until expended and in addition any funds that remain available from prior year appropriations under this heading for the District of Columbia Government, for the costs of providing public safety at events related to the presence of the national capital in the District of Columbia, including support requested by the Director of the United States Secret Service Division in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions.federal payment to the district of columbia courtsFor salaries and expenses for the District of Columbia Courts, $232,841,000 to be allocated as follows: for the District of Columbia Court of Appeals, $12,830,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Superior Court, $114,209,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $66,712,000, of which not to exceed $2,500 is for official reception and representation expenses; and $39,090,000, to remain available until September 30, 2013, for capital improvements for District of Columbia courthouse facilities: 
Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and building evaluation report: 
Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: 
Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $3,000,000 of the funds provided under this heading among the items and entities funded under this heading but no such allocation shall be increased by more than 10 percent.federal payment for defender services in district of columbia courts(including transfer of funds)For payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $55,000,000, to remain available until expended: 
Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: 
Provided further, That notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies: 
Provided further, That not more than $10,000,000 of the funds provided in this account may be transferred to, and merged with, funds made available under the heading Federal Payment to the District of Columbia Courts for District of Columbia courthouse facilities.federal payment to the court services and offender supervision agency for the district of columbiaFor salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $212,983,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs; of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002; of which $1,000,000 shall remain available until September 30, 2014 for relocation of the Pretrial Services Agency drug testing laboratory; of which $153,548,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons; of which $59,435,000 shall be available to the Pretrial Services Agency: 
Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: 
Provided further, That not less than $1,500,000 shall be available for re-entrant housing in the District of Columbia: 
Provided further, That the Director is authorized to accept and use gifts in the form of in-kind contributions of space and hospitality to support offender and defendant programs, and equipment and vocational training services to educate and train offenders and defendants: 
Provided further, That the Director shall keep accurate and detailed records of the acceptance and use of any gift or donation under the previous proviso, and shall make such records available for audit and public inspection: 
Provided further, That the Court Services and Offender Supervision Agency Director is authorized to accept and use reimbursement from the District of Columbia Government for space and services provided on a cost reimbursable basis.Federal payment to the district of columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $37,241,000: 
Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies.Federal payment to the district of columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $15,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: 
Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment.federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $1,800,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.federal payment for judicial commissionsFor a Federal payment, to remain available until September 30, 2013, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $205,000.Federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $60,000,000, to remain available until expended, for payments authorized under the Scholarship for Opportunity and Results Act (division C of Public Law 112–10).Federal payment for the district of columbia national guard For a Federal payment to the District of Columbia National Guard, $375,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.Federal payment for testing and treatment of HIV/AIDSFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000.district of columbia fundsThe following amounts are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund), except as otherwise specifically provided: 
Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act, (114 Stat. 2440; D.C. Official Code, section 1–204.50a) and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2012 under this heading shall not exceed the lesser of the sum of the total revenues of the District of Columbia for such fiscal year or $10,916,966,000 (of which $6,208,646,000 shall be from local funds, (including $526,594,000 from dedicated taxes), $1,015,449,000 shall be from Federal grant funds, $1,499,115,000 from Medicaid payments, $2,040,504,000 shall be from other funds, and $25,677,000 shall be from private funds, and $127,575,000 shall be from funds previously appropriated in this Act as Federal payments: 
Provided further, That of the local funds, such amounts as may be necessary may be derived from the District's General Fund balance: 
Provided further, That of these funds the District's intra-District authority shall be $619,632,000: in addition, for capital construction projects, an increase of $4,007,501,000, of which $2,934,011,000 shall be from local funds, $223,858,000 from the District of Columbia Highway Trust Fund, $33,140,000 from the Local Transportation Fund, $816,492,000 from Federal grant funds, and a rescission of $2,849,882,000 of which $1,796,345,000 shall be from local funds, $749,426,000 from Federal grant funds, $252,694,000 from the District of Columbia Highway Trust Fund, and $51,416,000 from the Local Transportation Fund appropriated under this heading in prior fiscal years, for a net amount of $1,157,619,000, to remain available until expended: 
Provided further, That the amounts provided under this heading are to be available, allocated, and expended as proposed under title III of the Fiscal Year 2012 Budget Request Act of 2011, at the rate set forth under District of Columbia Funds Division of Expenses as included in the Fiscal Year 2012 Proposed Budget and Financial Plan submitted to the Congress by the District of Columbia: 
Provided further, That this amount may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: 
Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: 
Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2012, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects. 
This title may be cited as the District of Columbia Appropriations Act, 2012.  
VIndependent AgenciesAdministrative Conference of the United StatesSalaries and ExpensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $2,900,000, to remain available until September 30, 2013, of which not to exceed $1,000 is for official reception and representation expenses.Christopher columbus fellowship foundationSalaries and expensesFor payment to the Christopher Columbus Fellowship Foundation, established by section 423 of Public Law 102–281, $450,000, to remain available until expended.Consumer product safety commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials’ contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $114,500,000, of which $500,000 shall remain available until September 30, 2013, to implement the Virginia Graeme Baker Pool and Spa Safety Act grant program as provided by section 1405 of Public Law 110–140 (15 U.S.C. 8004).Administrative Provisions—Consumer Product Safety Commission 
501.Section 4(g) of the Consumer Product Safety Act (15 U.S.C. 2053(g)) is amended by adding at the end the following: 
 
(5)The Chairman may provide to officers and employees of the Commission who are appointed or assigned by the Commission to serve abroad (as defined in section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902)) travel benefits similar to those authorized for members of the Foreign Service of the United Service under chapter 9 of such Act (22 U.S.C. 4081 et seq.).. 
502. 
(a)Extension of Grant ProgramSection 1405(e) of the Virginia Graeme Baker Pool and Spa Safety Act (15 U.S.C. 8004(e)) is amended by striking 2011 and inserting 2012. 
(b)New Swimming PoolsSection 1405(b) of the Virginia Graeme Baker Pool and Spa Safety Act (15 U.S.C. 8004 (b)) is amended by inserting constructed after the date that is 6 months after the date of enactment of the Financial Services and General Government Appropriations Act, 2012 after swimming pools. 
503.Not later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an analysis of the potential safety risks associated with new and emerging consumer products, including chemicals and other materials used in their manufacture, taking into account the ability and authority of the Consumer Product Safety Commission— 
(1)to identify, assess, and address such risks in a timely manner; and 
(2)to keep abreast of the effects of new and emerging consumer products on public health and safety. 
504.Not later than 150 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an analysis of— 
(1)the extent to which manufacturers comply with voluntary industry standards for consumer products, particularly with respect to inexpensive, imported products; 
(2)whether there are consequences for such manufacturers for failing to comply with such standards; 
(3)whether the Consumer Product Safety Commission has the authority and the ability to require compliance with such standards; and 
(4)whether there are patterns of non-compliance with such standards among certain types of products or certain types of manufacturers.Election assistance commissionsalaries and expenses(including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $11,500,000, of which $2,750,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002, and of which $1,250,000 shall be for the Office of Inspector General.Federal communications commissionSalaries and expensesFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $339,844,000: 
Provided, That $339,844,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: 
Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2012 so as to result in a final fiscal year 2012 appropriation estimated at $0: 
Provided further, That any offsetting collections received in excess of $339,844,000 in fiscal year 2012 shall not be available for obligation: 
Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2011, shall not be available for obligation: 
Provided further, That notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $85,000,000 for fiscal year 2012: 
Provided further, That of the amount appropriated under this heading, not less than $9,750,000 shall be for the salaries and expenses of the Office of Inspector General.Administrative provisions—federal communications commission 
510.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking December 31, 2011, each place it appears and inserting December 31, 2013. 
511.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004 recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.Federal Deposit Insurance CorporationOffice of the inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $45,261,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.Federal Election CommissionSalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $66,367,000, of which not to exceed $5,000 shall be available for reception and representation expenses.Federal Labor Relations AuthoritySalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $24,723,000: 
Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: 
Provided further, That notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal Trade CommissionSalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $311,563,000, to remain available until expended: 
Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: 
Provided further, That, notwithstanding any other provision of law, not to exceed $108,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: 
Provided further, That, notwithstanding any other provision of law, not to exceed $21,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: 
Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2012, so as to result in a final fiscal year 2012 appropriation from the general fund estimated at not more than $182,563,000: 
Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General services administrationreal property activitiesfederal buildings fundlimitations on availability of revenueAmounts in the Fund, including revenues and collections deposited into the Fund shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings including grounds, approaches and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $8,017,967,000, of which: (1) $50,000,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services): 
Provided, That the General Services Administration shall submit a detailed plan, by project, regarding the use of funds to the Committees on Appropriations of the House of Representatives and the Senate within 30 days of enactment of this section and will provide notification to the Committees within 15 days prior to any changes regarding the use of these funds; (2) $280,000,000 shall remain available until expended for repairs and alterations, which includes associated design and construction services, of which $260,000,000 is for Basic Repairs and Alterations and $20,000,000 is for a Judiciary Capital Security program: 
Provided further, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: 
Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: 
Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: 
Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: 
Provided further, That all funds for repairs and alterations prospectus projects shall expire on September 30, 2013 and remain in the Federal Buildings Fund except funds for projects as to which funds for design or other funds have been obligated in whole or in part prior to such date: 
Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects; (3) $126,801,000 for installment acquisition payments including payments on purchase contracts which shall remain available until expended; (4) $5,210,198,000 for rental of space which shall remain available until expended; and (5) $2,350,968,000 for building operations which shall remain available until expended: 
Provided further, That funds available to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: 
Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: 
Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: 
Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2012, excluding reimbursements under 40 U.S.C. 592(b)(2) in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.General activitiesGovernment-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, telecommunications, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $61,115,000.Operating expensesFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; the Civilian Board of Contract Appeals; services as authorized by 5 U.S.C. 3109; and not to exceed $7,500 for official reception and representation expenses; $69,500,000.Office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $58,000,000: 
Provided, That not to exceed $15,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: 
Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.ELECTRONIC GOVERNMENT FUND(INCLUDING TRANSFER OF FUNDS)For necessary expenses in support of interagency projects that enable the Federal Government to expand its ability to conduct activities electronically, through the development and implementation of innovative uses of the Internet and other electronic methods, $12,400,000, to remain available until expended: 
Provided, That these funds may be transferred to Federal agencies to carry out the purpose of the Fund: 
Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act: 
Provided further, That such transfers may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken has been submitted to the Committees on Appropriations of the House of Representatives and the Senate.Allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $3,671,000.FEDERAL CITIZEN SERVICES FUNDFor necessary expenses of the Office of Citizen Services and Innovative Technologies, including services authorized by 5 U.S.C. 3109, $34,100,000, to be deposited into the Federal Citizen Services Fund: 
Provided, That the appropriations, revenues, and collections deposited into the Fund shall be available for necessary expenses of Federal Citizen Services activities in the aggregate amount not to exceed $90,000,000. Appropriations, revenues, and collections accruing to this Fund during fiscal year 2012 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.Administrative Provisions—General Services Administration(including transfers of funds and rescission) 
520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles. 
521.Funds in the Federal Buildings Fund made available for fiscal year 2012 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: 
Provided, That any proposed transfers shall be approved in advance to the Committees on Appropriations of the House of Representatives and the Senate. 
522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2013 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved 5-year construction plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded. 
523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 
524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 
525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution. 
526.Section 1703 of title 41 U.S.C. is amended in paragraph (i)(6) by: 
(1)deleting for training; and 
(2)deleting paragraph (2) and inserting in lieu thereof subparagraphs (A) and (C) to (J) of section 1122(a)(5) of this title. 
527.Of the amounts made available under the heading Policy and Operations for the maintenance, protection, and disposal of the U.S. Coast Guard Service Center at Governor's Island, New York and the Lorton Correctional Facility in Lorton, Virginia in prior years whether appropriated directly to the General Services Administration (GSA) or to any other agency of the Government and received by GSA for such purpose, $4,600,000 are rescinded. 
528.Within 120 days of enactment, the General Services Administration shall submit a detailed report to the Committees on Appropriations of the House of Representatives and the Senate that describes each program, project, or activity that is funded by appropriations to General Services Administration but is not under the control or direction, in statute or in practice, of the Administrator of General Services.Harry S Truman Scholarship FoundationSalaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $748,000, to remain available until expended.Merit systems protection boardsalaries and expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $40,258,000, to remain available until September 30, 2013, together with not to exceed $2,345,000, to remain available until September 30, 2013, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.Morris K. udall and stewart L. udall foundationMorris k. udall and stewart L. Udall trust fundFor payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $2,200,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act: (1) up to $50,000 shall be used to conduct financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289); and (2) up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 (20 U.S.C. 5604(7)).Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities authorized in the Environmental Policy and Conflict Resolution Act of 1998, $3,792,000, to remain available until expended.National archives and records administrationoperating expenses(Including transfer of funds)For necessary expenses in connection with the administration of the National Archives and Records Administration (including the Information Security Oversight Office) and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents and the activities of the Public Interest Declassification Board, and for necessary expenses in connection with the operations and maintenance of the electronic records archives to include all direct project costs associated with research, program management, and corrective and adaptive software maintenance, and for the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901 et seq.), including maintenance, repairs, and cleaning, $373,300,000: 
Provided, That all remaining balances appropriated in prior fiscal years under the heading Electronic Records Archives shall be transferred to this account.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,100,000.repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $9,100,000, to remain available until expended: 
Provided, That from amounts made available for the Military Personnel Records Center requirement study under this heading in Public Law 108–199, the remaining unobligated balances shall be available to implement the National Archives and Records Administration Capital Improvement Plan: 
Provided further, That from amounts made available under this heading in Public Law 111–8 for construction costs and related services for building the addition to the John F. Kennedy Presidential Library and Museum and other necessary expenses, including renovating the Library as needed in constructing the addition, the remaining unobligated balances shall be available to implement the National Archives and Records Administration Capital Improvement Plan. national historical publications and records commissiongrants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $5,000,000, to remain available until expended.National credit union administrationcentral liquidity facilityDuring fiscal year 2012, gross obligations of the Central Liquidity Facility for the principal amount of new direct loans to member credit unions, as authorized by 12 U.S.C. 1795 et seq., shall be the amount authorized by section 307(a)(4)(A) of the Federal Credit Union Act (12 U.S.C. 1795f(a)(4)(A)): 
Provided, That administrative expenses of the Central Liquidity Facility in fiscal year 2012 shall not exceed $1,250,000.Community development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $1,247,000 shall be available until September 30, 2013, for technical assistance to low-income designated credit unions.Office of government ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, and the Ethics Reform Act of 1989, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $13,664,000.Office of personnel managementSalaries and expenses(including transfer of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $97,774,000, of which $6,004,000 shall remain available until expended for the Enterprise Human Resources Integration project, of which $642,000 may be for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management, and of which $1,416,000 shall remain available until expended for the Human Resources Line of Business project; and in addition $112,516,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: 
Provided, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), and 9004(f)(2)(A) of title 5, United States Code: 
Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: 
Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2012, accept donations of money, property, and personal services: 
Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.Office of inspector generalSalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $3,142,000, and in addition, not to exceed $21,174,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: 
Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.government payment for annuitants, employees health benefitsFor payment of Government contributions with respect to retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849), such sums as may be necessary.government payment for annuitants, employee life insuranceFor payment of Government contributions with respect to employees retiring after December 31, 1989, as required by chapter 87 of title 5, United States Code, such sums as may be necessary.payment to civil service retirement and disability fundFor financing the unfunded liability of new and increased annuity benefits becoming effective on or after October 20, 1969, as authorized by 5 U.S.C. 8348, and annuities under special Acts to be credited to the Civil Service Retirement and Disability Fund, such sums as may be necessary: 
Provided, That annuities authorized by the Act of May 29, 1944, and the Act of August 19, 1950 (33 U.S.C. 771–775), may hereafter be paid out of the Civil Service Retirement and Disability Fund.Office of special counselsalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12), Public Law 107–304, and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $18,972,000.Postal regulatory commissionSalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $14,304,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and civil liberties oversight boardSalaries and expensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note), $900,000, to remain available until September 30, 2013.Recovery Accountability and Transparency BoardSalaries and ExpensesFor necessary expenses of the Recovery Accountability and Transparency Board to carry out the provisions of title XV of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), and to develop and test information technology resources and oversight mechanisms to enhance transparency of and detect and remediate waste, fraud, and abuse in Federal spending, $28,350,000, to remain available until September 30, 2013.Securities and exchange commissionsalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,321,000,000, to remain available until expended; of which not less than $6,795,000 shall be for the Office of Inspector General; of which not to exceed $45,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence: 
Provided, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: 
Provided further, That not to exceed $1,321,000,000 of such offsetting collections shall be available until expended for necessary expenses of this account: 
Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2012 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2012 appropriation from the general fund estimated at not more than $0.Selective service systemsalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $23,984,000: 
Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: 
Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.Small business administrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration as authorized by Public Law 108–447, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344, and not to exceed $3,500 for official reception and representation expenses, $417,348,000: 
Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: 
Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations: 
 Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2012: 
Provided further, That $112,500,000 shall be available to fund grants for performance in fiscal year 2012 or fiscal year 2013 as authorized by section 21 of the Small Business Act, to remain available until September 30, 2013: 
Provided further, That $20,000,000 shall remain available until September 30, 2013 for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: 
Provided further, That $7,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2013: 
Provided further, That $2,000,000 shall be for the Federal and State Technology Partnership Program under section 34 of the Small Business Act (15 U.S.C. 657d).Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $16,267,000.Office of AdvocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,120,000, to remain available until expended.Business loans program account(including transfer of funds)For the cost of direct loans, $3,678,000, to remain available until expended, and for the cost of guaranteed loans as authorized by section 7(a) of the Small Business Act (Public Law 85–536) and section 503 of the Small Business Investment Act of 1958 (Public Law 85–699), $207,100,000, to remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2012 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: 
Provided further, That during fiscal year 2012 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $17,500,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: 
Provided further, That during fiscal year 2012 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $3,000,000,000: 
Provided further, That during fiscal year 2012, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $147,958,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.Disaster loans program account(including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $117,300,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $110,300,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $6,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses.administrative provisions—small business administration(including transfer of funds) 
530.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: 
Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
531.Section 7(d)(5)(D) of the Small Business Act (15 U.S.C. 636(d)(5)(D)) is amended by striking “three years” and inserting “7 years”. 
532.Beginning in fiscal year 2013 and each fiscal year thereafter, the budget request for the Small Business Administration shall provide a detailed justification of any proposed changes from the enacted level by individual appropriation. The detailed justification shall include at a minimum a description of each credit and non-credit program including amount of funding and costs by appropriation account and fiscal year. For activities funded in multiple appropriations, the budget justification shall specify the amount included in each enacted appropriation, the amount proposed in the budget year and a justification for any proposed changes.United States Postal ServicePayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $78,153,000, which shall not be available for obligation until October 1, 2012: 
Provided, That mail for overseas voting and mail for the blind shall continue to be free: 
Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: 
Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: 
Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices in fiscal year 2012.Office of inspector generalSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $241,468,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $51,079,000: 
Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge. 
VIGeneral Provisions—This Act(including rescissions) 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 
602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 
606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with the Buy American Act (41 U.S.C. 10a–10c). 
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 10a–10c). 
608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: 
Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: 
Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President’s budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: 
Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2012 from appropriations made available for salaries and expenses for fiscal year 2012 in this Act, shall remain available through September 30, 2013, for each such account for the purposes authorized: 
Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: 
Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610.None of the funds made available in this Act may be used by the Executive Office of the President to request from the Federal Bureau of Investigation any official background investigation report on any individual, except when— 
(1)such individual has given his or her express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or 
(2)such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 
612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions. 
614.The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest. 
615.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code). 
616.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
617.The Public Company Accounting Oversight Board shall have authority to obligate funds for the scholarship program established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law 107–204) in an aggregate amount not exceeding the amount of funds collected by the Board as of December 31, 2011, including accrued interest, as a result of the assessment of monetary penalties. Funds available for obligation in fiscal year 2012 shall remain available until expended. 
618.From the unobligated balances of prior year appropriations made available for the Privacy and Civil Liberties Oversight Board, $998,000 are rescinded. 
619.Section 1107 of title 31, United States Code, is amended by adding to the end thereof the following: The President shall transmit promptly to Congress without change, proposed deficiency and supplemental appropriations submitted to the President by the legislative branch and the judicial branch.. 
620.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 
621.For purposes of Public Law 109–285, the period described in section 5134(f)(1)(B) of title 31, United States Code, shall be treated as a 2-year, 9-month period. 
622.The Help America Vote Act of 2002 (Public Law 107–252) is amended by— 
(1)inserting in section 255(b) (42 U.S.C. 15405) posted on the Commission's website with a notice after cause to have the plan; 
(2)inserting in section 253(d) (42 U.S.C. 15403) notice of prior to the State plan; 
(3)inserting in section 254(a)(11) (42 U.S.C. 15404) notice of prior to the change; and 
(4)inserting in section 254(a)(11)(C) (42 U.S.C. 15404) notice of prior to the change. 
623.From the unobligated balances available in the Securities and Exchange Commission Reserve Fund established by section 991 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203), $25,000,000 are rescinded. 
624.The Department of the Treasury, the Executive Office of the President, the Judiciary, the Federal Communications Commission, the Federal Trade Commission, the General Services Administration, the National Archives and Records Administration, the Securities and Exchange Commission, and the Small Business Administration shall provide the Committees on Appropriations of the House and the Senate a quarterly accounting of the cumulative balances of any unobligated funds that were received by such agency during any previous fiscal year. 
625. 
(a) 
(1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency. 
(b)For purposes of this section, the term “Executive agency covered by this Act” means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
626.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled ‘‘Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts” unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 
627.None of the funds made available by this Act may be used to pay the salaries and expenses for the following positions: 
(1)Director, White House Office of Health Reform. 
(2)Assistant to the President for Energy and Climate Change. 
(3)Senior Advisor to the Secretary of the Treasury assigned to the Presidential Task Force on the Auto Industry and Senior Counselor for Manufacturing Policy. 
(4)White House Director of Urban Affairs. 
628.None of the funds made available in this Act may be used by the Federal Communications Commission to remove the conditions imposed on commercial terrestrial operations in the Order and Authorization adopted by the Commission on January 26, 2011 (DA 11–133), or otherwise permit such operations, until the Commission has resolved concerns of potential widespread harmful interference by such commercial terrestrial operations to commercially available Global Positioning System devices. 
629.None of the funds made available by this Act may be expended for any new hire by any Federal agency funded in this Act that is not verified through the E-Verify Program established under section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note). 
630.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation with respect to which any unpaid Federal tax liability has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
631.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted or had an officer or agent of such corporation acting on behalf of the corporation convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation, or such officer or agent and made a determination that this further action is not necessary to protect the interests of the Government. 
632.Section 8909a(d)(3)(A)(v) of title 5, United States Code, is amended by striking the date specified in such section and inserting “August 1, 2012”. 
VIIGeneral provisions—government-wideDepartments, agencies, and corporations 
701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2012 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality. 
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement, and undercover surveillance vehicles), is hereby fixed at $13,197 except station wagons for which the maximum shall be $13,631: 
Provided, That these limits may be exceeded by not to exceed $3,700 for police-type vehicles, and by not to exceed $4,000 for special heavy-duty vehicles: 
Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: 
Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: 
Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on emerging motor vehicle technology, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 
704.Unless otherwise specified during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: 
Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: 
Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: 
Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: 
Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: 
Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: 
Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: 
Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law. 
706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13423 (January 24, 2007), including any such programs adopted prior to the effective date of the Executive order. 
(2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. 
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency. 
707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: 
Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality. 
709.None of the funds made available pursuant to the provisions of this Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual. 
711.Notwithstanding section 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 12472 (April 3, 1984). 
712. 
(a)None of the funds appropriated by this or any other Act may be obligated or expended by any Federal department, agency, or other instrumentality for the salaries or expenses of any employee appointed to a position of a confidential or policy-determining character excepted from the competitive service pursuant to 5 U.S.C. 3302, without a certification to the Office of Personnel Management from the head of the Federal department, agency, or other instrumentality employing the Schedule C appointee that the Schedule C position was not created solely or primarily in order to detail the employee to the White House. 
(b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from— 
(1)the Central Intelligence Agency; 
(2)the National Security Agency; 
(3)the Defense Intelligence Agency; 
(4)the National Geospatial-Intelligence Agency; 
(5)the offices within the Department of Defense for the collection of specialized national foreign intelligence through reconnaissance programs; 
(6)the Bureau of Intelligence and Research of the Department of State; 
(7)any agency, office, or unit of the Army, Navy, Air Force, or Marine Corps, the Department of Homeland Security, the Federal Bureau of Investigation or the Drug Enforcement Administration of the Department of Justice, the Department of Transportation, the Department of the Treasury, or the Department of Energy performing intelligence functions; or 
(8)the Director of National Intelligence or the Office of the Director of National Intelligence. 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— 
(1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or 
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1). 
714. 
(a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or ‘‘new age’’ belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants’ personal values or lifestyle outside the workplace. 
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715. 
(a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These restrictions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by Executive Order No. 12958; section 7211 of title 5, United States Code (governing disclosures to Congress); section 1034 of title 10, United States Code, as amended by the Military Whistleblower Protection Act (governing disclosure to Congress by members of the military); section 2302(b)(8) of title 5, United States Code, as amended by the Whistleblower Protection Act of 1989 (governing disclosures of illegality, waste, fraud, abuse or public health or safety threats); the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et seq.) (governing disclosures that could expose confidential Government agents); and the statutes which protect against disclosure that may compromise the national security, including sections 641, 793, 794, 798, and 952 of title 18, United States Code, and section 4(b) of the Subversive Activities Act of 1950 (50 U.S.C. 783(b)). The definitions, requirements, obligations, rights, sanctions, and liabilities created by said Executive order and listed statutes are incorporated into this agreement and are controlling.: 
Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law. 
(b)Effective 180 days after enactment of this Act, subsection (a) is amended by— 
(1)striking Executive Order No. 12958 and inserting Executive Order No. 13526 (75 Fed. Reg. 707), or any successor thereto; 
(2)after the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et seq.) (governing disclosures that could expose confidential Government agents); inserting sections 7(c) and 8H of the Inspector General Act of 1978 (5 U.S.C. App.) (relating to disclosures to an inspector general, the inspectors general of the Intelligence Community, and Congress); section 103H(g)(3) of the National Security Act of 1947 (50 U.S.C. 403–3h(g)(3) (relating to disclosures to the inspector general of the Intelligence Community); sections 17(d)(5) and 17(e)(3) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 403q(d)(5) and 403q(e)(3)) (relating to disclosures to the Inspector General of the Central Intelligence Agency and Congress);; and 
(3)after Subversive Activities inserting Control. 
(c)A nondisclosure agreement entered into before the effective date of the amendment in subsection (b) may continue to be implemented and enforced after that effective date if it complies with the requirements of subsection (a) that were in effect prior to the effective date of the amendment in subsection (b). 
716.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 
717.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
718.None of the funds made available in this Act or any other Act may be used to provide any non-public information such as mailing or telephone lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 
719.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by the Congress. 
720. 
(a)In this section, the term agency— 
(1)means an Executive agency, as defined under 5 U.S.C. 105; and 
(2)includes a military department, as defined under section 102 of such title, the Postal Service, and the Postal Regulatory Commission. 
(b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs.(transfer of funds) 
722.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: 
Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): 
Provided further, That the total funds transferred or reimbursed shall not exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: 
Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2012 shall remain available for obligation through September 30, 2013: 
Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations by the Director of the Office of Management and Budget. 
723.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location. 
724.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: 
Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 
725.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall indicate the agency providing the funds, the Catalog of Federal Domestic Assistance Number, as applicable, and the amount provided: 
Provided, That this provision shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
726. 
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— 
(1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or 
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site. 
(b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons; 
(2)any voluntary submission of personally identifiable information; 
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or 
(4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site. 
(c)DefinitionsFor the purposes of this section: 
(1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. 
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 
727. 
(a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. 
(b)Nothing in this section shall apply to a contract with— 
(1)any of the following religious plans: 
(A)Personal Care's HMO; and 
(B)OSF HealthPlans, Inc.; and 
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. 
(c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. 
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services. 
728.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
729.Notwithstanding any other provision of law, funds appropriated for official travel by Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 
730.Notwithstanding any other provision of law, none of the funds appropriated or made available under this Act or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch). 
731.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, and/or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities. 
732. 
(a)For fiscal year 2012, no funds shall be available for transfers or reimbursements to the E-Government initiatives sponsored by the Office of Management and Budget prior to 15 days following submission of a report to the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget and receipt of approval to transfer funds by the Committees on Appropriations of the House of Representatives and the Senate. 
(b)The report in subsection (a) and other required justification materials shall include at a minimum— 
(1)a description of each initiative including but not limited to its objectives, benefits, development status, risks, cost effectiveness (including estimated net costs or savings to the government), and the estimated date of full operational capability; 
(2)the total development cost of each initiative by fiscal year including costs to date, the estimated costs to complete its development to full operational capability, and estimated annual operations and maintenance costs; and 
(3)the sources and distribution of funding by fiscal year and by agency and bureau for each initiative including agency contributions to date and estimated future contributions by agency. 
(c)No funds shall be available for obligation or expenditure for new E-Government initiatives without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate. 
733.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 
734.Unless otherwise authorized by existing law, none of the funds provided in this Act or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
735.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act) and regulations implementing that section. 
736.Each executive department and agency shall evaluate the creditworthiness of an individual before issuing the individual a government travel charge card. Such evaluations for individually billed travel charge cards shall include an assessment of the individual's consumer report from a consumer reporting agency as those terms are defined in section 603 of the Fair Credit Reporting Act (Public Law 91–508): 
Provided, That the department or agency may not issue a government travel charge card to an individual that either lacks a credit history or is found to have an unsatisfactory credit history as a result of this evaluation: 
Provided further, That this restriction shall not preclude issuance of a restricted-use charge, debit, or stored value card made in accordance with agency procedures to: (1) an individual with an unsatisfactory credit history where such card is used to pay travel expenses and the agency determines there is no suitable alternative payment mechanism available before issuing the card; or (2) an individual who lacks a credit history. Each executive department and agency shall establish guidelines and procedures for disciplinary actions to be taken against agency personnel for improper, fraudulent, or abusive use of government charge cards, which shall include appropriate disciplinary actions for use of charge cards for purposes, and at establishments, that are inconsistent with the official business of the Department or agency or with applicable standards of conduct. 
737. 
(a)DefinitionsFor purposes of this section the following definitions apply: 
(1)Great lakesThe terms Great Lakes and Great Lakes State have the same meanings as such terms have in section 506 of the Water Resources Development Act of 2000 (42 U.S.C. 1962d–22). 
(2)Great lakes restoration activitiesThe term Great Lakes restoration activities means any Federal or State activity primarily or entirely within the Great Lakes watershed that seeks to improve the overall health of the Great Lakes ecosystem. 
(b)ReportNot later than 45 days after submission of the budget of the President to Congress, the Director of the Office of Management and Budget, in coordination with the Governor of each Great Lakes State and the Great Lakes Interagency Task Force, shall submit to the appropriate authorizing and appropriating committees of the Senate and the House of Representatives a financial report, certified by the Secretary of each agency that has budget authority for Great Lakes restoration activities, containing— 
(1)an interagency budget crosscut report that— 
(A)displays the budget proposed, including any planned interagency or intra-agency transfer, for each of the Federal agencies that carries out Great Lakes restoration activities in the upcoming fiscal year, separately reporting the amount of funding to be provided under existing laws pertaining to the Great Lakes ecosystem; and 
(B)identifies all expenditures since fiscal year 2004 by the Federal Government and State governments for Great Lakes restoration activities; 
(2)a detailed accounting of all funds received and obligated by all Federal agencies and, to the extent available, State agencies using Federal funds, for Great Lakes restoration activities during the current and previous fiscal years; 
(3)a budget for the proposed projects (including a description of the project, authorization level, and project status) to be carried out in the upcoming fiscal year with the Federal portion of funds for activities; and 
(4)a listing of all projects to be undertaken in the upcoming fiscal year with the Federal portion of funds for activities. 
738. 
(a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. 
(b)Waivers 
(1)In GeneralAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. 
(2)Report to CongressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. 
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract. 
739.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.). 
740.Section 743 of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 31 U.S.C. 501 note) is amended in subsection (a)(3), by inserting after exercise of an option the following: , and task orders issued under any such contract,. 
741.During fiscal year 2012, for each employee who— 
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code, or 
(2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
742.Except as expressly provided otherwise, any reference to ‘‘this Act’’ contained in any title other than title IV or VIII shall not apply to such title IV or VIII. 
743. 
(a)None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: 
(1)Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office. 
(2)Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1). 
(b)In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.). 
744.Notwithstanding any other provision of law, until September 30, 2013, of the amounts made available for information technology investments under the heading Independent Agencies, Commodity Futures Trading Commission in the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2012 (division A of Public Law 112–55), the Chairman of the Commodity Futures Trading Commission may transfer not to exceed $10,000,000 under such heading for salaries and expenses of such Commission: 
Provided, That any transfer pursuant to this section shall be subject to the notification procedures set forth in section 730 of such Act with respect to a reprogramming of funds and shall not be available for obligation or expenditure except in compliance with such procedures. 
VIIIGeneral Provisions—District of Columbia(including transfer of funds) 
801.There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government. 
802.None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature. 
803. 
(a)None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— 
(1)creates new programs; 
(2)eliminates a program, project, or responsibility center; 
(3)establishes or changes allocations specifically denied, limited or increased under this Act; 
(4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; 
(5)re-establishes any program or project previously deferred through reprogramming; 
(6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or 
(7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless the Committees on Appropriations of the House of Representatives and the Senate are notified in writing 15 days in advance of the reprogramming. 
(b)The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 1, 2012. 
804.None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123). 
805.Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— 
(1)an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or a District of Columbia government employee as may otherwise be designated by the Chief of the Department; 
(2)at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Fire Chief; 
(3)at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day or is otherwise designated by the Director; 
(4)the Mayor of the District of Columbia; and 
(5)the Chairman of the Council of the District of Columbia. 
806. 
(a)None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia. 
(b)Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits. 
807.None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution. 
808.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions. 
809.Hereafter, as part of the submission of the annual budget justification, the Mayor of the District of Columbia shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report addressing— 
(1)crime, including the homicide rate, implementation of community policing, and the number of police officers on local beats; 
(2)access to substance and alcohol abuse treatment, including the number of treatment slots, the number of people served, the number of people on waiting lists, and the effectiveness of treatment programs, the retention rates in treatment programs, and the recidivism/re-arrest rates for treatment participants; 
(3)education, including access to special education services and student achievement to be provided in consultation with the District of Columbia Public Schools, repeated grade rates, high school graduation rates, and post-secondary education attendance rates; 
(4)improvement in basic District services, including rat control and abatement; and 
(5)application for and management of Federal grants, including the number and type of grants for which the District was eligible but failed to apply and the number and type of grants awarded to the District but for which the District failed to spend the amounts received. 
810.None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative. 
811.None of the funds appropriated under this Act shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest. 
812. 
(a)No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2012 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures. 
(b)This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements. 
813.No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, Sec. 1–204.42). 
814.Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act. 
815.Notwithstanding any other laws, for this and succeeding fiscal years, the Director of the District of Columbia Public Defender Service shall, to the extent the Director considers appropriate, provide representation for and hold harmless, or provide liability insurance for, any person who is an employee, member of the Board of Trustees, or officer of the District of Columbia Public Defender Service for money damages arising out of any claim, proceeding, or case at law relating to the furnishing of representational services or management services or related services while acting within the scope of that person’s office or employment, including, but not limited to such claims, proceedings, or cases at law involving employment actions, injury, loss of liberty, property damage, loss of property, or personal injury, or death arising from malpractice or negligence of any such officer or employee. 
816.Section 346 of the District of Columbia Appropriations Act, 2005 (Public Law 108–335) is amended— 
(1)in the title, by striking “Biennial”; 
(2)in subsection (a), by striking Biennial management and inserting Management; 
(3)in subsection (a), by striking States. and inserting States every five years.; and 
(4)in subsection (b)(6), by striking 2 and inserting 5. 
817.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV.This division may be cited as the Financial Services and General Government Appropriations Act, 2012.  
DDepartment of Homeland Security Appropriations Act, 2012 
IDEPARTMENTAL MANAGEMENT AND OPERATIONSOffice of the Secretary and Executive ManagementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $133,159,000: 
Provided, That not to exceed $51,000 shall be for official reception and representation expenses, of which $17,000 shall be made available to the Office of Policy for Visa Waiver Program negotiations in Washington, DC, and for other international activities: 
Provided further, That all official costs associated with the use of government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary: 
Provided further, That of the total amount made available under this heading, $1,800,000 shall remain available until March 30, 2012, for the Office of Counternarcotics Enforcement, of which up to $1,800,000 may, notwithstanding section 503 of this Act, be transferred to the Office of Policy: 
Provided further, That amounts transferred pursuant to the preceding proviso shall remain available until September 30, 2012: 
Provided further, That the Assistant Secretary for Policy shall submit to the Committees on Appropriations of the Senate and the House of Representatives not later than March 30, 2012, an expenditure plan for the Office of Policy which includes a detailed description of any funds transferred to the Office for counternarcotics enforcement and activities related to risk management and analysis: 
Provided further, That $30,000,000 shall not be available for obligation until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives a comprehensive plan for implementation of the biometric air exit system, as mandated in Public Law 110–53, including the estimated costs of implementation.Office of the Under Secretary for ManagementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $235,587,000, of which not to exceed $2,500 shall be for official reception and representation expenses: 
Provided, That of the total amount made available under this heading, $5,000,000 shall remain available until September 30, 2016, solely for the alteration and improvement of facilities, tenant improvements, and relocation costs to consolidate Department headquarters operations at the Nebraska Avenue Complex; and $14,172,000 shall remain available until September 30, 2014, for the Human Resources Information Technology program: 
Provided further, That the Under Secretary for Management shall, pursuant to the requirements contained in the joint statement of managers accompanying this Act, provide to the Committees on Appropriations of the Senate and the House of Representatives a Comprehensive Acquisition Status Report with the President’s budget for fiscal year 2013 as submitted under section 1105(a) of title 31, United States Code, and quarterly updates to such report not later than 30 days after the completion of each quarter.Office of the Chief Financial OfficerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $50,860,000.Office of the Chief Information OfficerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide technology investments, $257,300,000; of which $105,500,000 shall be available for salaries and expenses; and of which $151,800,000, to remain available until September 30, 2014, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security: 
Provided, That the Department of Homeland Security Chief Information Officer shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget is submitted each year under section 1105(a) of title 31, United States Code, a multi-year investment and management plan, to include each of fiscal years 2012 through 2015, for all information technology acquisition projects funded under this heading or funded by multiple components of the Department of Homeland Security through reimbursable agreements, that includes— 
(1)the proposed appropriations included for each project and activity tied to mission requirements, program management capabilities, performance levels, and specific capabilities and services to be delivered; 
(2)the total estimated cost and projected timeline of completion for all multi-year enhancements, modernizations, and new capabilities that are proposed in such budget or underway; 
(3)a detailed accounting of operations and maintenance and contractor services costs; and 
(4)a current acquisition program baseline for each project, that— 
(A)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline; 
(B)aligns the acquisition programs covered by the baseline to mission requirements by defining existing capabilities, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how each increment will address such known capability gaps; and 
(C)defines life-cycle costs for such programs.Analysis and operationsFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $338,068,000; of which not to exceed $4,250 shall be for official reception and representation expenses; and of which $141,521,000 shall remain available until September 30, 2013.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $117,000,000, of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General. 
IISecurity, enforcement, and investigationsU.S. Customs and Border ProtectionSalaries and ExpensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs, agricultural inspections and regulatory activities related to plant and animal imports, and transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $8,680,118,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $38,250 shall be for official reception and representation expenses; of which not less than $287,901,000 shall be for Air and Marine Operations; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: 
Provided, That for fiscal year 2012, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act may be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: 
 Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year: 
Provided further, That the Commissioner of U.S. Customs and Border Protection shall submit to the Committees on Appropriations of the Senate and the House of Representatives, with the congressional budget justification, a multi-year investment and management plan, to include each fiscal year starting with the current fiscal year and the 3 subsequent fiscal years, for inspection and detection technology supporting operations under this heading, including all non-intrusive inspection and radiation detection technology, that provides— 
(1)the funding level for all inspection and detection technology equipment by source; 
(2)the inventory of inspection and detection technology equipment by type and age; 
(3)the proposed appropriations for procurement of inspection and detection technology equipment by type, including quantity, for deployment, and for operations and maintenance; 
(4)projected funding levels for procurement of inspection and detection technology equipment by type, including quantity, for deployment, and for operations and maintenance for each of the 3 subsequent fiscal years; and 
(5)a current acquisition program baseline that— 
(A)aligns the acquisition of each technology to mission requirements by defining existing capabilities of comparable legacy technology assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each technology will address such known capability gaps; 
(B)defines life-cycle costs for each technology, including all associated costs of major acquisitions systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the technology; and 
(C)includes a phase-out and decommissioning schedule delineated by fiscal year for existing legacy technology assets that each technology is intended to replace or recapitalize.Automation modernizationFor expenses for U.S. Customs and Border Protection automated systems, $334,275,000, to remain available until September 30, 2014, of which not less than $140,000,000 shall be for the development of the Automated Commercial Environment: 
Provided, That of the total amount made available under this heading, $25,000,000 may not be obligated for the Automated Commercial Environment program until the Commissioner of U.S. Customs and Border Protection submits to the Committees on Appropriations of the Senate and the House of Representatives, not later than 60 days after the date of enactment of this Act, an expenditure plan for the Automated Commercial Environment program including results to date, plans for the program, and a list of projects with associated funding from prior appropriations and provided by this Act.Border security fencing, infrastructure, and technologyFor expenses for border security fencing, infrastructure, and technology, $400,000,000, to remain available until September 30, 2014: 
Provided, That of the total amount made available under this heading, $60,000,000 shall not be obligated until the Committees on Appropriations of the Senate and the House of Representatives receive a detailed plan for expenditure, prepared by the Commissioner of U.S. Customs and Border Protection, and submitted not later than 90 days after the date of enactment of this Act, for a program to establish and maintain a security barrier along the borders of the United States of fencing and vehicle barriers, where practicable, and of other forms of tactical infrastructure and technology: 
Provided further, That the Commissioner of U.S. Customs and Border Protection shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President’s budget is submitted each year under section 1105(a) of title 31, United States Code, a multi-year investment and management plan for the Border Security Fencing, Infrastructure, and Technology account, that includes for each tactical infrastructure and technology deployment— 
(1)the funding level in that budget and projected funding levels for each of the next 3 fiscal years, including a description of the purpose of such funds; 
(2)the deployment plan, by border segment, that aligns each deployment to mission requirements by defining existing capabilities, identifying known capability gaps between such existing capabilities and stated mission requirements related to achieving operational control, and explaining how each tactical infrastructure or technology deployment will address such known capability gaps; and 
(3)a current acquisition program baseline that— 
(A)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the most recent acquisition program baseline approved by the Department of Homeland Security Acquisition Review Board; 
(B)includes a phase-out and life-cycle recapitalization schedule delineated by fiscal year for existing and new tactical infrastructure and technology deployments that each deployment is intended to replace or recapitalize; and 
(C)includes qualitative performance metrics that assess the effectiveness of new and existing tactical infrastructure and technology deployments and inform the next multi-year investment and management plan related to achieving operational control of the Northern and Southwest borders of the United States.Air and marine interdiction, operations, maintenance, and procurementFor necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aircraft systems, and other related equipment of the air and marine program, including operational training and mission-related travel, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and, at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts, $503,966,000, to remain available until September 30, 2014: 
Provided, That no aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2012 without the prior approval of the Committees on Appropriations of the Senate and the House of Representatives: 
Provided further, That the Secretary of Homeland Security shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act, on the update to the 5-year strategic plan for the air and marine program directed in conference report 109–241 accompanying Public Law 109–90 that addresses missions, structure, operations, equipment, facilities, and resources including deployment and command and control requirements, and includes a recapitalization plan with milestones and funding, and a detailed staffing plan with associated costs to achieve full staffing to meet all mission requirements.Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and maintain buildings, facilities, and related infrastructure necessary for the administration and enforcement of the laws relating to customs, immigration, and border security, $236,596,000, to remain available until September 30, 2016: 
Provided, That for fiscal year 2012 and thereafter, the annual budget submission of U.S. Customs and Border Protection for Construction and Facilities Management shall, in consultation with the General Services Administration, include a detailed 5-year plan for all Federal land border port of entry projects with a yearly update of total projected future funding needs delineated by land port of entry: 
Provided further, That the Commissioner of U.S. Customs and Border Protection shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President’s budget is submitted each year under section 1105(a) of title 31, United States Code, an inventory of the real property of U.S. Customs and Border Protection and a plan for each activity and project proposed for funding under this heading that includes the full cost by fiscal year of each activity and project proposed and underway in fiscal year 2013.U.S. immigration and customs enforcementSalaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations, including overseas vetted units operations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,528,874,000; of which not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $12,750 shall be for official reception and representation expenses; of which not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the child pornography tipline and activities to counter child exploitation; of which not less than $5,400,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: 
Provided, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: 
Provided further, That of the total amount provided, $15,770,000 shall be for activities to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: 
Provided further, That of the total amount available, not less than $1,600,000,000 shall be available to identify aliens convicted of a crime who may be deportable, and to remove them from the United States once they are judged deportable, of which $189,064,000 shall remain available until September 30, 2013: 
Provided further, That the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 45 days after the end of each quarter of the fiscal year, on progress in implementing the preceding proviso and the funds obligated during that quarter to make such progress: 
Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: 
Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2012: 
Provided further, That of the total amount provided, not less than $2,750,843,000 is for detention and removal operations, including transportation of unaccompanied minor aliens: 
Provided further, That of the total amount provided, $10,300,000 shall remain available until September 30, 2013, for the Visa Security Program: 
Provided further, That none of the funds provided under this heading may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been violated: 
Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: 
Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from exercising those authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime.Automation modernizationFor expenses of immigration and customs enforcement automated systems, $21,710,000, to remain available until September 30, 2016.Transportation security administrationAVIATION SECURITYFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $5,253,956,000, to remain available until September 30, 2013, of which not to exceed $8,500 shall be for official reception and representation expenses: 
Provided, That of the total amount made available under this heading, not to exceed $4,167,631,000 shall be for screening operations, of which $543,103,000 shall be available for explosives detection systems; $204,768,000 shall be for checkpoint support; and not to exceed $1,086,325,000 shall be for aviation security direction and enforcement: 
Provided further, That of the amount made available in the preceding proviso for explosives detection systems, $222,738,000 shall be available for the purchase and installation of these systems, of which not less than 10 percent shall be available for the purchase and installation of certified explosives detection systems at medium- and small-sized airports: 
Provided further, That any award to deploy explosives detection systems shall be based on risk, the airport’s current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness: 
Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: 
Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2012 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $3,223,956,000: 
Provided further, That any security service fees collected in excess of the amount made available under this heading shall become available during fiscal year 2013: 
 Provided further, That notwithstanding section 44923 of title 49, United States Code, for fiscal year 2012, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a): 
Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 46,000 full-time equivalent screeners: 
Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees: 
Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a detailed report on— 
(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs; 
(2)how the Transportation Security Administration is deploying its existing passenger and baggage screener workforce in the most cost effective manner; and 
(3)labor savings from the deployment of improved technologies for passenger and baggage screening and how those savings are being used to offset security costs or reinvested to address security vulnerabilities: 
 Provided further, That Members of the United States House of Representatives and United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface transportation security activities, $134,748,000, to remain available until September 30, 2013.Transportation threat assessment and credentialingFor necessary expenses for the development and implementation of screening programs of the Office of Transportation Threat Assessment and Credentialing, $163,954,000, to remain available until September 30, 2013.Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation security support and intelligence pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $1,031,926,000, to remain available until September 30, 2013: 
Provided, That of the funds appropriated under this heading, $20,000,000 may not be obligated for headquarters administration until the Administrator of the Transportation Security Administration submits to the Committees on Appropriations of the Senate and the House of Representatives detailed expenditure plans for air cargo security, checkpoint support, and explosives detection systems refurbishment, procurement, and installations on an airport-by-airport basis for fiscal year 2012: 
Provided further, That these plans shall be submitted not later than 60 days after the date of enactment of this Act.Federal air marshalsFor necessary expenses of the Federal Air Marshals, $966,115,000.Coast GuardOperating expensesFor necessary expenses for the operation and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; minor shore construction projects not exceeding $1,000,000 in total cost at any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $7,051,054,000, of which $598,000,000 shall be for defense-related activities, of which $258,000,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $17,000 shall be for official reception and representation expenses: 
Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to this appropriation: 
Provided further, That the Coast Guard shall comply with the requirements of section 527 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 4331 note) with respect to the Coast Guard Academy: 
Provided further, That of the funds provided under this heading, $75,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a revised future-years capital investment plan for fiscal years 2013 through 2017, as specified under the heading Coast Guard Acquisition, Construction, and Improvements of this Act is submitted to the Committees on Appropriations of the Senate and the House of Representatives: 
Provided further, That funds made available under this heading for Overseas Contingency Operations/Global War on Terrorism may be allocated by program, project, and activity, notwithstanding section 503 of this Act.Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,500,000, to remain available until September 30, 2016.Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $134,278,000.Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease and operation of facilities and equipment; as authorized by law; $1,403,924,000, of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $20,000,000 shall remain available until September 30, 2016, for military family housing, of which not more than $14,000,000 shall be derived from the Coast Guard Housing Fund, established pursuant to 14 U.S.C. 687; of which $642,000,000 shall be available until September 30, 2016, to acquire, effect major repairs to, renovate, or improve vessels, small boats, and related equipment; of which $289,900,000 shall be available until September 30, 2016, to acquire, effect major repairs to, renovate, or improve aircraft or increase aviation capability; of which $161,140,000 shall be available until September 30, 2016, for other acquisition programs; of which $180,692,000 shall be available until September 30, 2016, for shore facilities and aids to navigation, including waterfront facilities at Navy installations used by the Coast Guard; of which $110,192,000 shall be available for personnel compensation and benefits and related costs: 
Provided, That the funds provided by this Act shall be immediately available and allotted to contract for long lead time materials, components, and designs for the sixth National Security Cutter notwithstanding the availability of funds for production costs or post-production costs: 
Provided further, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget is submitted each year under section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each requested capital asset— 
(1)the proposed appropriations included in that budget; 
(2)the total estimated cost of completion, including and clearly delineating the costs of associated major acquisition systems infrastructure and transition to operations; 
(3)projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition program baseline or project completion, whichever is earlier; 
(4)an estimated completion date at the projected funding levels; and 
(5)a current acquisition program baseline for each capital asset, as applicable, that— 
(A)includes the total acquisition cost of each asset, subdivided by fiscal year and including a detailed description of the purpose of the proposed funding levels for each fiscal year, including for each fiscal year funds requested for design, pre-acquisition activities, production, structural modifications, missionization, post-delivery, and transition to operations costs; 
(B)includes a detailed project schedule through completion, subdivided by fiscal year, that details— 
(i)quantities planned for each fiscal year; and 
(ii)major acquisition and project events, including development of operational requirements, contracting actions, design reviews, production, delivery, test and evaluation, and transition to operations, including necessary training, shore infrastructure, and logistics; 
(C)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline and the most recent baseline approved by the Department of Homeland Security's Acquisition Review Board, if applicable; 
(D)aligns the acquisition of each asset to mission requirements by defining existing capabilities of comparable legacy assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each asset will address such known capability gaps; 
(E)defines life-cycle costs for each asset and the date of the estimate on which such costs are based, including all associated costs of major acquisitions systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the asset; 
(F)includes the earned value management system summary schedule performance index and cost performance index for each asset, if applicable; and 
(G)includes a phase-out and decommissioning schedule delineated by fiscal year for each existing legacy asset that each asset is intended to replace or recapitalize: 
 Provided further, That the Secretary of Homeland Security shall ensure that amounts specified in the future-years capital investment plan are consistent, to the maximum extent practicable, with proposed appropriations necessary to support the programs, projects, and activities of the Coast Guard in the President's budget as submitted under section 1105(a) of title 31, United States Code, for that fiscal year: 
Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be identified and justified: 
Provided further, That subsections (a) and (b) of section 6402 of Public Law 110–28 shall apply with respect to the amounts made available under this heading.Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $27,779,000, to remain available until September 30, 2016, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): 
Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation.Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman’s Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,440,157,000, to remain available until expended.United States Secret Servicesalaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees in cases in which a protective assignment on the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the Senate and the House of Representatives; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,661,237,000, of which not to exceed $21,250 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; and of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children and shall remain available until September 30, 2013: 
Provided, That up to $18,000,000 for protective travel shall remain available until September 30, 2013: 
Provided further, That up to $19,307,000 for National Special Security Events shall remain available until September 30, 2013: 
Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: 
Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: 
Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: 
Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such protection on a fully reimbursable basis: 
Provided further, That of the total amount made available under this heading, $43,843,000, to remain available until September 30, 2014, is for information integration and technology transformation: 
Provided further, That $20,000,000 made available in the preceding proviso shall not be obligated to purchase or install information technology equipment until the Department of Homeland Security Chief Information Officer submits a report to the Committees on Appropriations of the Senate and the House of Representatives certifying that all plans for integration and transformation are consistent with Department of Homeland Security data center migration and enterprise architecture requirements: 
Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such obligation.ACQUISITION, CONSTRUCTION, IMPROVEMENTS, AND RELATED EXPENSES For necessary expenses for acquisition, construction, repair, alteration, and improvement of facilities, $5,380,000, to remain available until September 30, 2016.  
IIIPROTECTION, PREPAREDNESS, RESPONSE, AND RECOVERYNational protection and programs directoratemanagement and administrationFor salaries and expenses of the Office of the Under Secretary for the National Protection and Programs Directorate, support for operations, information technology, and the Office of Risk Management and Analysis, $50,695,000: 
Provided, That not to exceed $4,250 shall be for official reception and representation expenses: 
Provided further, That, subject to section 503 of this Act, the Secretary of Homeland Security may transfer up to $4,241,000 to the Office of Policy under the heading Departmental Management and Operations Office of the Secretary and Executive Management for activities related to risk management and analysis: 
Provided further, That in the preceding proviso notification shall take place not later than 90 days after the date of enactment of this Act: 
Provided further, That any funds not transferred pursuant to the penultimate proviso shall be available solely to close out the Office of Risk Management and Analysis not later than September 30, 2012, and shall not be available for further transfer or reprogramming pursuant to section 503 of this Act.Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $888,243,000, of which $200,000,000 shall remain available until September 30, 2013: 
Provided, That the Under Secretary for the National Protection and Programs Directorate shall submit a plan for expenditure for the National Cyber Security Division and the Office of Infrastructure Protection, to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act.Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service: 
Provided, That the Secretary of Homeland Security and the Director of the Office of Management and Budget shall certify in writing to the Committees on Appropriations of the Senate and the House of Representatives not later than December 31, 2011, that the operations of the Federal Protective Service will be fully funded in fiscal year 2012 through revenues and collection of security fees, and shall adjust the fees to ensure fee collections are sufficient to ensure that the Federal Protective Service maintains not fewer than 1,371 full-time equivalent staff and 1,007 full-time equivalent Police Officers, Inspectors, Area Commanders, and Special Agents who, while working, are directly engaged on a daily basis protecting and enforcing laws at Federal buildings (referred to as in-service field staff): 
Provided further, That an expenditure plan for fiscal year 2012 shall be provided to the Committees on Appropriations of the Senate and the House of Representatives not later than 60 days after the date of enactment of this Act: 
 Provided further, That the Director of the Federal Protective Service shall include with the submission of the President's fiscal year 2013 budget a strategic human capital plan that aligns fee collections to personnel requirements based on a current threat assessment.united states visitor and immigrant status indicator technologyFor necessary expenses for the United States Visitor and Immigrant Status Indicator Technology program, as authorized by section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a), $306,802,000, of which $9,400,000 is for development of a comprehensive plan for implementation of biometric air exit and improvements to biographic entry-exit capabilities: 
Provided, That of the total amount made available under this heading, $194,295,000 is to remain available until September 30, 2014: 
Provided further, That of the total amount provided, $50,000,000 may not be obligated for the United States Visitor and Immigrant Status Indicator Technology program until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives at the time that the President’s budget is submitted each year under section 1105(a) of title 31, United States Code, a multi-year investment and management plan, to include each fiscal year starting with the current fiscal year, and the following 3 fiscal years, for the United States Visitor and Immigrant Status Indicator Technology program that includes— 
(1)the proposed appropriations for each activity tied to mission requirements and outcomes, program management capabilities, performance levels, and specific capabilities and services to be delivered, noting any deviations in cost or performance from the prior fiscal year expenditure or investment and management plan; 
(2)the total estimated cost, projected funding by fiscal year, and projected timeline of completion for all enhancements, modernizations, and new capabilities proposed in such budget and underway, including and clearly delineating associated efforts and funds requested by other agencies within the Department of Homeland Security and in the Federal Government, and detailing any deviations in cost, performance, schedule, or estimated date of completion provided in the prior fiscal year expenditure or investment and management plan; and 
(3)a detailed accounting of operations and maintenance, contractor services, and program costs associated with the management of identity services.Office of Health AffairsFor necessary expenses of the Office of Health Affairs, $167,449,000; of which $29,671,000 is for salaries and expenses and $90,164,000 is for BioWatch operations: 
Provided, That $47,614,000 shall remain available until September 30, 2013, for biosurveillance, BioWatch Generation 3, chemical defense, medical and health planning and coordination, and workforce health protection: 
Provided further, That not to exceed $2,500 shall be for official reception and representation expenses: 
Provided further, That the Assistant Secretary for the Office of Health Affairs shall submit an expenditure plan for fiscal year 2012 to the Committees on Appropriations of the Senate and the House of Representatives not later than 60 days after the date of enactment of this Act.Federal Emergency Management Agencysalaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $895,350,000, including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), and the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394): 
Provided, That not to exceed $2,500 shall be for official reception and representation expenses: 
Provided further, That the Administrator of the Federal Emergency Management Agency may reprogram funds made available under this heading between programs, projects, and activities prior to April 16, 2012, notwithstanding section 503 of this Act: 
 Provided further, That $1,400,000 of the funds available for the Office of the Administrator of the Federal Emergency Management Agency shall not be available for obligation until the Administrator of the Federal Emergency Management Agency submits to the Committees on Appropriations of the Senate and the House of Representatives the National Preparedness Report required by Public Law 109–295 and a comprehensive plan to implement a system to measure the effectiveness of grants to State and local communities in fiscal year 2012: 
Provided further, That for purposes of planning, coordination, execution, and decision making related to mass evacuation during a disaster, the Governors of the State of West Virginia and the Commonwealth of Pennsylvania, or their designees, shall be incorporated into efforts to integrate the activities of Federal, State, and local governments in the National Capital Region, as defined in section 882 of the Homeland Security Act of 2002 (Public Law 107–296): 
Provided further, That of the total amount made available under this heading, $41,250,000 shall be for the Urban Search and Rescue Response System, of which not to exceed $1,600,000 may be made available for administrative costs; $5,493,000 shall be for the Office of National Capital Region Coordination; not to exceed $12,000,000 shall remain available until September 30, 2013, for capital improvements at the Mount Weather Emergency Operations Center; and not less than $13,662,000 shall be for expenses related to modernization of automated systems: 
Provided further, That the Administrator of the Federal Emergency Management Agency, in consultation with the Department of Homeland Security Chief Information Officer, shall submit to the Committees on Appropriations of the Senate and the House of Representatives a strategic plan, not later than 180 days after the date of enactment of this Act, for the funds specified in the preceding proviso related to modernization of automated systems, that includes— 
(1)a comprehensive plan to automate and modernize information systems to resolve current inefficiencies, integrate data, and aid in better performance of executing the Agency-wide mission; 
(2)a description of the appropriations for each project and activity tied to mission requirements and outcomes, program management capabilities, performance levels, and specific capabilities and services to be delivered; 
(3)the total estimated cost and projected timeline of completion for all multi-year enhancements, modernizations, and new capabilities proposed and underway covering a period of no less than 3 years; 
(4)a detailed accounting of operations and maintenance and contractor services costs; and 
(5)the current or planned acquisition programs including— 
(A)how the programs align to mission requirements by defining existing capabilities, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how each increment will address a known capability gap; 
(B)how programs provide quantifiable information that aids in understanding national emergency management capabilities; 
(C)how programs ensure information sharing among homeland security partners; and 
(D)life-cycle costs for all acquisitions.state and local programs(including transfer of funds)For grants, contracts, cooperative agreements, and other activities, $1,349,681,000, which shall be distributed, according to threat, vulnerability, and consequence, at the discretion of the Secretary of Homeland Security based on the following authorities: 
(1)The State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605): 
Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2012, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)The Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604). 
(3)The Metropolitan Medical Response System under section 635 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 723). 
(4)The Citizen Corps Program. 
(5)Public Transportation Security Assistance and Railroad Security Assistance, under sections 1406 and 1513 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135 and 1163), including Amtrak security: 
Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(6)Over-the-Road Bus Security Assistance under section 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1182). 
(7)Port Security Grants in accordance with 46 U.S.C. 70107. 
(8)The Driver’s License Security Grants Program in accordance with section 204 of the REAL ID Act of 2005 (49 U.S.C. 30301 note). 
(9)The Interoperable Emergency Communications Grant Program under section 1809 of the Homeland Security Act of 2002 (6 U.S.C. 579). 
(10)Emergency Operations Centers under section 614 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c). 
(11)Buffer Zone Protection Program Grants. 
(12)Organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such code) determined by the Secretary to be at high risk of a terrorist attack: 
Provided, That of the amount provided under this heading, $50,000,000 shall be for Operation Stonegarden and no less than $100,000,000 shall be for areas at the highest threat of a terrorist attack: 
Provided further, That $231,681,000 shall be for training, exercises, technical assistance, and other programs, of which $155,500,000 shall be for training of State, local, and tribal emergency response providers: 
Provided further, That for grants under paragraphs (1) through (12), applications for grants shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, that eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application: 
Provided further, That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)), or any other provision of law, a grantee may use not more than 5 percent of the amount of a grant made available under this heading for expenses directly related to administration of the grant: 
Provided further, That 6.8 percent of the amounts provided under this heading shall be transferred to the Federal Emergency Management Agency “Salaries and Expenses” account for program administration: 
Provided further, That for grants under paragraphs (1) and (2), the installation of communication towers is not considered construction of a building or other physical facility: 
Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the Secretary of Homeland Security: 
Provided further, That in fiscal year 2012: (a) the Center for Domestic Preparedness may provide training to emergency response providers from the Federal Government, foreign governments, or private entities, if the Center for Domestic Preparedness is reimbursed for the cost of such training, and any reimbursement under this subsection shall be credited to the account from which the expenditure being reimbursed was made and shall be available, without fiscal year limitation, for the purposes for which amounts in the account may be expended; (b) the head of the Center for Domestic Preparedness shall ensure that any training provided under (a) does not interfere with the primary mission of the Center to train state and local emergency response providers; and (c) subject to (b), nothing in (a) prohibits the Center for Domestic Preparedness from providing training to employees of the Federal Emergency Management Agency in existing chemical, biological, radiological, nuclear, explosives, mass casualty, and medical surge courses pursuant to 5 U.S.C. 4103 without reimbursement for the cost of such training.Firefighter assistance grantsFor necessary expenses for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $675,000,000, to remain available until September 30, 2013, of which $337,500,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $337,500,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a): 
Provided, That not to exceed 5 percent of the amount available under this heading shall be available for program administration.Emergency management performance grantsFor necessary expenses for emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000: 
Provided, That total administrative costs shall not exceed 3 percent of the total amount appropriated under this heading.radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2012, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security necessary for its radiological emergency preparedness program for the next fiscal year: 
Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: 
Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2012, and remain available until expended.UNITED STATES FIRE ADMINISTRATIONFor necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $44,038,000.Disaster relief fund(Including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $700,000,000, to remain available until expended, of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: 
Provided, That the Administrator of the Federal Emergency Management Agency shall submit an expenditure plan to the Committees on Appropriations of the Senate and the House of Representatives detailing the use of the funds made available in this or any other Act for disaster readiness and support not later than 60 days after the date of enactment of this Act: 
Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to such Committees a quarterly report detailing obligations against the expenditure plan and a justification for any changes from the initial plan: 
Provided further, That the matter under this heading in title III of division E of Public Law 110–161 is amended by striking the fourth proviso: 
Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to the Committees on Appropriations of the Senate and the House of Representatives the following reports, including a specific description of the methodology and the source data used in developing such reports: 
(1)an estimate of the following amounts shall be submitted for the budget year at the time that the President’s budget is submitted each year under section 1105(a) of title 31, United States Code: 
(A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; 
(B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1; 
(C)the amount of obligations for non-catastrophic events for the budget year; 
(D)the amount of obligations for the budget year for catastrophic events delineated by event and by State; 
(E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current year, the budget year, the budget year plus 1, the budget year plus 2, and the budget year plus 3 and beyond; 
(F)the amount of previously obligated funds that will be recovered for the budget year; 
(G)the amount that will be required for obligations for emergencies, as described in section 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)), major disasters, as described in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire management assistance grants, as described in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge activities, and disaster readiness and support activities; 
(H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law 99–177); 
(2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month beginning with the first full month after the date of enactment of this Act: 
(A)a summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made; 
(B)a table of disaster relief activity delineated by month, including— 
(i)the beginning and ending balances; 
(ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities; 
(iii)the obligations for catastrophic events delineated by event and by State; and 
(iv)the amount of previously obligated funds that are recovered; 
(C)a summary of allocations, obligations, and expenditures for catastrophic events delineated by event; and 
(D)the date on which funds appropriated will be exhausted.Disaster assistance direct loan program accountFor activities under section 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5162), $295,000 is for the cost of direct loans: 
Provided, That gross obligations for the principal amount of direct loans shall not exceed $25,000,000: 
Provided further, That the cost of modifying such loans shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a).Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), $97,712,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended.National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) and the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), $171,000,000, which shall be derived from offsetting collections assessed and collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which not to exceed $22,000,000 shall be available for salaries and expenses associated with flood mitigation and flood insurance operations; and not less than $149,000,000 shall be available for flood plain management and flood mapping, which shall remain available until September 30, 2013: 
Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: 
Provided further, That in fiscal year 2012, no funds shall be available from the National Flood Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess of: 
(1)$132,000,000 for operating expenses; 
(2)$1,007,571,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and 
(4)$60,000,000, which shall remain available until expended for flood mitigation actions; of which not less than $10,000,000 is for severe repetitive loss properties under section 1361A of the National Flood Insurance Act of 1968 (42 U.S.C. 4102a); of which $10,000,000 shall be for repetitive insurance claims properties under section 1323 of the National Flood Insurance Act of 1968 (42 U.S.C. 4030); and of which $40,000,000 shall be for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding subparagraphs (B) and (C) of subsection (b)(3) and subsection (f) of section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) and notwithstanding subsection (a)(7) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017): 
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(i) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Insurance Act of 1968, notwithstanding subsection (f)(8) of such section 102 (42 U.S.C. 4012a(f)(8) and subsection 1366(i) and paragraphs (2) and (3) of section 1367(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(i), 4104d(b)(2)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation.National predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $35,500,000, to remain available until expended: 
Provided, That the total administrative costs associated with such grants shall not exceed $3,000,000 of the total amount made available under this heading.emergency food and shelterTo carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $120,000,000, to remain available until expended: 
Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading.  
IVResearch and Development, Training, and ServicesUnited states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $102,424,000 for the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce: 
Provided, That notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: 
Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees’ residences and places of employment.Federal law enforcement training centerSalaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $238,957,000; of which up to $48,978,000 shall remain available until September 30, 2013, for materials and support costs of Federal law enforcement basic training; of which $300,000 shall remain available until expended to be distributed to Federal law enforcement agencies for expenses incurred participating in training accreditation; and of which not to exceed $10,200 shall be for official reception and representation expenses: 
Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: 
Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended by Public Law 111–83 (123 Stat. 2166), is further amended by striking December 31, 2012 and inserting December 31, 2014: 
Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year: 
Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors.ACQUISITIONS, CONSTRUCTION, IMPROVEMENTS, AND RELATED EXPENSESFor acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $32,456,000, to remain available until September 30, 2016: 
Provided, That the Center is authorized to accept reimbursement to this appropriation from government agencies requesting the construction of special use facilities.Science and TechnologyMANAGEMENT AND ADMINISTRATIONFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $135,000,000: 
Provided, That not to exceed $8,500 shall be for official reception and representation expenses.Research, Development, Acquisition, and OperationsFor necessary expenses for science and technology research, including advanced research projects, development, test and evaluation, acquisition, and operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $533,000,000, of which $356,500,000, to remain available until September 30, 2014; and of which $176,500,000, to remain available until September 30, 2016, solely for operation and construction of laboratory facilities.Domestic Nuclear Detection OfficeMANAGEMENT AND ADMINISTRATIONFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of programs and activities, $38,000,000: 
Provided, That not to exceed $2,500 shall be for official reception and representation expenses: 
 Provided further, That not later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a strategic plan of investments necessary to implement the Department of Homeland Security’s responsibilities under the domestic component of the global nuclear detection architecture that shall: 
(1)define each Departmental entity’s roles and responsibilities in support of the domestic detection architecture, including any existing or planned programs to pre-screen cargo or conveyances overseas; 
(2)identify and describe the specific investments being made by Departmental organizations in fiscal year 2012, and planned for fiscal year 2013, to support the domestic architecture and the security of sea, land, and air pathways into the United States; 
(3)describe the investments necessary to close known vulnerabilities and gaps, including associated costs and timeframes, and estimates of feasibility and cost effectiveness; and 
(4)explain how the Department’s research and development funding is furthering the implementation of the domestic nuclear detection architecture, including specific investments planned for each of fiscal years 2012 and 2013.Research, Development, and OperationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $215,000,000, to remain available until September 30, 2014.Systems acquisitionFor expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $37,000,000, to remain available until September 30, 2014.  
VGENERAL PROVISIONS 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted. 
503. 
(a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates a new program, project, or activity; 
(2)eliminates a program, project, office, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; 
(4)proposes to use funds directed for a specific activity by either of the Committees on Appropriations of the Senate or the House of Representatives for a different purpose; or 
(5)contracts out any function or activity for which funding levels were requested for Federal full-time equivalents in the object classification tables contained in the fiscal year 2012 Budget Appendix for the Department of Homeland Security, as modified by the joint explanatory statement accompanying this Act, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds. 
(b)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury of the United States derived by the collection of fees or proceeds available to the agencies funded by this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is less, that: 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or reduces the numbers of personnel by 10 percent as approved by the Congress; or 
(3)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds. 
(c)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfers: 
Provided, That any transfer under this section shall be treated as a reprogramming of funds under subsection (b) and shall not be available for obligation unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such transfer. 
(d)Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed within or transferred between appropriations after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property. 
(e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts. 
504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2012: 
Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President’s fiscal year 2012 budget: 
Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: 
Provided further, That all departmental components shall be charged only for direct usage of each Working Capital Fund service: 
Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: 
Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: 
Provided further, That the Working Capital Fund shall be subject to the requirements of section 503 of this Act. 
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2012 from appropriations for salaries and expenses for fiscal year 2012 in this Act shall remain available through September 30, 2013, in the account and for the purposes for which the appropriations were provided: 
Provided, That prior to the obligation of such funds, a request shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives for approval in accordance with section 503 of this Act. 
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2012 until the enactment of an Act authorizing intelligence activities for fiscal year 2012. 
507. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to— 
(1)make or award a grant allocation, grant, contract, other transaction agreement, task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; 
(2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds or a task or delivery order that would cause cumulative obligations of multi-year funds in a single account to exceed 50 percent of the total amount appropriated; or 
(3)announce publicly the intention to make or award items under paragraph (1) or (2), including a contract covered by the Federal Acquisition Regulation. 
(b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making an award or issuing a letter as described in that subsection. 
(c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. 
(d)A notification under this section— 
(1)may not involve funds that are not available for obligation; and 
(2)shall include the amount of the award, the fiscal year for which the funds for the award were appropriated, and the account from which the funds are being drawn. 
(e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award under “State and Local Programs”. 
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities. 
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus. 
510.Sections 520, 522, and 530, of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 
511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act (41 U.S.C. 10a et seq.). 
512.None of the funds made available in this Act may be used by any person other than the Privacy Officer appointed under subsection (a) of section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142(a)) to alter, direct that changes be made to, delay, or prohibit the transmission to Congress of any report prepared under paragraph (6) of such subsection. 
513.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 
514.Within 45 days after the end of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report for that month that includes total obligations, on-board versus funded full-time equivalent staffing levels, and the number of contract employees for each office of the Department. 
515.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided as of June 1, 2004, by employees (including employees serving on a temporary or term basis) of United States Citizenship and Immigration Services of the Department of Homeland Security who are known as of that date as Immigration Information Officers, Contact Representatives, or Investigative Assistants. 
516.Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, air cargo, baggage, and checkpoint screening systems, subject to notification: 
Provided, That quarterly reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are recovered or deobligated. 
517.Any funds appropriated to Coast Guard Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program. 
518.Section 532(a) of Public Law 109–295 (120 Stat. 1384) is amended by striking 2011 and inserting 2012. 
519.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note). 
520. 
(a)Except as provided in subsection (b), none of the funds appropriated in this or any other Act to the Office of the Secretary and Executive Management, the Office of the Under Secretary for Management, or the Office of the Chief Financial Officer, may be obligated for a grant or contract funded under such headings by any means other than full and open competition. 
(b)Subsection (a) does not apply to obligation of funds for a contract awarded— 
(1)by a means that is required by a Federal statute, including obligation for a purchase made under a mandated preferential program, including the AbilityOne Program, that is authorized under the Javits-Wagner-O’Day Act (41 U.S.C. 46 et seq.); 
(2)pursuant to the Small Business Act (15 U.S.C. 631 et seq.); 
(3)in an amount less than the simplified acquisition threshold described under section 302A(a) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 252a(a)); or 
(4)by another Federal agency using funds provided through an interagency agreement. 
(c) 
(1)Subject to paragraph (2), the Secretary of Homeland Security may waive the application of this section for the award of a contract in the interest of national security or if failure to do so would pose a substantial risk to human health or welfare. 
(2)Not later than 5 days after the date on which the Secretary of Homeland Security issues a waiver under this subsection, the Secretary shall submit notification of that waiver to the Committees on Appropriations of the Senate and the House of Representatives, including a description of the applicable contract to which the waiver applies and an explanation of why the waiver authority was used: 
Provided, That the Secretary may not delegate the authority to grant such a waiver. 
(d)In addition to the requirements established by subsections (a), (b), and (c) of this section, the Inspector General of the Department of Homeland Security shall review departmental contracts awarded through means other than a full and open competition to assess departmental compliance with applicable laws and regulations: 
Provided, That the Inspector General shall review selected contracts awarded in the previous fiscal year through means other than a full and open competition: 
Provided further, That in selecting which contracts to review, the Inspector General shall consider the cost and complexity of the goods and services to be provided under the contract, the criticality of the contract to fulfilling Department missions, past performance problems on similar contracts or by the selected vendor, complaints received about the award process or contractor performance, and such other factors as the Inspector General deems relevant: 
Provided further, That the Inspector General shall report the results of the reviews to the Committees on Appropriations of the Senate and the House of Representatives no later than February 6, 2012. 
521.None of the funds provided by this or previous appropriations Acts shall be used to fund any position designated as a Principal Federal Official (or the successor thereto) for any Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) declared disasters or emergencies unless— 
(1)The responsibilities of the Principal Federal Official do not include operational functions related to incident management, including coordination of operations, and are consistent with the requirements of subsection 509(c) and subsections 503(c)(3) and (c)(4)(A) of the Homeland Security Act of 2002 (6 U.S.C. 319(c) and 313(c)(3) and (c)(4)(A)) and section 302 of the Robert T. Stafford Disaster Relief and Assistance Act (42 U.S.C. 5143); 
(2)Not later than 10 business days after the latter of the date on which the Secretary of Homeland Security appoints the Principal Federal Official and the date on which the President issues a declaration under section 401 or section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191, respectively), the Secretary of Homeland Security shall submit a notification of the appointment of the Principal Federal Official and a description of the responsibilities of such Official and how such responsibilities are consistent with paragraph (1) to the Committees on Appropriations of the Senate and the House of Representatives, the Transportation and Infrastructure Committee of the House of Representatives, and the Homeland Security and Governmental Affairs Committee of the Senate; and 
(3)Not later than 60 days after the date of enactment of this Act, the Secretary shall provide a report specifying timeframes and milestones regarding the update of operations, planning and policy documents, and training and exercise protocols, to ensure consistency with paragraph (1) of this section. 
522.None of the funds made available in this or any other Act for fiscal years 2012 and thereafter may be used to enforce section 4025(1) of Public Law 108–458 unless the Administrator of the Transportation Security Administration reverses the determination of July 19, 2007, that butane lighters are not a significant threat to civil aviation security. 
523.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452). 
524.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any Civil Engineering Unit unless specifically authorized by a statute enacted after the date of enactment of this Act. 
525.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit. 
526.None of the funds made available in this or any other Act for fiscal year 2012 and thereafter may be used to destroy or put out to pasture any horse or other equine belonging to any component or agency of the Department of Homeland Security that has become unfit for service, unless the trainer or handler is first given the option to take possession of the equine through an adoption program that has safeguards against slaughter and inhumane treatment. 
527.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— 
(1)in subsection (a), by striking Until September 30, 2011, and inserting Until September 30, 2012,; 
(2)by striking subsection (b); 
(3)by redesignating subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively; and 
(4)in subsection (c)(1) (as redesignated by paragraph (3) of this section), by striking September 30, 2011, and inserting September 30, 2012,. 
528.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance). 
529.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil distributed from the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: 
Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 48 hours of any request for waivers of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b). 
530.None of the funds made available to the Office of the Secretary and Executive Management under this Act may be expended for any new hires by the Department of Homeland Security that are not verified through the E-Verify Program as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note). 
531.None of the funds in this Act shall be used to reduce the United States Coast Guard’s Operations Systems Center mission or its government-employed or contract staff levels. 
532.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: 
Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: 
Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or 
(2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
533.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center. 
534.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703.1 (g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: 
Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives approve the proposed transfers. 
535.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 
536.If the Administrator of the Transportation Security Administration determines that an airport does not need to participate in the E-Verify Program as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), the Administrator shall certify to the Committees on Appropriations of the Senate and the House of Representatives that no security risks will result from such non-participation. 
537. 
(a)Notwithstanding any other provision of this Act, except as provided in subsection (b), and 30 days after the date on which the President determines whether to declare a major disaster because of an event and any appeal is completed, the Administrator shall publish on the Web site of the Federal Emergency Management Agency a report regarding that decision that shall summarize damage assessment information used to determine whether to declare a major disaster. 
(b)The Administrator may redact from a report under subsection (a) any data that the Administrator determines would compromise national security. 
(c)In this section— 
(1)the term Administrator means the Administrator of the Federal Emergency Management Agency; and 
(2)the term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
538. 
(a)Notwithstanding any other provision of law during fiscal year 2012 or any subsequent fiscal year, if the Secretary of Homeland Security determines that the National Bio- and Agro-defense Facility should be located at a site other than Plum Island, New York, the Secretary shall ensure that the Administrator of General Services sells through public sale all real and related personal property and transportation assets which support Plum Island operations, subject to such terms and conditions as may be necessary to protect Government interests and meet program requirements. 
(b)The proceeds of such sale described in subsection (a) shall be deposited as offsetting collections into the Department of Homeland Security Science and Technology Research, Development, Acquisition, and Operations account and, subject to appropriation, shall be available until expended, for site acquisition, construction, and costs related to the construction of the National Bio- and Agro-defense Facility, including the costs associated with the sale, including due diligence requirements, necessary environmental remediation at Plum Island, and reimbursement of expenses incurred by the General Services Administration. 
539.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
540.Section 550(b) of the Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121 note), as amended by section 550 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83), is further amended by striking on October 4, 2011 and inserting on October 4, 2012. 
541.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
542.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301.10–124 of title 41, Code of Federal Regulations. 
543.None of the funds made available in this Act may be used to propose or effect a disciplinary or adverse action, with respect to any Department of Homeland Security employee who engages regularly with the public in the performance of his or her official duties solely because that employee elects to utilize protective equipment or measures, including but not limited to surgical masks, N95 respirators, gloves, or hand-sanitizers, where use of such equipment or measures is in accord with Department of Homeland Security policy, and Centers for Disease Control and Prevention and Office of Personnel Management guidance. 
544.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 
545. 
(a)Any company that collects or retains personal information directly from any individual who participates in the Registered Traveler program of the Transportation Security Administration shall safeguard and dispose of such information in accordance with the requirements in— 
(1)the National Institute for Standards and Technology Special Publication 800–30, entitled Risk Management Guide for Information Technology Systems; 
(2)the National Institute for Standards and Technology Special Publication 800–53, Revision 3, entitled Recommended Security Controls for Federal Information Systems and Organizations,; and 
(3)any supplemental standards established by the Administrator of the Transportation Security Administration (referred to in this section as the Administrator). 
(b)The airport authority or air carrier operator that sponsors the company under the Registered Traveler program shall be known as the Sponsoring Entity. 
(c)The Administrator shall require any company covered by subsection (a) to provide, not later than 30 days after the date of enactment of this Act, to the Sponsoring Entity written certification that the procedures used by the company to safeguard and dispose of information are in compliance with the requirements under subsection (a). Such certification shall include a description of the procedures used by the company to comply with such requirements. 
546.For fiscal year 2012 and thereafter, for purposes of section 210C of the Homeland Security Act of 2002 (6 U.S.C. 124j), a rural area shall also include any area that is located in a metropolitan statistical area and a county, borough, parish, or area under the jurisdiction of an Indian tribe with a population of not more than 50,000. 
547.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
548. 
(a)Not later than 180 days after the date of enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations of the Senate and the House of Representatives, a report that either— 
(1)certifies that the requirement for screening all air cargo on passenger aircraft by the deadline under section 44901(g) of title 49, United States Code, has been met; or 
(2)includes a strategy to comply with the requirements under title 44901(g) of title 49, United States Code, including— 
(A)a plan to meet the requirement under section 44901(g) of title 49, United States Code, to screen 100 percent of air cargo transported on passenger aircraft arriving in the United States in foreign air transportation (as that term is defined in section 40102 of that title); and 
(B)specification of— 
(i)the percentage of such air cargo that is being screened; and 
(ii)the schedule for achieving screening of 100 percent of such air cargo. 
(b)The Administrator shall continue to submit reports described in subsection (a)(2) every 180 days thereafter until the Administrator certifies that the Transportation Security Administration has achieved screening of 100 percent of such air cargo. 
549.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers’ and crews’ privacy and civil liberties consistent with applicable laws, regulations, and guidance. 
550. 
(a)None of the funds made available in this Act may be obligated for construction of the National Bio- and Agro-defense Facility until the Department of Homeland Security— 
(1)completes 50 percent of design planning for the National Bio- and Agro-defense Facility; 
(2)submits to the Committees on Appropriations of the Senate and the House of Representatives a revised site-specific biosafety and biosecurity mitigation risk assessment that describes how to significantly reduce risks of conducting essential research and diagnostic testing at the National Bio- and Agro-defense Facility and addresses shortcomings identified in the National Academy of Sciences’ evaluation of the initial site-specific biosafety and biosecurity mitigation risk assessment; and 
(3)submits to the Committees on Appropriations of the Senate and the House of Representatives the results of the National Academy of Sciences’ review of the risk assessment as described in subsection (c). 
(b)The revised site-specific biosafety and biosecurity mitigation risk assessment required by subsection (a) shall— 
(1)include a quantitative risk assessment for foot-and-mouth disease virus, in particular epidemiological and economic impact modeling to determine the overall risk of operating the facility for its expected 50-year life span, taking into account strategies to mitigate risk of foot-and-mouth disease virus release from the laboratory and ensure safe operations at the approved National Bio- and Agro-defense Facility site; 
(2)address the impact of surveillance, response, and mitigation plans (developed in consultation with local, State, and Federal authorities and appropriate stakeholders) if a release occurs, to detect and control the spread of disease; and 
(3)include overall risks of the most dangerous pathogens the Department of Homeland Security expects to hold in the National Bio- and Agro-defense Facility's biosafety level 4 facility, and effectiveness of mitigation strategies to reduce those risks. 
(c)The Department of Homeland Security shall enter into a contract with the National Academy of Sciences to evaluate the adequacy and validity of the risk assessment required by subsection (a). The National Academy of Sciences shall submit a report on such evaluation within four months after the date the Department of Homeland Security concludes its risk assessment. 
551. 
(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, $10,000,000 shall be available to United States Citizenship and Immigration Services in fiscal year 2012 for the purpose of providing an immigrant integration grants program. 
(b)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration may be used to provide services to aliens who have not been lawfully admitted for permanent residence. 
552.For an additional amount for necessary expenses for reimbursement of the actual costs to State and local governments for providing emergency management, public safety, and security at events, as determined by the Administrator of the Federal Emergency Management Agency, related to the presence of a National Special Security Event, $7,500,000, to remain available until September 30, 2013. 
553.Notwithstanding the 10 percent limitation contained in section 503(c) of this Act, the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: 
Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives 5 days in advance of such transfer. 
554.The administrative law judge annuitants participating in the Senior Administrative Law Judge Program managed by the Director of the Office of Personnel Management under section 3323 of title 5, United States Code, shall be available on a temporary re-employment basis to conduct arbitrations of disputes as part of the arbitration panel established by the President under section 601 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 164). 
555.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any federal contract unless such contract is entered into in accordance with the requirements of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253) or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 
556. 
(a)For an additional amount for data center migration, $70,000,000. 
(b)Funds made available in subsection (a) for data center migration may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. 
(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 
557.For fiscal year 2012 and thereafter, U.S. Customs and Border Protection’s Advanced Training Center is authorized to charge fees for any service and/or thing of value it provides to Federal Government or non-government entities or individuals, so long as the fees charged do not exceed the full costs associated with the service or thing of value provided: 
Provided, That notwithstanding 31 U.S.C. 3302(b), fees collected by the Advanced Training Center are to be deposited into a separate account entitled Advanced Training Center Revolving Fund, and be available, without further appropriations, for necessary expenses of the Advanced Training Center program, and are to remain available until expended. 
558.Section 559(e) of Public Law 111–83 is amended— 
(a)in the matter preceding the first proviso, by striking law, sell and inserting law, hereafter sell; and 
(b)in the first proviso— 
(1)by striking shall be deposited and inserting shall hereafter be deposited; and 
(2)by striking subject to appropriation, and inserting without further appropriations,. 
559.Notwithstanding any other provision of law, should the Secretary of Homeland Security determine that specific U.S. Immigration and Customs Enforcement Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities no longer meet the mission need, the Secretary is authorized to dispose of individual Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities by directing the Administrator of General Services to sell all real and related personal property which support Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities, subject to such terms and conditions as necessary to protect Government interests and meet program requirements: 
Provided, That the proceeds, net of the costs of sale incurred by the General Services Administration and U.S. Immigration and Customs Enforcement, shall be deposited as offsetting collections into a separate account that shall be available, subject to appropriation, until expended for other real property capital asset needs of existing U.S. Immigration and Customs Enforcement assets, excluding daily operations and maintenance costs, as the Secretary deems appropriate: 
Provided further, That any sale or collocation of federally owned detention facilities shall not result in the maintenance of fewer than 34,000 detention beds: 
Provided further, That the Committees on Appropriations of the Senate and the House of Representatives shall be notified 15 days prior to the announcement of any proposed sale or collocation. 
560.For an additional amount for the Office of the Under Secretary for Management, $55,979,000, to remain available until expended, for necessary expenses to plan, acquire, construct, renovate, remediate, equip, furnish, and occupy buildings and facilities for the consolidation of department headquarters at St. Elizabeths and associated mission support consolidation: 
Provided, That the Committees on Appropriations of the Senate and the House of Representatives shall receive an expenditure plan not later than 90 days after the date of enactment of this Act detailing the allocation of these funds. 
561.None of the funds made available by this Act may be used to enforce the requirements in— 
(1)section 34(a)(1)(A) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229(a)(1)(A)); 
(2)section 34(a)(1)(B) of such Act; 
(3)section 34(c)(1) of such Act; 
(4)section 34(c)(2) of such Act; 
(5)section 34(c)(4)(A) of such Act; and 
(6)section 34(a)(1)(E) of such Act. 
562.Notwithstanding the requirement under section 34(a)(1)(A) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a(a)(1)(A)) that grants must be used to increase the number of firefighters in fire departments, the Secretary of Homeland Security, in making grants under section 34 of such Act using the funds appropriated for fiscal year 2011, shall grant waivers from the requirements of subsections (a)(1)(B), (c)(1), (c)(2), and (c)(4)(A) of such section: 
Provided, That section 34(a)(1)(E) of such Act shall not apply with respect to funds appropriated for fiscal year 2011 for grants under section 34 of such Act: 
Provided further, That the Secretary of Homeland Security, in making grants under section 34 of such Act, shall ensure that funds appropriated for fiscal year 2011 are made available for the hiring, rehiring, or retention of firefighters. 
563.For fiscal year 2012 and thereafter, notwithstanding section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)) and 31 U.S.C. 3302, in the event that a spill of national significance occurs, any payment of amounts from the Oil Spill Liability Trust Fund pursuant to section 1012(a)(1) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(1)) for the removal costs incurred by the Coast Guard for such spill, shall be credited directly to the accounts of the Coast Guard current at the time such removal costs were incurred or when reimbursement is received: 
Provided, That such amounts shall be merged with and, without further appropriations, made available for the same time period and the same purpose as the appropriation to which it is credited. 
564. 
(a)Civil penalties for circumventing security screeningSection 46301(a)(5)(A)(i) of title 49, United States Code, is amended— 
(1)by striking or chapter 449 and inserting chapter 449; and 
(2)by inserting , or section 46314(a) after 44909). 
(b)Criminal penalties for circumventing security screeningSection 46314(b)(2) of title 49, United States Code, is amended by inserting with intent to evade security procedures or restrictions or after of this section. 
(c)Notice of penaltiesSection 46314 of title 49, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Notice of penalties 
(1)In generalEach operator of an airport in the United States that is required to establish an air transportation security program pursuant to section 44903(c) shall ensure that signs that meet such requirements as the Secretary of Homeland Security may prescribe providing notice of the penalties imposed under section 46301(a)(5)(A)(i) and subsection (b) of this section are displayed near all screening locations, all locations where passengers exit the sterile area, and such other locations at the airport as the Secretary of Homeland Security determines appropriate. 
(2)Effect of signs on penaltiesAn individual shall be subject to a penalty imposed under section 46301(a)(5)(A)(i) or subsection (b) of this section without regard to whether signs are displayed at an airport as required by paragraph (1).. 
565. 
(a)Short TitleThis section may be cited as the Disaster Assistance Recoupment Fairness Act of 2011. 
(b)Debts Since 2005 
(1)DefinitionIn this section, the term covered assistance means assistance provided— 
(A)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and 
(B)in relation to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during the period beginning on August 28, 2005, and ending on December 31, 2010. 
(2)Waiver authorityThe Administrator of the Federal Emergency Management Agency— 
(A)subject to subparagraph (B) and paragraph (3), may waive a debt owed to the United States related to covered assistance provided to an individual or household if— 
(i)the covered assistance was distributed based on an error by the Federal Emergency Management Agency; 
(ii)there was no fault on behalf of the debtor; and 
(iii)the collection of the debt would be against equity and good conscience; and 
(B)may not waive a debt under subparagraph (A) if the debt involves fraud, the presentation of a false claim, or misrepresentation by the debtor or any party having an interest in the claim. 
(3)Presumption of repaymentIn determining whether to waive a debt under paragraph (2), the Administrator of the Federal Emergency Management Agency shall presume that, if the adjusted gross income (as defined under section 62 of the Internal Revenue Code of 1986) of the household of the debtor for the last taxable year ending in or with the calendar year preceding the date on which the income is determined exceeds $90,000, the debtor should be required to make at least a partial payment on the debt. 
(4)ReportingNot later than 3 months after the date of enactment of this Act, and every 3 months thereafter until the date that is 18 months after the date of enactment of this Act, the Inspector General of the Department of Homeland Security shall submit a report that assesses the cost-effectiveness of the efforts of the Federal Emergency Management Agency to recoup improper payments under the Individuals and Household Program under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) to— 
(A)the Committee on Homeland Security and Governmental Affairs and the Subcommittee on Homeland Security of the Committee on Appropriations of the Senate; and 
(B)the Committee on Homeland Security, the Committee on Transportation and Infrastructure, and the Subcommittee on Homeland Security of the Committee on Appropriations of the House of Representatives. 
566. 
(a)Notwithstanding section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act and subject to subsection (b), recipients of Small Business Administration Disaster loans for disaster-related damage to their homes may be eligible for reimbursement at the discretion of the state, under Section 404 of that Act, for documented and eligible mitigation work performed on their home. 
(b)Limitations 
(1)Any reimbursement provided to or on behalf of a homeowner pursuant to subsection (a) shall not exceed the amount of the disaster loan that may be used and was used for disaster mitigation activities; and 
(2)Subsection (a) shall only apply if the disaster loan and assistance provided under section 404 were made available in response to the same disaster declaration. 
(3)Shall be applicable only to disasters declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during the period beginning on August 28, 2005 and ending on August 28, 2006. 
(c)If a state chooses to use funds under section 404 to reimburse homeowners as provided in subsection (a), it shall make payments in the following order: 
(1)First, to the Small Business Administration on behalf of the eligible homeowner for the purpose of reducing, but not below zero, the homeowner’s outstanding debt obligation to the Small Business Administration for the disaster loan; and 
(2)Second, any remaining reimbursement shall be paid directly to the homeowner. 
567.None of the funds made available under this Act or any prior appropriations Act may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, or allied organizations. 
568.The Commissioner of U.S. Customs and Border Protection and the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement each shall submit to the Committees on Appropriations of the Senate and the House of Representatives with the congressional budget justification, a multi-year investment and management plan, to include each year starting with the current fiscal year and the 3 subsequent fiscal years, for their respective Offices of Information Technology to include for that office— 
(1)the funding level by source for all funds to be executed; 
(2)the funding included for each project and activity tied to mission requirements, program management capabilities, performance levels, and specific capabilities and services to be delivered; 
(3)the total estimated cost and projected timeline of completion for all multi-year enhancements, modernizations, and new capabilities proposed in the current fiscal year or underway; and 
(4)a detailed accounting of operation and maintenance costs. 
569.The Secretary of Homeland Security shall ensure enforcement of immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).(rescissions) 
570.Of the funds transferred to the Department of Homeland Security when it was created in 2003, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)$2,577,000 from Coast Guard Acquisition, Construction, and Improvements; 
(2)$5,355,296 from U.S. Immigration and Customs Enforcement Salaries and Expenses; 
(3)$99,012 from U.S. Immigration and Customs Enforcement Violent Crime Reduction Programs; 
(4)$3,332,541 from U.S. Customs and Border Protection Salaries and Expenses; 
(5)$3,121,248 from Department of Homeland Security Office for Domestic Preparedness; 
(6)$678,213 from Federal Emergency Management Agency National Predisaster Mitigation Fund; 
(7)$5,201,000 from Working Capital Fund; 
(8)$95,998 from Counterterrorism Fund; 
(9)$41,091 from U.S. Customs and Border Protection Violent Crime Reduction Fund; and 
(10)$153,095 from U.S. Immigration and Customs Enforcement Violent Crime Reduction Trust Fund.(rescissions) 
571.The following unobligated balances made available to the Department of Homeland Security pursuant to section 505 of Department of Homeland Security Appropriations Act, 2011 (Public Law 112–10; 125 Stat. 147) are rescinded: 
(1)$178,783 from Analysis and Operations; 
(2)$1,619,907 from U.S. Customs and Border Protection Salaries and Expenses; 
(3)$296,022 from Transportation Security Administration Federal Air Marshals; 
(4)$37,800,412 from Coast Guard Operating Expenses; 
(5)$879,153 from Coast Guard Acquisition, Construction, and Improvements; 
(6)$1,104,347 from United States Secret Service Salaries and Expenses; 
(7)$97,046 from National Protection and Programs Directorate Management and Administration; 
(8)$78,764 from National Protection and Programs Directorate Infrastructure Protection and Information Security; 
(9)$117,133 from Office of Health Affairs Salaries and Expenses; 
(10)$1,301,581 from United States Citizenship and Immigration Services; 
(11)$369,032 from Federal Law Enforcement Training Center Salaries and Expenses; 
(12)$279,098 from Science and Technology Management and Administration; 
(13)$1,072,938 from Domestic Nuclear Detection Office Management and Administration; and 
(14)$216,744 from Federal Emergency Management Agency Management and Administration.(rescissions) 
572.Of the funds appropriated to the Department of Homeland Security, the following unobligated balances are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)$10,000,000 from U.S. Immigration and Customs Enforcement Salaries and Expenses; 
(2)$10,000,000 from U.S. Immigration and Customs Enforcement Automation Modernization; 
(3)$5,000,000 from U.S. Customs and Border Protection Automation Modernization: 
Provided, That no funds shall be rescinded from prior year appropriations provided for the TECS modernization program; 
(4)$71,300,000 from Transportation Security Administration Aviation Security account 70x0550; 
(5)$7,000,000 from U.S. Customs and Border Protection Border Security Fencing, Infrastructure, and Technology; 
(6)$2,427,336 from Coast Guard Acquisition, Construction, and Improvements; 
(7)$5,000,000 from the Office of the Chief Information Officer related to Emerge2; and 
(8)$27,400,000 from National Protection and Programs Directorate United States Visitor and Immigrant Indicator Technology. 
573.Sections 1309(a) and 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) are each amended by striking September 30, 2011 and inserting the earlier of the date of the enactment into law of an Act that specifically amends the date specified in this section or May 31, 2012. 
This division may be cited as the Department of Homeland Security Appropriations Act, 2012 . 
EDepartment of the Interior, Environment, and Related Agencies Appropriations Act, 2012 
IDepartment of the InteriorBureau of land managementManagement of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to Public Law 96–487 (16 U.S.C. 3150(a)), $961,900,000, to remain available until expended; of which $3,000,000 shall be available in fiscal year 2012 subject to a match by at least an equal amount by the National Fish and Wildlife Foundation for cost-shared projects supporting conservation of Bureau lands; and such funds shall be advanced to the Foundation as a lump-sum grant without regard to when expenses are incurred.In addition, $32,500,000 is for the processing of applications for permit to drill and related use authorizations, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation that shall be derived from $6,500 per new application for permit to drill that the Bureau shall collect upon submission of each new application, and in addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program; to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2012 so as to result in a final appropriation estimated at not more than $961,900,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.ConstructionFor construction of buildings, recreation facilities, roads, trails, and appurtenant facilities, $3,576,000, to remain available until expended.Land acquisitionFor expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $22,380,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $112,043,000, to remain available until expended: 
Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (50 Stat. 876).Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315 et seq.) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: 
Provided, That not to exceed $600,000 shall be available for administrative expenses.Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579, as amended, and Public Law 93–153, to remain available until expended: 
Provided, That, notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: 
Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands.Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of the Act of October 21, 1976 (43 U.S.C. 1701), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act, to remain available until expended.Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $10,000: 
Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: 
Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. Appropriations herein made shall not be available for the destruction of healthy, unadopted, wild horses and burros in the care of the Bureau or its contractors or for the sale of wild horses and burros that results in their destruction for processing into commercial products.United states fish and wildlife serviceResource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,228,142,000, to remain available until September 30, 2013 except as otherwise provided herein: 
Provided, That not to exceed $20,902,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act, as amended, (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)), of which not to exceed $7,472,000 shall be used for any activity regarding the designation of critical habitat, pursuant to subsection (a)(3), excluding litigation support, for species listed pursuant to subsection (a)(1) prior to October 1, 2010; of which not to exceed $1,500,000 shall be used for any activity regarding petitions to list species that are indigenous to the United States pursuant to subsections (b)(3)(A) and (b)(3)(B); and, of which not to exceed $1,500,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act, as amended, for species that are not indigenous to the United States: 
Provided further, That, in fiscal year 2012 and hereafter of the amount available for law enforcement, up to $400,000, to remain available until expended, may at the discretion of the Secretary be used for payment for information, rewards, or evidence concerning violations of laws administered by the Service, and miscellaneous and emergency expenses of enforcement activity, authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate: 
Provided further, That in fiscal year 2012 and hereafter, of the amount provided for environmental contaminants, up to $1,000,000 may remain available until expended for contaminant sample analyses.ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $23,088,000, to remain available until expended.Land acquisitionFor expenses necessary to carry out the Land and Water Conservation Fund Act of 1965, as amended (16 U.S.C. 460l–4 through 11), including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $54,720,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which, notwithstanding 16 U.S.C. 460l–9, not more than $5,000,000 shall be for land conservation partnerships authorized by the Highlands Conservation Act of 2004, including not to exceed $160,000 for administrative expenses: 
Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs.Cooperative endangered species conservation fundFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.), $47,757,000, to remain available until expended, of which $22,757,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $25,000,000 is to be derived from the Land and Water Conservation Fund.National Wildlife Refuge FundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,980,000.North american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act, as amended (16 U.S.C. 4401 et seq.), $35,554,000, to remain available until expended.Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act, as amended, (16 U.S.C. 6101 et seq.), $3,792,000, to remain available until expended.Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $9,481,000, to remain available until expended.State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $61,421,000, to remain available until expended: 
Provided, That of the amount provided herein, $4,275,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: 
Provided further, That $5,741,000 is for a competitive grant program for States, territories, and other jurisdictions with approved plans, not subject to the remaining provisions of this appropriation: 
Provided further, That the Secretary shall, after deducting $10,016,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: 
Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: 
Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: 
Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: 
Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: 
Provided further, That any amount apportioned in 2012 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2013, shall be reapportioned, together with funds appropriated in 2014, in the manner provided herein.Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: 
Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: 
Provided further, That the Service may accept donated aircraft as replacements for existing aircraft.National park serviceOperation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,240,152,000, of which $9,832,000 for planning and interagency coordination in support of Everglades restoration and $97,883,000 for maintenance, repair, or rehabilitation projects for constructed assets, operation of the National Park Service automated facility management software system, and comprehensive facility condition assessments shall remain available until September 30, 2013.National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $59,975,000: 
Provided, That section 502(c) of the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law 105–312) is amended by striking 2011 and inserting 2013.Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (16 U.S.C. 470), and the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333), $56,000,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2013.Construction(including rescission of funds)For construction, improvements, repair, or replacement of physical facilities, including modifications authorized by section 104 of the Everglades National Park Protection and Expansion Act of 1989 (16 U.S.C. 410r–8), $159,621,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, a single procurement for the project to repair damage to the Washington Monument may be issued that includes the full scope of the project, so long as the solicitation and contract shall contain the clause availability of appropriated funds found in CFR section 52.232.18 of title 48.From funds previously made available under this heading, $4,000,000 are rescinded.Land and water conservation fund(rescission)The contract authority provided for fiscal year 2012 by 16 U.S.C. 460l–10a is rescinded.Land acquisition and state assistanceFor expenses necessary to carry out the Land and Water Conservation Act of 1965, as amended (16 U.S.C. 460l–4 through 11), including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $102,060,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $45,000,000 is for the State assistance program and of which $9,000,000 shall be for the American Battlefield Protection Program grants as authorized by section 7301 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11).Administrative provisions(including transfer of funds)In addition to other uses set forth in section 407(d) of Public Law 105–391, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may include a reasonable amount for FHWA administrative support costs.United states geological surveySurveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,069,744,000, to remain available until September 30, 2013; of which $51,569,700 shall remain available until expended for satellite operations; and of which $7,292,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: 
Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: 
Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities.Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for reimbursement to the General Services Administration for security guard services; contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations and observation wells; expenses of the United States National Committee on Geology; and payment of compensation and expenses of persons on the rolls of the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: 
Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: 
Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 5, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes.Bureau of Ocean Energy ManagementOcean Energy ManagementFor expenses necessary for granting leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $59,792,000, to remain available until September 30, 2013; and an amount not to exceed $101,082,000, to be credited to this appropriation and to remain available until expended, from additions to receipts resulting from increases to rates in effect on August 5, 1993, that are collected and disbursed by the Secretary, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: 
Provided, That notwithstanding 31 U.S.C. 3302, in fiscal year 2012, such amounts as are assessed under 31 U.S.C. 9701 shall be collected and credited to this account and shall be available until expended for necessary expenses: 
Provided further, That to the extent $101,082,000 in addition to receipts are not realized from the sources of receipts stated above, the amount needed to reach $101,082,000 shall be credited to this appropriation from receipts resulting from rental rates for Outer Continental Shelf leases in effect before August 5, 1993: 
Provided further, That for fiscal year 2012 and each fiscal year thereafter, the term qualified Outer Continental Shelf revenues, as defined in section 102(9)(A) of the Gulf of Mexico Energy Security Act, division C of Public Law 109–432, shall include only the portion or rental revenues that would have been collected by the Secretary at the rental rates in effect before August 5, 1993: 
Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities.Bureau of safety and environmental enforcementOffshore Safety and Environmental EnforcementFor expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $61,473,000, to remain available until September 30, 2013; and an amount not to exceed $59,081,000 to be credited to this appropriation and to remain available until expended, from additions to receipts resulting from increases to rates in effect on August 5, 1993, that are collected and disbursed by the Secretary, from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: 
Provided, That notwithstanding 31 U.S.C. 3302, in fiscal year 2012, such amounts as are assessed under 31 U.S.C. 9701 shall be collected and credited to this account and shall be available until expended for necessary expenses: 
Provided further, That to the extent $59,081,000 in addition to receipts are not realized from the sources of receipts stated above, the amount needed to reach $59,081,000 shall be credited to this appropriation from receipts resulting from rental rates for Outer Continental Shelf leases in effect before August 5, 1993: 
Provided further, That for fiscal year 2012 and each fiscal year thereafter, the term qualified Outer Continental Shelf revenues, as defined in section 102(9)(A) of the Gulf of Mexico Energy Security Act, division C of Public Law 109–432, shall include only the portion of rental revenues that would have been collected by the Secretary at the rental rates in effect before August 5, 1993.For an additional amount, $62,000,000, to remain available until expended, which shall be derived from non-refundable inspection fees collected in fiscal year 2012, as provided in this Act: 
Provided, That to the extent that such amounts are not realized from such fees, the amount needed to reach $62,000,000 shall be credited to this appropriation from receipts resulting from rental rates for Outer Continental Shelf leases in effect before August 5, 1993: 
Provided further, That to the extent that amounts realized from such fees exceed $62,000,000, the amounts realized in excess of $62,000,000 shall be credited to this appropriation and remain available until expended: 
Provided further, That for fiscal year 2012, not less than 50 percent of the inspection fees collected by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,923,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended.Office of surface mining reclamation and enforcementRegulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, as amended, $122,950,000, to remain available until September 30, 2013: 
Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training: 
Provided further, That, in fiscal year 2012, up to $40,000 collected by the Office of Surface Mining from permit fees pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257) shall be credited to this account as discretionary offsetting collections, to remain available until expended: 
Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2012 appropriation estimated at not more than $122,910,000: 
Provided further, That, in subsequent fiscal years, all amounts collected by the Office of Surface Mining from permit fees pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257) shall be credited to this account as discretionary offsetting collections, to remain available until expended.Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, as amended, $27,443,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: 
Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: 
Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: 
Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: 
Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.Administrative provisionWith funds available for the Technical Innovation and Professional Services program in this Act, the Secretary may transfer title for computer hardware, software and other technical equipment to State and tribal regulatory and reclamation programs.Bureau of indian affairs and bureau of indian educationOperation of indian programs(including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), as amended, the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), as amended, $2,371,532,000, to remain available until September 30, 2013 except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $74,911,000 shall be for welfare assistance payments: 
Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster; of which, notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975, as amended, not to exceed $219,560,000 shall be available for payments for contract support costs associated with ongoing contracts, grants, compacts, or annual funding agreements entered into with the Bureau prior to or during fiscal year 2012, as authorized by such Act, except that tribes and tribal organizations may use their tribal priority allocations for unmet contract support costs of ongoing contracts, grants, or compacts, or annual funding agreements and for unmet welfare assistance costs; of which not to exceed $590,484,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2012, and shall remain available until September 30, 2013; and of which not to exceed $48,049,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, the Indian Self-Determination Fund, land records improvement, and the Navajo-Hopi Settlement Program: 
Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975, as amended, and 25 U.S.C. 2008, not to exceed $46,327,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with ongoing grants entered into with the Bureau prior to or during fiscal year 2011 for the operation of Bureau-funded schools, and up to $500,000 within and only from such amounts made available for administrative cost grants shall be available for the transitional costs of initial administrative cost grants to grantees that assume operation on or after July 1, 2011, of Bureau-funded schools: 
Provided further, That any forestry funds allocated to a tribe which remain unobligated as of September 30, 2013, may be transferred during fiscal year 2014 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder's trust fund account: 
Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2014: 
Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel.Construction(including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483, $123,828,000, to remain available until expended: 
Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: 
Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: 
Provided further, That any funds provided for the Safety of Dams program pursuant to 25 U.S.C. 13 shall be made available on a nonreimbursable basis: 
Provided further, That for fiscal year 2012, in implementing new construction or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, as amended, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in 43 CFR part 12 as the regulatory requirements: 
Provided further, That such grants shall not be subject to section 12.61 of 43 CFR; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: 
Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by 25 U.S.C. 2005(b), with respect to organizational and financial management capabilities: 
Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements contained in 25 U.S.C. 2504(f): 
Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in 25 U.S.C. 2507(e): 
Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within 18 months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: 
Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation.Indian land and water claim settlements and miscellaneous payments to indiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 108–447, and 111–11, and for implementation of other land and water rights settlements, $32,855,000, to remain available until expended.Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $7,114,000, of which $964,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974, as amended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $73,365,796.Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding 25 U.S.C. 15, the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Appropriations for the Bureau of Indian Affairs (except the Revolving Fund for Loans Liquidating Account, Indian Loan Guaranty and Insurance Fund Liquidating Account, Indian Guaranteed Loan Financing Account, Indian Direct Loan Financing Account, and the Indian Guaranteed Loan Program account) shall be available for expenses of exhibits.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government's trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe's ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.Appropriations made available in this or any other Act for schools funded by the Bureau shall be available only to the schools in the Bureau school system as of September 1, 1996. No funds available to the Bureau shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau school system as of October 1, 1995, except that any school or school program that was closed and removed from the Bureau school system between 1951 and 1972, and its respective tribe’s relationship with the Federal Government was terminated, shall be reinstated to the Bureau system and supported at a level based on its grade structure and average student enrollment for the 2009–2010, 2010–2011 and 2011–2012 school years. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school’s operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Departmental officesOffice of the Secretarydepartmental operationsFor necessary expenses for management of the Department of the Interior, including the collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law, $262,317,000, to remain available until September 30, 2013; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $12,712,000 for the Office of Valuation Services is to be derived from the Land and Water Conservation Fund and shall remain available until expended; and of which $38,300,000 shall remain available until expended for the purpose of mineral revenue management activities: 
Provided, That, for fiscal year 2012, up to $400,000 of the payments authorized by the Act of October 20, 1976, as amended (31 U.S.C. 6901–6907) may be retained for administrative expenses of the Payments in Lieu of Taxes Program: 
Provided further, That no payment shall be made pursuant to that Act to otherwise eligible units of local government if the computed amount of the payment is less than $100: 
Provided further, That notwithstanding any other provision of law, $15,000 under this heading shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments: 
Provided further, That, notwithstanding the provisions of section 35(b) of the Mineral Leasing Act, as amended (30 U.S.C. 191(b)), the Secretary shall deduct 2 percent from the amount payable to each State in fiscal year 2012 and deposit the amount deducted to miscellaneous receipts of the Treasury.Insular affairsAssistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $87,997,000, of which: (1) $78,517,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, insular management controls, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,480,000 shall be available until September 30, 2013 for salaries and expenses of the Office of Insular Affairs: 
Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: 
Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: 
Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee's commitment to timely maintenance of its capital assets: 
Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non-Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).Compact of free associationFor grants and necessary expenses, $3,318,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188.Administrative provisions(including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: 
Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities.Office of the solicitorSalaries and expensesFor necessary expenses of the Office of the Solicitor, $66,296,000.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General, $49,471,000.Office of the special trustee for american indiansFederal trust programs(including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $152,319,000, to remain available until expended, of which not to exceed $31,171,000 from this or any other Act, shall be available for historical accounting: 
Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Salaries and Expenses account: 
Provided further, That funds made available through contracts or grants obligated during fiscal year 2012, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 450 et seq.), shall remain available until expended by the contractor or grantee: 
Provided further, That, notwithstanding any other provision of law, the statute of limitations shall not commence to run on any claim, including any claim in litigation pending on the date of the enactment of this Act, concerning losses to or mismanagement of trust funds, until the affected tribe or individual Indian has been furnished with an accounting of such funds from which the beneficiary can determine whether there has been a loss: 
Provided further, That, notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 18 months and has a balance of $15 or less: 
Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: 
Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: 
Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose.Department-wide programsWildland fire management(including transfers and rescission of funds)For necessary expenses for fire preparedness, suppression operations, fire science and research, emergency rehabilitation, hazardous fuels reduction, and rural fire assistance by the Department of the Interior, $566,495,000, to remain available until expended, of which not to exceed $6,137,000 shall be for the renovation or construction of fire facilities: 
Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: 
Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: 
Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: 
Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for hazardous fuels reduction activities, and for training and monitoring associated with such hazardous fuels reduction activities, on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: 
Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: 
Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of hazardous fuels reduction activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: 
Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: 
Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: 
Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into noncompetitive sole-source leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: 
Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: 
Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: 
Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations: 
Provided further, That before obligating any of the funds provided herein for wildland fire suppression, the Secretary of the Interior shall obligate all unobligated balances previously made available under this heading that, when appropriated, were designated by Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985 and notify the Committees on Appropriations of the House of Representatives and the Senate in writing of the imminent need to begin obligating funds provided herein for wildland fire suppression: 
Provided further, That of the funds made available under this heading for wildland fire suppression in fiscal year 2011, $82,000,000 are rescinded.Flame wildfire suppression reserve fund(including transfer of funds)For necessary expenses for large fire suppression operations of the Department of the Interior and as a reserve fund for suppression and Federal emergency response activities, $92,000,000, to remain available until expended: 
Provided, That such amounts are available only for transfer to the Wildland Fire Management account and only following a declaration by the Secretary that either (1) a wildland fire suppression event meets certain previously established risk-based written criteria for significant complexity, severity, or threat posed by the fire or (2) funds in the Wildland Fire Management account will be exhausted within 30 days.Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act, as amended (42 U.S.C. 9601 et seq.), $10,149,000, to remain available until expended.Natural resource damage assessment and restorationNatural resource damage assessment fundTo conduct natural resource damage assessment and restoration activities by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act, as amended (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and Public Law 101–337, as amended (16 U.S.C. 19jj et seq.), $6,263,000, to remain available until expended.Working capital fundFor the acquisition of a departmental financial and business management system, information technology improvements of general benefit to the Department, strengthening the Department's acquisition workforce capacity and capabilities, and consolidation of facilities and operations throughout the Department, $62,019,000, to remain available until expended: 
Provided, That such funds shall be available for training, recruitment, retention, and hiring members of the acquisition workforce as defined by the Office of Federal Procurement Policy Act as amended (41 U.S.C. 401 et seq.): 
Provided further, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the House of Representatives and Senate Committees on Appropriations: 
Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: 
Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: 
Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center.Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, 15 aircraft, 10 of which shall be for replacement and which may be obtained by donation, purchase or through available excess surplus property: 
Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft.General provisions, department of the interior(including transfers of funds)Emergency transfer authority—intra-bureau 
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: 
Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: 
Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation which must be requested as promptly as possible.Emergency transfer authority—department-wide 
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: 
Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, such reimbursement to be credited to appropriations currently available at the time of receipt thereof: 
Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire operations and FLAME Wildfire Suppression Reserve Fund shall be exhausted within 30 days: 
Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation which must be requested as promptly as possible: 
Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.Authorized use of funds 
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.authorized use of funds, indian trust management 
104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose.redistribution of funds, bureau of indian affairs 
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2012. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.Payment of fees 
106.The Secretary of the Interior may use discretionary funds to pay private attorney fees and costs for employees and former employees of the Department of the Interior reasonably incurred in connection with Cobell v. Salazar to the extent that such fees and costs are not paid by the Department of Justice or by private insurance. In no case shall the Secretary make payments under this section that would result in payment of hourly fees in excess of the highest hourly rate approved by the District Court for the District of Columbia for counsel in Cobell v. Salazar.Everglades Ecosystem Restoration 
107.This and any subsequent fiscal year, the National Park Service is authorized to implement modifications to the Tamiami Trail as described in, and in accordance with, the preferred alternative identified in the final environmental impact statement noticed in the Federal Register on December 14, 2010, (75 Fed. Reg. 77896), relating to restoration efforts of the Everglades ecosystem.ellis, governors, and liberty islands 
108.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.Outer Continental Shelf Inspection Fees 
109. 
(a)In fiscal year 2012, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Ocean Energy Management account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c). 
(b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2012 shall be: 
(1)$10,500 for facilities with no wells, but with processing equipment or gathering lines; 
(2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and 
(3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. 
(c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2012. Fees for fiscal year 2012 shall be: 
(1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and 
(2)$16,700 per inspection for rigs operating in water depths of less than 500 feet. 
(d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing.OIL AND GAS LEASING INTERNET PROGRAM 
110.Notwithstanding section 17(b)(1)(A) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(A)), the Secretary of the Interior shall have the authority to establish an oil and gas leasing Internet program, under which the Secretary may conduct lease sales through methods other than oral bidding.INDIAN PROBATE JUDGES 
111.Section 108 of Public Law 109–54 (the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2006) is amended by striking in fiscal years 2006 through 2010, for the purpose of reducing the backlog of and inserting for fiscal year 2006 and each fiscal year thereafter, for the purpose of adjudicating.Bureau of ocean energy management, regulation and enforcement reorganization 
112.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may establish accounts and transfer funds among and between the offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in the report accompanying this Act.Authorized use of Indian education funds 
113.Beginning July 1, 2008, any funds (including investments and interest earned, except for construction funds) held by a Public Law 100–297 grant or a Public Law 93–638 contract school shall, upon retrocession to or re-assumption by the Bureau of Indian Education, remain available to the Bureau of Indian Education for a period of 5 years from the date of retrocession or re-assumption for the benefit of the programs approved for the school on October 1, 1995.CONTRACTS AND AGREEMENTS FOR WILD HORSE AND BURRO HOLDING FACILITIES 
114. 
(a)Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 304B of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 254c) (except that the 5-year term restriction in subsection (d) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary. 
(b)During fiscal year 2012 and subsequent fiscal years, in carrying out work involving cooperation with any State or political subdivision thereof, the Bureau of Land Management may record obligations against accounts receivable from any such entities.BUREAU OF INDIAN EDUCATION OPERATED SCHOOLS 
115. 
(a) 
(1)Notwithstanding any other provision of law or Federal regulation, including section 586(c) of title 40, United States Code, the Director of the BIE, or the Director’s designee, is authorized to enter into agreements with public and private persons and entities that provide for such persons and entities to rent or lease the land or facilities of a Bureau-operated school for such periods of time as the school is Bureau operated, in exchange for a consideration (in the form of funds) that benefits the school, as determined by the head of the school. 
(2)Funds received under paragraph (1) shall be retained by the school and used for school purposes otherwise authorized by law. Any funds received under paragraph (1) are hereby made available until expended for such purposes, notwithstanding section 3302 of title 31, United States Code. 
(3)Nothing in this section shall be construed to allow for the diminishment of, or otherwise affect, the appropriation of funds to the budget accounts for the operation and maintenance of Bureau-operated schools. No funds shall be withheld from the distribution to the budget of any Bureau-operated school due to the receipt by the school of a benefit in accordance with this section. 
(b)Notwithstanding any provision of title 5, United States Code, or any regulation promulgated under such title, education personnel who are under the direction and supervision of the Secretary of the Interior may participate in a fundraising activity for the benefit of a Bureau-operated school in an official capacity as part of their official duties. When participating in such an official capacity, the employee may use the employee’s official title, position, and authority. Nothing in this subsection shall be construed to authorize participation in political activity (as such term is used in section 7324 of title 5, United States Code) otherwise prohibited by law. 
(c)The Secretary of the Interior shall promulgate regulations to carry out this section not later than 16 months after the date of the enactment of this Act. Such regulations shall include— 
(1)standards for the appropriate use of Bureau-operated school lands and facilities by third parties under a rental or lease agreement; 
(2)provisions for the establishment and administration of mechanisms for the acceptance of consideration for the use and benefit of a school in accordance with this section (including, in appropriate cases, the establishment and administration of trust funds); 
(3)accountability standards to ensure ethical conduct; and 
(4)provisions for monitoring the amount and terms of consideration received, the manner in which the consideration is used, and any results achieved by such use. 
(d)Provisions of this section shall apply to fiscal years 2012 through 2014.authorized use of funds 
116.Section 3006 of Public Law 111–212 is amended by striking For fiscal years 2010 and 2011 and inserting For fiscal years 2010 through 2012.Mass Marking of Salmonids 
117.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.prohibition on use of funds 
118. 
(a)Any proposed new use of the Arizona & California Railroad Company’s Right of Way for conveyance of water shall not proceed unless the Secretary of the Interior certifies that the proposed new use is within the scope of the Right of Way. 
(b)No funds appropriated or otherwise made available to the Department of the Interior may be used, in relation to any proposal to store water underground for the purpose of export, for approval of any right-of-way or similar authorization on the Mojave National Preserve or lands managed by the Needles Field Office of the Bureau of Land Management, or for carrying out any activities associated with such right-of-way or similar approval.Yukon-Charley National Preserve 
119.None of the funds made available by this Act may be used by the Secretary of the Interior to implement or enforce regulations concerning boating within Yukon-Charley National Preserve, including waters subject to the jurisdiction of the United States, pursuant to section 3(h) of Public Law 91–383 (16 U.S.C. 1a–2(h)) or any other authority. This section does not affect the authority of the Coast Guard to regulate the use of waters subject to the jurisdiction of the United States within the Yukon-Charley National Preserve.Republic of Palau 
120. 
(a)In GeneralSubject to subsection (c), the United States Government, through the Secretary of the Interior shall provide to the Government of Palau for fiscal year 2012 grants in amounts equal to the annual amounts specified in subsections (a), (c), and (d) of section 211 of the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note) (referred to in this section as the Compact). 
(b)Programmatic AssistanceSubject to subsection (c), the United States shall provide programmatic assistance to the Republic of Palau for fiscal year 2012 in amounts equal to the amounts provided in subsections (a) and (b)(1) of section 221 of the Compact. 
(c)Limitations on Assistance 
(1)In generalThe grants and programmatic assistance provided under subsections (a) and (b) shall be provided to the same extent and in the same manner as the grants and assistance were provided in fiscal year 2009. 
(2)Trust fundIf the Government of Palau withdraws more than $5,000,000 from the trust fund established under section 211(f) of the Compact, amounts to be provided under subsections (a) and (b) shall be withheld from the Government of Palau. Hiring Authorities 
121. 
(a)Direct hire authority 
(1)During fiscal year 2012 and thereafter, the Secretary of the Interior may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title, a qualified candidate described in paragraph (1) directly to a position with a land managing agency of the Department of the Interior for which the candidate meets Office of Personnel Management qualification standards. 
(2)Paragraph (1) applies with respect to a former resource assistant (as defined in section 203 of the Public Land Corps Act (16 U.S.C. 1722)) who— 
(A)completed a rigorous undergraduate or graduate summer internship with a land managing agency, such as the National Park Service Business Plan Internship; 
(B)successfully fulfilled the requirements of the internship program; and 
(C)subsequently earned an undergraduate or graduate degree from an accredited institution of higher education. 
(3)The direct hire authority under this subsection may not be exercised with respect to a specific qualified candidate after the end of the two-year period beginning on the date on which the candidate completed the undergraduate or graduate degree, as the case may be. 
(b)Local hire authoritySection 1308 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. 3198) is amended— 
(1)in subsection (a), by striking establish a program and inserting establish an excepted service appointment authority,; 
(2)in subsection (b), by striking competitive service as defined in section 2102 of such title for which such person is eligible under subchapter I of chapter 33 of such title, in selection to such position and inserting excepted service as defined in section 2103 of such title; 
(3)in subsection (e), by redesignating paragraph (2) as paragraph (3) and inserting after paragraph (1) the following new paragraph (2): 
 
(2)Conversion to competitive serviceEmployees who satisfactorily complete two years of continuous service in a permanent appointment made under subsection (a) and who meet satisfactory performance and competitive service qualification requirements shall have their appointment converted to competitive service career-conditional or career employment as appropriate. This paragraph applies to individuals appointed on or after March 30, 2009. An employee who does not meet competitive service qualification requirements after two years of continuous service in an appointment made under subsection (a) shall be converted upon meeting such qualification requirements. Temporary and time-limited appointments will be made in the excepted service. There is no provision for conversion to competitive service when appointments are time-limited.. 
(c)Gulf of Mexico RegionFor fiscal years 2012 and 2013, funds made available in this title for the Bureau of Ocean Energy Management and the Bureau of Safety and Environmental Enforcement may be used by the Secretary of the Interior to establish higher minimum rates of basic pay for employees of the Department of the Interior in the Gulf of Mexico Region in the Geophysicist (GS–1313), Geologist (GS–1350), and Petroleum Engineer (GS–0881) job series at grades 5 through 15 at rates no greater than 25 percent above the minimum rates of basic pay normally scheduled, and such higher rates shall be consistent with the subsections (e) through (h) of section 5305 of title 5, United States Code.Bureau of Land Management Actions Regarding Grazing on Public Lands 
122. 
(a)Exhaustion of administrative review required 
(1)For fiscal years 2012 and 2013 only, a person may bring a civil action challenging a decision of the Bureau of Land Management concerning grazing on public lands (as defined in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e))) in a Federal district court only if the person has exhausted the administrative hearings and appeals procedures established by the Department of the Interior, including having filed a timely appeal and a request for stay. 
(2)An issue may be considered in the judicial review of a decision referred to in paragraph (1) only if the issue was raised in the administrative review process described in such paragraph. 
(3)An exception to the requirement of exhausting the administrative review process before seeking judicial review shall be available if a Federal court finds that the agency failed or was unable to make information timely available during the administrative review process for issues of material fact. For the purposes of this paragraph, the term timely means within 120 calendar days after the date that the challenge to the agency action or amendment at issue is received for administrative review. 
(b)Acceptance of donation of certain existing permits or leases 
(1)During fiscal year 2012 and thereafter, the Secretary of the Interior shall accept the donation of any valid existing permits or leases authorizing grazing on public lands within the California Desert Conservation Area. With respect to each permit or lease donated under this paragraph, the Secretary shall terminate the grazing permit or lease, ensure a permanent end (except as provided in paragraph (2)), to grazing on the land covered by the permit or lease, and make the land available for mitigation by allocating the forage to wildlife use consistent with any applicable Habitat Conservation Plan, section 10(a)(1)(B) permit, or section 7 consultation under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(2)If the land covered by a permit or lease donated under paragraph (1) is also covered by another valid existing permit or lease that is not donated under such paragraph, the Secretary of the Interior shall reduce the authorized grazing level on the land covered by the permit or lease to reflect the donation of the permit or lease under paragraph (1). To ensure that there is a permanent reduction in the level of grazing on the land covered by a permit or lease donated under paragraph (1), the Secretary shall not allow grazing use to exceed the authorized level under the remaining valid existing permit or lease that is not donated.trailing livestock over public land 
123.During fiscal years 2012 through 2013 only, the Bureau of Land Management may, at its sole discretion, review planning and implementation decisions regarding the trailing of livestock across public lands, including, but not limited to, issuance of crossing or trailing authorizations or permits, under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Temporary trailing or crossing authorizations across public lands shall not be subject to protest and/or appeal under subpart E of part 4 of title 43, Code of Federal Regulations, and subpart 4160 of part 4100 of such title. Lease authorization 
124. 
(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary) may lease to the Savannah Bar Pilots Association, or a successor organization, no more than 30,000 square feet of land and improvements within Fort Pulaski National Monument (referred to in this section as the Monument) at the location on Cockspur Island that has been used continuously by the Savannah Bar Pilots Association since 1940. 
(b)Rental fee and proceeds 
(1)Rental feeFor the lease authorized by this Act, the Secretary shall require a rental fee based on fair market value adjusted, as the Secretary deems appropriate, for amounts to be expended by the lessee for property preservation, maintenance, or repair and related expenses. 
(2)ProceedsDisposition of the proceeds from the rental fee required pursuant to paragraph (1) shall be made in accordance with section 3(k)(5) of Public Law 91–383 (16 U.S.C. 1a–2(k)(5)). 
(c)Terms and conditionsA lease entered into under this section— 
(1)shall be for a term of no more than 10 years and, at the Secretary’s discretion, for successive terms of no more than 10 years at a time; and 
(2)shall include any terms and conditions the Secretary determines to be necessary to protect the resources of the Monument and the public interest. 
(d)Exemption from applicable lawExcept as provided in section 2(b)(2) of this Act, the lease authorized by this Act shall not be subject to section 3(k) of Public Law 91–383 (16 U.S.C. 1a–2(k)) or section 321 of Act of June 30, 1932 (40 U.S.C. 1302). Wild lands funding prohibition 
125.None of the funds made available in this Act or any other Act may be used to implement, administer, or enforce Secretarial Order No. 3310 issued by the Secretary of the Interior on December 22, 2010: 
Provided, That nothing in this section shall restrict the Secretary's authorities under sections 201 and 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711 and 1712). 
IIEnvironmental protection agencyScience and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $795,000,000, to remain available until September 30, 2013.Environmental programs and managementFor environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; and not to exceed $19,000 for official reception and representation expenses, $2,682,514,000, to remain available until September 30, 2013: 
Provided, That of the funds included under this heading, not less than $410,375,000 shall be for Geographic Programs specified in the explanatory statement accompanying this Act.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $42,000,000, to remain available until September 30, 2013.Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $36,428,000, to remain available until expended.Hazardous substance superfund(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), as amended, including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,215,753,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2011, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,215,753,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA, as amended: 
Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: 
Provided further, That of the funds appropriated under this heading, $9,955,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2013, and $23,016,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2013.Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, as amended, $104,309,000, to remain available until expended, of which $73,809,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act, as amended; $30,500,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code, as amended: 
Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks. Inland Oil Spill ProgramsFor expenses necessary to carry out the Environmental Protection Agency's responsibilities under the Oil Pollution Act of 1990, $18,274,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended.State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $3,618,727,000, to remain available until expended, of which $1,468,806,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act, as amended (the Act); of which $919,363,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act, as amended: 
Provided, That for fiscal year 2012, to the extent there are sufficient eligible project applications, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: 
 Provided further, That for fiscal year 2012, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities; $5,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission; $10,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: 
Provided further, That, of these funds: (1) the State of Alaska shall provide a match of 25 percent; (2) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (3) the State of Alaska shall make awards consistent with the State-wide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; $95,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), as amended, including grants, interagency agreements, and associated program support costs; $30,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005, as amended; and $1,090,558,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which $49,396,000 shall be for carrying out section 128 of CERCLA, as amended, $9,980,000 shall be for Environmental Information Exchange Network grants, including associated program support costs, $18,463,000 of the funds available for grants under section 106 of the Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs, and, in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act, as amended, $1,550,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, as amended: 
Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2012 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: 
Provided further, That for fiscal year 2012, and notwithstanding section 518(f) of the Act, the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of that Act to make grants to federally recognized Indian tribes pursuant to sections 319(h) and 518(e) of that Act: 
Provided further, That for fiscal year 2012, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act and section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: 
Provided further, That for fiscal year 2012, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Clean Water Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: 
Provided further, That for fiscal year 2012, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: 
Provided further, That not less than 20 percent but not more than 30 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and not less than 20 percent but not more than 30 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act, except that for the Clean Water State Revolving Fund capitalization grant appropriation this section shall only apply to the portion that exceeds $1,000,000,000: 
 Provided further, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure: 
Provided further, That for fiscal year 2012 and hereafter, the Administrator may transfer funds provided for tribal set-asides through funds appropriated for the Clean Water State Revolving Funds and for the Drinking Water State Revolving Funds between those accounts in such manner as the Administrator deems appropriate, but not to exceed the transfer limits given to States under section 302(a) of Public Law 104–182.Administrative provisions—Environmental protection agency(including transfer and rescission of funds)For fiscal year 2012, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency's function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 110–94, the Pesticide Registration Improvement Renewal Act.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.From unobligated balances available to the Administrator of the Environmental Protection Agency, $50,000,000 are permanently rescinded: 
Provided, That of these funds, $5,000,000 shall be rescinded from unobligated balances within the Hazardous Substance Superfund account; $5,000,000 shall be rescinded from unobligated Brownfields balances within the State and Tribal Assistance Grants account; $5,000,000 shall be rescinded from unobligated Mexico Border balances within the State and Tribal Assistance Grants account; $5,000,000 shall be rescinded from unobligated Diesel Emissions Reduction Act balances within the State and Tribal Assistance Grants account; $20,000,000 shall be rescinded from unobligated categorical grant balances within the State and Tribal Assistance Grants account; and $10,000,000 shall be rescinded from unobligated Clean Water State Revolving Funds balances within the State and Tribal Assistance Grants account: 
 Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.For fiscal year 2012 and each fiscal year thereafter, the requirements of section 513 of the Federal Water Pollution Control Act (33 U.S.C. 1372) shall apply to the construction of treatment works carried out in whole or in part with assistance made available by a State water pollution control revolving fund as authorized by title VI of that Act (33 U.S.C. 1381 et seq.), or with assistance made available under section 205(m) of that Act (33 U.S.C. 1285(m)), or both.For fiscal year 2012 and each fiscal year thereafter, the requirements of section 1450(e) of the Safe Drinking Water Act (42 U.S.C. 300j–9(e)) shall apply to any construction project carried out in whole or in part with assistance made available by a drinking water treatment revolving loan fund as authorized by section 1452 of that Act (42 U.S.C. 300j–12).Notwithstanding section 104 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604), the Administrator may authorize the expenditure or transfer of up to $10,000,000 from any appropriation in this title, in addition to the amounts included in the ‘‘Inland Oil Spill Programs’’ account, for removal activities related to actual oil spills 5 days after notifying the House and Senate Committees on Appropriations of the intention to expend or transfer such funds: 
Provided, That no funds shall be expended or transferred under this authority until the Administrator determines that amounts made available for expenditure in the ‘‘Inland Oil Spill Programs’’ account will be exhausted within 30 days: 
 Provided further, That such funds shall be replenished to the appropriation that was the source of the expenditure or transfer, following EPA’s receipt of reimbursement from the Oil Spill Liability Trust Fund pursuant to the Oil Pollution Act of 1990. 
IIIRelated agenciesDepartment of agricultureForest serviceForest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $295,773,000, to remain available until expended: 
Provided, That of the funds provided, $64,372,000 is for the forest inventory and analysis program.State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, including treatments of pests, pathogens, and invasive or noxious plants and for restoring and rehabilitating forests damaged by pests or invasive plants, cooperative forestry, and education and land conservation activities and conducting an international program as authorized, $253,331,000, to remain available until expended, as authorized by law; of which $53,388,000 is to be derived from the Land and Water Conservation Fund.National Forest SystemFor necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, $1,556,628,000, to remain available until expended: 
Provided, That of the funds provided, $336,049,000 shall be for forest products: 
Provided further, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): 
Provided further, That of the funds provided, up to $68,000,000 is for the Integrated Resource Restoration pilot program for Region 1, Region 3 and Region 4: 
Provided further, That of the funds provided for forest products, up to $44,585,000 may be transferred to support the Integrated Resource Restoration pilot program in the preceding proviso.Capital improvement and maintenance(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $394,721,000, to remain available until expended, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning (including decommissioning unauthorized roads not part of the transportation system), and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: 
Provided,  That $45,000,000 shall be designated for urgently needed road decommissioning, road and trail repair and maintenance and associated activities, and removal of fish passage barriers, especially in areas where Forest Service roads may be contributing to water quality problems in streams and water bodies which support threatened, endangered, or sensitive species or community water sources: 
Provided further, That funds becoming available in fiscal year 2012 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated: 
Provided further, That of the funds provided for decommissioning of roads, up to $13,000,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.Land acquisitionFor expenses necessary to carry out the provisions of the Land and Water Conservation Fund Act of 1965, as amended (16 U.S.C. 460l–4 through 11), including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $52,605,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California, as authorized by law, $955,000, to be derived from forest receipts.Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967, as amended (16 U.S.C. 484a), to remain available until expended (16 U.S.C. 460l–516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, as amended, to remain available until expended, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available until expended, to be derived from the fund established pursuant to the above Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (Public Law 96–487), $2,577,000, to remain available until expended.Wildland fire management(including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency fire suppression on or adjacent to such lands or other lands under fire protection agreement, hazardous fuels reduction on or adjacent to such lands, and for emergency rehabilitation of burned-over National Forest System lands and water, $1,737,631,000, to remain available until expended: 
Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: 
Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: 
Provided further, That, notwithstanding any other provision of law, $7,262,000 of funds appropriated under this appropriation shall be available for the Forest Service in support of fire science research authorized by the Joint Fire Science Program, including all Forest Service authorities for the use of funds, such as contracts, grants, research joint venture agreements, and cooperative agreements: 
Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research: 
Provided further, That funds provided shall be available for emergency rehabilitation and restoration, hazardous fuels reduction activities in the urban-wildland interface, support to Federal emergency response, and wildfire suppression activities of the Forest Service: 
Provided further, That of the funds provided, $317,584,000 is for hazardous fuels reduction activities, $21,734,000 is for research activities and to make competitive research grants pursuant to the Forest and Rangeland Renewable Resources Research Act, as amended (16 U.S.C. 1641 et seq.), $55,564,000 is for State fire assistance, $6,366,000 is for volunteer fire assistance, $15,983,000 is for forest health activities on Federal lands and $8,366,000 is for forest health activities on State and private lands: 
Provided further, That amounts in this paragraph may be transferred to the State and Private Forestry, National Forest System, and Forest and Rangeland Research accounts to fund State fire assistance, volunteer fire assistance, forest health management, forest and rangeland research, the Joint Fire Science Program, vegetation and watershed management, heritage site rehabilitation, and wildlife and fish habitat management and restoration: 
Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: 
Provided further, That up to $15,000,000 of the funds provided herein may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels reduction and for training or monitoring associated with such hazardous fuels reduction activities on Federal land or on non-Federal land if the Secretary determines such activities implement a community wildfire protection plan (or equivalent) and benefit resources on Federal land: 
Provided further, That funds made available to implement the Community Forest Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriation: 
Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: 
Provided further, That of the funds provided for hazardous fuels reduction, not to exceed $5,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: 
Provided further, That no amounts may be cancelled from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
Provided further, That before obligating any of the funds provided herein for wildland fire suppression, the Secretary of Agriculture shall obligate all unobligated balances previously made available under this heading (including the unobligated balances transferred to Forest Service accounts under this heading by division B of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329, 122 Stat. 3594)) that, when appropriated, were designated by Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985 and notify the Committees on Appropriations of the House of Representatives and the Senate in writing of the imminent need to begin obligating funds provided herein for wildland fire suppression: 
 Provided further, That funds designated for wildfire suppression, including funds transferred from the FLAME Wildfire Suppression Reserve Fund, shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs: 
Provided further, That of the funds for hazardous fuels reduction, up to $21,000,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.Flame wildfire suppression reserve fund(including transfers of funds)For necessary expenses for large fire suppression operations of the Department of Agriculture and as a reserve fund for suppression and Federal emergency response activities, $315,886,000, to remain available until expended: 
Provided, That such amounts are available only for transfer to the Wildland Fire Management account and only following a declaration by the Secretary that either (1) a wildland fire suppression event meets certain previously established risk-based written criteria for significant complexity, severity, or threat posed by the fire or (2) funds in the Wildland Fire Management account will be exhausted within 30 days.Administrative provisions—forest service(including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft from excess sources to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary's notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the headings Wildland Fire Management and FLAME Wildfire Suppression Reserve Fund will be obligated within 30 days: 
Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–107 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the joint explanatory statement of the managers accompanying this Act.Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture's National Information Technology Center. Nothing in this paragraph shall limit the Forest Service portion of implementation costs to be paid to the Department of Agriculture for the Financial Management Modernization Initiative.Of the funds available to the Forest Service up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993, Public Law 103–82, as amended by Public Lands Corps Healthy Forests Restoration Act of 2005, Public Law 109–154.Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: 
Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: 
 Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match on at least one-for-one basis funds made available by the Forest Service: 
Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds: 
Provided further, That authorized investments of Federal funds held by the Foundation may be made only in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.Pursuant to section 2(b)(2) of Public Law 98–244, $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: 
Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: 
Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older American Act of 1965 (42 U.S.C. 3056(c)(2)).Funds available to the Forest Service, not to exceed $55,000,000, shall be assessed for the purpose of performing fire, administrative and other facilities maintenance and decommissioning. Such assessments shall occur using a square foot rate charged on the same basis the agency uses to assess programs for payment of rent, utilities, and other support services.Notwithstanding any other provision of law, any appropriations or funds available to the Forest Service not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar nonlitigation-related matters. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the requested funding transfers.An eligible individual who is employed in any project funded under title V of the Older American Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Department of health and human servicesIndian health serviceIndian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $3,872,377,000, together with payments received during the fiscal year pursuant to 42 U.S.C. 238(b) and 238b for services furnished by the Indian Health Service: 
Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: 
Provided further, That $844,927,000 for contract medical care, including $51,500,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: 
Provided further, That of the funding provided for information technology activities and, notwithstanding any other provision of law, $4,000,000 shall be allocated at the discretion of the Director of the Indian Health Service: 
Provided further, That of the funds provided, up to $36,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: 
Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited to the Fund authorized by section 108A of the Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of the Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of the Act (25 U.S.C. 1613a and 1616a): 
Provided further, That notwithstanding any other provision of law, the amounts made available within this account for the methamphetamine and suicide prevention and treatment initiative and for the domestic violence prevention initiative shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: 
Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: 
Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: 
Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: 
Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: 
Provided further, That, notwithstanding any other provision of law, of the amounts provided herein, not to exceed $472,193,000 shall be for payments to tribes and tribal organizations for contract or grant support costs associated with contracts, grants, self-governance compacts, or annual funding agreements between the Indian Health Service and a tribe or tribal organization pursuant to the Indian Self-Determination Act of 1975, as amended, prior to or during fiscal year 2012, of which not to exceed $10,000,000 may be used for contract support costs associated with new or expanded self-determination contracts, grants, self-governance compacts, or annual funding agreements: 
Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400, et seq.): 
Provided further, That the Indian Health Care Improvement Fund may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account.Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $441,052,000, to remain available until expended: 
Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: 
Provided further, That not to exceed $500,000 shall be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: 
Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: 
Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account shall be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: 
Provided further, That not to exceed $500,000 shall be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings.Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: 
Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: 
Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638, as amended: 
Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: 
Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: 
Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: 
Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: 
Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: 
Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead associated with the provision of goods, services, or technical assistance: 
Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.National institutes of healthNational institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended, and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $79,054,000.Agency for toxic substances and disease registryToxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), as amended; section 118(f) of the Superfund Amendments and Reauthorization Act of 1986 (SARA), as amended; and section 3019 of the Solid Waste Disposal Act, as amended, $76,337,000, of which up to $1,000 per eligible employee of the Agency for Toxic Substances and Disease Registry shall remain available until expended for Individual Learning Accounts: 
Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: 
Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: 
Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(I) of CERCLA during fiscal year 2012, and existing profiles may be updated as necessary.Other related agenciesExecutive office of the presidentCouncil on environmental quality and office of environmental qualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $3,153,000: 
Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.Chemical safety and hazard investigation boardSalaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, as amended, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $11,147,000: 
Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: 
Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: 
Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.Office of navajo and hopi indian relocationSalaries and expensesFor necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $7,750,000, to remain available until expended: 
Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: 
Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: 
Provided further, That no relocatee will be provided with more than one new or replacement home: 
Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to 25 U.S.C. 640d–10.Institute of american indian and alaska native culture and arts developmentPayment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by title XV of Public Law 99–498, as amended (20 U.S.C. 56 part A), $8,533,000.Smithsonian institutionSalaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $636,530,000, to remain available until September 30, 2013, except as otherwise provided herein; of which not to exceed $20,137,000 for the instrumentation program, collections acquisition, exhibition reinstallation, the National Museum of African American History and Culture, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: 
Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations.Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $175,000,000, to remain available until expended, of which not to exceed $10,000 is for services as authorized by 5 U.S.C. 3109, and of which $75,000,000 shall be to complete design and begin construction of the National Museum of African American History and Culture: 
Provided, That during fiscal year 2012 and any succeeding fiscal year, a single procurement for construction of the National Museum of African American History and Culture, as authorized under section 8 of the National Museum of African American History and Culture Act (20 U.S.C. 80r–6), may be issued that includes the full scope of the project: 
Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232.18.National gallery of artSalaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $114,066,000, of which not to exceed $3,481,000 for the special exhibition program shall remain available until expended.Repair, restoration, and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $14,516,000, to remain available until expended: 
Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.John F. kennedy center for the performing artsOperations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $23,200,000.Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $13,650,000, to remain available until expended.Woodrow wilson international center for scholarsSalaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $11,005,000, to remain available until September 30, 2013.National foundation on the arts and the humanitiesNational endowment for the artsGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $146,255,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.National endowment for the humanitiesGrants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $146,255,000, to remain available until expended, of which $135,500,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $10,755,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act including $8,370,000 for the purposes of section 7(h): 
Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, and devises of money, and other property accepted by the chairman or by grantees of the Endowment under the provisions of subsections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: 
Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: 
Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: 
Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate this amount does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: 
Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.Commission of fine artsSalaries and expensesFor expenses of the Commission of Fine Arts under Chapter 91 of title 40, United States Code, $2,400,000: 
Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: 
Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation's Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study or education.National Capital Arts and Cultural AffairsFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), as amended, $2,000,000.Administrative ProvisionThe item relating to National Capital Arts and Cultural Affairs in the Department of the Interior and Related Agencies Appropriations Act, 1986, as enacted into law by section 101(d) of Public Law 99–190 (99 Stat. 1261; 20 U.S.C. 956a) is amended— 
(1)by deleting the last sentence in the second paragraph and replacing it with the following: Each eligible organization must have its principal place of business in the District of Columbia and in a facility or facilities located in the District of Columbia.; and 
(2)In the third paragraph, by deleting in addition to those herein named at the end of the sentence.Advisory council on historic preservationSalaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665, as amended), $6,108,000.National capital planning commissionSalaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,154,000: 
Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.United states holocaust memorial museumHolocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $50,798,000, of which $515,000 shall remain available until September 30, 2014, for the Museum's equipment replacement program; and of which $1,900,000 for the Museum's repair and rehabilitation program and $1,264,000 for the Museum's outreach initiatives program shall remain available until expended.Presidio trustPresidio trust fundFor necessary expenses to carry out title I of the Omnibus Parks and Public Lands Management Act of 1996, $12,000,000 shall be available to the Presidio Trust, to remain available until expended.Dwight D. Eisenhower Memorial Commission Salaries and ExpensesFor necessary expenses, including the costs of construction design, of the Dwight D. Eisenhower Memorial Commission, $2,000,000, to remain available until expended.Capital ConstructionFor necessary expenses of the Dwight D. Eisenhower Memorial Commission for design and construction of a memorial in honor of Dwight D. Eisenhower, as authorized by Public Law 106–79, $30,990,000, to remain available until expended: 
Provided, That beginning in fiscal year 2012 and thereafter, any procurement for the construction of the permanent memorial to Dwight D. Eisenhower, as authorized by section 8162 of the Department of Defense Appropriations Act, 2000 (16 U.S.C. 431 note; Public Law 106–79), as amended by section 8120 of the Department of Defense Appropriations Act, 2002 (Public Law 107–117), may be issued which includes the full scope of the project: 
Provided further, That the solicitation and contract with respect to the procurement shall contain the availability of funds clause described in section 52.232.18 of title 48, Code of Federal Regulations: 
 Provided further, That the funds appropriated herein shall be deemed to satisfy the criteria for issuing a permit contained in 40 U.S.C. 8906(a)(4) and (b).  
IVGeneral provisions(including transfers of funds)limitation on consulting services 
401.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.restriction on use of funds 
402.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913.Obligation of appropriations 
403.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.prohibition on use of funds for personal services 
404.None of the funds provided in this Act to any department or agency shall be obligated or expended to provide a personal cook, chauffeur, or other personal servants to any officer or employee of such department or agency except as otherwise provided by law.Disclosure of administrative expenses 
405.Estimated overhead charges, deductions, reserves or holdbacks from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.Giant sequoia 
406.None of the funds in this Act may be used to plan, prepare, or offer for sale timber from trees classified as giant sequoia (Sequoiadendron giganteum) which are located on National Forest System or Bureau of Land Management lands in a manner different than such sales were conducted in fiscal year 2011.Mining applications 
407. 
(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws. 
(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. 
(c)ReportOn September 30, 2013, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208). 
(d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.contract support costs 
408.Notwithstanding any other provision of law, amounts appropriated to or otherwise designated in committee reports for the Bureau of Indian Affairs and the Indian Health Service by Public Laws 103–138, 103–332, 104–134, 104–208, 105–83, 105–277, 106–113, 106–291, 107–63, 108–7, 108–108, 108–447, 109–54, 109–289, division B and Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289, as amended by Public Laws 110–5 and 110–28), Public Laws 110–92, 110–116, 110–137, 110–149, 110–161, 110–329, 111–6, 111–8, 111–88, and 112–10 for payments for contract support costs associated with self-determination or self-governance contracts, grants, compacts, or annual funding agreements with the Bureau of Indian Affairs or the Indian Health Service as funded by such Acts, are the total amounts available for fiscal years 1994 through 2011 for such purposes, except that the Bureau of Indian Affairs, tribes and tribal organizations may use their tribal priority allocations for unmet contract support costs of ongoing contracts, grants, self-governance compacts, or annual funding agreements.forest management plans 
409.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: 
Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.prohibition within national monuments 
410.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument. 
411.Amendments to the Temporary Emergency Wildfire Suppression ActThe Temporary Emergency Wildfire Suppression Act (42 U.S.C. 1856m et seq.) is amended— 
(1)in the first section (42 U.S.C. 1856m note)— 
(A)by striking That this and inserting the following: 
 
1.Short titleThis; and 
(B)by striking Temporary; 
(2)by striking section 2 (42 U.S.C. 1856m) and inserting the following: 
 
2.DefinitionsIn this Act: 
(1)Assume any and all liabilityThe term assume any and all liability means— 
(A)the payment of— 
(i)any judgment, settlement, fine, penalty, or cost assessment (including prevailing party legal fees) associated with the applicable litigation; and 
(ii)any cost incurred in handling the applicable litigation (including legal fees); and 
(B)with respect to a Federal firefighter, arranging for, and paying the costs of, representation in the applicable litigation. 
(2)Federal firefighterThe term Federal firefighter means an individual furnished by the Secretary of Agriculture or the Secretary of the Interior under an agreement entered into under section 3. 
(3)Foreign fire organizationThe term foreign fire organization means any foreign governmental, public, or private entity that has wildfire protection resources. 
(4)Foreign firefighterThe term foreign firefighter means an individual furnished by a foreign fire organization under an agreement entered into under section 3. 
(5)WildfireThe term wildfire means any forest or range fire. 
(6)Wildfire protection resourcesThe term wildfire protection resources means any personnel, supplies, equipment, or other resources required for wildfire presuppression and suppression activities.; 
(3)in section 3 (42 U.S.C. 1856n)— 
(A)in subsection (a)— 
(i)by striking (a)(1) The Secretary of Agriculture and inserting the following: 
 
(a)Exchange of wildfire protection resources under a reciprocal agreement with a foreign fire organization 
(1)Authority to enter into a reciprocal agreementThe Secretary of Agriculture; and 
(ii)in paragraph (2), by striking (2) Any agreement and inserting the following: 
 
(2)Requirements for a reciprocal agreementAny agreement; 
(B)in subsection (b)— 
(i)by striking (b) In the absence and inserting the following: 
 
(b)Exchange of wildfire protection resources without a reciprocal agreementIn the absence; and 
(ii)in paragraph (1), by striking United States, and and inserting United States; and; 
(C)in subsection (c), by striking (c) Notwithstanding and inserting the following: 
 
(c)Reimbursement under agreements with CanadaNotwithstanding; and 
(D)in subsection (d)— 
(i)by striking, (d) Any service and inserting the following: 
 
(d)Service performed under this Act by Federal employees 
(1)In generalAny service; and 
(ii)in the second sentence, by striking The and inserting the following: 
 
(2)EffectExcept as provided in section 4, the; 
(4)by redesignating section 4 (42 U.S.C. 1856o) as section 5; 
(5)by inserting after section 3 the following: 
 
4.Reciprocal agreements with liability coverage 
(a)Protection from liability for foreign firefighters and foreign fire organizationsSubject to subsection (b), in an agreement with a foreign fire organization entered into under section 3, the Secretary of Agriculture and the Secretary of the Interior may provide that— 
(1)a foreign firefighter shall be considered to be an employee of the United States for purposes of tort liability while the foreign firefighter is acting within the scope of an official duty under the agreement; and 
(2)any claim against the foreign fire organization or any legal organization associated with the foreign firefighter that arises out of an act or omission of the foreign firefighter in the performance of an official duty under the agreement, or that arises out of any other act, omission, or occurrence for which the foreign fire organization or legal organization associated with the foreign firefighter is legally responsible under applicable law, may be prosecuted only— 
(A)against the United States; and 
(B)as if the act or omission were the act or omission of an employee of the United States. 
(b)Protection from liability for Federal firefighters and the federal governmentThe Secretary of Agriculture and the Secretary of the Interior may provide the protections under subsection (a) if the foreign fire organization agrees— 
(1)to assume any and all liability for any legal action brought against the Federal firefighter for an act or omission of the Federal firefighter while acting within the scope of an official duty under the agreement; and 
(2)to the extent the United States or any legal organization associated with the Federal firefighter is not entitled to immunity from the jurisdiction of the courts having jurisdiction over the foreign fire organization receiving the services of the Federal firefighters, to assume any and all liability for any legal action brought against the United States or the legal organization arising out of— 
(A)an act or omission of the Federal firefighter in the performance of an official duty under the agreement; or 
(B)any other act, omission, or occurrence for which the United States or the legal organization associated with the Federal firefighter is legally responsible under the laws applicable to the foreign fire organization.; and 
(6)in section 5 (as redesignated by paragraph (4))— 
(A)by striking under section 3(c) and inserting under this Act; and 
(B)in the proviso— 
(i)by striking wildfire protection resources or personnel each place it appears and inserting wildfire protection resources (including personnel); 
(ii)by inserting for wildfire suppression activities before unless; and 
(iii)by striking provide wildfire protection and inserting provide wildfire suppression.Contracting authorities 
412.In awarding a Federal contract with funds made available by this Act, notwithstanding Federal Government procurement and contracting laws, the Secretary of Agriculture and the Secretary of the Interior (the Secretaries) may, in evaluating bids and proposals, through fiscal year 2013, give consideration to local contractors who are from, and who provide employment and training for, dislocated and displaced workers in an economically disadvantaged rural community, including those historically timber-dependent areas that have been affected by reduced timber harvesting on Federal lands and other forest-dependent rural communities isolated from significant alternative employment opportunities: 
Provided, That notwithstanding Federal Government procurement and contracting laws the Secretaries may award contracts, grants or cooperative agreements to local non-profit entities, Youth Conservation Corps or related partnerships with State, local or non-profit youth groups, or small or micro-business or disadvantaged business: 
Provided further, That the contract, grant, or cooperative agreement is for forest hazardous fuels reduction, watershed or water quality monitoring or restoration, wildlife or fish population monitoring, road decommissioning, trail maintenance or improvement, or habitat restoration or management: 
Provided further, That the terms rural community and economically disadvantaged shall have the same meanings as in section 2374 of Public Law 101–624 (16 U.S.C. 6612): 
Provided further, That the Secretaries shall develop guidance to implement this section: 
Provided further, That nothing in this section shall be construed as relieving the Secretaries of any duty under applicable procurement laws, except as provided in this section.limitation on takings 
413.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: 
Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes.TIMBER SALE REQUIREMENTS 
414.No timber sale in Alaska’s Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service’s appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder.Extension of grazing permits 
415.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits at the Department of the Interior and the Forest Service, shall remain in effect for fiscal years 2012 and 2013. A grazing permit or lease issued by the Secretary of the Interior for lands administered by the Bureau of Land Management that is the subject of a request for a grazing preference transfer shall be issued, without further processing, for the remaining time period in the existing permit or lease using the same mandatory terms and conditions. If the authorized officer determines a change in the mandatory terms and conditions is required, the new permit must be processed as directed in section 325 of Public Law 108–108.Prohibition on no-bid contracts 
416.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— 
(1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; or 
(2)such contract is authorized by the Indian Self-Determination and Education and Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq., as amended) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or 
(3)such contract was awarded prior to the date of enactment of this Act.Posting of Reports 
417. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.National endowment for the arts grant guidelines 
418.Of the funds provided to the National Endowment for the Arts— 
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. 
(2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services. 
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs and/or projects.National endowment for the arts program priorities 
419. 
(a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations. 
(b)In this section: 
(1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation. 
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. 
(c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts. 
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— 
(1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States; 
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); 
(3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and 
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education.Use of Competitive Grant Funds 
420.Section 6(d) of Public Law 96–297 (16 U.S.C. 431 note), as added by section 101 of Public Law 108–126, is amended by inserting , except funds awarded through competitive grants, after No Federal funds.Forest service facility realignment and enhancement 
421.Section 503(f) of the Forest Service Realignment and Enhancement Act of 2005 (title V of Public Law 109–54; 16 U.S.C. 580d note), as amended by section 422(1) of Public Law 111–8 (123 Stat. 748), is further amended by striking 2011 and inserting 2016.Service first 
422.Section 330 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 114 Stat. 996; 43 U.S.C. 1701 note), concerning Service First authorities, as amended by section 428 of Public Law 109–54 (119 Stat. 555–556) and section 418 of Public Law 111–8 (123 Stat. 747), is amended— 
(1)by striking in the first sentence In fiscal years 2001 through 2011, and inserting In fiscal year 2012 and each fiscal year thereafter; and 
(2)by striking in the first sentence pilot programs and inserting programs.Federal, state, cooperative forest, range-land and watershed restoration in utah 
423.The authority provided by section 337 of the Department of the Interior and Related Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3012), as amended, shall remain in effect until September 30, 2013.Status of Balances of Appropriations 
424.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity.Report on use of climate change funds 
425.Not later than 120 days after the date on which the President’s fiscal year 2013 budget request is submitted to Congress, the President shall submit a comprehensive report to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate describing in detail all Federal agency funding, domestic and international, for climate change programs, projects and activities in fiscal year 2011, including an accounting of funding by agency with each agency identifying climate change programs, projects and activities and associated costs by line item as presented in the President’s Budget Appendix, and including citations and linkages where practicable to each strategic plan that is driving funding within each climate change program, project and activity listed in the report.Prohibition on Use of Funds 
426.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production.Greenhouse Gas Reporting Restrictions 
427.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems.Forest Service Pre-Decisional Objection Process 
428.Hereafter, upon issuance of final regulations, the Secretary of Agriculture, acting through the Chief of the Forest Service, shall apply section 105(a) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515(a)), providing for a pre-decisional objection process, to proposed actions of the Forest Service concerning projects and activities implementing land and resource management plans developed under the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.), and documented with a Record of Decision or Decision Notice, in lieu of subsections (c), (d), and (e) of section 322 of Public Law 102–381 (16 U.S.C. 1612 note), providing for an administrative appeal process: 
Provided, That if the Chief of the Forest Service determines an emergency situation exists for which immediate implementation of a proposed action is necessary, the proposed action shall not be subject to the pre-decisional objection process, and implementation shall begin immediately after the Forest Service gives notice of the final decision for the proposed action: 
Provided further, That this section shall not apply to an authorized hazardous fuel reduction project under title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 et seq.).Silvicultural Activities 
429.From the date of enactment of this Act until September 30, 2012, the Administrator of the Environmental Protection Agency shall not require a permit under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342), nor shall the Administrator directly or indirectly require any State to require a permit, for discharges of stormwater runoff from roads, the construction, use, or maintenance of which are associated with silvicultural activities, or from other silvicultural activities involving nursery operations, site preparation, reforestation and subsequent cultural treatment, thinning, prescribed burning, pest and fire control, harvesting operations, or surface drainage.Claim maintenance fee amendments 
430.Section 10101 of the Omnibus Budget Reconciliation Act of 1993 (30 U.S.C. 28f) is amended— 
(1)in subsection (a)— 
(A)by striking so much as precedes the second sentence and inserting the following: 
 
(a)Claim maintenance fee 
(1)Lode mining claims, mill sites, and tunnel sitesThe holder of each unpatented lode mining claim, mill site, or tunnel site, located pursuant to the mining laws of the United States on or after August 10, 1993, shall pay to the Secretary of the Interior, on or before September 1 of each year, to the extent provided in advance in appropriations Acts, a claim maintenance fee of $100 per claim or site, respectively.; and 
(B)by adding at the end the following: 
 
(2)Placer mining claimsThe holder of each unpatented placer mining claim located pursuant to the mining laws of the United States located before, on, or after August 10, 1993, shall pay to the Secretary of the Interior, on or before September 1 of each year, the claim maintenance fee described in subsection (a), for each 20 acres of the placer claim or portion thereof.; and 
(2)in subsection (b), by striking the first sentence and inserting the following: The claim main tenance fee under subsection (a) shall be paid for the year in which the location is made, at the time the location notice is recorded with the Bureau of Land Management..Domestic Livestock Grazing 
431. 
(a)Prohibition regarding potential domestic sheep and bighorn sheep contact on national forest system landNotwithstanding any other provision of law or regulation (other than the Endangered Species Act of 1973 and regulations issued under such Act), none of the funds made available by this Act or made available by any other Act for fiscal year 2012 only may be used to carry out— 
(1)any new management restrictions on domestic sheep on parcels of National Forest System land (as defined in the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) with potential domestic sheep and bighorn sheep (whether native or nonnative) contact in excess of the management restrictions that existed on July 1, 2011; or 
(2)any other agency regulation for managing bighorn sheep populations on any allotment of such National Forest System land if the management action will result in a reduction in the number of domestic livestock permitted to graze on the allotment or in the distribution of livestock on the allotment. 
(b)ExceptionNotwithstanding subsection (a), the Secretary of Agriculture may make such management changes as the Secretary determines to be necessary to manage bighorn sheep if the management changes— 
(1)are consistent with the wildlife plans of the relevant State fish and game agency and determined in consultation with that agency; and 
(2)are developed in consultation with the affected permittees. 
(c)Bureau of land management landsIn circumstances involving conflicts between bighorn sheep and domestic sheep grazing on public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the Bureau of Land Management may only modify or cancel domestic sheep grazing permits after consulting with the appropriate State fish and game agency. However, if the State in question has an approved State Wildlife Management Plan that addresses, with specificity, bighorn sheep management, then the Bureau of Land Management modification or cancellation of permits in that State shall conform to the bighorn sheep management objectives in the State Wildlife Management Plan, unless conformance would be inconsistent with Federal statute or regulation. The Bureau of Land Management shall be bound by the requirements of this subsection until September 30, 2012. 
(d)Voluntary closure of allotmentsNothing in this section shall be construed as limiting the voluntary closure of existing domestic sheep allotments when the closure is agreed to in writing between the permittee and the Secretary of the Interior or the Secretary of Agriculture and is carried out for the purpose of reducing conflicts between domestic sheep and bighorn sheep. 
(e)Waiver of grazing permits and leasesThe Secretary of the Interior and the Secretary of Agriculture may accept the voluntary waiver of any valid existing lease or permit authorizing grazing on National Forest System land described in subsection (a) or public lands described in subsection (c). If the grazing permit or lease for a grazing allotment is only partially within the area of potential domestic sheep and bighorn sheep contact, the affected permittee may elect to waive only the portion of the grazing permit or lease that is within that area. The Secretary concerned shall— 
(1)terminate each permit or lease waived or portion of a permit or lease waived under this subsection; 
(2)ensure a permanent end to domestic sheep grazing on the land covered by the waived permit or lease or waived portion of the permit or lease unless or until there is no conflict with bighorn sheep management; and 
(3)provide for the reimbursement of range improvements in compliance with section 4 of the Act of June 28, 1934 (commonly known as the Taylor Grazing Act; 43 U.S.C. 315c).Air Emissions From Outer Continental Shelf Activities 
432. 
(a)It is the purpose of this section to ensure that the energy policy of the United States focuses on the expeditious and orderly development of domestic energy resources in a manner that protects human health and the environment. 
(b)Section 328(a)(1) of the Clean Air Act (42 U.S.C. 7627(a)(1)) is amended— 
(1)in the first sentence, by inserting (other than Outer Continental Shelf sources located offshore of the North Slope Borough of the State of Alaska) after Outer Continental Shelf sources located offshore of the States along the Pacific, Arctic and Atlantic Coasts; and 
(2)in the fourth sentence, by inserting and this Act after ‘‘regulations’’. 
(c)Section 328(b) of the Clean Air Act (42 U.S.C. 7627(b)) is amended in the first sentence— 
(1)by striking ‘‘Gulf Coast’’; and 
(2)by inserting ‘‘or are adjacent to the North Slope Borough of the State of Alaska’’ after ‘‘Alabama’’. 
(d)The transfer of air quality permitting authority pursuant to this section shall not invalidate or stay— 
(1)any air quality permit pending or existing as of the date of the enactment of this Act; or 
(2)any proceeding related thereto. 
(e) 
(1)The Comptroller General of the United States shall undertake a study on the process for air quality permitting in the Outer Continental Shelf. 
(2)The study shall consist of a comparison of air quality permitting for Outer Continental Shelf sources (as such term is defined in section 328(a)(4) of the Clean Air Act (42 U.S.C. 7627(a)(4)) by the Department of the Interior with such permitting by the Environmental Protection Agency, taking into account the time elapsed between application and permit approval, the number of applications, and the experiences and assessments of the applicants. 
(3)In carrying out the study, the Comptroller General shall consult with the Administrator of the Environmental Protection Agency, the Secretary of the Interior, and applicants for air quality permits. 
(4)The Comptroller General shall complete the study and submit a report on the results of the study to the Congress not later than September 30, 2014. Funding prohibition 
433.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted (or had an officer or agent of such corporation acting on behalf of the corporation convicted) of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation, or such officer or agent and made a determination that this further action is not necessary to protect the interests of the Government. Limitation with respect to delinquent tax debts 
434.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation with respect to which any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
435.Alaska native regional health entities 
(a)Notwithstanding any other provision of law and until October 1, 2013, the Indian Health Service may not disburse funds for the provision of health care services pursuant to Public Law 93–638 (25 U.S.C. 450 et seq.) to any Alaska Native village or Alaska Native village corporation that is located within the area served by an Alaska Native regional health entity. 
(b)Nothing in this section shall be construed to prohibit the disbursal of funds to any Alaska Native village or Alaska Native village corporation under any contract or compact entered into prior to May 1, 2006, or to prohibit the renewal of any such agreement. 
(c)For the purpose of this section, Eastern Aleutian Tribes, Inc., the Council of Athabascan Tribal Governments, and the Native Village of Eyak shall be treated as Alaska Native regional health entities to which funds may be disbursed under this section.General reduction 
436. 
(a)Across-the-board rescissionsThere is hereby rescinded an amount equal to 0.16 percent of the budget authority provided for fiscal year 2012 for any discretionary appropriation in titles I through IV of this Act. 
(b)Proportionate applicationAny rescission made by subsection (a) shall be applied proportionately— 
(1)to each discretionary account and each item of budget authority described in subsection (a); and 
(2)within each such account and item, to each program, project, and activity (with programs, projects, and activities as delineated in the appropriation Act or accompanying reports for the relevant fiscal year covering such account or item, or for accounts and items not included in appropriation Acts, as delineated in the most recently submitted President’s budget). 
(c)Indian land and water claim settlementsUnder the heading Bureau of Indian Affairs, Indian Land and Water Claim Settlements and Miscellaneous Payments to Indians, the across-the-board rescission in this section, and any subsequent across-the-board rescission for fiscal year 2012, shall apply only to the first dollar amount in the paragraph and the distribution of the rescission shall be at the discretion of the Secretary of the Interior who shall submit a report on such distribution and the rationale therefore to the House and Senate Committees on Appropriations. 
(d)OMB reportWithin 30 days after the date of the enactment of this section the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report specifying the account and amount of each rescission made pursuant to this section. 
This division may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012. 
FDepartments of Labor, Health and Human Services, Education, and Related Agencies Appropriations Act, 2012 
IDepartment of LaborEmployment and training administrationTraining and employment services(Including transfer of funds)For necessary expenses of the Workforce Investment Act of 1998 (referred to in this Act as WIA), the Second Chance Act of 2007, and the Women in Apprenticeship and Non-Traditional Occupations Act of 1992 (WANTO), including the purchase and hire of passenger motor vehicles, the construction, alteration, and repair of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIA, $3,195,383,000, plus reimbursements, shall be available. Of the amounts provided: 
(1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,605,268,000 as follows: 
(A)$770,922,000 for adult employment and training activities, of which $58,922,000 shall be available for the period July 1, 2012, through June 30, 2013, and of which $712,000,000 shall be available for the period October 1, 2012 through June 30, 2013; 
(B)$825,914,000 for youth activities, which shall be available for the period April 1, 2012 through June 30, 2013; and 
(C)$1,008,432,000 for dislocated worker employment and training activities, of which $148,432,000 shall be available for the period July 1, 2012 through June 30, 2013, and of which $860,000,000 shall be available for the period October 1, 2012 through June 30, 2013: 
Provided, That notwithstanding the transfer limitation under section 133(b)(4) of the WIA, up to 30 percent of such funds may be transferred by a local board if approved by the Governor: 
Provided further, That a local board may award a contract to an institution of higher education or other eligible training provider if the local board determines that it would facilitate the training of multiple individuals in high-demand occupations, if such contract does not limit customer choice: 
 Provided further, That notwithstanding section 128(a)(1) of the WIA, the amount available to the Governor for statewide workforce investment activities shall not exceed 5 percent of the amount allotted to the State from each of the appropriations under the preceding subparagraphs; 
(2)for federally administered programs, $487,053,000 as follows: 
(A)$224,112,000 for the dislocated workers assistance national reserve, of which $24,112,000 shall be available for the period July 1, 2012 through June 30, 2013, and of which $200,000,000 shall be available for the period October 1, 2012 through June 30, 2013: 
Provided, That funds provided to carry out section 132(a)(2)(A) of the WIA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: 
Provided further, That funds provided to carry out section 171(d) of the WIA may be used for demonstration projects that provide assistance to new entrants in the workforce and incumbent workers: 
Provided further, That none of the funds shall be obligated to carry out section 173(e) of the WIA; 
(B)$47,652,000 for Native American programs, which shall be available for the period July 1, 2012 through June 30, 2013; 
(C)$84,451,000 for migrant and seasonal farmworker programs under section 167 of the WIA, including $78,253,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $5,689,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $509,000 for other discretionary purposes, which shall be available for the period July 1, 2012 through June 30, 2013: 
Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services; 
(D)$998,000 for carrying out the WANTO, which shall be available for the period July 1, 2012 through June 30, 2013; and 
(E)$79,840,000 for YouthBuild activities as described in section 173A of the WIA, which shall be available for the period April 1, 2012 through June 30, 2013; and 
(F)$50,000,000 to be available to the Secretary of Labor (referred to in this title as Secretary) for the Workforce Innovation Fund to carry out projects that demonstrate innovative strategies or replicate effective evidence-based strategies that align and strengthen the workforce investment system in order to improve program delivery and education and employment outcomes for beneficiaries, which shall be for the period July 1, 2012 through September 30, 2013: 
Provided, That amounts shall be available for awards to States or State agencies that are eligible for assistance under any program authorized under the WIA, consortia of States, or partnerships, including regional partnerships: 
 Provided further, That not more than 5 percent of the funds available for workforce innovation activities shall be for technical assistance and evaluations related to the projects carried out with these funds; 
(3)for national activities, $103,062,000, as follows: 
(A)$6,616,000, in addition to any amounts available under paragraph (2), for Pilots, Demonstrations, and Research, which shall be available for the period April 1, 2012 through June 30, 2013: 
Provided, That funds made available by Public Law 112–10 that were designated for grants to address the employment and training needs of young parents may be used for other pilots, demonstrations, and research activities and for implementation activities related to the VOW to Hire Heroes Act of 2011 and may be transferred to State Unemployment Insurance and Employment Service Operations to carry out such implementation activities; 
(B)$80,390,000 for ex-offender activities, under the authority of section 171 of the WIA and section 212 of the Second Chance Act of 2007, which shall be available for the period April 1, 2012 through June 30, 2013, notwithstanding the requirements of section 171(b)(2)(B) or 171(c)(4)(D) of the WIA: 
Provided, That of this amount, $20,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare young ex-offenders and school dropouts for employment, with a priority for projects serving high-crime, high-poverty areas; 
(C)$9,581,000 for Evaluation, which shall be available for the period July 1, 2012 through June 30, 2013; and 
(D)$6,475,000 for the Workforce Data Quality Initiative, under the authority of section 171(c)(2) of the WIA, which shall be available for the period July 1, 2012 through June 30, 2013, and which shall not be subject to the requirements of section 171(c)(4)(D).Office of Jobs CorpsTo carry out subtitle C of title I of the WIA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIA, $1,706,171,000, plus reimbursements, as follows: 
(1)$1,572,049,000 for Job Corps Operations, which shall be available for the period July 1, 2012 through June 30, 2013; 
(2)$104,990,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2012 through June 30, 2015: 
Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: 
Provided further, That any funds transferred pursuant to the preceding proviso shall not be available for obligation after June 30, 2013; and 
(3)$29,132,000 for necessary expenses of the Office of Job Corps, which shall be available for obligation for the period October 1, 2011 through September 30, 2012: 
 
Provided further, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.Community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $449,100,000, which shall be available for the period July 1, 2012 through June 30, 2013, and may be recaptured and reobligated in accordance with section 517(c) of the OAA.Federal unemployment benefits and allowancesFor payments during fiscal year 2012 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011, $1,100,100,000, together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2012.State unemployment insurance and employment service operationsFor authorized administrative expenses, $86,231,000, together with not to exceed $3,958,441,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: 
(1)$3,181,154,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $10,000,000 to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011, and shall be available for obligation by the States through December 31, 2012, except that funds used for automation acquisitions or competitive grants awarded to States for improved operations, or reemployment and eligibility assessments and improper payments shall be available for obligation by the States through September 30, 2014, and funds used for unemployment insurance workloads experienced by the States through September 30, 2012 shall be available for Federal obligation through December 31, 2012; 
(2)$11,287,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system; 
(3)$679,531,000 from the Trust Fund, together with $22,638,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2012 through June 30, 2013; 
(4)$20,952,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act, including not to exceed $1,228,000 that may be used for amortization payments to States which had independent retirement plans in their State employment service agencies prior to 1980; 
(5)$65,517,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $50,418,000 shall be available for the Federal administration of such activities, and $15,099,000 shall be available for grants to States for the administration of such activities; and 
(6)$63,593,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and section 171 (e)(2)(C) of the WIA and shall be available for Federal obligation for the period July 1, 2012 through June 30, 2013: 
Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2012 is projected by the Department of Labor to exceed 4,832,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: 
Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: 
Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: 
Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance or immigration programs, may be obligated in contracts, grants, or agreements with non-State entities: 
Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the Office of Management and Budget Circular A–87: 
Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request. 
In addition, $50,000,000 from the Employment Security Administration Account of the Unemployment Trust Fund shall be available to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews.Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2013.Program administrationFor expenses of administering employment and training programs, $97,320,000, together with not to exceed $50,040,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund.Employee benefits security administrationSalaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $183,500,000.Pension Benefit Guaranty CorporationPension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2012, for the Corporation: 
Provided, That none of the funds available to the Corporation for fiscal year 2012 shall be available for obligations for administrative expenses in excess of $476,901,000: 
Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2012, an amount not to exceed an additional $9,200,000 shall be available through September 30, 2013, for obligation for administrative expenses for every 20,000 additional terminated participants: 
Provided further, That an additional $50,000 shall be made available through September 30, 2013, for obligation for investment management fees for every $25,000,000 in assets received by the Corporation as a result of new plan terminations or asset growth, after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That obligations in excess of the amounts provided in this paragraph may be incurred for unforeseen and extraordinary pretermination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate.Wage and Hour DivisionSalaries and expensesFor necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $227,491,000.Office of Labor Management StandardsSalaries and expensesFor necessary expenses for the Office of Labor Management Standards, $41,367,000.Office of Federal Contract Compliance ProgramsSalaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $105,386,000.Office of Workers' Compensation ProgramsSalaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $115,939,000, together with $2,124,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Worker's Compensation Act.Special benefits(including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; sections 4(c) and 5(f) of the War Claims Act of 1948; and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $350,000,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year: 
Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: 
Provided further, That balances of reimbursements unobligated on September 30, 2011, shall remain available until expended for the payment of compensation, benefits, and expenses: 
Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2012: 
Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $59,488,000 shall be made available to the Secretary as follows: 
(1)For enhancement and maintenance of automated data processing systems and telecommunications systems, $17,253,000; 
(2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $26,769,000; 
(3)For periodic roll management and medical review, $15,466,000; and 
(4)The remaining funds shall be paid into the Treasury as miscellaneous receipts: 
Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $141,227,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2013, $40,000,000, to remain available until expended.Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $52,147,000, to remain available until expended: 
Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed.Black lung disability trust fund(including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2012 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $32,906,000 for transfer to the Office of Workers’ Compensation Programs, Salaries and Expenses; not to exceed $25,217,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $327,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury.Occupational safety and health administrationSalaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $565,857,000, including not to exceed $104,393,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $200,000 per fiscal year of training institute course tuition fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: 
Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2012, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: 
Provided further, That none of the funds appropriated under this paragraph shall be obligated or expended to prescribe, issue, administer, or enforce any standard, rule, regulation, or order under the Act which is applicable to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That no funds appropriated under this paragraph shall be obligated or expended to administer or enforce any standard, rule, regulation, or order under the Act with respect to any employer of 10 or fewer employees who is included within a category having a Days Away, Restricted, or Transferred (DART) occupational injury and illness rate, at the most precise industrial classification code for which such data are published, less than the national average rate as such rates are most recently published by the Secretary, acting through the Bureau of Labor Statistics, in accordance with section 24 of the Act, except— 
(1)to provide, as authorized by the Act, consultation, technical assistance, educational and training services, and to conduct surveys and studies; 
(2)to conduct an inspection or investigation in response to an employee complaint, to issue a citation for violations found during such inspection, and to assess a penalty for violations which are not corrected within a reasonable abatement period and for any willful violations found; 
(3)to take any action authorized by the Act with respect to imminent dangers; 
(4)to take any action authorized by the Act with respect to health hazards; 
(5)to take any action authorized by the Act with respect to a report of an employment accident which is fatal to one or more employees or which results in hospitalization of two or more employees, and to take any action pursuant to such investigation authorized by the Act; and 
(6)to take any action authorized by the Act with respect to complaints of discrimination against employees for exercising rights under the Act: 
Provided further, That the foregoing proviso shall not apply to any person who is engaged in a farming operation which does not maintain a temporary labor camp and employs 10 or fewer employees: 
Provided further, That $10,729,000 shall be available for Susan Harwood training grants.Mine safety and health administrationSalaries and expenses(including transfer of funds)For necessary expenses for the Mine Safety and Health Administration, $374,000,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities; in addition, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities, notwithstanding 31 U.S.C. 3302; and, in addition, the Mine Safety and Health Administration may retain up to $1,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities; and, in addition, the Secretary may transfer from amounts provided under this heading up to $3,000,000 to Departmental Management for activities related to the Office of the Solicitor's caseload before the Federal Mine Safety and Health Review Commission; the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private; the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations; the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization; and any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster.Bureau of labor statisticsSalaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $542,921,000, together with not to exceed $67,303,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund, of which $1,500,000 may be used to fund the mass layoff statistics program under section 15 of the Wagner-Peyser Act.Office of disability employment policySalaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $38,953,000.Departmental managementSalaries and expenses(Including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $346,683,000, together with not to exceed $326,000, which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund: 
Provided, That $66,500,000 for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2012: 
Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: 
Provided further, That $40,000,000 shall be for programs to combat exploitative child labor internationally: 
Provided further, That not less than $6,500,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has free trade agreements or trade preference programs: 
Provided further, That $8,500,000 shall be used for program evaluation and shall be available for obligation through September 30, 2013: 
 Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: 
 Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce.Veterans employment and trainingNot to exceed $212,060,000 may be derived from the Employment Security Administration Account in the Unemployment Trust Fund to carry out the provisions of 38 U.S.C. 4100–4113, 4211–4215, and 4321–4327, and Public Law 103–353, and which shall be available for obligation by the States through December 31, 2012, of which $2,444,000 is for the National Veterans' Employment and Training Services Institute.In addition, to carry out Department of Labor programs under section 5(a)(1) of the Homeless Veterans Comprehensive Assistance Act of 2001 and the Veterans Workforce Investment Programs under section 168 of the WIA, $52,879,000, of which $14,622,000 shall be available for obligation for the period July 1, 2012 through June 30, 2013. IT modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $19,852,000.Office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $77,937,000, together with not to exceed $5,909,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund.General provisions 
101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II.(transfer of funds) 
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: 
Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
103.In accordance with Executive Order No. 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act. 
104.None of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 may be used for any purpose other than competitive grants for training in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training. 
105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs. Notwithstanding this section, the limitation on salaries for the Job Corps shall continue to be governed by section 101. 
106.The Secretary shall take no action to amend, through regulatory or administration action, the definition established in section 667.220 of title 20 of the Code of Federal Regulations for functions and activities under title I of WIA, or to modify, through regulatory or administrative action, the procedure for redesignation of local areas as specified in subtitle B of title I of that Act (including applying the standards specified in section 116(a)(3)(B) of that Act, but notwithstanding the time limits specified in section 116(a)(3)(B) of that Act), until such time as legislation reauthorizing the Act is enacted. Nothing in the preceding sentence shall permit or require the Secretary to withdraw approval for such redesignation from a State that received the approval not later than October 12, 2005, or to revise action taken or modify the redesignation procedure being used by the Secretary in order to complete such redesignation for a State that initiated the process of such redesignation by submitting any request for such redesignation not later than October 26, 2005.(Including Transfer of Funds) 
107.Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act or by Public Law 112–10, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees.(including transfer of funds) 
108. 
(a)The Secretary may reserve not more than 0.5 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2013: 
Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer. 
(b)The accounts referred to in subsection (a) are: Office of Job Corps, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, and Veterans Employment and Training. 
109.None of the funds made available by this Act may be used to promulgate the Definition of Fiduciary regulation (Regulatory Identification Number 1210–AB32) published by the Employee Benefits Security Administration of the Department of Labor on October 22, 2010 (75 Fed. Reg. 65263). 
110.None of the amounts made available under this Act may be used to implement the rule entitled Wage Methodology for the Temporary Non-Agricultural Employment H–2B Program (76 Fed. Reg. 3452 (January 19, 2011)). 
111.None of the funds made available by this Act may be used to continue the development of or to promulgate, administer, enforce, or otherwise implement the Occupational Injury and Illness Recording and Reporting Requirements—Musculoskeletal Disorders (MSD) Column regulation (Regulatory Identification Number 1218–AC45) being developed by the Occupational Safety and Health Administration of the Department of Labor. 
112.None of the funds made available by this Act may be used to implement or enforce the proposed rule entitled Lowering Miners’ Exposure to Coal Mine Dust, Including Continuous Personal Dust Monitors regulation published by the Mine Safety and Health Administration (MSHA) of the Department of Labor on October 19, 2010 (75 Fed. Reg. 64412, RIN 1219–AB64) until— 
(1)the Government Accountability Office— 
(A)issues, at a minimum, an interim report which— 
(i)evaluates the completeness of MSHA’s data collection and sampling, to include an analysis of whether such data supports current trends of the incidence of lung disease arising from occupational exposure to respirable coal mine dust across working underground coal miners; and 
(ii)assesses the sufficiency of MSHA’s analytical methodology; and 
(B)not later than 240 days after enactment of this Act, submits the report described in subparagraph (A) to the Committees on Appropriations of the House of Representatives and the Senate; or 
(2)the deadline described in paragraph (1)(B) for submission of the report has passed. 
113.None of the funds made available by this Act may be used by the Secretary to administer or enforce 29 CFR 779.372(c)(4).This title may be cited as the Department of Labor Appropriations Act, 2012.  
IIDepartment of health and human servicesHealth resources and services administrationPrimary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the “PHS Act”) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,598,957,000, of which $129,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center: 
Provided, That no more than $40,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act, including associated administrative expenses and relevant evaluations: 
Provided further, That no more than $95,073,000 shall be available until expended for carrying out the provisions of Public Law 104–73 and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law.Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, section 1128E of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $734,402,000: 
Provided, That sections 747(c)(2), 751(j)(2), and the proportional funding amounts in paragraphs (1) through (4) of section 756(e) of the PHS Act shall not apply to funds made available under this heading: 
Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as Secretary) may waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: 
Provided further, That no funds shall be available for section 340G–1 of the PHS Act: 
Provided further, That in addition to fees authorized by section 427(b) of the Health Care Quality Improvement Act of 1986, fees shall be collected for the full disclosure of information under such Act sufficient to recover the full costs of operating the National Practitioner Data Bank and shall remain available until expended to carry out that Act: 
Provided further, That fees collected for the full disclosure of information under the Health Care Fraud and Abuse Data Collection Program, authorized by section 1128E(d)(2) of the Social Security Act, shall be sufficient to recover the full costs of operating the program, and shall remain available until expended to carry out that Act: 
Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such sections.Maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health, title V of the Social Security Act, and section 712 of the American Jobs Creation Act of 2004, $863,607,000: 
Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $79,586,000 shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,400,000 shall be available for projects described in paragraphs (A) through (F) of section 501(a)(3) of such Act.Ryan white HIV/AIDS programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,326,665,000, of which $1,995,670,000 shall remain available to the Secretary of Health and Human Services through September 30, 2014, for parts A and B of title XXVI of the PHS Act, and of which not less than $900,000,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act: 
Provided, That in addition to amounts provided herein, $25,000,000 shall be available from amounts available under section 241 of the PHS Act to carry out parts A, B, C, and D of title XXVI of the PHS Act to fund Special Projects of National Significance under section 2691.Health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $83,526,000.Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act, the Cardiac Arrest Survival Act of 2000, and sections 711 and 1820 of the Social Security Act, $139,832,000, of which $41,118,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: 
Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $15,000,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: 
Provided further, That notwithstanding section 338J(k) of the PHS Act, $10,055,000 shall be available for State Offices of Rural Health.Family PlanningFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $297,400,000: 
Provided, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office.Program managementFor program support in the Health Resources and Services Administration, $161,815,000: 
Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings “Primary Health Care”, “Health Workforce”, “Maternal and Child Health”, “Ryan White HIV/AIDS Program”, “Health Care Systems”, and “Rural Health”.Health education assistance loans program accountSuch sums as may be necessary to carry out the purpose of the program, as authorized by title VII of the PHS Act. For administrative expenses to carry out the guaranteed loan program, including section 709 of the PHS Act, $2,841,000.Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: 
Provided, That for necessary administrative expenses, not to exceed $6,489,000 shall be available from the Trust Fund to the Secretary.Centers for disease control and preventionImmunization and respiratory diseasesFor carrying out titles II, III, VII, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $579,375,000: 
Provided, That in addition to amounts provided herein, $12,864,000 shall be available from amounts available under section 241 of the PHS Act to carry out the National Immunization Surveys.HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, VII, XVII, XXIII, and XXVI of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,105,995,000.Emerging and zoonotic infectious diseasesFor carrying out titles II, III, VII, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $253,919,000.Chronic disease prevention and health promotionFor carrying out titles II, III, VII, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $760,700,000: 
Provided, That funds appropriated under this account may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations.Birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, VII, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $138,072,000.Public Health Scientific ServicesFor carrying out titles II and III of the PHS Act with respect to health statistics, surveillance, informatics, and workforce development, $144,795,000: 
Provided, That in addition to amounts provided herein, $247,769,000 shall be available from amounts available under section 241 of the PHS Act to carry out Public Health Scientific Services.Environmental healthFor carrying out titles II, III, VII, and XVII of the PHS Act with respect to environmental health, $105,598,000.Injury prevention and controlFor carrying out titles II, III, VII, and XVII of the PHS Act with respect to injury prevention and control, $138,480,000.National Institute for Occupational safety and healthFor carrying out titles II, III, VII, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, 501, and 514 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $182,903,000: 
Provided, That in addition to amounts provided herein, $110,724,000 shall be available from amounts available under section 241 of the PHS Act.Employees occupational illness compensation program For necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended, of which $4,500,000 shall be for use by or in support of the Advisory Board on Radiation and Worker Health (Board) to carry out its statutory responsibilities, including obtaining audits, technical assistance, and other support from the Board's audit contractor with regard to radiation dose estimation and reconstruction efforts, site profiles, procedures, and review of Special Exposure Cohort petitions and evaluation reports: 
Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554.Global healthFor carrying out titles II, III, VII and XVII of the PHS Act with respect to global health, $349,547,000, of which $118,023,000 for international HIV/AIDS shall remain available through September 30, 2013: 
Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries.Public health preparedness and responseFor carrying out titles II, III, VII, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $1,306,906,000, of which $509,486,000 shall remain available until expended for the Strategic National Stockpile under section 319F–2 of the PHS Act.CDC-wide activities and program supportFor carrying out titles II, III, VII, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support that supplement activities funded under the headings “Immunization and Respiratory Diseases”, “HIV/AIDS, Viral Hepatitis, Sexually Transmitted Diseases, and Tuberculosis Prevention”, “Emerging and Zoonotic Infectious Diseases”, “Chronic Disease Prevention and Health Promotion”, “Birth Defects, Developmental Disabilities, Disabilities and Health”, “Environmental Health”, “Injury Prevention and Control”, “National Institute for Occupational Safety and Health”, “Employees Occupational Illness Compensation Program Act”, “Global Health”, “Public Health Preparedness and Response”, and “Public Health Scientific Services”, $621,445,000, of which $30,000,000 shall be available until September 30, 2013, for business services, of which $25,000,000 shall be available until September 30, 2016, for equipment, construction and renovation of facilities, and of which $80,000,000 shall be for the Preventive Health and Health Services Block Grant Program: 
Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the Centers for Disease Control and Prevention (referred to in this title as CDC): 
Provided further, That funds appropriated under this heading and in all other accounts of CDC may be used to support the purchase, hire, maintenance, and operation of aircraft for use and support of the activities of CDC: 
Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: 
Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: 
Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: 
Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program shall be available through September 30, 2013: 
Provided further, That of the funds made available under this heading, up to $1,000 per eligible employee of CDC shall be made available until expended for Individual Learning Accounts: 
Provided further, That CDC may establish a Working Capital Fund, with the authorities equivalent to those provided in 42 U.S.C. 231, to improve the provision of supplies and service.National institutes of healthNational cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $5,081,788,000, of which up to $8,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland.National heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,084,851,000.National institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental disease, $411,488,000.National institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $1,800,447,000.National institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $1,629,445,000.National institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $4,499,215,000.National institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $2,434,637,000: 
Provided, That not less than $276,480,000 is provided for the Institutional Development Awards program.Eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,323,900,000.National eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $704,043,000.National institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $686,869,000.National institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $1,105,530,000.National institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $536,801,000.National institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $417,061,000.National institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $145,043,000.National institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $460,389,000.National institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,055,362,000.National institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,483,068,000.National human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $513,844,000.National institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $338,998,000.National center for complementary and alternative medicineFor carrying out section 301 and title IV of the PHS Act with respect to complementary and alternative medicine, $128,299,000.National institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $276,963,000.John e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $69,754,000.National library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $338,278,000, of which $4,000,000 shall be available until September 30, 2013, for improvement of information systems: 
Provided, That in fiscal year 2012, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH): 
Provided further, That in addition to amounts provided herein, $8,200,000 shall be available from amounts available under section 241 of the PHS Act to carry out the purposes of the National Information Center on Health Services Research and Health Care Technology established under section 478A of the PHS Act and related health services.NATIONAL CENTER FOR ADVANCING TRANSLATIONAL SCIENCESFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $576,456,000: 
Provided, That up to $10,000,000 shall be available to implement section 402C of the PHS Act, relating to the Cures Acceleration Network: 
Provided further, That funds appropriated may be used to support the reorganization and activities required to eliminate the National Center for Research Resources: 
 Provided further, That the Director of the NIH shall ensure that, of all funds made available to Institute, Center, and Office of the Director accounts within ‘‘Department of Health and Human Services, National Institutes of Health’’, at least $487,767,000 is provided to the Clinical and Translational Sciences Awards program.Office of the directorFor carrying out the responsibilities of the Office of the Director, NIH, $1,461,880,000, of which up to $25,000,000 shall be used to carry out section 213 of this Act: 
Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: 
Provided further, That NIH is authorized to collect third-party payments for the cost of clinical services that are incurred in NIH research facilities and that such payments shall be credited to the NIH Management Fund: 
Provided further, That all funds credited to the NIH Management Fund shall remain available for one fiscal year after the fiscal year in which they are deposited: 
Provided further, That $193,880,000 shall be available for continuation of the National Children’s Study: 
Provided further, That $545,962,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: 
Provided further, That of the funds provided $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: 
Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act.Buildings and facilitiesFor the study of, construction of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $125,581,000, to remain available until September 30, 2016.Substance abuse and mental health services administrationMENTAL HEALTH For carrying out titles III, V, and XIX of the PHS Act with respect to mental health, and the Protection and Advocacy for Individuals with Mental Illness Act, $934,853,000: 
Provided, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act: 
 Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX: 
 Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated under this Act for fiscal year 2012: 
 Provided further, That of the amount appropriated under this heading, $45,800,000 shall be for the National Child Traumatic Stress Initiative as described in section 582 of the PHS Act. SUBSTANCE ABUSE TREATMENTFor carrying out titles III, V, and XIX of the PHS Act with respect to substance abuse treatment and section 1922(a) of the PHS Act with respect to substance abuse prevention, $2,123,993,000: 
Provided, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: 
Provided further, That no funds shall be available for the National All Schedules Prescription Reporting system. SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $186,361,000.HEALTH SURVEILLANCE AND PROGRAM SUPPORTFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $109,106,000: 
Provided, That in addition to amounts provided herein, $27,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: 
 Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention.Agency for healthcare research and qualityHealthcare research and qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $369,053,000 shall be available from amounts available under section 241 of the PHS Act, notwithstanding subsection 947(c) of such Act: 
Provided, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2013.Centers for medicare and medicaid servicesGrants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $184,279,110,000, to remain available until expended.For making, after May 31, 2012, payments to States under title XIX or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the last quarter of fiscal year 2012 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act for the first quarter of fiscal year 2013, $90,614,082,000, to remain available until expended.Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter.Payments to health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $230,741,378,000.In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary.Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare and Medicaid Services, not to exceed $3,879,476,000, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 302 of the Tax Relief and Health Care Act of 2006; and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until September 30, 2017: 
Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: 
Provided further, That $34,000,000, to remain available through September 30, 2013, shall be for contract costs for the Healthcare Integrated General Ledger Accounting System: 
Provided further, That the Secretary is directed to collect fees in fiscal year 2012 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act: 
Provided further, That $44,000,000 shall be available for the State high-risk health insurance pool program as authorized by the State High Risk Pool Funding Extension Act of 2006.Health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $310,377,000, to remain available through September 30, 2013, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $219,879,000 shall be for the Medicare Integrity Program at the Centers for Medicare and Medicaid Services, including administrative costs, to conduct oversight activities for Medicare Advantage under Part C and the Medicare Prescription Drug Program under Part D of the Social Security Act and for activities described in section 1893(b) of such Act, of which $29,730,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, of which $31,038,000 shall be for the Medicaid and Children's Health Insurance Program (CHIP) program integrity activities, and of which $29,730,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: 
Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2012 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation.Administration for children and familiesPayments to states for child support enforcement and family support programsFor making payments to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $2,305,035,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2013, $1,100,000,000, to remain available until expended.For making payments to each State for carrying out the program of Aid to Families with Dependent Children under title IV–A of the Social Security Act before the effective date of the program of Temporary Assistance for Needy Families with respect to such State, such sums as may be necessary: 
Provided, That the sum of the amounts available to a State with respect to expenditures under such title IV–A in fiscal year 1997 under this appropriation and under such title IV–A as amended by the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 shall not exceed the limitations under section 116(b) of such Act.For making, after May 31 of the current fiscal year, payments to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low Income Home Energy Assistance Act of 1981, $3,478,246,000: 
Provided, That all but $497,000,000 of such funds shall be allocated as though the total appropriation for such payments for fiscal year 2012 was less than $1,975,000,000: 
Provided further, That notwithstanding section 2609A(a), of the amounts appropriated under section 2602(b), not more than $3,000,000 of such amounts may be reserved by the Secretary for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures.Refugee and entrant assistanceFor necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and the Trafficking Victims Protection Act of 2000, for costs associated with the care and placement of unaccompanied alien children, and for carrying out the Torture Victims Relief Act of 1998, $769,789,000, of which up to $9,794,000 shall be available to carry out the Trafficking Victims Protection Act of 2000: 
Provided, That funds appropriated under this heading pursuant to section 414(a) of the Immigration and Nationality Act, section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and the Trafficking Victims Protection Act of 2000 for fiscal year 2012 shall be available for the costs of assistance provided and other activities to remain available through September 30, 2014.Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 1990, $2,282,627,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: 
Provided, That $19,433,000 shall be available for child care resource and referral and school-aged child care activities, of which $1,000,000 shall be available to the Secretary for a competitive grant for the operation of a national toll free hotline and Web site to develop and disseminate child care consumer education information for parents and help parents access child care in their local community: 
Provided further, That, in addition to the amounts required to be reserved by the States under section 658G, $291,248,000 shall be reserved by the States for activities authorized under section 658G, of which $106,813,000 shall be for activities that improve the quality of infant and toddler care: 
Provided further, That $9,890,000 shall be for use by the Secretary for child care research, demonstration, and evaluation activities.Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: 
Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX of such Act shall be 10 percent.Children and families services programsFor carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Developmental Disabilities Assistance and Bill of Rights Act, the Head Start Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), the Abandoned Infants Assistance Act of 1988, section 291 of the Help America Vote Act of 2002, part B–1 of title IV and sections 413, 1110, and 1115 of the Social Security Act; for making payments under the Community Services Block Grant Act (CSBG Act), sections 439(i), 473B, and 477(i) of the Social Security Act, and the Assets for Independence Act; and for necessary administrative expenses to carry out such Acts and titles I, IV, V, X, XI, XIV, XVI, and XX of the Social Security Act, the Act of July 5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980, $9,926,709,000, of which $39,421,000, to remain available through September 30, 2013, shall be for grants to States for adoption incentive payments, as authorized by section 473A of the Social Security Act and may be made for adoptions completed before September 30, 2012: 
Provided, That $7,983,633,000 shall be for making payments under the Head Start Act: 
Provided further, That for purposes of allocating funds described by the immediately preceding proviso, the term base grant as used in subsection (a)(7)(A) of section 640 of such Act with respect to funding provided to a Head Start agency (including each Early Head Start agency) for fiscal year 2011 shall be calculated as described in such subsection and to which amount shall be added 50 percent of the amount of funds appropriated under the heading Department of Health and Human Services, Administration for Children and Families, Children and Family Services Programs in Public Law 111–5 and provided to such agency for carrying out expansion of Head Start programs, as that phrase is used in subsection (a)(4)(D) of such section 640, and provided to such agency as the ongoing funding level for operations in the 12-month period beginning in fiscal year 2010: 
Provided further, That $713,630,000 shall be for making payments under the CSBG Act: 
 Provided further, That $35,340,000 shall be for sections 680 and 678E(b)(2) of the CSBG Act, of which not less than $30,000,000 shall be for section 680(a)(2) and not less than $4,990,000 shall be for section 680(a)(3)(B) of such Act: 
Provided further, That in addition to amounts provided herein, $5,762,000 shall be available from amounts available under section 241 of the PHS Act to carry out the provisions of section 1110 of the Social Security Act: 
Provided further, That to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under the CSBG Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: 
Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: 
Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: 
Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: 
Provided further, That $5,245,000 shall be for activities authorized by section 291 of the Help America Vote Act of 2002: 
Provided further, That $1,996,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: 
Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.Promoting Safe and Stable FamiliesFor carrying out section 436 of the Social Security Act, $345,000,000 and section 437 of such Act, $63,184,000.Payments for foster care and permanencyFor making payments to States or other non-Federal entities under title IV–E of the Social Security Act, $5,153,000,000.For making payments to States or other non-Federal entities under title IV–E of the Social Security Act, for the first quarter of fiscal year 2013, $2,100,000,000.For making, after May 31 of the current fiscal year, payments to States or other non-Federal entities under section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Administration on agingAging services programs(including transfer of funds)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), section 398 and title XXIX of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, $1,473,703,000: 
Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: 
Provided further, That none of the funds provided shall be used to carry out sections 1701 and 1703 of the PHS Act (with respect to chronic disease self-management activity grants), except that such funds may be used for necessary expenses associated with administering any such grants awarded prior to the date of the enactment of this Act: 
 Provided further, That the total amount available for fiscal year 2012 under this and any other Act to carry out activities related to Aging and Disability Resource Centers under subsections (a)(20)(B)(iii) and (b)(8) of section 202 of the OAA shall not exceed the amount obligated for such purposes for fiscal year 2010 from funds available under Public Law 111–117: 
Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section.Office of the secretaryGeneral departmental managementFor necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, and XXI of the PHS Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $475,221,000, together with $69,211,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: 
Provided, That of this amount, $53,783,000 shall be for minority AIDS prevention and treatment activities: 
Provided further, That of the funds made available under this heading, $104,790,000 shall be for making competitive contracts and grants to public and private entities to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such contracts and grants, of which not less than $75,000,000 shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, of which not less than $25,000,000 shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy, and of which any remaining amounts shall be available for training and technical assistance, evaluation, outreach, and additional program support activities: 
Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $8,455,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: 
Provided further, That of the funds made available under this heading, $5,000,000 shall be for making competitive grants to provide abstinence education (as defined by section 510(b)(2)(A)–(H) of the Social Security Act) to adolescents, and for Federal costs of administering the grant: 
Provided further, That grants made under the authority of section 510(b)(2)(A)–(H) of the Social Security Act shall be made only to public and private entities that agree that, with respect to an adolescent to whom the entities provide abstinence education under such grant, the entities will not provide to that adolescent any other education regarding sexual conduct, except that, in the case of an entity expressly required by law to provide health information or services the adolescent shall not be precluded from seeking health information or services from the entity in a different setting than the setting in which abstinence education was provided: 
Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: 
Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4).Office of medicare hearings and appealsFor expenses necessary for administrative law judges responsible for hearing cases under title XVIII of the Social Security Act (and related provisions of title XI of such Act), $72,147,000, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $16,446,000: 
Provided, That in addition to amounts provided herein, $44,811,000 shall be available from amounts available under section 241 of the PHS Act.Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $50,178,000: 
Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228: 
Provided further, That at least 40 percent of the funds provided in this Act for the Office of Inspector General shall be used only for investigations, audits, and evaluations pertaining to the discretionary programs funded in this Act.Office for civil rightsFor expenses necessary for the Office for Civil Rights, $41,016,000.Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year.Public health and social services emergency fund(including transfer of funds)For expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $569,452,000; of which $10,000,000 shall remain available until September 30, 2014, to support emergency operations.From funds transferred to this account pursuant to the fourth paragraph under this heading in Public Law 111–117, up to $415,000,000 shall be available for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act, and other administrative expenses of the Biomedical Advanced Research and Development Authority to support additional advanced research and development.General provisions 
201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary. 
202.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization. 
203.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II. 
204.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds. 
205.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.5 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) of the implementation and effectiveness of such programs.(transfer of funds) 
206.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: 
Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.(transfer of funds) 
207.The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: 
Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer.(transfer of funds) 
208.Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act. 
209.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities. 
210.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest. 
211.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: 
Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): 
Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services. 
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2012: 
(1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State. 
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad. 
(3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service. 
213. 
(a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds available under section 402(b)(7) or 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to such section 402(b)(7) (pertaining to the Common Fund) or research and activities described in such section 402(b)(12). 
(b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act. 
214.Funds which are available for Individual Learning Accounts for employees of CDC and the Agency for Toxic Substances and Disease Registry (ATSDR) may be transferred to appropriate accounts of CDC, to be available only for Individual Learning Accounts: 
Provided, That such funds may be used for any individual full-time equivalent employee while such employee is employed either by CDC or ATSDR. 
215.Notwithstanding any other provisions of law, discretionary funds made available in this Act may be used to continue operating the Council on Graduate Medical Education established by section 301 of Public Law 102–408. 
216.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project.(transfer of funds) 
217.Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under section 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research. 
218.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. 
219.None of the funds appropriated or otherwise made available in this Act may be expended to advance the creation of a Federally Funded Research and Development Center at the Centers for Medicare and Medicaid Services, prior to a Federal Register notice being issued that outlines: how this proposal would meet the specific requirements identified in FAR 35.017–2; agency procedures that ensure small business competitiveness is maintained; and the outline of a transparent award and governance process to be employed. 
220. 
(a)The Secretary shall establish a publicly accessible website to provide information regarding the uses of funds made available under section 4002 of Public Law 111–148. 
(b)With respect to funds provided for fiscal year 2012, the Secretary shall include on the website established under subsection (a) at a minimum the following information: 
(1)In the case of each transfer of funds under section 4002(c), a statement indicating the program or activity receiving funds, the operating division or office that will administer the funds, and the planned uses of the funds, to be posted not later than the day after the transfer is made. 
(2)Identification (along with a link to the full text) of each funding opportunity announcement, request for proposals, or other announcement or solicitation of proposals for grants, cooperative agreements, or contracts intended to be awarded using such funds, to be posted not later than the day after the announcement or solicitation is issued. 
(3)Identification of each grant, cooperative agreement, or contract with a value of $25,000 or more awarded using such funds, including the purpose of the award and the identity of the recipient, to be posted not later than 5 days after the award is made. 
(4)A report detailing the uses of all funds transferred under section 4002(c) during the fiscal year, to be posted not later than 90 days after the end of the fiscal year. 
(5)Semi-annual reports from each entity awarded a grant, cooperative agreement, or contract from such funds with a value of $25,000 or more, summarizing the activities undertaken and identifying any sub-grants or sub-contracts awarded (including the purpose of the award and the identity of the recipient), to be posted not later than 30 days after the end of each 6-month period. 
221. 
(a)Establishment of national center for advancing translational sciences; elimination of national center for research resources 
(1)In generalSubpart 1 of part E of title IV of the Public Health Service Act (42 U.S.C. 287 et seq.) is amended— 
(A)in the subpart heading, by striking National Center for Research Resources and inserting National Center for Advancing Translational Sciences; 
(B)by striking sections 480 and 481; and 
(C)by amending section 479 to read as follows: 
 
479.National Center for Advancing Translational Sciences 
(a)PurposeThe purpose of the National Center for Advancing Translational Sciences (in this subpart referred to as the Center) is to advance translational sciences, including by— 
(1)coordinating and developing resources that leverage basic research in support of translational science; and 
(2)developing partnerships and working cooperatively to foster synergy in ways that do not create duplication, redundancy, and competition with industry activities. 
(b)Clinical trial activities 
(1)In generalThe Center may develop and provide infrastructure and resources for all phases of clinical trials research. Except as provided in paragraph (2), the Center may support clinical trials only through the end of phase IIA. 
(2)ExceptionThe Center may support clinical trial activities through the end of phase IIB for a treatment for a rare disease or condition (as defined in section 526 of the Federal Food, Drug, and Cosmetic Act) so long as— 
(A)the Center gives public notice for a period of at least 120 days of the Center’s intention to support the clinical trial activities in phase IIB; 
(B)no public or private organization provides credible written intent to the Center that the organization has timely plans to further the clinical trial activities or conduct clinical trials of a similar nature beyond phase IIA; and 
(C)the Center ensures that support of the clinical trial activities in phase IIB will not increase the Federal Government’s liability beyond the award value of the Center’s support. 
(c)Annual reportThe Center shall publish an annual report that, with respect to all research supported by the Center, includes a complete list of— 
(1)the molecules being studied; 
(2)clinical trial activities being conducted; 
(3)the methods and tools in development; 
(4)ongoing partnerships, including— 
(A)the rationale for each partnership; 
(B)the status of each partnership; 
(C)the funding provided by the Center to other entities pursuant to each partnership, and 
(D)the activities which have been transferred to industry pursuant to each partnership; and 
(5)known research activity of other entities that is or will expand upon research activity of the Center.. 
(2)List of institutes and centersSection 401(b)(21) of the Public Health Service Act (42 U.S.C. 281(b)(21)) is amended by striking National Center for Research Resources and inserting National Center for Advancing Translational Sciences. 
(b)Assignment of certain functions of former national center for research resources 
(1)Biomedical and behavioral research facilitiesSection 481A of the Public Health Service Act (42 U.S.C. 287a–2)— 
(A)is redesignated as section 404I and is moved to follow section 404H of such Act (42 U.S.C. 283j); and 
(B)is amended— 
(i)in subsection (a)(1), by striking acting through the Director of the Center or the Director of the National Institute of Allergy and Infectious Diseases and inserting acting through the Office of the Director of NIH or the Director of the National Institute of Allergy and Infectious Diseases; 
(ii)in subsections (c), (d), (e), and (f)(2), by striking Director of the Center or the Director of the National Institute of Allergy and Infectious Diseases each place it appears and inserting Director of NIH, acting through the Office of the Director of NIH or the National Institute of Allergy and Infectious Diseases,; 
(iii)in subsection (b)(2), by striking Director of the Center each place it appears and inserting Director of NIH; 
(iv)in subsections (b)(3)(A), (f)(1), and (g), by striking the comma at the end of Director of the Center, each place it appears; 
(v)by striking Director of the Center each place it appears and inserting Director of NIH, acting through the Office of the Director of NIH,; 
(vi)in subsection (b)— 
(I)in paragraph (1)(A), by striking within the Center; and 
(II)in paragraph (2)— 
(aa)in subparagraph (A), by striking and the advisory council established under section 480 (in this section referred to as the Advisory Council) and inserting and the Council of Councils established under section 402(l) (in this section referred to as the Council); and 
(bb)in subparagraphs (B), (C), and (D), by striking Advisory each place it appears; and 
(vii)in subsection (g), by striking after consultation with the Advisory Council and inserting after consultation with the Council. 
(2)Construction of regional centers for research on primatesSection 481B of the Public Health Service Act (42 U.S.C. 287a–3)— 
(A)is redesignated as section 404J and is moved to follow section 404I, as redesignated by paragraph (1); and 
(B)in subsection (a), is amended— 
(i)by striking by the National Center for Research Resources and inserting by the Director of NIH, acting through the Office of the Director of NIH,; and 
(ii)by striking 481A and inserting 404I. 
(3)Sanctuary system for surplus chimpanzeesSection 481C of the Public Health Service Act (42 U.S.C. 287a–3a)— 
(A)is redesignated as section 404K and is moved to follow section 404J, as redesignated by paragraph (2); and 
(B)in subsection (d)(4)(A)(ii), is amended by striking that is carried out by the National Center for Research Resources and inserting that is carried out by the Director of NIH, acting through the Office of the Director of NIH,. 
(4)Shared instrumentation grant programSection 305 of the Public Health Improvement Act (42 U.S.C. 287 note)— 
(A)is redesignated as section 404L of the Public Health Service Act and is moved to follow section 404K of that Act, as redesignated by paragraph (3); and 
(B)is amended— 
(i)by striking subsection (a) and redesignating subsections (b) and (c) as subsections (a) and (b), respectively; 
(ii)in subsection (a), as so redesignated, by striking under the program described in subsection (a) and inserting under the Shared Instrumentation Grant Program; 
(iii)by striking Director of the National Center for Research Resources each place it appears and inserting Director of NIH, acting through the Office of the Director of NIH,; and 
(iv)in subsection (b), as so redesignated— 
(I)by striking in subsection (a) and inserting in subsection (a), the; and 
(II)by striking of the Public Health Service Act (42 U.S.C. 289a). 
(5)Institutional development award programTitle IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended— 
(A)in section 461, by striking the section heading and designation and all that follows through The general purpose and inserting the following: 
 
461.National institute of general medical sciences 
(a)General purposeThe general purpose; 
(B)by moving subsection (g) of section 402 to the end of section 461, as amended, and redesignating that subsection as subsection (b); and 
(C)in section 461(b), as so redesignated— 
(i)by striking (b)(1)(A) In the case of and inserting the following: 
 
(b)Institutional development award program 
(1) 
(A)In the case of; 
(ii)by moving two ems to the right— 
(I)subparagraphs (B) and (C) of paragraph (1); 
(II)clauses (i), (ii), and (iii) of such subparagraph (C); and 
(III)paragraph (2); and 
(iii)in paragraph (1)(A), by striking acting through the Director of the National Center for Research Resources and inserting acting through the Director of the National Institute of General Medical Sciences. 
(c)Assignment of certain offices and functions to national center for advancing translational sciences 
(1)Cures acceleration networkSection 402C of the Public Health Service Act (42 U.S.C. 282d)— 
(A)is redesignated as section 480 and is moved to follow section 479; 
(B)in subsection (b), is amended in the matter that precedes paragraph (1) by striking within the Office of the Director of NIH and inserting within the Center; 
(C)by striking Director of NIH each place it appears and inserting Director of the Center; and 
(D)in the headings of subsections (d)(4) and (d)(4)(B), by striking Director of NIH each place it appears and inserting Director of the Center. 
(2)Office of rare diseasesTitle IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended— 
(A)in section 404F— 
(i)by redesignating such section as section 481 and moving such section to follow section 480, as redesignated by paragraph (1); 
(ii)in subsection (a)— 
(I)by striking within the Office of the Director of NIH and inserting within the Center; and 
(II)by striking Director of NIH and inserting Director of the Center; and 
(iii)in subsection (b)(1)(C), by striking 404G and inserting 481A; and 
(B)in section 401(c)(2)(A), by striking the Office of Rare Diseases,. 
(3)Rare disease regional centers of excellenceSection 404G of the Public Health Service Act (42 U.S.C. 283i) is redesignated as section 481A and is moved to follow section 481, as redesignated by paragraph (2). 
(4)General clinical research centersSection 481D of the Public Health Service Act (42 U.S.C. 287a–4)— 
(A)is redesignated as section 481B; and 
(B)in subsection (a), is amended by striking Director of the National Center for Research Resources and inserting Director of the Center. 
(d)Conforming amendmentsTitle IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended— 
(1)in section 402(b)(24) (42 U.S.C. 282(b)(24)), by striking 402C and inserting 480; 
(2)in section 404C(e)(3)(A) (42 U.S.C. 283e(e)(3)(A)), by striking and the Director of the Center for Research Resources; 
(3)in section 464z–3(i)(1) (42 U.S.C. 285t(i)(1))— 
(A)by striking Director of National Institute for Research Resources and inserting Director of NIH; 
(B)by striking 481(c)(3) and inserting 404I(c)(2); and 
(C)by inserting under such section after Institutions of Emerging Excellence; 
(4)in section 499(c)(1)(E) (42 U.S.C. 290b(c)(1)(E)), by striking section 402C and inserting section 480. 
222.The discretionary appropriation for CDC is hereby reduced by $20,000,000: 
Provided, That the reduction should be taken from contracting and administrative costs in each of the CDC accounts.This title may be cited as the Department of Health and Human Services Appropriations Act, 2012.  
IIIDepartment of EducationEducation for the disadvantagedFor carrying out title I of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $15,750,983,000, of which $4,817,117,000 shall become available on July 1, 2012, and shall remain available through September 30, 2013, and of which $10,841,177,000 shall become available on October 1, 2012, and shall remain available through September 30, 2013, for academic year 2012–2013: 
Provided, That $6,584,750,000 shall be for basic grants under section 1124 of the ESEA: 
Provided further, That up to $3,992,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2011, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: 
Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: 
Provided further, That $3,288,183,000 shall be for targeted grants under section 1125 of the ESEA: 
Provided further, That $3,288,183,000 shall be for education finance incentive grants under section 1125A of the ESEA: 
Provided further, That $3,200,000 shall be to carry out sections 1501 and 1503 of the ESEA: 
Provided further, That $534,562,000 shall be available for school improvement grants under section 1003(g) of the ESEA, which shall be allocated by the Secretary through the formula described in section 1003(g)(2) and shall be used consistent with the requirements of section 1003(g), except that State and local educational agencies may use such funds to serve any school eligible to receive assistance under part A of title I that has not made adequate yearly progress for at least 2 years or is in the State's lowest quintile of performance based on proficiency rates and, in the case of secondary schools, priority shall be given to those schools with graduation rates below 60 percent: 
Provided further, That notwithstanding section 1003(g)(5)(A), each State educational agency may establish a maximum subgrant size of not more than $2,000,000 for each participating school applicable to such funds: 
 Provided further, That the Secretary may reserve up to 5 percent of the funds available for section 1003(g) of the ESEA to carry out activities to build State and local educational agency capacity to implement effectively the school improvement grants program: 
Provided further, That $160,000,000 shall be available under section 1502 of the ESEA for a comprehensive literacy development and education program to advance literacy skills, including pre-literacy skills, reading, and writing, for students from birth through grade 12, including limited-English-proficient students and students with disabilities, of which one-half of 1 percent shall be reserved for the Secretary of the Interior for such a program at schools funded by the Bureau of Indian Education, one-half of 1 percent shall be reserved for grants to the outlying areas for such a program, up to 5 percent may be reserved for national activities, and the remainder shall be used to award competitive grants to State educational agencies for such a program, of which a State educational agency may reserve up to 5 percent for State leadership activities, including technical assistance and training, data collection, reporting, and administration, and shall subgrant not less than 95 percent to local educational agencies or, in the case of early literacy, to local educational agencies or other nonprofit providers of early childhood education that partner with a public or private nonprofit organization or agency with a demonstrated record of effectiveness in improving the early literacy development of children from birth through kindergarten entry and in providing professional development in early literacy, giving priority to such agencies or other entities serving greater numbers or percentages of disadvantaged children: 
Provided further, That the State educational agency shall ensure that at least 15 percent of the subgranted funds are used to serve children from birth through age 5, 40 percent are used to serve students in kindergarten through grade 5, and 40 percent are used to serve students in middle and high school including an equitable distribution of funds between middle and high schools: 
Provided further, That eligible entities receiving subgrants from State educational agencies shall use such funds for services and activities that have the characteristics of effective literacy instruction through professional development, screening and assessment, targeted interventions for students reading below grade level and other research-based methods of improving classroom instruction and practice.Impact aidFor carrying out programs of financial assistance to federally affected schools authorized by title VIII of the ESEA, $1,293,631,000, of which $1,155,724,000 shall be for basic support payments under section 8003(b), $48,505,000 shall be for payments for children with disabilities under section 8003(d), $17,474,000 shall be for construction under section 8007(b) and shall remain available through September 30, 2013, $67,074,000 shall be for Federal property payments under section 8002, and $4,854,000, to remain available until expended, shall be for facilities maintenance under section 8008: 
Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 8003(a) for school year 2011–2012, children enrolled in a school of such agency that would otherwise be eligible for payment under section 8003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 8003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status.School improvement programsFor carrying out school improvement activities authorized by parts A and B of title II, part B of title IV, parts A and B of title VI, and parts B and C of title VII of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $4,550,018,000, of which $2,725,246,000 shall become available on July 1, 2012, and remain available through September 30, 2013, and of which $1,681,441,000 shall become available on October 1, 2012, and shall remain available through September 30, 2013, for academic year 2012–2013: 
Provided, That funds made available to carry out part B of title VII of the ESEA may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: 
Provided further, That funds made available to carry out part C of title VII of the ESEA shall be awarded on a competitive basis, and also may be used for construction: 
Provided further, That $51,210,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002: 
Provided further, That $17,652,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: 
Provided further, That up to 5 percent of these amounts may be reserved by the Federated States of Micronesia and the Republic of the Marshall Islands to administer the Supplemental Education Grants programs and to obtain technical assistance, oversight and consultancy services in the administration of these grants and to reimburse the United States Departments of Labor, Health and Human Services, and Education for such services: 
Provided further, That up to 1.5 percent of the funds for subpart 1 of part A of title II of the ESEA shall be reserved by the Secretary for competitive awards for teacher or principal training or professional enhancement activities to national not-for-profit organizations.Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VII, part A of the ESEA, $131,027,000.Innovation and improvementFor carrying out activities authorized by part G of title I, subpart 5 of part A and parts C and D of title II, parts B, C, and D of title V of the ESEA, and sections 14006 and 14007 of division A of the American Recovery and Reinvestment Act of 2009, as amended, $1,530,429,000: 
Provided, That the Secretary may use up to $550,000,000, which shall remain available for obligation through December 31, 2012, for section 14006 of division A of Public Law 111–5, as amended, to make awards (including on the basis of previously submitted applications) to States or to local educational agencies, or both, in accordance with the applicable requirements of that section, as determined by the Secretary, and may use up to 5 percent of such funds for technical assistance and evaluation of the activities carried out under that section: 
 Provided further, That up to $149,700,000 shall be available for obligation through December 31, 2012 for section 14007 of division A of Public Law 111–5, and up to 5 percent of such funds may be used for technical assistance and the evaluation of activities carried out under such section: 
 Provided further, That $300,000,000 of the funds for subpart 1 of part D of title V of the ESEA shall be for competitive grants to local educational agencies, including charter schools that are local educational agencies, or States, or partnerships of: (1) a local educational agency, a State, or both; and (2) at least one nonprofit organization to develop and implement performance-based compensation systems for teachers, principals, and other personnel in high-need schools: 
Provided further, That such performance-based compensation systems must consider gains in student academic achievement as well as classroom evaluations conducted multiple times during each school year among other factors and provide educators with incentives to take on additional responsibilities and leadership roles: 
Provided further, That recipients of such grants shall demonstrate that such performance-based compensation systems are developed with the input of teachers and school leaders in the schools and local educational agencies to be served by the grant: 
Provided further, That recipients of such grants may use such funds to develop or improve systems and tools (which may be developed and used for the entire local educational agency or only for schools served under the grant) that would enhance the quality and success of the compensation system, such as high-quality teacher evaluations and tools to measure growth in student achievement: 
Provided further, That applications for such grants shall include a plan to sustain financially the activities conducted and systems developed under the grant once the grant period has expired: 
Provided further, That up to 5 percent of such funds for competitive grants shall be available for technical assistance, training, peer review of applications, program outreach, and evaluation activities: 
Provided further, That of the funds available for part B of title V of the ESEA, the Secretary shall use not less than $23,000,000 to carry out activities under section 5205(b) and under subpart 2: 
Provided further, That of the funds available for subpart 1 of part B of title V of the ESEA, and notwithstanding section 5205(a), the Secretary may reserve up to $55,000,000 to make multiple awards to non-profit charter management organizations and other entities that are not for-profit entities for the replication and expansion of successful charter school models and shall reserve up to $11,000,000 to carry out the activities described in section 5205(a), including improving quality and oversight of charter schools and providing technical assistance and grants to authorized public chartering agencies in order to increase the number of high-performing charter schools: 
Provided further, That each application submitted pursuant to section 5203(a) shall describe a plan to monitor and hold accountable authorized public chartering agencies through such activities as providing technical assistance or establishing a professional development program, which may include evaluation, planning, training, and systems development for staff of authorized public chartering agencies to improve the capacity of such agencies in the State to authorize, monitor, and hold accountable charter schools: 
Provided further, That each application submitted pursuant to section 5203(a) shall contain assurances that State law, regulations, or other policies require that: (1) each authorized charter school in the State operate under a legally binding charter or performance contract between itself and the school’s authorized public chartering agency that describes the obligations and responsibilities of the school and the public chartering agency; conduct annual, timely, and independent audits of the school’s financial statements that are filed with the school’s authorized public chartering agency; and demonstrate improved student academic achievement; and (2) authorized public chartering agencies use increases in student academic achievement for all groups of students described in section 1111(b)(2)(C)(v) of the ESEA as the most important factor when determining to renew or revoke a school’s charter.Safe schools and citizenship educationFor carrying out activities authorized by part A of title IV and subparts 1, 2, and 10 of part D of title V of the ESEA, $256,237,000: 
Provided, That $65,000,000 shall be available for subpart 2 of part A of title IV: 
Provided further, That $60,000,000 shall be available for Promise Neighborhoods and shall be available through December 31, 2012.English language acquisitionFor carrying out part A of title III of the ESEA, $733,530,000, which shall become available on July 1, 2012, and shall remain available through September 30, 2013, except that 6.5 percent of such amount shall be available on October 1, 2011, and shall remain available through September 30, 2013, to carry out activities under section 3111(c)(1)(C): 
Provided, That the Secretary shall use estimates of the American Community Survey child counts for the most recent 3-year period available to calculate allocations under such part.Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $12,647,066,000, of which $3,115,716,000 shall become available on July 1, 2012, and shall remain available through September 30, 2013, and of which $9,283,383,000 shall become available on October 1, 2012, and shall remain available through September 30, 2013, for academic year 2012–2013: 
Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2011, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2011: 
Provided further, That $2,000,000, to remain available for obligation through September 30, 2013, shall be for activities aimed at improving the outcomes of children receiving Supplemental Security Income (SSI) and their families, which may include competitive grants to States to improve the provision and coordination of services for SSI child recipients in order to achieve improved health status, including both physical and emotional health, and education and post-school outcomes, including completion of postsecondary education and employment, and to improve services and supports to the families or households of the SSI child recipient, such as education and job training for the parents: 
Provided further, That States may award subgrants for a portion of the funds to other public and private, non-profit entities.Rehabilitation services and disability researchFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973, the Assistive Technology Act of 1998, and the Helen Keller National Center Act, $3,512,019,000: 
Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for activities aimed at improving the outcomes of children receiving Supplemental Security Income (SSI) and their families, including competitive grants to States to improve the provision and coordination of services for SSI child recipients in order to achieve improved health status, education and post-school outcomes, including completion of postsecondary education and employment, and to improve services and supports to the family or households of the SSI child recipient, such as education and job training for the parents: 
Provided further, That States may award subgrants for a portion of the funds to other public and private, non-profit entities: 
 Provided further, That any funds made available subsequent to reallotment for activities aimed at improving the outcomes of children receiving SSI and their families shall remain available until September 30, 2013: 
Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or insurance program: 
Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: 
Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete.Special institutions for persons with disabilitiesAmerican printing house for the blindFor carrying out the Act of March 3, 1879, $24,551,000.National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $65,546,000: 
Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $125,754,000, of which $7,990,000 shall be for construction and shall remain available until expended: 
Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 and the Adult Education and Family Literacy Act (referred to in this Act as the AEFLA), $1,738,946,000, of which $947,946,000 shall become available on July 1, 2012, and shall remain available through September 30, 2013, and of which $791,000,000 shall become available on October 1, 2012, and shall remain available through September 30, 2013: 
Provided, That of the amount provided for Adult Education State Grants, $74,850,000 shall be made available for integrated English literacy and civics education services to immigrants and other limited-English-proficient populations: 
Provided further, That of the amount reserved for integrated English literacy and civics education, notwithstanding section 211 of the AEFLA, 65 percent shall be allocated to States based on a State's absolute need as determined by calculating each State's share of a 10-year average of the United States Citizenship and Immigration Services data for immigrants admitted for legal permanent residence for the 10 most recent years, and 35 percent allocated to States that experienced growth as measured by the average of the 3 most recent years for which United States Citizenship and Immigration Services data for immigrants admitted for legal permanent residence are available, except that no State shall be allocated an amount less than $60,000: 
Provided further, That of the amounts made available for AEFLA, $11,323,000 shall be for national leadership activities under section 243.Student financial assistanceFor carrying out subparts 1 and 3 of part A, and part C of title IV of the HEA, $24,538,521,000, which shall remain available through September 30, 2013.The maximum Pell Grant for which a student shall be eligible during award year 2012–2013 shall be $4,860.Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 4, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, $1,045,363,000, to remain available until September 30, 2013.Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Carl D. Perkins Career and Technical Education Act of 2006, $1,873,196,000: 
Provided, That $608,000 shall be for data collection and evaluation activities for programs under the HEA, including such activities needed to comply with the Government Performance and Results Act of 1993: 
Provided further, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: 
Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: 
Provided further, That notwithstanding any other provision of law, a recipient of a multi-year award under section 316 of the HEA, as that section was in effect prior to the date of enactment of the Higher Education Opportunity Act (referred to in this Act as HEOA), that would have otherwise received a continuation award for fiscal year 2012 under that section, shall receive under section 316, as amended by the HEOA, not less than the amount that such recipient would have received under such a continuation award: 
Provided further, That the portion of the funds received under section 316 by a recipient described in the preceding proviso that is equal to the amount of such continuation award shall be used in accordance with the terms of such continuation award.Howard universityFor partial support of Howard University, $234,507,000, of which not less than $3,600,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended.College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $460,000.Historically Black College and University Capital Financing Program AccountFor the cost of guaranteed loans, $20,188,000, as authorized pursuant to part D of title III of the HEA: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $367,255,000: 
 Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $353,000.Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $594,788,000, which shall remain available through September 30, 2013: 
Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: 
Provided further, That up to $11,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels.Departmental managementProgram administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $447,104,000.Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $102,818,000.Office of the inspector generalFor expenses necessary for the Office of the Inspector General, as authorized by section 212 of the Department of Education Organization Act, $59,933,000.General provisions 
301.No funds appropriated in this Act may be used for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to overcome racial imbalance in any school or school system, or for the transportation of students or teachers (or for the purchase of equipment for such transportation) in order to carry out a plan of racial desegregation of any school or school system. 
302.None of the funds contained in this Act shall be used to require, directly or indirectly, the transportation of any student to a school other than the school which is nearest the student's home, except for a student requiring special education, to the school offering such special education, in order to comply with title VI of the Civil Rights Act of 1964. For the purpose of this section an indirect requirement of transportation of students includes the transportation of students to carry out a plan involving the reorganization of the grade structure of schools, the pairing of schools, or the clustering of schools, or any combination of grade restructuring, pairing, or clustering. The prohibition described in this section does not include the establishment of magnet schools. 
303.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools.(transfer of funds) 
304.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: 
Provided, That the transfer authority granted by this section shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
305.The Outlying Areas may consolidate funds received under this Act, pursuant to 48 U.S.C. 1469a, under part A of title V of the ESEA. 
306.Section 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be applied by substituting 2012 for 2009. 
307. 
(a)Notwithstanding any other provision of law, the Secretary is authorized to modify the terms and conditions of gulf hurricane disaster loans to affected institutions pursuant to section 2601 of Public Law 109–234 using the authority provided herein, on such terms as the Secretary, the Secretary of the Treasury, and the Director of the Office of Management and Budget jointly determine are in the best interests of both the United States and the borrowers, and necessary to mitigate the economic effects of Hurricanes Katrina and Rita. Any modification under this section shall not result in any net cost to the Federal Government, as jointly determined by the Secretary, the Secretary of the Treasury, and the Director of the Office of Management and Budget, beginning on the date on which the Secretary modifies a loan under this section. 
(b) Federal register noticeThe Secretary, the Secretary of the Treasury, and the Director of the Office of Management and Budget, shall jointly publish a notice in the Federal Register prior to any modification of loans under paragraph (a) that— 
(1)establishes the terms and conditions governing the modifications authorized by paragraph (a); 
(2)includes an outline of the methodology and factors that the Secretary, the Secretary of the Treasury, and the Director of the Office of Management and Budget, will jointly consider in evaluating the modification of the loans made under this title; and 
(3)describes how the use of such methodology and consideration of such factors used to determine the modifications will ensure that loan modifications do not result in any net cost to the Federal Government. 
(c)FeesAn affected institution that receives a modification to its disaster loan pursuant to section 2601 of Public Law 109–234 shall pay a fee to the Secretary which shall be credited to the HBCU Hurricane Supplemental Loan Program. Such fees shall remain available without fiscal year limitation to pay the modification costs. The amount of the fee paid shall be equal to the modification cost as jointly determined by the Secretary, the Secretary of the Treasury, and the Director of the Office of Management and Budget, calculated in accordance with section 502 of the Federal Credit Reform Act of 1990, as amended, of such loan. 
308.Section 14006(c)(2) of division A of the American Recovery and Reinvestment Act of 2009 (as amended by section 1832(b) of division B of Public Law 112–10) is amended by inserting before the period, except that such a State may use its grant funds to make subgrants to public or private agencies and organizations for activities consistent with the purposes of the grant. 
309. 
(a)Federal pell grant eligibility 
(1)Minimum levelSection 401(b)(4) of the HEA (20 U.S.C. 1070a(b)(4)) is amended by striking , except that and all that follows and inserting a period. 
(2)Duration of award periodSection 401(c)(5) of the HEA (20 U.S.C. 1070a(c)(5)) is amended— 
(A)by striking 18 each place it appears and inserting 12; and 
(B)by striking the last sentence. 
(b)Zero expected family contributionSection 479(c) of the HEA (20 U.S.C. 1087ss(c)) is amended— 
(1)in paragraph (1)(B), by striking $30,000 and inserting $23,000; and 
(2)in paragraph (2)(B), by striking $30,000 and inserting $23,000. 
(c)Students who are not high school graduates 
(1)AmendmentSection 484(d) of the HEA (20 U.S.C. 1091(d)) is amended— 
(A)in the matter preceding paragraph (1), by striking meet one of the following standards:; 
(B)by striking paragraphs (1), (2), and (4); and 
(C)in paragraph (3), by striking (3) The student has and inserting have; and 
(2)TransitionThe amendment made by paragraph (1) shall apply to students who first enroll in a program of study on or after July 1, 2012. 
(3)Conforming ChangeSection 101(a)(1) of the HEA (20 U.S.C. 1001(a)(1) is amended by striking section 484(d)(3) and inserting section 484(d). 
(d)Temporary elimination of interest subsidy during student loan grace period 
(1)Section 428(a)(3)(A)(i)(I) of the HEA (20 U.S.C. 1078(a)(3)(A)(i)(I)) is amended to read as follows: 
 
(I)which accrues prior to the date the student ceases to carry at least one-half the normal full-time academic workload (as determined by the institution), or. 
(2)The amendment made by paragraph (1) shall apply to new Federal Direct Stafford Loans made on or after July 1, 2012 and before July 1, 2014. 
(e)Revised special allowance calculation 
(1)Revised calculation ruleSection 438(b)(2)(I) of the HEA (20 U.S.C. 1087–1(b)(2)(I)) is amended by adding at the end the following: 
 
(vii)Revised calculation rule to reflect financial market conditions 
(I)Calculation based on liborFor the calendar quarter beginning on April 1, 2012 and each subsequent calendar quarter, in computing the special allowance paid pursuant to this subsection with respect to loans described in subclause (II), clause (i)(I) of this subparagraph shall be applied by substituting of the 1-month London Inter Bank Offered Rate (LIBOR) for United States dollars in effect for each of the days in such quarter as compiled and released by the British Bankers Association for of the quotes of the 3-month commercial paper (financial) rates in effect for each of the days in such quarter as reported by the Federal Reserve in Publication H–15 (or its successor) for such 3-month period. 
(II)Loans eligible for libor-based calculationThe special allowance paid pursuant to this subsection shall be calculated as described in subclause (I) with respect to special allowance payments for the 3-month period ending June 30, 2012, and each succeeding 3-month period, on loans for which the first disbursement is made on or after January 1, 2000, and before July 1, 2010, if, not later than April 1, 2012, the holder of the loan (or, if the holder acts as eligible lender trustee for the beneficial owner of the loan, the beneficial owner of the loan), affirmatively and permanently waives all contractual, statutory, or other legal rights to a special allowance paid pursuant to this subsection that is calculated using the formula in effect at the time the loans were first disbursed. 
(III)Terms of waiver 
(aa)In generalA waiver pursuant to subclause (II) shall be in a form (printed or electronic) prescribed by the Secretary, and shall be applicable to— 
(AA)all loans described in such subclause that the lender holds solely in its own right under any lender identification number associated with the holder (pursuant to section 487B); 
(BB)all loans described in such subclause for which the beneficial owner has the authority to make an election of a waiver under such subclause, regardless of the lender identification number associated with the loan or the lender that holds the loan as eligible lender trustee on behalf of such beneficial owner; and 
(CC)all future calculations of the special allowance on loans that, on the date of such waiver, are loans described in subitem (AA) or (BB), or that, after such date, become loans described in subitem (AA) or (BB). 
(bb)ExceptionsAny waiver pursuant to subclause (II) that is elected for loans described in subitem (AA) or (BB) of item (aa) shall not apply to any loan described in such subitem for which the lender or beneficial owner of the loan demonstrates to the satisfaction of the Secretary that— 
(AA)in accordance with an agreement entered into before the date of enactment of this section by which such lender or owner is governed and that applies to such loans, such lender or owner is not legally permitted to make an election of such waiver with respect to such loans without the approval of one or more third parties with an interest in the loans, and that the lender or owner followed all available options under such agreement to obtain such approval, and was unable to do so; or 
(BB)such lender or beneficial owner presented the proposal of electing such a waiver applicable to such loans associated with an obligation rated by a nationally recognized statistical rating organization (as defined in section 3(a)(62) of the Securities Exchange Act of 1934), and such rating organization provided a written opinion that the agency would downgrade the rating applicable to such obligation if the lender or owner elected such a waiver.. 
(2)Conforming amendmentsSection 438(b)(2)(I) of the HEA (20 U.S.C. 1087–1(b)(2)(I)) is further amended— 
(A)in clause (i)(II), by striking such average bond equivalent rate and inserting the rate determined under subclause (I) (in accordance with clause (vii)); and 
(B)in clause (v)(III), by striking (iv), and (vi) and inserting (iv), (vi), and (vii). 
(f)Reappropriation of mandatory savingsSection 401(b)(7)(A)(iv) of the HEA (20 U.S.C. 1070a(b)(7)(A)(iv)) is amended to read as follows: 
 
(iv)to carry out this section— 
(I)$13,500,000,000 for fiscal year 2011; 
(II)$13,795,000,000 for fiscal year 2012; 
(III)$7,587,000,000 for fiscal year 2013; 
(IV)$588,000,000 for fiscal year 2014; 
(V)$0 for fiscal year 2015; 
(VI)$0 for fiscal year 2016; 
(VII)$1,574,000,000 for fiscal year 2017; 
(VIII)$1,382,000,000 for fiscal year 2018; 
(IX)$1,409,000,000 for fiscal year 2019; 
(X)$1,430,000,000 for fiscal year 2020; and 
(XI)$1,145,000,000 for fiscal year 2021 and each succeeding fiscal year.. 
(g)Effective DateThe amendments made by subsections (a), (b), and (c) shall take effect on July 1, 2012. 
(h)Inapplicability of negotiated rulemaking and master calendar exceptionSections 482(c) and 492 of the HEA (20 U.S.C. 1089(c), 1098a) shall not apply to the amendments made by this section, or to any regulations promulgated under those amendments.This title may be cited as the Department of Education Appropriations Act, 2012. 
IVRelated AgenciesCommittee for purchase from people who are blind or severely disabledSalaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled established by Public Law 92–28, $5,385,000.Corporation for national and community serviceOperating expensesFor necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $751,672,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: 
Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $44,900,000 shall be available for expenses authorized under section 501(a)(4)(E) of the 1990 Act; (3) $2,000,000 shall be available for expenses to carry out sections 112(e), 179A, and 198O and subtitle J of title I of the 1990 Act, notwithstanding section 501(a)(6) of the 1990 Act; (4) $13,466,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (5) $31,942,000 shall be available to carry out subtitle E of the 1990 Act; and (6) $3,992,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: 
Provided further, That, with respect to amounts provided under this heading for State Service Commissions, section 126 of the 1990 Act shall be applied by substituting “$200,000” for “$250,000” each place that it appears.National service trust(including transfer of funds)For necessary expenses for the National Service Trust established under subtitle D of title I of the 1990 Act, $212,198,000, to remain available until expended: 
Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate: 
 Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b).Salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $83,000,000.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $4,000,000.Administrative provisions 
401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2012, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information. 
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations. 
403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations. 
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act.Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (referred to in this Act as CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2014, $445,000,000: 
Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: 
Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: 
Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB: 
Provided further, That none of the funds made available to CPB by this Act shall be used to support the Television Future Fund or any similar purpose.Federal mediation and conciliation serviceSalaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $46,250,000: 
Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: 
Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: 
Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction.Federal mine safety and health review commissionSalaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,637,000.Institute of museum and library servicesOffice of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $232,393,000.Medicaid and CHIP payment and access commissionSalaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $6,000,000.Medicare payment advisory commissionSalaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $11,800,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.National council on disabilitySalaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,264,000.National labor relations boardSalaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $278,833,000: 
Provided, That no part of this appropriation shall be available to organize or assist in organizing agricultural laborers or used in connection with investigations, hearings, directives, or orders concerning bargaining units composed of agricultural laborers as referred to in section 2(3) of the Act of July 5, 1935, and as amended by the Labor-Management Relations Act, 1947, and as defined in section 3(f) of the Act of June 25, 1938, and including in said definition employees engaged in the maintenance and operation of ditches, canals, reservoirs, and waterways when maintained or operated on a mutual, nonprofit basis and at least 95 percent of the water stored or supplied thereby is used for farming purposes.Administrative provision 
405.None of the funds provided by this Act or previous Acts making appropriations for the National Labor Relations Board may be used to issue any new administrative directive or regulation that would provide employees any means of voting through any electronic means in an election to determine a representative for the purposes of collective bargaining.National mediation boardSalaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $13,436,000.Occupational safety and health review commissionSalaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $11,689,000.Railroad retirement boardDual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $51,000,000, which shall include amounts becoming available in fiscal year 2012 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: 
Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year.Federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2013, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76.Limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $108,855,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund.Limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $8,170,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account.Social security administrationPayments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m), 228(g), and 1131(b)(2) of the Social Security Act, $20,404,000.Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $37,582,991,000, to remain available until expended: 
Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: 
Provided further, That not more than $8,000,000 shall be available for research and demonstrations under sections 1110 and 1144 of the Social Security Act and remain available through September 30, 2013.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2013, $18,200,000,000, to remain available until expended.Limitation on administrative expensesFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $10,555,494,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: 
Provided, That not less than $2,150,000 shall be for the Social Security Advisory Board: 
Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2012 not needed for fiscal year 2012 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: 
Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: 
Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.In addition, for continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, $274,000,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to therein: 
Provided, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002.In addition, $161,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended. To the extent that the amounts collected pursuant to such sections in fiscal year 2012 exceed $161,000,000, the amounts shall be available in fiscal year 2013 only to the extent provided in advance in appropriations Acts.In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended.Office of inspector general(including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $28,942,000, together with not to exceed $73,535,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: 
Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer. 
VGeneral Provisions(transfer of funds) 
501.The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated. 
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503. 
(a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself. 
(b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government. 
(c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control. 
504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses. 
505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— 
(1)the percentage of the total costs of the program or project which will be financed with Federal money; 
(2)the dollar amount of Federal funds for the project or program; and 
(3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources. 
506. 
(a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion. 
(b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion. 
(c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement. 
507. 
(a)The limitations established in the preceding section shall not apply to an abortion— 
(1)if the pregnancy is the result of an act of rape or incest; or 
(2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed. 
(b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds). 
(c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds). 
(d) 
(1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions. 
(2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan. 
508. 
(a)None of the funds made available in this Act may be used for— 
(1)the creation of a human embryo or embryos for research purposes; or 
(2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). 
(b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 
509. 
(a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications. 
(b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage. 
510.None of the funds made available in this Act may be used to promulgate or adopt any final standard under section 1173(b) of the Social Security Act providing for, or providing for the assignment of, a unique health identifier for an individual (except in an individual's capacity as an employer or a health care provider), until legislation is enacted specifically approving the standard. 
511.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— 
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and 
(2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 
513.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section. 
514.None of the funds made available by this Act to carry out part D of title II of the Elementary and Secondary Education Act of 1965 may be made available to any elementary or secondary school covered by paragraph (1) of section 2441(a) of such Act, as amended by the Children's Internet Protection Act and the No Child Left Behind Act, unless the local educational agency with responsibility for such covered school has made the certifications required by paragraph (2) of such section. 
515. 
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)reorganizes or renames offices; 
(6)reorganizes programs or activities; or 
(7)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier. 
(b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects (including construction projects), or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier. 
516. 
(a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved. 
(b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading. 
517.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2012 that are different than those specified in this Act, the accompanying detailed table in the statement of the managers on the conference report accompanying this Act, or the fiscal year 2012 budget request. 
518.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000 in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2012, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted. 
519.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the 3 years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding. 
520.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act. 
521.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement.(rescission) 
522.Of the funds made available for performance bonus payments under section 2105(a)(3)(E) of the Social Security Act, $6,367,964,000 are hereby rescinded. 
523.Notwithstanding any other provision of this Act, no funds appropriated in this Act shall be used to carry out any program of distributing sterile needles or syringes for the hypodermic injection of any illegal drug.(rescission) 
524.Of the funds made available under section 1322 of Public Law 111–148, $400,000,000 are rescinded. 
(rescission)  
525.Of the funds made available for fiscal year 2012 under section 3403 of Public Law 111–148, $10,000,000 are rescinded.  
526.Not later than 30 days after the end of each calendar quarter, beginning with the first quarter of fiscal year 2013, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a quarterly report on the status of balances of appropriations: 
Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the quarterly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived.  
527. 
(a)Across-the-Board RescissionsThere is hereby rescinded an amount equal to 0.189 percent of— 
(1)the budget authority provided for fiscal year 2012 for any discretionary account of this Act; and  
(2)the budget authority provided in any advance appropriation for fiscal year 2012 for any discretionary account in prior Acts making appropriations for the Departments of Labor, Health and Human Services, and Education, and Related Agencies.  
(b)Proportionate ApplicationAny rescission made by subsection (a) shall be applied proportionately— 
(1)to each discretionary account and each item of budget authority described in such subsection; and  
(2)within each such account and item, to each program, project, and activity (with programs, projects, and activities as delineated in this Act or the accompanying statement of managers).  
(c)ExceptionThis section shall not apply to discretionary authority appropriated for the Federal Pell Grants program under the heading Department of Education, Student Financial Assistance.  
(d)OMB ReportWithin 30 days after the date of the enactment of this section, the Director of the Office of Management and Budget shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report specifying the account and amount of each rescission made pursuant to this section. This division may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2012.  
GLegislative Branch Appropriations Act, 2012 
ILEGISLATIVE BRANCH SENATEExpense allowancesFor expense allowances of the Vice President, $18,760; the President Pro Tempore of the Senate, $37,520; Majority Leader of the Senate, $39,920; Minority Leader of the Senate, $39,920; Majority Whip of the Senate, $9,980; Minority Whip of the Senate, $9,980; Chairmen of the Majority and Minority Conference Committees, $4,690 for each Chairman; and Chairmen of the Majority and Minority Policy Committees, $4,690 for each Chairman; in all, $174,840.Representation Allowances for the Majority and Minority LeadersFor representation allowances of the Majority and Minority Leaders of the Senate, $14,070 for each such Leader; in all, $28,140.Salaries, officers and employeesFor compensation of officers, employees, and others as authorized by law, including agency contributions, $175,763,738, which shall be paid from this appropriation without regard to the following limitations:Office of the Vice PresidentFor the Office of the Vice President, $2,361,248.Office of the President Pro TemporeFor the Office of the President Pro Tempore, $705,466.Offices of the Majority and Minority LeadersFor Offices of the Majority and Minority Leaders, $5,201,576.Offices of the Majority and Minority WhipsFor Offices of the Majority and Minority Whips, $3,281,424.Committee on AppropriationsFor salaries of the Committee on Appropriations, $14,863,573.Conference CommitteesFor the Conference of the Majority and the Conference of the Minority, at rates of compensation to be fixed by the Chairman of each such committee, $1,619,195 for each such committee; in all, $3,238,390.Offices of the Secretaries of the Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the Conference of the Majority and the Conference of the Minority, $797,402.Policy CommitteesFor salaries of the Majority Policy Committee and the Minority Policy Committee, $1,653,905 for each such committee; in all, $3,307,810.Office of the ChaplainFor Office of the Chaplain, $405,886.Office of the SecretaryFor Office of the Secretary, $24,194,115.Office of the Sergeant at Arms and DoorkeeperFor Office of the Sergeant at Arms and Doorkeeper, $73,000,000.Offices of the Secretaries for the Majority and MinorityFor Offices of the Secretary for the Majority and the Secretary for the Minority, $1,722,388.Agency Contributions and Related ExpensesFor agency contributions for employee benefits, as authorized by law, and related expenses, $42,684,460. Office of the Legislative Counsel of the SenateFor salaries and expenses of the Office of the Legislative Counsel of the Senate, $6,995,300.Office of Senate Legal CounselFor salaries and expenses of the Office of Senate Legal Counsel, $1,449,000.Expense Allowances of the Secretary of the Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the Majority and Minority of the SenateFor expense allowances of the Secretary of the Senate, $7,110; Sergeant at Arms and Doorkeeper of the Senate, $7,110; Secretary for the Majority of the Senate, $7,110; Secretary for the Minority of the Senate, $7,110; in all, $28,440.Contingent Expenses of the Senate Inquiries and InvestigationsFor expenses of inquiries and investigations ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the Standing Rules of the Senate, section 112 of the Supplemental Appropriations and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th Congress, agreed to March 11, 1980, $131,305,860, of which $26,650,000 shall be available until September 30, 2014.Expenses of the United States Senate Caucus on International Narcotics ControlFor expenses of the United States Senate Caucus on International Narcotics Control, $487,822.Secretary of the SenateFor expenses of the Office of the Secretary of the Senate $5,816,344 of which $4,200,000 shall remain available until September 30, 2016.Sergeant at Arms and Doorkeeper of the SenateFor expenses of the Office of the Sergeant at Arms and Doorkeeper of the Senate, $130,722,080, which shall remain available until September 30, 2016.Miscellaneous ItemsFor miscellaneous items, $19,360,000, which shall remain available until September 30, 2014.Senators' Official Personnel and Office Expense AccountFor Senators' Official Personnel and Office Expense Account, $396,180,000 of which $18,921,206 shall remain available until September 30, 2014.Official Mail CostsFor expenses necessary for official mail costs of the Senate, $281,436.administrative provisionPayment of certain expenses 
1. 
(a)In generalSubject to the approval of the Committee on Appropriations of the Senate, if in any fiscal year amounts in any appropriations account under the heading SENATE under the heading LEGISLATIVE BRANCH are available for more than 1 fiscal year, the Secretary of the Senate may establish procedures for the payment of expenses with respect to that account from any amounts available for that fiscal year. 
(b)Effective dateThis section shall apply to fiscal year 2012 and each fiscal year thereafter.House of representativesSalaries and expensesFor salaries and expenses of the House of Representatives, $1,225,680,000, as follows:House leadership officesFor salaries and expenses, as authorized by law, $23,275,773, including: Office of the Speaker, $6,942,770, including $25,000 for official expenses of the Speaker; Office of the Majority Floor Leader, $2,277,595, including $10,000 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $7,432,812, including $10,000 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $1,971,050, including $5,000 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $1,524,951, including $5,000 for official expenses of the Minority Whip; Republican Conference, $1,572,788; Democratic Caucus, $1,553,807. In addition to the amounts made available above, for salaries and expenses under this heading, to be available during the period beginning September 30, 2012, and ending December 31, 2013; $5,818,948, including: Office of the Speaker, $1,735,694, including $6,250 for official expenses of the Speaker; Office of the Majority Floor Leader, $569,399, including $2,500 for official expenses of the Majority Leader; Office of the Minority Floor Leader, $1,858,205, including $2,500 for official expenses of the Minority Leader; Office of the Majority Whip, including the Chief Deputy Majority Whip, $492,763, including $1,250 for official expenses of the Majority Whip; Office of the Minority Whip, including the Chief Deputy Minority Whip, $381,238, including $1,250 for official expenses of the Minority Whip; Republican Conference, $393,197; Democratic Caucus, $388,452.Members' representational allowancesIncluding members' clerk hire, official expenses of members, and official mailFor Members' representational allowances, including Members' clerk hire, official expenses, and official mail, $573,939,282.Committee employeesStanding committees, special and selectFor salaries and expenses of standing committees, special and select, authorized by House resolutions, $125,964,870: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2012.Committee on appropriationsFor salaries and expenses of the Committee on Appropriations, $26,665,785, including studies and examinations of executive agencies and temporary personal services for such committee, to be expended in accordance with section 202(b) of the Legislative Reorganization Act of 1946 and to be available for reimbursement to agencies for services performed: 
Provided, That such amount shall remain available for such salaries and expenses until December 31, 2012.Salaries, officers and employeesFor salaries and expenses of officers and employees, as authorized by law, $177,628,400, including: for salaries and expenses of the Office of the Clerk, including not more than $23,000, of which not more than $20,000 is for the Family Room, for official representation and reception expenses, $26,114,400, of which $2,000,000 shall remain available until expended; for salaries and expenses of the Office of the Sergeant at Arms, including the position of Superintendent of Garages and the Office of Emergency Management, and including not more than $3,000 for official representation and reception expenses, $12,585,000 of which $4,445,000 shall remain available until expended; for salaries and expenses of the Office of the Chief Administrative Officer including not more than $3,000 for official representation and reception expenses, $116,782,000, of which $3,937,000 shall remain available until expended; for salaries and expenses of the Office of the Inspector General, $5,045,000; for salaries and expenses of the Office of General Counsel, $1,415,000; for the Office of the Chaplain, $179,000; for salaries and expenses of the Office of the Parliamentarian, including the Parliamentarian, $2,000 for preparing the Digest of Rules, and not more than $1,000 for official representation and reception expenses, $2,060,000; for salaries and expenses of the Office of the Law Revision Counsel of the House, $3,258,000; for salaries and expenses of the Office of the Legislative Counsel of the House, $8,814,000; for salaries and expenses of the Office of Interparliamentary Affairs, $859,000; for other authorized employees, $347,000; and for salaries and expenses of the Historian, $170,000.Allowances and expensesFor allowances and expenses as authorized by House resolution or law, $292,386,942, including: supplies, materials, administrative costs and Federal tort claims, $3,696,118; official mail for committees, leadership offices, and administrative offices of the House, $201,000; Government contributions for health, retirement, Social Security, and other applicable employee benefits, $264,848,219; Business Continuity and Disaster Recovery, $17,112,072, of which $5,000,000 shall remain available until expended; transition activities for new members and staff, $1,721,533; Wounded Warrior Program $2,500,000, to remain available until expended; Office of Congressional Ethics, $1,548,000; and miscellaneous items including purchase, exchange, maintenance, repair and operation of House motor vehicles, interparliamentary receptions, and gratuities to heirs of deceased employees of the House, $760,000.Administrative provisions 
101. 
(a)Requiring Amounts Remaining in Members' Representational Allowances To Be Used for Deficit Reduction or To Reduce the Federal DebtNotwithstanding any other provision of law, any amounts appropriated under this Act for HOUSE OF REPRESENTATIVES—Salaries and Expenses—Members' Representational Allowances shall be available only for fiscal year 2012. Any amount remaining after all payments are made under such allowances for fiscal year 2012 shall be deposited in the Treasury and used for deficit reduction (or, if there is no Federal budget deficit after all such payments have been made, for reducing the Federal debt, in such manner as the Secretary of the Treasury considers appropriate). 
(b)RegulationsThe Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this section. 
(c)DefinitionAs used in this section, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress.Republican Policy committee 
102. 
(a)Section 109(a) of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 74a–13(a)) is amended by striking the chair of the Republican Conference and inserting the following: the Speaker of the House of Representatives (or, if the Speaker is not a member of the Republican Party, the Minority Leader of the House of Representatives). 
(b)Section 109(b) of such Act (2 U.S.C. 74a–13(b)) is amended by striking the period at the end and inserting the following: , and which shall be obligated and expended as directed by the Speaker (or, if the Speaker is not a member of the Republican party, the Minority Leader).. 
(c)The amendment made by subsection (a) shall apply with respect to fiscal year 2012 and each succeeding fiscal year.Authority of speaker and minority leader to allocate funds among certain house leadership offices 
103. 
(a)Authority of Speaker 
(1)Authority describedNotwithstanding any other provision of law (including any provision of law that sets forth an allowance for official expenses), the amount appropriated or otherwise made available during a Congress for the salaries and expenses of any office or authority described in paragraph (2) shall be the amount allocated for such office or authority by the Speaker of the House of Representatives from the aggregate amount appropriated or otherwise made available for all such offices and authorities. 
(2)Offices and authorities describedThe offices and authorities described in this paragraph are as follows: 
(A)The Office of the Speaker. 
(B)The Speaker’s Office for Legislative Floor Activities. 
(C)The Republican Steering Committee (if the Speaker is a member of the Republican party) or the Democratic Steering and Policy Committee (if the Speaker is a member of the Democratic party). 
(D)The Republican Policy Committee (if the Speaker is a member of the Republican party). 
(E)Training and program development—majority (as described under the heading House leadership offices in the most recent bill making appropriations for the legislative branch that was enacted prior to the date of the enactment of this Act). 
(F)Cloakroom personnel—majority (as so described). 
(b)Authority of Minority Leader 
(1)Authority describedNotwithstanding any other provision of law (including any provision of law that sets forth an allowance for official expenses), the amount appropriated or otherwise made available during a Congress for the salaries and expenses of any office or authority described in paragraph (2) shall be the amount allocated for such office or authority by the Minority Leader of the House of Representatives from the aggregate amount appropriated or otherwise made available for all such offices and authorities. 
(2)Offices and authorities describedThe offices and authorities described in this paragraph are as follows: 
(A)The Office of the Minority Leader. 
(B)The Democratic Steering and Policy Committee (if the Minority Leader is a member of the Democratic party) or the Republican Steering Committee (if the Minority Leader is a member of the Republican party). 
(C)The Republican Policy Committee (if the Minority Leader is a member of the Republican party). 
(D)Training and program development—minority (as described under the heading House leadership offices in the most recent bill making appropriations for the legislative branch that was enacted prior to the date of the enactment of this Act). 
(E)Cloakroom personnel—minority (as so described). 
(F)Nine minority employees (as so described). 
(c)Effective DateThis section shall apply with respect to any months occurring during the One Hundred Twelfth Congress that begin after the date of the enactment of this Act, and to any succeeding Congress.Republican conference and the democratic steering and policy committee 
104. 
(a)Section 103(b) of the Legislative Branch Appropriations Act, 1999 (2 U.S.C. 74a–8(b)) is amended— 
(1)in the matter preceding paragraph (1), by striking Subject to the allocation described in subsection (c), funds  and inserting Funds; 
(2)in paragraph (1), by striking direct; and inserting the following: direct (or, if the Speaker is not a member of the Republican Party, under such terms and conditions as the Minority Leader of the House of Representatives may direct);; and 
(3)in paragraph (2), by striking direct. and inserting the following: direct (or, if the Speaker is a member of the Democratic Party, under such terms and conditions as the Speaker may direct).. 
(b)Section 103 of such Act (2 U.S.C. 74a–8(c)) is amended— 
(1)by striking subsection (c); and 
(2)by redesignating subsection (d) as subsection (c). 
(c)The amendments made by this section shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 1999.Transfer of House Emergency Planning, Preparedness, and Operations functions to Sergeant at Arms 
105.Effective February 1, 2010— 
(1)section 905 of the Emergency Supplemental Act, 2002 (2 U.S.C. 130i) is repealed; and 
(2)the functions and responsibilities of the Office of Emergency Planning, Preparedness and Operations under section 905 of such Act are transferred and assigned to the Sergeant at Arms of the House of Representatives.Joint itemsFor Joint Committees, as follows:Joint economic committeeFor salaries and expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the Secretary of the Senate.Joint congressional committee on inaugural ceremonies of 2013For salaries and expenses associated with conducting the inaugural ceremonies of the President and Vice President of the United States, January 20, 2013, in accordance with such program as may be adopted by the joint congressional committee authorized to conduct the inaugural ceremonies of 2013, $1,237,000 to be disbursed by the Secretary of the Senate and to remain available until September 30, 2013. Funds made available under this heading shall be available for payment, on a direct or reimbursable basis, whether incurred on, before, or after, October 1, 2012: 
Provided, That the compensation of any employee of the Committee on Rules and Administration of the Senate who has been designated to perform service with respect to the inaugural ceremonies of 2013 shall continue to be paid by the Committee on Rules and Administration, but the account from which such staff member is paid may be reimbursed for the services of the staff member (including agency contributions when appropriate) out of funds made available under this heading.Joint committee on taxationFor salaries and expenses of the Joint Committee on Taxation, $10,004,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.For other joint items, as follows:Office of the attending physicianFor medical supplies, equipment, and contingent expenses of the emergency rooms, and for the Attending Physician and his assistants, including: (1) an allowance of $2,175 per month to the Attending Physician; (2) an allowance of $1,300 per month to the Senior Medical Officer; (3) an allowance of $725 per month each to three medical officers while on duty in the Office of the Attending Physician; (4) an allowance of $725 per month to 2 assistants and $580 per month each not to exceed 11 assistants on the basis heretofore provided for such assistants; and (5) $2,427,000 for reimbursement to the Department of the Navy for expenses incurred for staff and equipment assigned to the Office of the Attending Physician, which shall be advanced and credited to the applicable appropriation or appropriations from which such salaries, allowances, and other expenses are payable and shall be available for all the purposes thereof, $3,400,000, to be disbursed by the Chief Administrative Officer of the House of Representatives.Office of congressional accessibility servicesSalaries and expensesFor salaries and expenses of the Office of Congressional Accessibility Services, $1,363,000, to be disbursed by the Secretary of the Senate.Administrative Provision 
1001. 
(a)In generalSection 102(a) of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 60c–5(a)) is amended— 
(1)in paragraph (1), by inserting , except as provided under subsection (b)(3) after means an individual; and 
(2)by striking paragraphs (2) and (3) and inserting the following: 
 
(2)Employee of the SenateThe term employee of the Senate— 
(A)has the meaning given the term under section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301); and 
(B)includes any employee of the Office of Congressional Accessibility Services whose pay is disbursed by the Secretary of the Senate. 
(3)Employing officeThe term employing office— 
(A)means the employing office, as defined under section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), of an employee of the Senate; and 
(B)includes the Office of Congressional Accessibility Services with respect to employees of that office whose pay is disbursed by the Secretary of the Senate.. 
(b)Exclusion from participation in dual programsSection 102(b) of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 60c–5(b)) is amended by adding at the end the following: 
 
(3)Exclusion from participation in dual programsNotwithstanding section 5379 of title 5, United States Code, an employee of the Office of Congressional Accessibility Services may not participate in the student loan repayment program through an agreement under that section and participate in the student loan repayment program through a service agreement under this section at the same time.. 
(c)Effective date and applicationThe amendments made by this section shall take effect on the date of enactment of this Act and apply to service agreements entered into under section 102 of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 60c–5) or section 5379 of title 5, United States Code, on or after that date.CAPITOL POLICESalariesFor salaries of employees of the Capitol Police, including overtime, hazardous duty pay differential, and Government contributions for health, retirement, social security, professional liability insurance, and other applicable employee benefits, $277,133,000, to be disbursed by the Chief of the Capitol Police or his designee.General expensesFor necessary expenses of the Capitol Police, including motor vehicles, communications and other equipment, security equipment and installation, uniforms, weapons, supplies, materials, training, medical services, forensic services, stenographic services, personal and professional services, the employee assistance program, the awards program, postage, communication services, travel advances, relocation of instructor and liaison personnel for the Federal Law Enforcement Training Center, and not more than $5,000 to be expended on the certification of the Chief of the Capitol Police in connection with official representation and reception expenses, $63,004,000, of which $2,400,000 shall remain available until September 30, 2014, to be disbursed by the Chief of the Capitol Police or his designee: 
Provided, That, notwithstanding any other provision of law, the cost of basic training for the Capitol Police at the Federal Law Enforcement Training Center for fiscal year 2012 shall be paid by the Secretary of Homeland Security from funds available to the Department of Homeland Security.Administrative Provisions(INCLUDING TRANSFER OF FUNDS) 
1101.Amounts appropriated for fiscal year 2012 for the Capitol Police may be transferred between the headings Salaries and General expenses upon the approval of the Committees on Appropriations of the House of Representatives and the Senate. 
1102.Waiver by chief of capitol police of claims arising out of erroneous payments to officers and employees 
(a)Waiver of claimSubject to the joint approval of the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate, the Chief of the United States Capitol Police may waive in whole or in part a claim of the United States against a person arising out of an erroneous payment of any pay or allowances, other than travel and transportation expenses and allowances, to an officer, member, or employee of the United States Capitol Police, if the collection of the claim would be against equity and good conscience and not in the best interests of the United States. 
(b)Investigation of application; reportThe Chief shall investigate each application for the waiver of a claim under subsection (a) and shall submit a written report of the investigation, including a description of the facts and circumstances of the claim, to the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate, except that if the aggregate amount of the claim involved exceeds $1,500, the Comptroller General may also investigate the application and submit a written report of the investigation, including a description of the facts and circumstances of the claim, to the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate. 
(c)Prohibition of waiver under certain circumstancesThe Chief may not exercise the authority to waive a claim under subsection (a) if— 
(1)in the Chief’s opinion, there exists in connection with the claim an indication of fraud, misrepresentation, fault, or lack of good faith on the part of the officer, member, or employee involved or of any other person having an interest in obtaining a waiver of the claim; or 
(2)the Chief receives the application for the waiver after the expiration of the 3-year period that begins on the date on which the erroneous payment of pay or allowances was discovered. 
(d)Credit for waiverIn the audit and settlement of accounts of any accountable officer or official, full credit shall be given for any amounts with respect to which collection by the United States is waived under subsection (a). 
(e)Effect of waiverAn erroneous payment, the collection of which is waived under subsection (a), is deemed a valid payment for all purposes. 
(f)Construction with other lawsThis section does not affect any authority under any other law to litigate, settle, compromise, or waive any claim of the United States. 
(g)Rules and regulationsSubject to the approval of the Chief Administrative Officer of the House of Representatives and the Secretary of the Senate, the Chief shall promulgate rules and regulations to carry out this section. 
(h)Effective dateThis section shall apply with respect to payments of pay and allowances made at any time after the Chief became the disbursing officer for the United States Capitol Police pursuant to section 1018(a) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1907(a)).Office of complianceSalaries and expensesFor salaries and expenses of the Office of Compliance, as authorized by section 305 of the Congressional Accountability Act of 1995 (2 U.S.C. 1385), $3,817,000, of which $700,000 shall remain available until September 30, 2013: 
Provided, That not more than $500 may be expended on the certification of the Executive Director of the Office of Compliance in connection with official representation and reception expenses.Congressional budget officeSalaries and expensesFor salaries and expenses necessary for operation of the Congressional Budget Office, including not more than $6,000 to be expended on the certification of the Director of the Congressional Budget Office in connection with official representation and reception expenses, $43,787,000.Architect of the capitolGeneral administrationFor salaries for the Architect of the Capitol, and other personal services, at rates of pay provided by law; for surveys and studies in connection with activities under the care of the Architect of the Capitol; for all necessary expenses for the general and administrative support of the operations under the Architect of the Capitol including the Botanic Garden; electrical substations of the Capitol, Senate and House office buildings, and other facilities under the jurisdiction of the Architect of the Capitol; including furnishings and office equipment; including not more than $5,000 for official reception and representation expenses, to be expended as the Architect of the Capitol may approve; for purchase or exchange, maintenance, and operation of a passenger motor vehicle, $101,340,000, of which $3,749,000 shall remain available until September 30, 2016.Capitol buildingFor all necessary expenses for the maintenance, care and operation of the Capitol, $36,154,000, of which $11,063,000 shall remain available until September 30, 2016.Capitol groundsFor all necessary expenses for care and improvement of grounds surrounding the Capitol, the Senate and House office buildings, and the Capitol Power Plant, $9,852,000.Senate Office BuildingsFor all necessary expenses for the maintenance, care and operation of Senate office buildings; and furniture and furnishings to be expended under the control and supervision of the Architect of the Capitol, $71,128,000, of which $13,128,000 shall remain available until September 30, 2016.House office buildingsFor all necessary expenses for the maintenance, care and operation of the House office buildings, $94,154,000, of which $45,631,000 shall remain available until September 30, 2016.In addition, for a payment to the House Historic Buildings Revitalization Trust Fund, $30,000,000, shall remain available until expended.Capitol power plantFor all necessary expenses for the maintenance, care and operation of the Capitol Power Plant; lighting, heating, power (including the purchase of electrical energy) and water and sewer services for the Capitol, Senate and House office buildings, Library of Congress buildings, and the grounds about the same, Botanic Garden, Senate garage, and air conditioning refrigeration not supplied from plants in any of such buildings; heating the Government Printing Office and Washington City Post Office, and heating and chilled water for air conditioning for the Supreme Court Building, the Union Station complex, the Thurgood Marshall Federal Judiciary Building and the Folger Shakespeare Library, expenses for which shall be advanced or reimbursed upon request of the Architect of the Capitol and amounts so received shall be deposited into the Treasury to the credit of this appropriation, $123,229,000, of which $37,617,000 shall remain available until September 30, 2016: 
Provided, That not more than $9,000,000 of the funds credited or to be reimbursed to this appropriation as herein provided shall be available for obligation during fiscal year 2012.Library buildings and groundsFor all necessary expenses for the mechanical and structural maintenance, care and operation of the Library buildings and grounds, $46,876,000, of which $21,116,000 shall remain available until September 30, 2016.Capitol police buildings, grounds and securityFor all necessary expenses for the maintenance, care and operation of buildings, grounds and security enhancements of the United States Capitol Police, wherever located, the Alternate Computer Facility, and AOC security operations, $21,500,000, of which $3,473,000 shall remain available until September 30, 2016.Botanic GardenFor all necessary expenses for the maintenance, care and operation of the Botanic Garden and the nurseries, buildings, grounds, and collections; and purchase and exchange, maintenance, repair, and operation of a passenger motor vehicle; all under the direction of the Joint Committee on the Library, $12,000,000: 
Provided, That of the amount made available under this heading, the Architect of the Capitol may obligate and expend such sums as may be necessary for the maintenance, care and operation of the National Garden established under section 307E of the Legislative Branch Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the Architect of the Capitol or a duly authorized designee.Capitol visitor centerFor all necessary expenses for the operation of the Capitol Visitor Center, $21,276,000.Administrative Provisions(Including Transfer of Funds) 
1201.use of construction project funds to reimburse capitol police for related overtime costs 
(a)Payment of overtime costsThe Architect of the Capitol shall transfer amounts made available for construction projects during a fiscal year to the applicable appropriations accounts of the United States Capitol Police in order to reimburse the Capitol Police for overtime costs incurred in connection with such projects. 
(b)Effective dateThis section shall apply with respect to fiscal year 2013 and each succeeding fiscal year. 
1202.transfer to architect of the capitol 
(a)TransferTo the extent that the Director of the National Park Service has jurisdiction and control over any portion of the area described in subsection (b) and any monument or other facility which is located within such area, such jurisdiction and control is hereby transferred to the Architect of the Capitol as of the date of the enactment of this Act. 
(b)Area describedThe area described in this subsection is the property which is bounded on the north by Pennsylvania Avenue Northwest, on the east by First Street Northwest and First Street Southwest, on the south by Maryland Avenue Southwest, and on the west by Third Street Southwest and Third Street Northwest.LIBRARY OF CONGRESSSalaries and ExpensesFor necessary expenses of the Library of Congress not otherwise provided for, including development and maintenance of the Library's catalogs; custody and custodial care of the Library buildings; special clothing; cleaning, laundering and repair of uniforms; preservation of motion pictures in the custody of the Library; operation and maintenance of the American Folklife Center in the Library; activities under the Civil Rights History Project Act of 2009; preparation and distribution of catalog records and other publications of the Library; hire or purchase of one passenger motor vehicle; and expenses of the Library of Congress Trust Fund Board not properly chargeable to the income of any trust fund held by the Board, $420,093,000, of which not more than $6,000,000 shall be derived from collections credited to this appropriation during fiscal year 2012, and shall remain available until expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150) and not more than $350,000 shall be derived from collections during fiscal year 2012 and shall remain available until expended for the development and maintenance of an international legal information database and activities related thereto: 
Provided, That the Library of Congress may not obligate or expend any funds derived from collections under the Act of June 28, 1902, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
 Provided further, That the total amount available for obligation shall be reduced by the amount by which collections are less than $6,350,000: 
 Provided further, That of the total amount appropriated, not more than $12,000 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for the Overseas Field Offices: 
 Provided further, That of the total amount appropriated, $6,959,000 shall remain available until expended for the digital collections and educational curricula program.Copyright officeSalaries and expensesFor all necessary expenses of the Copyright Office, $51,650,000, of which not more than $28,029,000, to remain available until expended, shall be derived from collections credited to this appropriation during fiscal year 2012 under section 708(d) of title 17, United States Code: 
Provided, That not more than $2,000,000 shall be derived from prior year available unobligated balances: 
Provided further, That the Copyright Office may not obligate or expend any funds derived from collections under such section, in excess of the amount authorized for obligation or expenditure in appropriations Acts: 
Provided further, That not more than $5,484,000 shall be derived from collections during fiscal year 2012 under sections 111(d)(2), 119(b)(2), 803(e), 1005, and 1316 of such title: 
Provided further, That the total amount available for obligation shall be reduced by the amount by which collections and prior year available unobligated balances are less than $35,513,000: 
Provided further, That not more than $100,000 of the amount appropriated is available for the maintenance of an International Copyright Institute in the Copyright Office of the Library of Congress for the purpose of training nationals of developing countries in intellectual property laws and policies: 
Provided further, That not more than $4,250 may be expended, on the certification of the Librarian of Congress, in connection with official representation and reception expenses for activities of the International Copyright Institute and for copyright delegations, visitors, and seminars: 
Provided further, That notwithstanding any provision of chapter 8 of title 17, United States Code, any amounts made available under this heading which are attributable to royalty fees and payments received by the Copyright Office pursuant to sections 111, 119, and chapter 10 of such title may be used for the costs incurred in the administration of the Copyright Royalty Judges program, with the exception of the costs of salaries and benefits for the Copyright Royalty Judges and staff under section 802(e).Congressional research serviceSalaries and expensesFor all necessary expenses to carry out the provisions of section 203 of the Legislative Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the Annotated Constitution of the United States of America, $106,790,000: 
Provided, That no part of such amount may be used to pay any salary or expense in connection with any publication, or preparation of material therefor (except the Digest of Public General Bills), to be issued by the Library of Congress unless such publication has obtained prior approval of either the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate.Books for the blind and physically handicappedSalaries and expensesFor salaries and expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a), $50,674,000: 
Provided, That of the total amount appropriated, $650,000 shall be available to contract to provide newspapers to blind and physically handicapped residents at no cost to the individual.Administrative provisionsReimbursable and Revolving Fund Activities 
1301. 
(a)In GeneralFor fiscal year 2012, the obligational authority of the Library of Congress for the activities described in subsection (b) may not exceed $169,725,000. 
(b)ActivitiesThe activities referred to in subsection (a) are reimbursable and revolving fund activities that are funded from sources other than appropriations to the Library in appropriations Acts for the legislative branch. 
(c)Transfer of FundsDuring fiscal year 2012, the Librarian of Congress may temporarily transfer funds appropriated in this Act, under the heading Library of Congress, under the subheading Salaries and Expenses, to the revolving fund for the FEDLINK Program and the Federal Research Program established under section 103 of the Library of Congress Fiscal Operations Improvement Act of 2000 (Public Law 106–481; 2 U.S.C. 182c): 
Provided, That the total amount of such transfers may not exceed $1,900,000: 
Provided further, That the appropriate revolving fund account shall reimburse the Library for any amounts transferred to it before the period of availability of the Library appropriation expires.Transfer authority 
1302. 
(a)In GeneralAmounts appropriated for fiscal year 2012 for the Library of Congress may be transferred during fiscal year 2012 between any of the headings under the heading Library of Congress upon the approval of the Committees on Appropriations of the House of Representatives and the Senate. 
(b)LimitationNot more than 10 percent of the total amount of funds appropriated to the account under any heading under the heading Library of Congress for fiscal year 2012 may be transferred from that account by all transfers made under subsection (a).FUNDS AVAILABLE FOR WORKERS COMPENSATION PAYMENTS 
1303. 
(a)In generalAvailable balances of expired Library of Congress appropriations shall be available to the Library of Congress to make the deposit to the credit of the Employees' Compensation Fund required by subsection 8147(b) of title 5, United States Code. 
(b)Effective dateThis section shall apply with respect to appropriations for fiscal year 2012 and each fiscal year thereafter. 
1304.Permitting Use of Proceeds from Disposition of Surplus or Obsolete Personal Property 
(a)Disposition of propertyWithin the limits of available appropriations, the Librarian of Congress may dispose of surplus or obsolete personal property of the Library of Congress by interagency transfer, donation, sale, trade-in, or other appropriate method. 
(b)Use of proceedsAny amounts received by the Librarian of Congress from the disposition of property under subsection (a) shall be credited to the funds available for the operations of the Library of Congress, and shall be available to acquire the same or similar property during the fiscal year in which the amounts are received and the following fiscal year. 
(c)Effective dateThis section shall apply with respect to fiscal year 2012 and each succeeding fiscal year.GOVERNMENT PRINTING OFFICECongressional Printing and Binding(INCLUDING TRANSFER OF FUNDS)For authorized printing and binding for the Congress and the distribution of Congressional information in any format; printing and binding for the Architect of the Capitol; expenses necessary for preparing the semimonthly and session index to the Congressional Record, as authorized by law (section 902 of title 44, United States Code); printing and binding of Government publications authorized by law to be distributed to Members of Congress; and printing, binding, and distribution of Government publications authorized by law to be distributed without charge to the recipient, $90,700,000: 
Provided, That this appropriation shall not be available for paper copies of the permanent edition of the Congressional Record for individual Representatives, Resident Commissioners or Delegates authorized under section 906 of title 44, United States Code: 
 Provided further, That this appropriation shall be available for the payment of obligations incurred under the appropriations for similar purposes for preceding fiscal years: 
 Provided further, That notwithstanding the 2-year limitation under section 718 of title 44, United States Code, none of the funds appropriated or made available under this Act or any other Act for printing and binding and related services provided to Congress under chapter 7 of title 44, United States Code, may be expended to print a document, report, or publication after the 27-month period beginning on the date that such document, report, or publication is authorized by Congress to be printed, unless Congress reauthorizes such printing in accordance with section 718 of title 44, United States Code: 
 Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Printing Office revolving fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate: 
Provided further, That notwithstanding sections 901, 902, and 906 of title 44, United States Code, this appropriation may be used to prepare indexes to the Congressional Record on only a monthly and session basis.Office of Superintendent of DocumentsSalaries and Expenses(INCLUDING TRANSFER OF FUNDS)For expenses of the Office of Superintendent of Documents necessary to provide for the cataloging and indexing of Government publications and their distribution to the public, Members of Congress, other Government agencies, and designated depository and international exchange libraries as authorized by law, $35,000,000: 
Provided, That amounts of not more than $2,000,000 from current year appropriations are authorized for producing and disseminating congressional serial sets and other related publications for fiscal years 2010 and 2011 to depository and other designated libraries: 
 Provided further, That any unobligated or unexpended balances in this account or accounts for similar purposes for preceding fiscal years may be transferred to the Government Printing Office revolving fund for carrying out the purposes of this heading, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate.Government Printing Office Revolving FundFor payment to the Government Printing Office Revolving Fund, $500,000 for information technology development: 
Provided, That the Government Printing Office is hereby authorized to make such expenditures, within the limits of funds available and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs and purposes set forth in the budget for the current fiscal year for the Government Printing Office revolving fund: 
 Provided further, That not more than $7,500 may be expended on the certification of the Public Printer in connection with official representation and reception expenses: 
 Provided further, That the revolving fund shall be available for the hire or purchase of not more than 12 passenger motor vehicles: 
 Provided further, That expenditures in connection with travel expenses of the advisory councils to the Public Printer shall be deemed necessary to carry out the provisions of title 44, United States Code: 
 Provided further, That the revolving fund shall be available for temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of such title: 
 Provided further, That activities financed through the revolving fund may provide information in any format: 
 Provided further, That the revolving fund and the funds provided under the headings Office of Superintendent of Documents and Salaries and Expenses may not be used for contracted security services at GPO's passport facility in the District of Columbia.Government accountability officeSalaries and expensesFor necessary expenses of the Government Accountability Office, including not more than $12,500 to be expended on the certification of the Comptroller General of the United States in connection with official representation and reception expenses; temporary or intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not more than the daily equivalent of the annual rate of basic pay for level IV of the Executive Schedule under section 5315 of such title; hire of one passenger motor vehicle; advance payments in foreign countries in accordance with section 3324 of title 31, United States Code; benefits comparable to those payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the Comptroller General of the United States, rental of living quarters in foreign countries, $511,296,000: 
Provided, That, in addition, $22,304,000 of payments received under sections 782, 3521, and 9105 of title 31, United States Code, shall be available without fiscal year limitation: 
Provided further, That this appropriation and appropriations for administrative expenses of any other department or agency which is a member of the National Intergovernmental Audit Forum or a Regional Intergovernmental Audit Forum shall be available to finance an appropriate share of either Forum's costs as determined by the respective Forum, including necessary travel expenses of non-Federal participants: 
Provided further, That payments hereunder to the Forum may be credited as reimbursements to any appropriation from which costs involved are initially financed.Administrative provision 
1401. 
(a)Section 210 of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 60q) is amended— 
(1)by striking subsection (d); and 
(2)in subsection (f)(2)(A), by striking United States Code and inserting United States Code, but excluding the Government Accountability Office. 
(b)Section 3521(1) of title 5, United States Code, is amended by striking section 105 and inserting section 105 (other than the Government Accountability Office). 
(c)The amendments made by this section shall apply with respect to voluntary separation incentive payments made during fiscal year 2012 or any succeeding fiscal year.Open World Leadership Center Trust FundFor a payment to the Open World Leadership Center Trust Fund for financing activities of the Open World Leadership Center under section 313 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151), $10,000,000.John C. Stennis Center for Public Service Training and DevelopmentFor payment to the John C. Stennis Center for Public Service Development Trust Fund established under section 116 of the John C. Stennis Center for Public Service Training and Development Act (2 U.S.C. 1105), $430,000. 
IIGENERAL PROVISIONSMAINTENANCE AND CARE OF PRIVATE VEHICLES 
201.No part of the funds appropriated in this Act shall be used for the maintenance or care of private vehicles, except for emergency assistance and cleaning as may be provided under regulations relating to parking facilities for the House of Representatives issued by the Committee on House Administration and for the Senate issued by the Committee on Rules and Administration.FISCAL YEAR LIMITATION 
202.No part of the funds appropriated in this Act shall remain available for obligation beyond fiscal year 2012 unless expressly so provided in this Act.RATES OF COMPENSATION AND DESIGNATION 
203.Whenever in this Act any office or position not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et seq.) is appropriated for or the rate of compensation or designation of any office or position appropriated for is different from that specifically established by such Act, the rate of compensation and the designation in this Act shall be the permanent law with respect thereto: 
Provided, That the provisions in this Act for the various items of official expenses of Members, officers, and committees of the Senate and House of Representatives, and clerk hire for Senators and Members of the House of Representatives shall be the permanent law with respect thereto.CONSULTING SERVICES 
204.The expenditure of any appropriation under this Act for any consulting service through procurement contract, under section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued under existing law.AWARDS AND SETTLEMENTS 
205.Such sums as may be necessary are appropriated to the account described in subsection (a) of section 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) to pay awards and settlements as authorized under such subsection. COSTS OF LBFMC 
206.Amounts available for administrative expenses of any legislative branch entity which participates in the Legislative Branch Financial Managers Council (LBFMC) established by charter on March 26, 1996, shall be available to finance an appropriate share of LBFMC costs as determined by the LBFMC, except that the total LBFMC costs to be shared among all participating legislative branch entities (in such allocations among the entities as the entities may determine) may not exceed $2,000.LANDSCAPE MAINTENANCE 
207.The Architect of the Capitol, in consultation with the District of Columbia, is authorized to maintain and improve the landscape features, excluding streets, in the irregular shaped grassy areas bounded by Washington Avenue, SW, on the northeast, Second Street, SW, on the west, Square 582 on the south, and the beginning of the I–395 tunnel on the southeast.LIMITATION ON TRANSFERS 
208.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act.GUIDED TOURS OF THE CAPITOL 
209. 
(a)Except as provided in subsection (b), none of the funds made available to the Architect of the Capitol in this Act may be used to eliminate or restrict guided tours of the United States Capitol which are led by employees and interns of offices of Members of Congress and other offices of the House of Representatives and Senate. 
(b)At the direction of the Capitol Police Board, or at the direction of the Architect of the Capitol with the approval of the Capitol Police Board, guided tours of the United States Capitol which are led by employees and interns described in subsection (a) may be suspended temporarily or otherwise subject to restriction for security or related reasons to the same extent as guided tours of the United States Capitol which are led by the Architect of the Capitol. 
210.None of the funds made available in this Act may be used to deliver a printed copy of a bill, joint resolution, or resolution to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) unless the Member requests a copy. 
211.None of the funds made available by this Act may be used to deliver a printed copy of any version of the Congressional Record to the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress). 
212.None of the funds made available in this Act may be used by the Chief Administrative Officer of the House of Representatives to make any payments from any Members’ Representational Allowance for the leasing of a vehicle, excluding mobile district offices, in an aggregate amount that exceeds $1,000 for the vehicle in any month.This division may be cited as the Legislative Branch Appropriations Act, 2012. 
HMilitary Construction and Veterans Affairs and Related Agencies Appropriations Act, 2012 
IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $3,006,491,000, to remain available until September 30, 2016: 
Provided, That of this amount, not to exceed $229,741,000 shall be available for study, planning, design, architect and engineer services, and host nation support, as authorized by law, unless the Secretary of Army determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $2,112,823,000, to remain available until September 30, 2016: 
Provided, That of this amount, not to exceed $84,362,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,227,058,000, to remain available until September 30, 2016: 
Provided, That of this amount, not to exceed $81,913,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Air Force determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $3,431,957,000, to remain available until September 30, 2016: 
Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided further, That of the amount appropriated, not to exceed $430,602,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of Defense determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor: 
Provided further, That of the amount appropriated, notwithstanding any other provision of law, $24,118,000 shall be available for payments to the North Atlantic Treaty Organization for the planning, design, and construction of a new North Atlantic Treaty Organization headquarters: 
Provided further, That the Department of Defense shall not award a design contract to exceed the 20 percent design level for the Landstuhl Regional Medical Center in Germany until the Secretary of Defense: (1) provides the Committees on Appropriations of the House of Representatives and the Senate a plan for implementing the recommendations of the Government Accountability Office with respect to the plans, baseline data, and estimated cost of the facility; and (2) certifies in writing to the Committees that the facility is properly sized and scoped to meet current and projected healthcare requirements.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $773,592,000, to remain available until September 30, 2016: 
Provided, That of the amount appropriated, not to exceed $20,671,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Army National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $116,246,000, to remain available until September 30, 2016: 
Provided, That of the amount appropriated, not to exceed $12,225,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Director of the Air National Guard determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $280,549,000, to remain available until September 30, 2016: 
Provided, That of the amount appropriated, not to exceed $28,924,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Army Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $26,299,000, to remain available until September 30, 2016: 
Provided, That of the amount appropriated, not to exceed $2,591,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Secretary of the Navy determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $33,620,000, to remain available until September 30, 2016: 
Provided, That of the amount appropriated, not to exceed $2,200,000 shall be available for study, planning, design, and architect and engineer services, as authorized by law, unless the Chief of the Air Force Reserve determines that additional obligations are necessary for such purposes and notifies the Committees on Appropriations of both Houses of Congress of the determination and the reasons therefor.North atlantic treaty organizationsecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $247,611,000, to remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $176,897,000, to remain available until September 30, 2016.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $493,458,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $100,972,000, to remain available until September 30, 2016.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $367,863,000.Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $60,042,000, to remain available until September 30, 2016.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $429,523,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $50,723,000.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $2,184,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities.Homeowners assistance fundFor the Homeowners Assistance Fund established by section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966, (42 U.S.C. 3374), as amended by section 1001 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 194), $1,284,000, to remain available until expended: 
Provided, That the Secretary of Defense shall not issue any regulation or otherwise take any action to limit the submission prior to September 30, 2012, of applications for benefits, including permanent change of station benefits, as provided under section 1013 of the Demonstration Cities and Metropolitan Development Act of 1966, (42 U.S.C. 3374), as amended.Chemical demilitarization construction, defense-WideFor expenses of construction, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, as currently authorized by law, $75,312,000, to remain available until September 30, 2016, which shall be only for the Assembled Chemical Weapons Alternatives program.Department of defense base closure account 1990For deposit into the Department of Defense Base Closure Account 1990, established by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $323,543,000, to remain available until expended.Department of defense base closure account 2005For deposit into the Department of Defense Base Closure Account 2005, established by section 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $258,776,000, to remain available until expended: 
Provided, That the Department of Defense shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to obligating an amount for a construction project that exceeds or reduces the amount identified for that project in the most recently submitted budget request for this account by 20 percent or $2,000,000, whichever is less: 
Provided further, That the previous proviso shall not apply to projects costing less than $5,000,000, except for those projects not previously identified in any budget submission for this account and exceeding the minor construction threshold under section 2805 of title 10, United States Code.Administrative provisions 
101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor. 
102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles. 
103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense. 
104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made. 
105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest. 
106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction. 
107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress. 
108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement. 
109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation. 
110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress. 
111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Sea, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms. 
112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Sea, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: 
Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: 
Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor. 
113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000. 
114.Not more than 20 percent of the funds made available in this title which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year. 
115.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress. 
116.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any. 
117.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(including transfer of funds) 
118.In addition to any other transfer authority available to the Department of Defense, proceeds deposited to the Department of Defense Base Closure Account established by section 207(a)(1) of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the account established by section 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to be merged with, and to be available for the same purposes and the same time period as that account.(including transfer of funds) 
119.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: 
Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds) 
120.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred. 
121.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: 
Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: 
Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year. 
122.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section. 
123.None of the funds made available in this title, or in any Act making appropriations for military construction which remain available for obligation, may be obligated or expended to carry out a military construction, land acquisition, or family housing project at or for a military installation approved for closure, or at a military installation for the purposes of supporting a function that has been approved for realignment to another installation, in 2005 under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), unless such a project at a military installation approved for realignment will support a continuing mission or function at that installation or a new mission or function that is planned for that installation, or unless the Secretary of Defense certifies that the cost to the United States of carrying out such project would be less than the cost to the United States of cancelling such project, or if the project is at an active component base that shall be established as an enclave or in the case of projects having multi-agency use, that another Government agency has indicated it will assume ownership of the completed project. The Secretary of Defense may not transfer funds made available as a result of this limitation from any military construction project, land acquisition, or family housing project to another account or use such funds for another purpose or project without the prior approval of the Committees on Appropriations of both Houses of Congress. This section shall not apply to military construction projects, land acquisition, or family housing projects for which the project is vital to the national security or the protection of health, safety, or environmental quality: 
Provided, That the Secretary of Defense shall notify the congressional defense committees within seven days of a decision to carry out such a military construction project.(including transfer of funds) 
124.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred. 
125.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of February 2009, as in effect on the date of enactment of this Act. 
126. 
(a)Notwithstanding any other provision of law, the Secretary of the Army shall close Umatilla Chemical Depot, Oregon, not later than 1 year after the completion of chemical demilitarization activities required under the Chemical Weapons Convention. 
(b)The closure of the Umatilla Chemical Depot, Oregon, and subsequent management and property disposal shall be carried out in accordance with procedures and authorities contained in the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 110–510; 10 U.S.C. 2687 note). 
(c)Nothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.). 
(d)The Secretary of the Army may retain minimum essential ranges, facilities, and training areas at Umatilla Chemical Depot, totaling approximately 7,500 acres, as a training enclave for the reserve components of the Armed Forces to permit the conduct of individual and annual training. 
127.None of the funds made available by this Act may be used by the Secretary of Defense to take beneficial occupancy of more than 2,000 parking spaces (other than handicap-reserved spaces) to be provided by the BRAC 133 project: 
Provided, That this limitation may be waived in part if: (1) the Secretary of Defense certifies to Congress that levels of service at existing intersections in the vicinity of the project have not experienced failing levels of service as defined by the Transportation Research Board Highway Capacity Manual over a consecutive 90-day period; (2) the Department of Defense and the Virginia Department of Transportation agree on the number of additional parking spaces that may be made available to employees of the facility subject to continued 90-day traffic monitoring; and (3) the Secretary of Defense notifies the congressional defense committees in writing at least 14 days prior to exercising this waiver of the number of additional parking spaces to be made available: 
Provided further, That the Secretary of Defense shall implement the Department of Defense Inspector General recommendations outlined in report number DODIG–2012–024, and certify to Congress not later than 180 days after enactment of this Act that the recommendations have been implemented. 
128.None of the funds appropriated or otherwise made available by this title may be obligated or expended for a permanent United States Africa Command headquarters outside of the United States until the Secretary of Defense provides the congressional defense committees an analysis of all military construction costs associated with establishing a permanent location overseas versus in the United States. 
129.None of the funds made available by this Act may be used for any action that relates to or promotes the expansion of the boundaries or size of the Pinon Canyon Maneuver Site, Colorado. 
130. 
(a)Except as provided in subsection (b), none of the funds made available in this Act may be used by the Secretary of the Army to relocate a unit in the Army that— 
(1)performs a testing mission or function that is not performed by any other unit in the Army and is specifically stipulated in title 10, United States Code; and 
(2)is located at a military installation at which the total number of civilian employees of the Department of the Army and Army contractor personnel employed exceeds 10 percent of the total number of members of the regular and reserve components of the Army assigned to the installation. 
(b)ExceptionSubsection (a) shall not apply if the Secretary of the Army certifies to the congressional defense committees that in proposing the relocation of the unit of the Army, the Secretary complied with Army Regulation 5–10 relating to the policy, procedures, and responsibilities for Army stationing actions.(Including Rescissions of Funds) 
131.Of the unobligated balances available under the following headings from prior appropriations Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), the following amounts are hereby rescinded: Military Construction, Army, $100,000,000; Military Construction, Navy and Marine Corps, $25,000,000; Military Construction, Air Force, $32,000,000; and Military Construction, Defense-Wide, $131,400,000.(Including Rescission of Funds) 
132.Of the unobligated balances available for Department of Defense Base Closure Account 2005, from prior appropriations Acts (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $258,776,000 are hereby rescinded. 
IIDepartment of veterans affairsVeterans Benefits AdministrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $51,237,567,000, to remain available until expended: 
Provided, That not to exceed $32,187,000 of the amount appropriated under this heading shall be reimbursed to General operating expenses, Veterans Benefits Administration, Medical support and compliance, and Information technology systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and pensions appropriation: 
Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical care collections fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 51, 53, 55, and 61 of title 38, United States Code, $12,108,488,000, to remain available until expended: 
Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21, title 38, United States Code, $100,252,000, to remain available until expended.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That during fiscal year 2012, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $154,698,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $19,000, as authorized by chapter 31 of title 38, United States Code: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $3,019,000.In addition, for administrative expenses necessary to carry out the direct loan program, $343,000, which may be paid to the appropriation for General operating expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,116,000.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, food services, and salaries and expenses of health care employees hired under title 38, United States Code, aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, and loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note) $41,354,000,000, plus reimbursements, shall become available on October 1, 2012, and shall remain available until September 30, 2013: 
Provided, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: 
Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: 
Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: 
Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.); $5,746,000,000, plus reimbursements, shall become available on October 1, 2012, and shall remain available until September 30, 2013.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services, $5,441,000,000, plus reimbursements, shall become available on October 1, 2012, and shall remain available until September 30, 2013.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $581,000,000, plus reimbursements, shall remain available until September 30, 2013.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $250,934,000, of which not to exceed $25,100,000 shall remain available until September 30, 2013: 
 Provided, That none of the funds under this heading may be used to expand the Urban Initiative project beyond those sites outlined in the fiscal year 2012 or previous budget submissions until the National Cemetery Administration submits to the Committees on Appropriations of both Houses of Congress a detailed strategy to serve the burial needs of veterans residing in rural and highly rural areas: 
Provided further, That the report shall include a timeline for implementation of such strategy and cost estimates of establishing new burial sites in at least five rural or highly rural locations.Departmental administrationGeneral administration(Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-Wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $416,737,000, of which not to exceed $20,837,000 shall remain available until September 30, 2013: 
Provided, That funds provided under this heading may be transferred to General operating expenses, Veterans Benefits Administration.General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $2,018,764,000: 
Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: 
Provided further, That of the funds made available under this heading, not to exceed $105,000,000 shall remain available until September 30, 2013: 
Provided further, That from the funds made available under this heading, the Veterans Benefits Administration may purchase (on a one-for-one replacement basis only) up to two passenger motor vehicles for use in operations of that Administration in Manila, Philippines.Information technology systemsFor necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $3,111,376,000, plus reimbursements: 
Provided, That $915,000,000 shall be for pay and associated costs, of which not to exceed $25,000,000 shall remain available until September 30, 2013: 
Provided further, That $1,616,018,000 shall be for operations and maintenance, of which not to exceed $110,000,000 shall remain available until September 30, 2013: 
Provided further, That $580,358,000 shall be for information technology systems development, modernization, and enhancement, and shall remain available until September 30, 2013: 
Provided further, That none of the funds made available under this heading may be obligated until the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress, and such Committees approve, a plan for expenditure that: (1) meets the capital planning and investment control review requirements established by the Office of Management and Budget; (2) complies with the Department of Veterans Affairs enterprise architecture; (3) conforms with an established enterprise life cycle methodology; and (4) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Federal Government: 
Provided further, That amounts made available for information technology systems development, modernization, and enhancement may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project: 
Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development, modernization, and enhancement may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: 
Provided further, That the funds made available under this heading for information technology systems development, modernization, and enhancement, shall be for the projects, and in the amounts, specified under this heading in the Joint Explanatory Statement of the Committee of Conference.Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $112,391,000, of which $6,000,000 shall remain available until September 30, 2013.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406, 8102, 8103, 8106, 8108, 8109, 8110, and 8122 of title 38, United States Code, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $589,604,000, to remain available until expended, of which $5,000,000 shall be to make reimbursements as provided in section 13 of the Contract Disputes Act of 1978 (41 U.S.C. 612) for claims paid for contract disputes: 
Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and salaries and associated costs of the resident engineers who oversee those capital investments funded through this account, and funds provided for the purchase of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project which has not been approved by the Congress in the budgetary process: 
Provided further, That funds made available under this heading for fiscal year 2012, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2012; and (2) by the awarding of a construction contract by September 30, 2013: 
Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406, 8102, 8103, 8106, 8108, 8109, 8110, 8122, and 8162 of title 38, United States Code, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $482,386,000, to remain available until expended, along with unobligated balances of previous Construction, minor projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: 
Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $85,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal governments in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $46,000,000, to remain available until expended.Administrative provisions(including transfer of funds) 
201.Any appropriation for fiscal year 2012 for Compensation and pensions, Readjustment benefits, and Veterans insurance and indemnities may be transferred as necessary to any other of the mentioned appropriations: 
Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed.(including transfer of funds) 
202.Amounts made available for the Department of Veterans Affairs for fiscal year 2012, in this Act or any other Act, under the Medical services, Medical support and compliance, and Medical facilities accounts may be transferred among the accounts: 
Provided, That any transfers between the Medical services and Medical support and compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: 
Provided further, That any transfers between the Medical services and Medical support and compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: 
Provided further, That any transfers to or from the Medical facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued. 
203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code, hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code. 
204.No appropriations in this title (except the appropriations for Construction, major projects, and Construction, minor projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home. 
205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical services account at such rates as may be fixed by the Secretary of Veterans Affairs. 
206.Appropriations available in this title for Compensation and pensions, Readjustment benefits, and Veterans insurance and indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2011. 
207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and pensions.(including transfer of funds) 
208.Notwithstanding any other provision of law, during fiscal year 2012, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General operating expenses, Veterans Benefits Administration and Information technology systems accounts for the cost of administration of the insurance programs financed through those accounts: 
Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2012 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: 
Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: 
Provided further, That the Secretary shall determine the cost of administration for fiscal year 2012 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program. 
209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(including transfer of funds) 
210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management of the Department of Veterans Affairs and the Office of Employment Discrimination Complaint Adjudication under section 319 of title 38, United States Code, for all services provided at rates which will recover actual costs but not exceed $42,904,000 for the Office of Resolution Management and $3,360,000 for the Office of Employment and Discrimination Complaint Adjudication: 
Provided, That payments may be made in advance for services to be furnished based on estimated costs: 
Provided further, That amounts received shall be credited to the General administration and Information technology systems accounts for use by the office that provided the service. 
211.No appropriations in this title shall be available to enter into any new lease of real property if the estimated annual rental cost is more than $1,000,000, unless the Secretary submits a report which the Committees on Appropriations of both Houses of Congress approve within 30 days following the date on which the report is received. 
212.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: 
Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: 
Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received.(including transfer of funds) 
213.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, major projects and Construction, minor projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, major projects and Construction, minor projects. 
214.Amounts made available under Medical services are available— 
(1)for furnishing recreational facilities, supplies, and equipment; and 
(2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department.(including transfer of funds) 
215.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to Medical services, to remain available until expended for the purposes of that account. 
216.The Secretary of Veterans Affairs may enter into agreements with Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, and Indian tribes and tribal organizations serving rural Alaska which have entered into contracts with the Indian Health Service under the Indian Self Determination and Educational Assistance Act, to provide healthcare, including behavioral health and dental care. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands sited within the external boundaries of the Alaska Native regions specified in sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions specified in sections 7(a)(5) and 7(a)(6) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), which are not within the boundaries of the Municipality of Anchorage, the Fairbanks North Star Borough, the Kenai Peninsula Borough or the Matanuska Susitna Borough.(including transfer of funds) 
217.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, major projects and Construction, minor projects accounts, to remain available until expended for the purposes of these accounts. 
218.None of the funds made available in this title may be used to implement any policy prohibiting the Directors of the Veterans Integrated Services Networks from conducting outreach or marketing to enroll new veterans within their respective Networks. 
219.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report on the financial status of the Veterans Health Administration.(including transfer of funds) 
220.Amounts made available under the Medical services, Medical support and compliance, Medical facilities, General operating expenses, Veterans Benefits Administration, General administration, and National Cemetery Administration accounts for fiscal year 2012, may be transferred to or from the Information technology systems account: 
Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.(including transfer of funds) 
221.Amounts made available for the Information technology systems account for development, modernization, and enhancement may be transferred between projects or to newly defined projects: 
Provided, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed. 
222.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code. 
223.Of the amounts made available to the Department of Veterans Affairs for fiscal year 2012, in this Act or any other Act, under the Medical facilities account for nonrecurring maintenance, not more than 20 percent of the funds made available shall be obligated during the last 2 months of that fiscal year: 
Provided, That the Secretary may waive this requirement after providing written notice to the Committees on Appropriations of both Houses of Congress.(including transfer of funds) 
224.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2012 for Medical services, Medical support and compliance, Medical facilities, Construction, minor projects, and Information technology systems, up to $241,666,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): 
Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds) 
225.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for health care provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).(including transfer of funds) 
226.Of the amounts available in this title for Medical services, Medical support and compliance, and Medical facilities, a minimum of $15,000,000, shall be transferred to the DOD-VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code.(including rescissions of funds) 
227. 
(a)Of the funds appropriated in title X of division B of Public Law 112–10, the following amounts which became available on October 1, 2011, are hereby rescinded from the following accounts in the amounts specified: 
(1)Department of Veterans Affairs, Medical services, $1,400,000,000. 
(2)Department of Veterans Affairs, Medical support and compliance, $100,000,000. 
(3)Department of Veterans Affairs, Medical facilities, $250,000,000. 
(b)In addition to amounts provided elsewhere in this Act, an additional amount is appropriated to the following accounts in the amounts specified to remain available until September 30, 2013: 
(1)Department of Veterans Affairs, Medical services, $1,400,000,000. 
(2)Department of Veterans Affairs, Medical support and compliance, $100,000,000. 
(3)Department of Veterans Affairs, Medical facilities, $250,000,000. 
228.The Secretary of the Department of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in major construction projects that total at least $5,000,000, or 5 percent of the programmed amount of the project, whichever is less: 
Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: 
Provided further, That the Secretary shall notify the committees 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings. 
229.The scope of work for a project included in Construction, major projects may not be increased above the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations. 
230. 
(a)Exception With Respect to Confidential Nature of ClaimsSection 5701 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(l)Under regulations the Secretary shall prescribe, the Secretary may disclose information about a veteran or the dependent of a veteran to a State controlled substance monitoring program, including a program approved by the Secretary of Health and Human Services under section 399O of the Public Health Service Act (42 U.S.C. 280g–3), to the extent necessary to prevent misuse and diversion of prescription medicines.. 
(b)Exception With Respect to Confidentiality of Certain Medical RecordsSection 7332(b)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(G)To a State controlled substance monitoring program, including a program approved by the Secretary of Health and Human Services under section 399O of the Public Health Service Act (42 U.S.C. 280g–3), to the extent necessary to prevent misuse and diversion of prescription medicines.. 
231.The Secretary of Veterans Affairs shall provide on a quarterly basis to the Committees on Appropriations of both Houses of Congress notification of any single national outreach and awareness marketing campaign in which obligations exceed $2,000,000. The first report shall be submitted no later than April 15, 2012. 
232.None of the funds made available by this Act may be used to declare as excess to the needs of the Department of Veterans Affairs or otherwise take any action to exchange, trade, auction, transfer, or otherwise dispose of, or reduce the acreage of, Federal land and improvements at the St. Albans campus, consisting of approximately 55 acres of land, with borders near Linden Boulevard on the northwest, 115th Avenue on the west, the Long Island Railroad on the northeast, and Baisley Boulevard on the southeast. 
233.None of the funds made available in this Act may be used to enter into a contract using procedures that do not give to small business concerns owned and controlled by veterans (as that term is defined in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)) that are included in the database under section 8127(f) of title 38, United States Code, any preference available with respect to such contract, except for a preference given to small business concerns owned and controlled by service-disabled veterans (as defined in section 3(q)(2) of the Small Business Act (15 U.S.C. 632(q)(2)). 
234.Section 315(b) of title 38, United States Code, is amended by striking December 31, 2011 and inserting December 31, 2012. 
IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $7,500 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $61,100,000, to remain available until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $30,770,000: 
Provided, That $2,726,323 shall be available for the purpose of providing financial assistance as described, and in accordance with the process and reporting procedures set forth, under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses, as authorized by law, for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers' and Airmen's Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $1,000 for official reception and representation expenses, $45,800,000, to remain available until expended. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account.Funds appropriated under this Act may be provided to Arlington County, Virginia, for the relocation of the federally owned water main at Arlington National Cemetery making additional land available for ground burials.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $67,700,000, of which $2,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi.GENERAL FUND PAYMENT, ARMED FORCES RETIREMENT HOMEFor payment to the Armed Forces Retirement Home, $14,630,000, to remain available until expended, for expenses necessary to mitigate structural damage sustained to buildings on the Armed Forces Retirement Home—Washington, District of Columbia, campus as a result of the August 2011 earthquake. 
IVOVERSEAS CONTINGENCY OPERATIONSDEPARTMENT OF DEFENSEMilitary Construction, ArmyFor an additional amount for Military Construction, Army, $80,000,000, to remain available until September 30, 2012: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Construction, Navy and Marine CorpsFor an additional amount for Military Construction, Navy and Marine Corps, $189,703,000, to remain available until September 30, 2012: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provisions(INCLUDING RESCISSION OF FUNDS) 
401.Of the unobligated balances in title IV, division E of Public Law 111–117, $269,703,000 are hereby rescinded: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VGENERAL PROVISIONS 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates. 
503.Such sums as may be necessary for fiscal year 2012 for pay raises for programs funded by this Act shall be absorbed within the levels appropriated in this Act. 
504.No part of any funds appropriated in this Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before Congress, except in presentation to Congress itself. 
505.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E–Commerce technologies and procedures in the conduct of their business practices and public service activities. 
506.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate. 
507.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act. 
508.None of the funds made available in this Act may be used for a project or program named for an individual serving as a Member, Delegate, or Resident Commissioner of the United States House of Representatives. 
509. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or 
(2)the report contains confidential or proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
510. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
511. 
(a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantanamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A) in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
512.None of the funds appropriated or otherwise made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
513.None of the funds provided in this Act may be used to execute a contract for goods or services, including construction services, where the contractor has not complied with Executive Order No. 12989. 
514.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, or to make a grant to, any corporation that was convicted of a felony criminal violation under any Federal or State law within the preceding 24 months, where the awarding agency is aware of the conviction, unless the agency has considered suspension or debarment of the corporation and made a determination that this further action is not necessary to protect the interests of the Government. 
This division may be cited as the Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2012. 
IDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2012 
IDepartment of State and Related AgencyDepartment of stateAdministration of foreign affairsDiplomatic and consular programs(including transfer of funds)For necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $6,550,947,000, of which up to $1,355,000,000 is for Worldwide Security Protection (to remain available until expended): 
Provided, That funds made available under this heading shall be allocated as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,277,862,000, to remain available until September 30, 2013, of which not less than $121,814,000 shall be available only for public diplomacy American salaries, and up to $203,800,000 is for Worldwide Security Protection and shall remain available until expended. 
(2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $2,109,293,000, to remain available until September 30, 2013, of which not less than $347,572,000 shall be available only for public diplomacy international information programs. 
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $822,513,000, to remain available until September 30, 2013. 
(4)Security programsFor necessary expenses for security activities, $1,341,279,000, to remain available until September 30, 2013, of which up to $1,151,200,000 is for Worldwide Security Protection and shall remain available until expended. 
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— 
(A)not to exceed $1,753,991 shall be derived from fees collected from other executive agencies for lease or use of facilities located at the International Center in accordance with section 4 of the International Center Act, and, in addition, as authorized by section 5 of such Act, $520,150, to be derived from the reserve authorized by that section, to be used for the purposes set out in that section; 
(B)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and 
(C)not to exceed $15,000, which shall be derived from reimbursements, surcharges and fees for use of Blair House facilities. 
(6)Transfer, reprogramming, and other matters 
(A)Notwithstanding any provision of this Act, funds may be reprogrammed within and between subsections under this heading subject to section 7015 of this Act; 
(B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized; and 
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field examination of programs and activities in the United States funded from any account contained in this title. 
(D)Of the amount made available under this heading, up to $6,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Department of State, Administration of Foreign Affairs, Capital Investment Fund: 
Provided, That the transfer authority of this subparagraph is in addition to any other transfer authority available to the Secretary of State. 
(E) 
(i)The headings Civilian Stabilization Initiative in titles I and II of prior acts making appropriations for the Department of State, foreign operations, and related programs shall be renamed Conflict Stabilization Operations. 
(ii)Of the funds appropriated under this heading, up to $35,000,000, to remain available until expended, may be transferred to, and merged with, funds previously made available under the heading Conflict Stabilization Operations in title I of prior acts making appropriations for the Department of State, foreign operations and related programs, as amended by subparagraph (i). 
(F)None of the funds appropriated under this heading may be used for the preservation of religious sites unless the Secretary of State determines and reports to the Committees on Appropriations that such sites are historically, artistically, or culturally significant, that the purpose of the project is neither to advance nor to inhibit the free exercise of religion, and that the project is in the national interest of the United States.capital investment fund For necessary expenses of the Capital Investment Fund, $59,380,000, to remain available until expended, as authorized: 
Provided, That section 135(e) of Public Law 103–236 shall not apply to funds available under this heading.Office of inspector generalFor necessary expenses of the Office of Inspector General, $61,904,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (Public Law 96–465), as it relates to post inspections.Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $583,200,000, to remain available until expended: 
Provided, That not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from or in connection with English teaching, educational advising and counseling programs, and exchange visitor programs as authorized.Representation allowancesFor representation allowances as authorized, $7,300,000.Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $27,000,000, to remain available until September 30, 2013.Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292–303), preserving, maintaining, repairing, and planning for buildings that are owned or directly leased by the Department of State, renovating, in addition to funds otherwise available, the Harry S Truman Building, and carrying out the Diplomatic Security Construction Program as authorized, $762,000,000, to remain available until expended as authorized, of which not to exceed $25,000 may be used for domestic and overseas representation as authorized: 
Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $775,000,000, to remain available until expended: 
Provided, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations the proposed allocation of funds made available under this heading and the actual and anticipated proceeds of sales for all projects in fiscal year 2012.Emergencies in the diplomatic and consular service(including transfer of funds)For necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, $9,300,000, to remain available until expended as authorized, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account, subject to the same terms and conditions.Repatriation loans program account(including transfer of funds)For the cost of direct loans, $1,447,000, as authorized, of which $710,000 may be made available for administrative expenses necessary to carry out the direct loan program and may be paid to Diplomatic and Consular Programs: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974.payment to the american institute in taiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $21,108,000.Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.international organizationscontributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions or specific Acts of Congress, $1,449,700,000: 
Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: 
Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: 
Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than May 1, 2012, on any credits available to the United States from the United Nations Tax Equalization Fund (TEF) and provide updated fiscal year 2013 assessment costs including offsets from available TEF credits and updated foreign currency exchange rates: 
Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations and shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That any payment of arrearages under this heading shall be directed toward activities that are mutually agreed upon by the United States and the respective international organization: 
Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $1,828,182,000, of which 15 percent shall remain available until September 30, 2013: 
Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for the new or expanded mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified: (1) of the estimated cost and duration of the mission, the national interest that will be served, and the exit strategy; (2) that the United Nations has taken necessary measures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in the mission from trafficking in persons, exploiting victims of trafficking, or committing acts of illegal sexual exploitation or other violations of human rights, and to bring to justice individuals who engage in such acts while participating in the peacekeeping mission, including prosecution in their home countries of such individuals in connection with such acts, and to make information about such cases publicly available in the country where an alleged crime occurs and on the United Nations’ Web site; and (3) pursuant to section 7015 of this Act, and the procedures therein followed, setting forth the source of funds that will be used to pay the cost of the new or expanded mission: 
Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that American manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: 
Provided further, That the Secretary of State shall work with the United Nations and governments contributing peacekeeping troops to develop effective vetting procedures to ensure that such troops have not violated human rights: 
Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President’s military advisors have submitted to the President a recommendation that such involvement is in the national interests of the United States and the President has submitted to the Congress such a recommendation: 
Provided further, That notwithstanding any other provision of law, funds appropriated or otherwise made available under this heading shall be available for United States assessed contributions up to the amount specified in Annex IV accompanying United Nations General Assembly Resolution 64/220: 
Provided further, That such funds may be made available above the amount authorized in section 404(b)(2)(B) of the Foreign Relations Authorization Act, fiscal years 1994 and 1995 (22 U.S.C. 287e note) only if the Secretary of State determines and reports to the Committees on Appropriations, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate that it is important to the national interest of the United States: 
Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than May 1, 2012, of any credits available to the United States resulting from United Nations peacekeeping missions or the United Nations Tax Equalization Fund: 
Provided further, That any such credits shall only be available for United States assessed contributions to the United Nations and shall be subject to the regular notification procedures of the Committees on Appropriations.International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:International boundary and water commission, united states and mexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation; as follows:Salaries and expensesFor salaries and expenses, not otherwise provided for, $44,722,000.ConstructionFor detailed plan preparation and construction of authorized projects, $31,453,000, to remain available until expended, as authorized.American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by Public Law 103–182, $11,687,000: 
Provided, That of the amount provided under this heading for the International Joint Commission, $9,000 may be made available for representation expenses.International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $36,300,000: 
Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to 31 U.S.C. 3324.related agencyBroadcasting board of governorsInternational broadcasting operationsFor necessary expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to carry out international communication activities, and to make and supervise grants for radio and television broadcasting to the Middle East, $740,100,000: 
Provided, That funds appropriated under this heading shall be made available to expand unrestricted access to information on the Internet through the development and use of circumvention and secure communication technologies: 
Provided further, That the circumvention technologies and programs supported by such funds shall undergo a review, to include an assessment of protections against such technologies being used for illicit purposes: 
Provided further, That the BBG shall coordinate the development and use of such technologies with the Secretary of State, as appropriate: 
 Provided further, That of the total amount appropriated under this heading, not to exceed $16,000 may be used for official receptions within the United States as authorized, not to exceed $35,000 may be used for representation abroad as authorized, and not to exceed $39,000 may be used for official reception and representation expenses of Radio Free Europe/Radio Liberty: 
Provided further, That the authority provided by section 504(c) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in effect through September 30, 2012: 
Provided further, That the BBG shall notify the Committees on Appropriations within 15 days of any determination by the Board that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in the United States International Broadcasting Act of 1994 (22 U.S.C. 6202(a) and (b)) or the entity’s journalistic code of ethics: 
Provided further, That significant modifications to BBG broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all BBG language services shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $2,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, to remain available until expended for carrying out authorized purposes.Broadcasting capital improvementsFor the purchase, rent, construction, and improvement of facilities for radio and television transmission and reception, and purchase and installation of necessary equipment for radio and television transmission and reception, including to Cuba, as authorized, $7,030,000, to remain available until expended, as authorized.Related programsThe asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $17,000,000, to remain available until expended, as authorized.United States Institute of PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act, $30,589,000, to remain available until September 30, 2013, which shall not be used for construction activities.Center for Middle Eastern-Western Dialogue Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2012, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2012, to remain available until expended: 
Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by 5 U.S.C. 5376; or for purposes which are not in accordance with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost Principles for Non-profit Organizations), including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2012, to remain available until expended.East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000: 
Provided, That none of the funds appropriated herein shall be used to pay any salary, or enter into any contract providing for the payment thereof, in excess of the rate authorized by 5 U.S.C. 5376.national endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act, $117,764,000, to remain available until expended, of which $100,000,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $17,764,000 shall be for democracy, human rights, and rule of law programs: 
Provided, That the President of the National Endowment for Democracy shall submit to the Committees on Appropriations not later than 45 days after the date of enactment of this Act a report on the proposed uses of funds under this heading on a regional and country basis.other commissionscommission for the preservation of america’s heritage abroadsalaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $634,000, as authorized by section 1303 of Public Law 99–83.United states commission on international religious freedomSalaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom, as authorized by title II of the International Religious Freedom Act of 1998 (Public Law 105–292), $3,000,000, to remain available until September 30, 2013: 
Provided, That section 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) shall be applied by substituting September 30, 2012 for September 30, 2011: 
Provided further, That notwithstanding the expenditure limitation specified in section 208(c)(1) of such Act (22 U.S.C. 6435a(c)(1)), the Commission may expend up to $250,000 of the funds made available under this heading to procure temporary and intermittent services under the authority of section 3109(b) of title 5, United States Code: 
Provided further, That travel by members and staff of the Commission shall be arranged and conducted under the rules and procedures applying to travel by members and staff of the House of Representatives: 
Provided further, That for the purposes of employment rights, any employee of the Commission shall be considered to be a congressional employee as defined in section 2107 of title 5, United States Code and the Commission shall be treated as a congressional employing office.Commission on Security and Cooperation in EuropeSalaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304, $2,715,000, to remain available until September 30, 2013.Congressional-Executive Commission on the People's Republic of ChinaSalaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911–6919), $1,996,000, including not more than $3,000 for the purpose of official representation, to remain available until September 30, 2013.united states-China economic and security review commissionsalaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,493,000, including not more than $4,000 for the purpose of official representation, to remain available until September 30, 2013: 
Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in division F of Public Law 111–117 shall continue in effect during fiscal year 2012 and shall apply to funds appropriated under this heading as if included in this Act.  
IIUnited states agency for international developmentFunds appropriated to the presidentOperating expenses(including transfer of funds)For necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,092,300,000, to remain available until September 30, 2013, of which not less than $25,000,000 should be for costs associated with procurement reform: 
Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development (USAID), unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: 
Provided further, That contracts or agreements entered into with funds appropriated under this heading during fiscal year 2013 may entail commitments for the expenditure of such funds through the following fiscal year: 
Provided further, That any decision to open a new or reorganized USAID mission, bureau, center, or office or, except where there is a substantial security risk to mission personnel, to close or significantly reduce the number of personnel of any such mission or office, shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: 
 Provided further, That any reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, to the cost categories in the table included under this heading in the joint explanatory statement accompanying this Act for funds appropriated under this heading, shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment allowances, of which not to exceed $5,000 may be available for entertainment allowances, for USAID during the current fiscal year: 
Provided further, That no such entertainment funds may be used for the purposes listed in section 7020 of this Act: 
Provided further, That appropriate steps shall be taken to assure that, to the maximum extent possible, United States-owned foreign currencies are utilized in lieu of dollars.Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $129,700,000, to remain available until expended: 
Provided, That this amount is in addition to funds otherwise available for such purposes: 
Provided further, That funds appropriated under this heading shall be available for obligation only pursuant to the regular notification procedures of the Committees on Appropriations.Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $46,500,000, to remain available until September 30, 2013, which sum shall be available for the Office of Inspector General of the United States Agency for International Development. 
IIIbilateral economic assistancefunds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows:Global health programs(including transfer of funds)For necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $2,625,000,000, to remain available until September 30, 2013, and which shall be apportioned directly to the United States Agency for International Development (USAID): 
Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; and (6) family planning/reproductive health: 
Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to the GAVI Alliance: 
 Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: 
Provided further, That any determination made under the previous proviso must be made no later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: 
Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: 
Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: 
Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: 
Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual’s decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: 
Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant’s religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: 
Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: 
Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,542,860,000, to remain available until September 30, 2016, which shall be apportioned directly to the Department of State: 
Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis and Malaria Act of 2003 (Public Law 108–25), as amended, for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), and shall be expended at the minimum rate necessary to make timely payment for projects and activities: 
Provided further, That the amount of such contribution should be $1,050,000,000: 
Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2012 may be made available to USAID for technical assistance related to the activities of the Global Fund: 
Provided further, That of the funds appropriated under this paragraph, up to $14,250,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $2,519,950,000, to remain available until September 30, 2013: 
Provided, That relevant bureaus and offices of the United States Agency for International Development (USAID) that support cross-cutting development programs shall coordinate such programs on a regular basis: 
Provided further, That of the funds appropriated under this heading, not less than $23,000,000 shall be made available for the American Schools and Hospitals Abroad program, and not less than $10,000,000 shall be made available for USAID cooperative development programs within the Office of Private and Voluntary Cooperation.International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $825,000,000, to remain available until expended.Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance pursuant to section 491 of the Foreign Assistance Act of 1961, $50,141,000, to remain available until expended, to support transition to democracy and to long-term development of countries in crisis: 
Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: 
Provided further, That the United States Agency for International Development shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new program of assistance: 
Provided further, That if the Secretary of State determines that it is important to the national interests of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: 
Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.complex crises fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to enable the Administrator of the United States Agency for International Development (USAID), in consultation with the Secretary of State, to support programs and activities to prevent or respond to emerging or unforeseen complex crises overseas, $10,000,000, to remain available until expended: 
Provided, That funds appropriated under this heading may be made available on such terms and conditions as the USAID Administrator may determine, in consultation with the Committees on Appropriations, for the purposes of preventing or responding to such crises, except that no funds shall be made available to respond to natural disasters: 
Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961, as amended by this Act: 
Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days in advance of the obligation of funds.development credit authority(including transfer of funds)For the cost of direct loans and loan guarantees provided by the United States Agency for International Development, as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up to $40,000,000 may be derived by transfer from funds appropriated by this Act to carry out part I of such Act and under the heading Assistance for Europe, Eurasia and Central Asia: 
Provided, That funds provided under this paragraph and funds provided as a gift pursuant to section 635(d) of the Foreign Assistance Act of 1961 shall be made available only for micro and small enterprise programs, urban programs, and other programs which further the purposes of part I of such Act: 
Provided further, That such costs, including the cost of modifying such direct and guaranteed loans, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: 
Provided further, That funds made available by this paragraph may be used for the cost of modifying any such guaranteed loans under this Act or prior Acts, and funds used for such costs shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That the provisions of section 107A(d) (relating to general provisions applicable to the Development Credit Authority) of the Foreign Assistance Act of 1961, as contained in section 306 of H.R. 1486 as reported by the House Committee on International Relations on May 9, 1997, shall be applicable to direct loans and loan guarantees provided under this heading, except that the principal amount of loans made or guaranteed under this heading with respect to any single country shall not exceed $300,000,000: 
Provided further, That these funds are available to subsidize total loan principal, any portion of which is to be guaranteed, of up to $750,000,000.In addition, for administrative expenses to carry out credit programs administered by the United States Agency for International Development, $8,300,000, which may be transferred to, and merged with, funds made available under the heading Operating Expenses in title II of this Act: 
Provided, That funds made available under this heading shall remain available until September 30, 2014.economic support fund(including transfer of funds)For necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $3,001,745,000, to remain available until September 30, 2013: 
Provided, That of the funds appropriated under this heading, $250,000,000 shall be available for assistance for Egypt, including not less than $35,000,000 for education programs of which not less than $10,000,000 is for scholarships at not-for-profit institutions for Egyptian students with high financial need, and to implement section 7041(a)(3) and (b) of this Act: 
Provided further, That funds appropriated under this heading that are made available for assistance for Cyprus shall be used only for scholarships, administrative support of the scholarship program, bicommunal projects, and measures aimed at reunification of the island and designed to reduce tensions and promote peace and cooperation between the two communities on Cyprus: 
Provided further, That $12,000,000 of the funds made available for assistance for Lebanon under this heading shall be for scholarships at not-for-profit institutions for students in Lebanon with high financial need: 
Provided further, That of the funds appropriated under this heading, not less than $360,000,000 shall be available for assistance for Jordan: 
 Provided further, That up to $30,000,000 of the funds appropriated for fiscal year 2011 under this heading in Public Law 112–10, division B, may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Tunisia, which are authorized to be provided: 
 Provided further, That amounts that are made available under the previous proviso for the cost of guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country: 
Provided further, That of the funds appropriated under this heading, not less than $179,000,000 shall be apportioned directly to the United States Agency for International Development for alternative development/institution building programs in Colombia: 
Provided further, That of the funds appropriated under this heading that are available for assistance for Colombia, not less than $7,000,000 shall be transferred to, and merged with, funds appropriated under the heading Migration and Refugee Assistance and shall be made available only for assistance to nongovernmental and international organizations that provide assistance to Colombian refugees in neighboring countries: 
Provided further, That in consultation with the Secretary of the Treasury, the Secretary of State may transfer up to $200,000,000 of the funds made available under this heading to funds appropriated in this Act under the headings Multilateral Assistance, Funds Appropriated to the President, International Financial Institutions for additional payments to such institutions, facilities, and funds enumerated under such headings: 
Provided further, That prior to exercising the transfer authority under the previous proviso the Secretary of State shall consult with the Committees on Appropriations.Democracy fund 
For necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, $114,770,000, to remain available until September 30, 2013, of which $68,000,000 shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights and Labor, Department of State, and $46,770,000 shall be made available for the Office of Democracy and Governance of the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development.Assistance for Europe, Eurasia and central AsiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act, and the Support for East European Democracy (SEED) Act of 1989, $626,718,000, to remain available until September 30, 2013, which shall be available, notwithstanding any other provision of law, for assistance and for related programs for countries identified in section 3 of the FREEDOM Support Act and section 3(c) of the SEED Act: 
Provided, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance: 
Provided further, That funds made available for the Southern Caucasus region may be used for confidence-building measures and other activities in furtherance of the peaceful resolution of conflicts, including in Nagorno-Karabakh.department of stateMigration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $1,639,100,000, to remain available until expended, of which $20,000,000 shall be made available for refugees resettling in Israel, and not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements.united states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $27,200,000, to remain available until expended.independent agenciesPeace corps(including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $375,000,000, of which $5,150,000 is for the Office of Inspector General, to remain available until September 30, 2013: 
Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by 22 U.S.C. 2515, an amount not to exceed $5,000,000: 
Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: 
Provided further, That of the funds appropriated under this heading, not to exceed $4,000 may be made available for entertainment expenses: 
Provided further, That any decision to open, close, significantly reduce, or suspend a domestic or overseas office or country program shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that prior consultation and regular notification procedures may be waived when there is a substantial security risk to volunteers or other Peace Corps personnel, pursuant to section 7015(e) of this Act: 
Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions.Millennium challenge corporationFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003, $898,200,000 to remain available until expended: 
Provided, That of the funds appropriated under this heading, up to $105,000,000 may be available for administrative expenses of the Millennium Challenge Corporation (the Corporation): 
Provided further, That up to 5 percent of the funds appropriated under this heading may be made available to carry out the purposes of section 616 of the Millennium Challenge Act of 2003 for fiscal year 2012: 
Provided further, That section 605(e) of the Millennium Challenge Act of 2003 shall apply to funds appropriated under this heading: 
Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the Millennium Challenge Act of 2003 only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: 
Provided further, That the Chief Executive Officer of the Corporation shall notify the Committees on Appropriations not later than 15 days prior to signing any new country compact or new threshold country program; terminating or suspending any country compact or threshold country program; or commencing negotiations for any new compact or threshold country program: 
Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: 
Provided further, That notwithstanding section 606(a)(2) of the Millennium Challenge Act of 2003, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the Millennium Challenge Act of 2003: 
Provided further, That notwithstanding section 606(b)(1) of the Millennium Challenge Act of 2003, in addition to countries described in the preceding proviso, a country shall be a candidate country for purposes of eligibility for assistance for the fiscal year if the country has a per capita income equal to or below the World Bank's lower middle income country threshold for the fiscal year and is not among the 75 lowest per capita income countries as identified by the World Bank; and the country meets the requirements of section 606(a)(1)(B) of the Millennium Challenge Act of 2003: 
Provided further, That any Millennium Challenge Corporation candidate country under section 606 of the Millennium Challenge Act of 2003 with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for the fiscal year and the two subsequent fiscal years: 
Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment allowances, of which not to exceed $5,000 may be available for entertainment allowances.Inter-american foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $22,500,000, to remain available until September 30, 2013: 
Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for entertainment and representation allowances.African development foundationFor necessary expenses to carry out title V of the International Security and Development Cooperation Act of 1980 (Public Law 96–533), $30,000,000, to remain available until September 30, 2013: 
Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the Foundation: 
Provided further, That interest earned shall be used only for the purposes for which the grant was made: 
Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act, in exceptional circumstances the Board of Directors of the Foundation may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: 
Provided further, That the Foundation shall provide a report to the Committees on Appropriations after each time such waiver authority is exercised.department of the treasuryinternational affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $25,448,000, to remain available until September 30, 2014, which shall be available notwithstanding any other provision of law.Debt restructuringFor the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees, as the President may determine, for which funds have been appropriated or otherwise made available for programs within the International Affairs Budget Function 150, including the cost of selling, reducing, or canceling amounts owed to the United States as a result of concessional loans made to eligible countries, pursuant to part V of the Foreign Assistance Act of 1961, $12,000,000, to remain available until September 30, 2013. 
IVInternational Security AssistanceDepartment of StateInternational narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,061,100,000, to remain available until September 30, 2013: 
Provided, That during fiscal year 2012, the Department of State may also use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing it to a foreign country or international organization under chapter 8 of part I of that Act subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That the Secretary of State shall provide to the Committees on Appropriations not later than 45 days after the date of enactment of this Act and prior to the initial obligation of funds appropriated under this heading, a report on the proposed uses of all funds under this heading on a country-by-country basis for each proposed program, project, or activity: 
Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading: 
Provided further, That assistance provided with funds appropriated under this heading that is made available notwithstanding section 482(b) of the Foreign Assistance Act of 1961 shall be made available subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That none of the funds appropriated under this heading shall be made available for assistance for the Bolivian military and police unless the Secretary of State determines and reports to the Committees on Appropriations that such funds are in the national security interest of the United States: 
Provided further, That, notwithstanding any other provision of law, of the funds appropriated under this heading, $5,000,000 should be made available to combat piracy of United States copyrighted materials, consistent with the requirements of section 688(a) and (b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2008 (division J of Public Law 110–161): 
 Provided further, That the reporting requirements contained in section 1404 of Public Law 110–252 shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority: 
 Provided further, That the provision of assistance which is comparable to assistance made available under this heading but which is provided under any other provision of law, shall be provided in accordance with the provisions of sections 481(b) and 622(c) of the Foreign Assistance Act of 1961.Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $590,113,000, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a voluntary contribution to the International Atomic Energy Agency (IAEA), and for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission: 
Provided, That the clearance of unexploded ordnance should prioritize areas where such ordnance was caused by the United States: 
 Provided further, That of the funds made available under this heading, not to exceed $30,000,000, to remain available until expended, may be made available for the Nonproliferation and Disarmament Fund, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament and weapons destruction: 
Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: 
 Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: 
Provided further, That funds appropriated under this heading may be made available for public-private partnerships for conventional weapons and mine action by grant, cooperative agreement or contract: 
Provided further, That funds made available for demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of the demining program: 
Provided further, That funds appropriated under this heading that are available for Anti-terrorism Assistance and Export Control and Border Security shall remain available until September 30, 2013.Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $302,818,000: 
Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: 
Provided further, That of the funds appropriated under this heading, not less than $28,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: 
Provided further, That of the funds appropriated under this heading, up to $91,818,000 may be used to pay assessed expenses of international peacekeeping activities in Somalia and shall be available until September 30, 2013: 
Provided further, That funds appropriated under this Act should not be used to support any military training or operations that include child soldiers: 
Provided further, That none of the funds appropriated under this heading shall be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations.funds appropriated to the presidentinternational military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $105,788,000, of which up to $4,000,000 may remain available until September 30, 2013, and may only be provided through the regular notification procedures of the Committees on Appropriations: 
Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: 
Provided further, That the Secretary of State shall provide to the Committees on Appropriations, not later than 45 days after enactment of this Act, a report on the proposed uses of all program funds under this heading on a country-by-country basis, including a detailed description of proposed activities: 
Provided further, That of the funds appropriated under this heading, not to exceed $55,000 may be available for entertainment allowances.Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $5,210,000,000: 
Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: 
Provided further, That of the funds appropriated under this heading, not less than $3,075,000,000 shall be available for grants only for Israel, and $1,300,000,000 shall be made available for grants only for Egypt, including for border security programs and activities in the Sinai: 
Provided further, That the funds appropriated under this heading for assistance for Israel shall be disbursed within 30 days of enactment of this Act: 
Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $808,725,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: 
Provided further, That funds appropriated under this heading estimated to be outlayed for Egypt during fiscal year 2012 may be transferred to an interest bearing account for Egypt in the Federal Reserve Bank of New York: 
Provided further, That of the funds appropriated under this heading, $300,000,000 shall be made available for assistance for Jordan: 
Provided further, That, not later than 90 days after enactment of this Act and 6 months thereafter, the Secretary of State shall submit a report to the Committees on Appropriations detailing any crowd control items, including tear gas, made available with appropriated funds or through export licenses to foreign security forces that the Secretary of State has credible information have repeatedly used excessive force to repress peaceful, lawful, and organized dissent: 
Provided further, That the Secretary of State should consult with the Committees on Appropriations prior to obligating funds for such items to governments of countries undergoing democratic transition in the Middle East and North Africa: 
Provided further, That none of the funds made available under this heading shall be made available to support or continue any program initially funded under the authority of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456) unless the Secretary of State, in coordination with the Secretary of Defense, has justified such program to the Committees on Appropriations: 
Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: 
Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of title 31, United States Code, section 1501(a).None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: 
Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act: 
 Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: 
Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services or design and construction services that are not sold by the United States Government under the Arms Export Control Act: 
Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: 
Provided further, That not more than $62,800,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: 
Provided further, That of the funds appropriated under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation allowances: 
Provided further, That not more than $836,900,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2012 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations.  
Vmultilateral assistancefunds appropriated to the presidentinternational organizations and programsFor necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, and of section 2 of the United Nations Environment Program Participation Act of 1973, $348,705,000, of which up to $10,000,000 may be made available for the Intergovernmental Panel on Climate Change/United Nations Framework Convention on Climate Change: 
Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund.International financial institutionsGlobal environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $89,820,000, to remain available until expended.Contribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $1,325,000,000, to remain available until expended.For payment to the International Development Association by the Secretary of the Treasury for costs incurred under the Multilateral Debt Relief Initiative, $167,000,000, to remain available until expended.CONTRIBUTION TO THE INTERNATIONAL BANK FOR RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury, for the United States share of the paid-in portion of the increases in capital stock, $117,364,344, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $2,928,990,899.Contribution to the clean technology fundFor payment to the International Bank for Reconstruction and Development as trustee for the Clean Technology Fund by the Secretary of the Treasury, $184,630,000, to remain available until expended.Contribution to the strategic climate fundFor payment to the International Bank for Reconstruction and Development as trustee for the Strategic Climate Fund by the Secretary of the Treasury, $49,900,000, to remain available until expended.Global agriculture and food security programFor payment to the Global Agriculture and Food Security Program by the Secretary of the Treasury, $135,000,000, to remain available until expended.Contribution to the inter-american development bankFor payment to the Inter-American Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $75,000,000, to remain available until expended.For payment to the Inter-American Investment Corporation by the Secretary of the Treasury, $4,670,000, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the Inter-American Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $4,098,794,833.contribution to the enterprise for the americas multilateral investment fundFor payment to the Enterprise for the Americas Multilateral Investment Fund by the Secretary of the Treasury, $25,000,000, to remain available until expended.Contribution to the asian development bankFor payment to the Asian Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of increase in capital stock, $106,586,000, to remain available until expended.Limitation on callable capital subscriptionsThe United States Governor of the Asian Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $2,558,048,769.Contribution to the asian development fundFor payment to the Asian Development Bank’s Asian Development Fund by the Secretary of the Treasury, $100,000,000, to remain available until expended.CONTRIBUTION TO THE AFRICAN DEVELOPMENT BANKFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increase in capital stock, $32,417,720, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of such capital stock in an amount not to exceed $507,860,808.Contribution to the african development fundFor payment to the African Development Fund by the Secretary of the Treasury, $172,500,000, to remain available until expended.For payment to the African Development Fund by the Secretary of the Treasury for costs incurred under the Multilateral Debt Relief Initiative, $7,500,000, to remain available until expended.EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENTLIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the European Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital of the United States share of such capital in an amount not to exceed $1,252,331,952.Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until expended. 
VIExport and Investment AssistanceExport-import bank of the united statesInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $4,000,000, to remain available until September 30, 2013.Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 104 of the Government Corporation Control Act, as may be necessary in carrying out the program for the current fiscal year for such corporation: 
Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of the enactment of this Act: 
 Provided further, That not less than 10 percent of the aggregate loan, guarantee, and insurance authority available to the Export-Import Bank under this Act should be used for renewable energy technologies or end-use energy efficiency technologies: 
 Provided further, That notwithstanding section 1(c) of Public Law 103–428, as amended, sections 1(a) and (b) of Public Law 103–428 shall remain in effect through October 1, 2012: 
Provided further, That notwithstanding the dates specified in section 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 6350 and section 1(c) of Public Law 103–428), the Export-Import Bank of the United States shall continue to exercise its functions in connection with and in furtherance of its objects and purposes through May 31, 2012.Subsidy appropriationFor the cost of direct loans, loan guarantees, insurance, and tied-aid grants as authorized by section 10 of the Export-Import Bank Act of 1945, as amended, not to exceed $58,000,000: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That such funds shall remain available until September 30, 2027, for the disbursement of direct loans, loan guarantees, insurance and tied-aid grants obligated in fiscal years 2012, 2013, 2014, and 2015: 
Provided further, That none of the funds appropriated by this Act or any prior Acts appropriating funds for the Department of State, foreign operations, and related programs for tied-aid credits or grants may be used for any other purpose except through the regular notification procedures of the Committees on Appropriations.administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $89,900,000: 
Provided, That the Export-Import Bank may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: 
Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) thereof shall remain in effect until October 1, 2012: 
Provided further, That the Export-Import Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Export-Import Bank, repossession or sale of pledged collateral or other assets acquired by the Export-Import Bank in satisfaction of moneys owed the Export-Import Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: 
Provided further, That, in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account, to remain available until expended.Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945, as amended, and the Federal Credit Reform Act of 1990, as amended, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: 
Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0: 
Provided further, That amounts collected in fiscal year 2012 in excess of obligations, up to $50,000,000, shall become available on September 1, 2012, and shall remain available until September 30, 2015.Overseas private investment corporationNoncredit accountThe Overseas Private Investment Corporation is authorized to make, without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds available to it and in accordance with law as may be necessary: 
Provided, That the amount available for administrative expenses to carry out the credit and insurance programs (including an amount for official reception and representation expenses which shall not exceed $35,000) shall not exceed $54,990,000: 
Provided further, That project-specific transaction costs, including direct and indirect costs incurred in claims settlements, and other direct costs associated with services provided to specific investors or potential investors pursuant to section 234 of the Foreign Assistance Act of 1961, shall not be considered administrative expenses for the purposes of this heading.Program accountFor the cost of direct and guaranteed loans, $25,000,000, as authorized by section 234 of the Foreign Assistance Act of 1961, to be derived by transfer from the Overseas Private Investment Corporation Noncredit Account: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That such sums shall be available for direct loan obligations and loan guaranty commitments incurred or made during fiscal years 2012, 2013, and 2014: 
Provided further, That funds so obligated in fiscal year 2012 remain available for disbursement through 2020; funds obligated in fiscal year 2013 remain available for disbursement through 2021; and funds obligated in fiscal year 2014 remain available for disbursement through 2022: 
Provided further, That notwithstanding any other provision of law, the Overseas Private Investment Corporation is authorized to undertake any program authorized by title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 in Iraq: 
Provided further, That funds made available pursuant to the authority of the previous proviso shall be subject to the regular notification procedures of the Committees on Appropriations.In addition, such sums as may be necessary for administrative expenses to carry out the credit program may be derived from amounts available for administrative expenses to carry out the credit and insurance programs in the Overseas Private Investment Corporation Noncredit Account and merged with said account.Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $50,000,000, to remain available until September 30, 2013: 
Provided, That of the funds appropriated under this heading, not more than $4,000 may be available for representation and entertainment allowances. 
VIIGeneral Provisionsallowances and differentials 
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by 5 U.S.C. 3109; and for hire of passenger transportation pursuant to 31 U.S.C. 1343(b).Unobligated balances report 
7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2012 or any previous fiscal year: 
Provided, That the report required by this section should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.Consulting services 
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.Embassy construction 
7004. 
(a)Of funds provided under title I of this Act, except as provided in subsection (b), a project to construct a diplomatic facility of the United States may not include office space or other accommodations for an employee of a Federal agency or department if the Secretary of State determines that such department or agency has not provided to the Department of State the full amount of funding required by subsection (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by section 629 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005. 
(b)Notwithstanding the prohibition in subsection (a), a project to construct a diplomatic facility of the United States may include office space or other accommodations for members of the United States Marine Corps. 
(c)For the purposes of calculating the fiscal year 2012 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the Department of State’s contribution for this purpose. 
(d)Funds appropriated by this Act, and any prior Act making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property for diplomatic facilities in Afghanistan, Pakistan, and Iraq, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(e)Section 604(e)(1) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note) is amended by striking providing new, and inserting in its place providing, maintaining, repairing, and renovating. 
(f) 
(1)None of the funds appropriated under the heading Embassy Security, Construction, and Maintenance in this Act and in prior Acts making appropriations for the Department of State, foreign operations, and related programs, made available through Federal agency Capital Security Cost Sharing contributions and reimbursements, or generated from the proceeds of real property sales, other than from real property sales located in London, United Kingdom, may be made available for site acquisition and mitigation, planning, design or construction of the New London Embassy. 
(2)Within 60 days of enactment of this Act and every 6 months thereafter until completion of the New London Embassy, the Secretary of State shall submit to the Committees on Appropriations a report on the project: 
Provided, That such report shall include revenue and cost projections, cost containment efforts, project schedule and actual project status, the impact of currency exchange rate fluctuations on project revenue and costs, and options for modifying the scope of the project in the event that proceeds of real property sales in London fall below the total cost of the project.Personnel actions 
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: 
Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: 
Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.LOCAL GUARD CONTRACTS 
7006.In evaluating proposals for local guard contracts, the Secretary of State shall award contracts in accordance with section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to award such contracts on the basis of best value as determined by a cost-technical tradeoff analysis (as described in Federal Acquisition Regulation part 15.101) in Iraq, Afghanistan, and Pakistan, notwithstanding subsection (c)(3) of such section: 
Provided, That the authority in this section shall apply to any options for renewal that may be exercised under such contracts that are awarded during the current fiscal year: 
Provided further, That prior to issuing a solicitation for a contract to be awarded pursuant to the authority under this section, the Secretary of State shall consult with the Committees on Appropriations and other relevant congressional committees.Prohibition against direct funding for certain countries 
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: 
Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance and guarantees of the Export-Import Bank or its agents.coups d'état 
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: 
Provided, That assistance may be resumed to such government if the President determines and certifies to the Committees on Appropriations that subsequent to the termination of assistance a democratically elected government has taken office: 
Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: 
Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.Transfer authority 
7009. 
(a)Department of state and broadcasting board of governors 
(1)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(2)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Broadcasting Board of Governors under title I of this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(3)Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 7015(a) and (b) of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
(b)Export financing transfer authoritiesNot to exceed 5 percent of any appropriation other than for administrative expenses made available for fiscal year 2012, for programs under title VI of this Act may be transferred between such appropriations for use for any of the purposes, programs, and activities for which the funds in such receiving account may be used, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 25 percent by any such transfer: 
Provided, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations. 
(c)Limitation on transfers between agencies 
(1)None of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 
(2)Notwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961. 
(3)Any agreement entered into by the United States Agency for International Development (USAID) or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, and Economic Support Fund shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. 
(d)Transfers between accountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriation account to which they were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. 
(e)Audit of inter-agency transfersAny agreement for the transfer or allocation of funds appropriated by this Act, or prior Acts, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds: 
Provided, That such audits shall be transmitted to the Committees on Appropriations: 
Provided further, That funds transferred under such authority may be made available for the cost of such audits.reporting requirement 
7010.The Secretary of State shall provide the Committees on Appropriations, not later than April 1, 2012, and for each fiscal quarter, a report in writing on the uses of funds made available under the headings Foreign Military Financing Program, International Military Education and Training, Peacekeeping Operations, and Pakistan Counterinsurgency Capability Fund: 
Provided, That such report shall include a description of the obligation and expenditure of funds, and the specific country in receipt of, and the use or purpose of the assistance provided by such funds.Availability of funds 
7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided in this Act: 
Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds provided under the headings Assistance for Europe, Eurasia and Central Asia and Development Credit Authority, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: 
Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act: 
 Provided further, That the Secretary of State shall provide a report to the Committees on Appropriations at the beginning of each fiscal year, detailing by account and source year, the use of this authority during the previous fiscal year.Limitation on assistance to countries in default 
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of one calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultations with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.prohibition on taxation of united states assistance 
7013. 
(a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. 
(b)reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2012 on funds appropriated by this Act by a foreign government or entity against commodities financed under United States assistance programs for which funds are appropriated by this Act, either directly or through grantees, contractors and subcontractors shall be withheld from obligation from funds appropriated for assistance for fiscal year 2013 and allocated for the central government of such country and for the West Bank and Gaza program to the extent that the Secretary of State certifies and reports in writing to the Committees on Appropriations that such taxes have not been reimbursed to the Government of the United States. 
(c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). 
(d)reprogramming of fundsFunds withheld from obligation for each country or entity pursuant to subsection (b) shall be reprogrammed for assistance to countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes. 
(e)determinations 
(1)The provisions of this section shall not apply to any country or entity the Secretary of State determines— 
(A)does not assess taxes on United States assistance or which has an effective arrangement that is providing substantial reimbursement of such taxes; or 
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. 
(2)The Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any country or entity. 
(f)implementationThe Secretary of State shall issue rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. 
(g)definitionsAs used in this section— 
(1)the terms ‘‘taxes’’ and ‘‘taxation’’ refer to value added taxes and customs duties imposed on commodities financed with United States assistance for programs for which funds are appropriated by this Act; and 
(2)the term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement. 
(h)reportThe Secretary of State shall submit a report to the Committees on Appropriations not later than 90 days after the enactment of this Act detailing steps taken by the Department of State to comply with the requirements provided in subsections (a) and (f).Reservations of funds 
7014. 
(a)Funds appropriated under titles II through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: 
Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: 
Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided. 
(b)In addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the United States Agency for International Development (USAID) that are specifically designated for particular programs or activities by this or any other Act shall be extended for an additional fiscal year if the USAID Administrator determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: 
Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation. 
(c)Ceilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: 
Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.Notification requirements 
7015. 
(a)None of the funds made available in title I of this Act, or in prior appropriations Acts to the agencies and departments funded by this Act that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the agencies and departments funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: 
(1)creates new programs; 
(2)eliminates a program, project, or activity; 
(3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)relocates an office or employees; 
(5)closes or opens a mission or post; 
(6)creates, reorganizes, or renames bureaus, centers, or offices; 
(7)reorganizes programs or activities; or 
(8)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds: 
Provided, That unless previously justified to the Committees on Appropriations, the requirements of this subsection shall apply to all obligations of funds appropriated under title I of this Act for items (5) and (6) above. 
(b)None of the funds provided under title I of this Act, or provided under previous appropriations Acts to the agency or department funded under title I of this Act that remain available for obligation or expenditure in fiscal year 2012, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agency or department funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that: 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress; unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
(c)None of the funds made available under titles II through VI and VIII in this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Assistance for Europe, Eurasia and Central Asia, Economic Support Fund, Democracy Fund, Peacekeeping Operations, Capital Investment Fund, Operating Expenses, Conflict Stabilization Operations, Office of Inspector General, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, Pakistan Counterinsurgency Capability Fund, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance: 
Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: 
Provided further, That requirements of this subsection or any similar provision of any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles II through IV of this Act of less than 10 percent of the amount previously justified to the Congress for obligation for such activity, program, or project for the current fiscal year. 
(d)Notwithstanding any other provision of law, with the exception of funds transferred to, and merged with, funds appropriated under title I of this Act, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations, and funds made available for programs authorized by section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163), shall be subject to the regular notification procedures of the Committees on Appropriations. 
(e)The requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: 
Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: 
Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. 
(f)None of the funds appropriated under titles III through VI and VIII of this Act shall be obligated or expended for assistance for Serbia, Sudan, South Sudan, Zimbabwe, Afghanistan, Iraq, Pakistan, Cuba, Iran, Haiti, Libya, Ethiopia, Nepal, Colombia, Honduras, Burma, Yemen, Mexico, Kazakhstan, Uzbekistan, the Russian Federation, Somalia, Sri Lanka, or Cambodia except as provided through the regular notification procedures of the Committees on Appropriations.notification on excess defense equipment 
7016.Prior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: 
Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: 
Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles.Limitation on availability of funds for international organizations and programs 
7017.Subject to the regular notification procedures of the Committees on Appropriations, funds appropriated under titles III through VI of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which are returned or not made available for organizations and programs because of the implementation of section 307(a) of the Foreign Assistance Act of 1961 or section 7049(a) of this Act, shall remain available for obligation until September 30, 2013.Prohibition on funding for abortions and involuntary sterilization 
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.Allocations 
7019. 
(a)Funds provided in this Act shall be made available for programs and countries in the amounts contained in the respective tables included in the joint explanatory statement accompanying this Act. 
(b)For the purposes of implementing this section and only with respect to the tables included in the joint explanatory statement accompanying this Act, the Secretary of State, the Administrator of the United States Agency for International Development and the Broadcasting Board of Governors, as appropriate, may propose deviations to the amounts referenced in subsection (a), subject to the regular notification procedures of the Committees on Appropriations.Prohibition of payment of certain expenses 
7020.None of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, and Economic Support Fund may be obligated or expended to pay for— 
(1)alcoholic beverages; or 
(2)entertainment expenses for activities that are substantially of a recreational character, including but not limited to entrance fees at sporting events, theatrical and musical productions, and amusement parks.Prohibition on assistance to governments supporting international terrorism 
7021. 
(a)Lethal military equipment exports 
(1)None of the funds appropriated or otherwise made available by titles III through VI of this Act may be available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979: 
Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: 
Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997. 
(2)Assistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interests of the United States. 
(3)Whenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interests. 
(b)Bilateral assistance 
(1)Funds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— 
(A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; 
(B)otherwise supports international terrorism; or 
(C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act. 
(2)The President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: 
Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.Authorization requirements 
7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672, section 15 of the State Department Basic Authorities Act of 1956, section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).Definition of program, project, and activity 
7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; for the development assistance accounts of the United States Agency for International Development program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as: 
(1)justified to the Congress; or 
(2)allocated by the executive branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days of the enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961.Authorities for the peace corps, inter-american foundation and african development foundation 
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: 
Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.Commerce, trade and surplus commodities 
7025. 
(a)None of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: 
Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: 
 Provided further, That this subsection shall not prohibit— 
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(b)None of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: 
Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; 
(2)research activities intended primarily to benefit American producers; 
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(c)The Secretary of the Treasury shall instruct the United States Executive Directors of the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, and the African Development Fund to use the voice and vote of the United States to oppose any assistance by these institutions, using funds appropriated or made available pursuant to titles III through VI of this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.Separate accounts 
7026. 
(a)Separate accounts for local currencies 
(1)If assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development (USAID) shall— 
(A)require that local currencies be deposited in a separate account established by that government; 
(B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and 
(ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and 
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. 
(2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— 
(i)project and sector assistance activities; or 
(ii)debt and deficit financing; or 
(B)for the administrative requirements of the United States Government. 
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). 
(4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. 
(5)Reporting requirementThe USAID Administrator shall report on an annual basis as part of the justification documents submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used and/or to be used for such purpose in each applicable country. 
(b)Separate accounts for cash transfers 
(1)If assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle them with any other funds. 
(2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). 
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by the assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). 
(4)ExemptionNonproject sector assistance funds may be exempt from the requirements of subsection (b)(1) only through the regular notification procedures of the Committees on Appropriations.eligibility for assistance 
7027. 
(a)Assistance through nongovernmental organizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961, and from funds appropriated under the heading ‘‘Assistance for Europe, Eurasia and Central Asia’’: 
Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations under the regular notification procedures of those committees, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: 
Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act. 
(b)Public law 480During fiscal year 2012, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Agricultural Trade Development and Assistance Act of 1954: 
Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. 
(c)ExceptionThis section shall not apply— 
(1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or 
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.Impact on jobs in the united states 
7028.None of the funds appropriated under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; or 
(2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: 
Provided, That the application of section 507(4) (D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture.International financial institutions 
7029. 
(a)None of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(b)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to oppose any loan, grant, strategy or policy of such institution that would require user fees or service charges on poor people for primary education or primary healthcare, including prevention, care and treatment for HIV/AIDS, malaria, tuberculosis, and infant, child, and maternal health, in connection with such institution's financing programs. 
(c)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (the Fund) to use the voice and vote of the United States to oppose any loan, project, agreement, memorandum, instrument, plan, or other program of the Fund to a Heavily Indebted Poor Country that imposes budget caps or restraints that do not allow the maintenance of or an increase in governmental spending on healthcare or education; and to promote government spending on healthcare, education, agriculture and food security, or other critical safety net programs in all of the Fund’s activities with respect to Heavily Indebted Poor Countries. 
(d)For the purposes of this Act international financial institutions shall mean the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank and the African Development Fund.Debt-for-development 
7030.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.FINANCIAL MANAGEMENT AND BUDGET TRANSPARENCY 
7031. 
(a)Limitation on direct government-to-Government assistance 
(1)Funds appropriated by this Act may be made available for direct Government-to-Government assistance only if— 
(A)each implementing agency or ministry to receive assistance has been assessed and is considered to have the systems required to manage such assistance and any identified vulnerabilities or weaknesses of such agency or ministry have been addressed; and 
(i)the recipient agency or ministry employs and utilizes staff with the necessary technical, financial, and management capabilities; 
(ii)the recipient agency or ministry has adopted competitive procurement policies and systems; 
(iii)effective monitoring and evaluation systems are in place to ensure that such assistance is used for its intended purposes; and 
(iv)no level of acceptable fraud is assumed. 
(B)the Government of the United States and the government of the recipient country have agreed, in writing— 
(i)on clear and achievable objectives for the use of such assistance; and 
(ii)that such assistance should be made on a cost-reimbursable basis. 
(2)In addition to the requirements in subsection (a), no funds may be made available for such assistance without prior consultation with, and notification to, the Committees on Appropriations: 
Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): 
Provided further, That the requirements of this paragraph shall only apply to direct Government-to-Government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals. 
(3)The USAID Administrator or the Secretary of State, as appropriate, shall suspend any such assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary determines and reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance. 
(4)Not later than 90 days after the enactment of this Act and 6 months thereafter, the USAID Administrator shall submit to the Committees on Appropriations a report that— 
(A)details all assistance described in subsection (a) provided during the previous 6-month period by country, funding amount, source of funds, and type of such assistance; and 
(B)the type of procurement instrument or mechanism utilized and whether the assistance was provided on a cost-reimbursable basis. 
(5)The USAID Administrator shall submit to the Committees on Appropriations, concurrent with the fiscal year 2013 congressional budget justification materials, amounts planned for assistance described in subsection (a) by country, proposed funding amount, source of funds, and type of assistance. 
(b)National budget and contract transparency 
(1)Limitation on FundingNone of the funds appropriated under titles III and IV of this Act may be made available to the central government of any country that does not meet minimum standards of fiscal transparency: 
Provided, That the Secretary of State shall develop “minimum standards of fiscal transparency” to be updated and strengthened, as appropriate, to reflect best practices: 
 Provided further, That the Secretary shall make an annual determination of progress or “no progress” for countries that do not meet minimum standards of fiscal transparency and make those determinations publicly available in an annual “Fiscal Transparency Report”. 
(2)Minimum Standards of Fiscal TransparencyFor purposes of paragraph (1), “minimum standards of fiscal transparency” shall include standards for the public disclosure of budget documentation, including receipts and expenditures by ministry, and government contracts and licenses for natural resource extraction, to include bidding and concession allocation practices. 
(3)WaiverThe Secretary of State may waive the limitation on funding in paragraph (1) on a country-by-country basis if the Secretary reports to the Committees on Appropriations that the waiver is important to the national interest of the United States: 
Provided, That such waiver shall identify any steps taken by the government of the country to publicly disclose its national budget and contracts which are additional to those which were undertaken in previous fiscal years, include specific recommendations of short- and long-term steps such government can take to improve budget transparency, and identify benchmarks for measuring progress. 
(4)AssistanceOf the funds appropriated under title III of this Act, not less than $5,000,000 should be made available for programs and activities to assist the central governments of countries named in the list required by paragraph (1) to improve budget transparency or to support civil society organizations in such countries that promote budget transparency: 
Provided, That such sums shall be in addition to funds otherwise made available for such purposes. 
(c)Anti-kleptocracy 
(1)Officials of foreign governments and their immediate family members who the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, shall be ineligible for entry into the United States. 
(2)Individuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: 
Provided, That nothing in this provision shall be construed to derogate from United States Government obligations under applicable international agreements. 
(3)The Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. 
(4)Not later than 90 days after enactment of this Act and 180 days thereafter, the Secretary of State shall submit a report, in classified form if necessary, to the Committees on Appropriations describing the information regarding corruption concerning each of the individuals found ineligible pursuant to paragraph (1), a list of any waivers provided under subsection (3), and the justification for each waiver.Authority to engage in debt buybacks or sales 
7032. 
(a)Loans eligible for sale, reduction, or cancellation 
(1)Authority to sell, reduce, or cancel certain loansNotwithstanding any other provision of law, the President may, in accordance with this section, sell to any eligible purchaser any concessional loan or portion thereof made before January 1, 1995, pursuant to the Foreign Assistance Act of 1961, to the government of any eligible country as defined in section 702(6) of that Act or on receipt of payment from an eligible purchaser, reduce or cancel such loan or portion thereof, only for the purpose of facilitating— 
(A)debt-for-equity swaps, debt-for-development swaps, or debt-for-nature swaps; or 
(B)a debt buyback by an eligible country of its own qualified debt, only if the eligible country uses an additional amount of the local currency of the eligible country, equal to not less than 40 percent of the price paid for such debt by such eligible country, or the difference between the price paid for such debt and the face value of such debt, to support activities that link conservation and sustainable use of natural resources with local community development, and child survival and other child development, in a manner consistent with sections 707 through 710 of the Foreign Assistance Act of 1961, if the sale, reduction, or cancellation would not contravene any term or condition of any prior agreement relating to such loan. 
(2)Terms and conditionsNotwithstanding any other provision of law, the President shall, in accordance with this section, establish the terms and conditions under which loans may be sold, reduced, or canceled pursuant to this section. 
(3)AdministrationThe Facility, as defined in section 702(8) of the Foreign Assistance Act of 1961, shall notify the administrator of the agency primarily responsible for administering part I of the Foreign Assistance Act of 1961 of purchasers that the President has determined to be eligible, and shall direct such agency to carry out the sale, reduction, or cancellation of a loan pursuant to this section: 
Provided, That such agency shall make adjustment in its accounts to reflect the sale, reduction, or cancellation. 
(4)LimitationThe authorities of this subsection shall be available only to the extent that appropriations for the cost of the modification, as defined in section 502 of the Congressional Budget Act of 1974, are made in advance. 
(b)Deposit of proceedsThe proceeds from the sale, reduction, or cancellation of any loan sold, reduced, or canceled pursuant to this section shall be deposited in the United States Government account or accounts established for the repayment of such loan. 
(c)Eligible purchasersA loan may be sold pursuant to subsection (a)(1)(A) only to a purchaser who presents plans satisfactory to the President for using the loan for the purpose of engaging in debt-for-equity swaps, debt-for-development swaps, or debt-for-nature swaps. 
(d)Debtor consultationsBefore the sale to any eligible purchaser, or any reduction or cancellation pursuant to this section, of any loan made to an eligible country, the President should consult with the country concerning the amount of loans to be sold, reduced, or canceled and their uses for debt-for-equity swaps, debt-for-development swaps, or debt-for-nature swaps. 
(e)Availability of fundsThe authority provided by subsection (a) may be used only with regard to funds appropriated by this Act under the heading Debt Restructuring.Multi-year commitments 
7033.None of the funds appropriated by this Act may be used to make a future year funding pledge for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge was— 
(1)previously justified in a congressional budget justification; 
(2)included in an Act making appropriations for the Department of State, foreign operations, and related programs or previously authorized by an Act of Congress; 
(3)notified in accordance with the regular notification procedures of the Committees on Appropriations; or 
(4)the subject of prior consultation with the Committees on Appropriations and such consultation was conducted at least 7 days in advance of the pledge.special provisions 
7034. 
(a)Victims of war, displaced children, and displaced burmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, and displaced Burmese, and to assist victims of trafficking in persons and, subject to the regular notification procedures of the Committees on Appropriations, to combat such trafficking, may be made available notwithstanding any other provision of law. 
(b)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. 
(c)World food programFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development (USAID), from this or any other Act, shall be made available as a general contribution to the World Food Program, notwithstanding any other provision of law. 
(d)Disarmament, demobilization and reintegrationNotwithstanding any other provision of law, regulation or Executive order, funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund, Peacekeeping Operations, International Disaster Assistance, and Transition Initiatives should be made available to support programs to disarm, demobilize, and reintegrate into civilian society former members of foreign terrorist organizations: 
Provided, That the Secretary of State shall consult with the Committees on Appropriations prior to the obligation of funds pursuant to this subsection: 
Provided further, That for the purposes of this subsection the term foreign terrorist organization means an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act. 
(e)Research and trainingFunds appropriated by this Act under the heading Economic Support Fund may be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union (title VIII) as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501–4508). 
(f)ContingenciesDuring fiscal year 2012, the President may use up to $50,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. 
(g)Consolidation of ReportsThe Secretary of State, in coordination with the USAID Administrator, shall submit to the Committees on Appropriations, and other relevant congressional committees, not later than 90 days after enactment of this Act recommendations for the consolidation or combination of reports (including plans and strategies) that are called for by any provision of law to be submitted to the Congress and that are substantially duplicative of others called for by any other provision of law: 
Provided, That reports are considered substantially duplicative if they are required to address at least more than half of the same substantive factors, criteria and issues that are required to be addressed by any other report, and any such consolidated report must address all the substantive factors, criteria and issues required to be addressed in each of the individual reports: 
 Provided further, That reports affected by this subsection are those within the purview of, or prepared primarily by, the Department of State and USAID and that relate to matters addressed under this Act or any other Act authorizing or appropriating funds for use by, or actions of, the Department of State or USAID. 
(h)Promotion of Democracy 
(1)Funds made available by this Act that are made available for the promotion of democracy may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy, any regulation. 
(2)For the purposes of funds appropriated by this Act, the term promotion of democracy means programs that support good governance, human rights, independent media, and the rule of law, and otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states, institutions, and practices that are responsive and accountable to citizens. 
(3)With respect to the provision of assistance for democracy, human rights and governance activities in this Act, the organizations implementing such assistance and the specific nature of that assistance shall not be subject to the prior approval by the government of any foreign country. 
(4)Funds appropriated under the heading Economic Support Fund shall be made available to the Bureau of Democracy, Human Rights and Labor for programs to promote human rights by expanding open and uncensored access to information and communication as identified in the Department of State’s Internet freedom strategy: 
Provided, That funds made available by this paragraph should be matched by sources other than the United States Government, as appropriate: 
 Provided further, That the Secretary of State shall coordinate the development and uses of circumvention and secure communications technologies with the Administrator of the United States Agency for International Development and the Broadcasting Board of Governors, as appropriate: 
 Provided further, That the circumvention technologies and programs supported by funds made available by this Act, shall undergo a review, to include an assessment of the protection against such technologies being used for illicit purposes. 
(5)Funds appropriated by this Act that are made available to promote democracy and human rights shall also be made available to support freedom of religion, especially in the Middle East and North Africa. 
(i)Partner VettingFunds appropriated in this Act or any prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be used by the Secretary of State and the Administrator of the United States Agency for International Development (USAID), as appropriate, to support the development and implementation of a Partner Vetting System (PVS) pilot program: 
Provided, That such pilot program shall be implemented not later than September 30, 2012: 
 Provided further, That the Secretary of State and the USAID Administrator shall jointly submit a report to the Committees on Appropriations not later than 30 days after completion of the pilot program on the estimated timeline and criteria for evaluating the PVS for expansion. 
(j)Protections and Remedies for Employees of Diplomatic Missions and International OrganizationsThe Secretary of State shall implement section 203(a)(2) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public Law 110–457): 
Provided, That in determining whether to suspend the issuance of A–3 or G–5 visas to applicants seeking to work for officials of a diplomatic mission or international organization, the Secretary shall consider whether a final court judgment has been issued against a current or former employee of such mission or organization (and the time period for a final appeal has expired) or whether the Department of State has requested that immunity of individual diplomats or family members be waived to permit criminal prosecution: 
Provided further, That the Secretary should continue to assist in obtaining payment of final court judgments awarded to A–3 and G–5 visa holders, including encouraging the sending states to provide compensation directly to victims: 
Provided further, That the Secretary shall include, in a manner the Secretary deems appropriate, all trafficking cases involving A–3 or G–5 visa holders in the Trafficking in Persons annual report for which a final civil judgment has been issued (and the time period for final appeal has expired) or the Department of Justice has determined that the United States Government would seek to indict the diplomat or a family member but for diplomatic immunity. 
(k)Modification of amendmentSection 620J of the Foreign Assistance Act of 1961 (Limitation on Assistance to Security Forces) is amended as follows: 
(1)by redesignating the section as section 620M; 
(2)in subsection (a), by striking evidence and inserting information and by striking gross violations and inserting a gross violation; 
(3)in subsection (b), by striking measures and inserting steps; and 
(4)by adding the following subsection: 
 
(d)Credible informationThe Secretary shall establish, and periodically update, procedures to— 
(1)ensure that for each country the Department of State has a current list of all security force units receiving United States training, equipment, or other types of assistance; 
(2)facilitate receipt by the Department of State and United States embassies of information from individuals and organizations outside the United States Government about gross violations of human rights by security force units; 
(3)routinely request and obtain such information from the Department of Defense, the Central Intelligence Agency, and other United States Government sources; 
(4)ensure that such information is evaluated and preserved; 
(5)ensure that when vetting an individual for eligibility to receive United States training the individual’s unit is also vetted; 
(6)seek to identify the unit involved when credible information of a gross violation exists but the identity of the unit is lacking; and 
(7)make publicly available, to the maximum extent practicable, the identity of those units for which no assistance shall be furnished pursuant to subsection (a).. 
(l)Sections repealedSections 494, 495, and 495B through 495K of the Foreign Assistance Act of 1961 are hereby repealed. 
(m)Extension of authorities 
(1)Section 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2012 for September 30, 2010. 
(2)The authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect through September 30, 2012. 
(3)The authority contained in section 1115(d) of Public Law 111–32 shall remain in effect through September 30, 2012. 
(4)Section 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting September 30, 2012 for October 1, 2010 in paragraph (2). 
(5)Section 61(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting September 30, 2012 for October 1, 2010 in paragraph (2). 
(6)Section 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2012 for October 1, 2010 in subparagraph (B). 
(7)The authority contained in section 1603(a)(2) of Public Law 109–234, as amended, shall remain in effect through September 30, 2012. 
(8)The authority provided by section 1113 of Public Law 111–32 shall remain in effect through September 30, 2012: 
Provided, That none of the funds appropriated or otherwise made available by this Act or any other Act making appropriations for the Department of State, foreign operations, and related programs may be used to implement phase 3 of such authority. 
(n)Reports RepealedSection 133(d) of Public Law 87–195; section 807 of Public Law 98–164; section 704(c) of Public Law 101–179; section 104 of Public Law 102–511; section 560(g) of Public Law 103–87; section 514(a) of Public Law 103–236; section 605(c) of Appendix G, Public Law 106–113; sections 3203 and 3204(f) of division B of Public Law 106–246; section 564(g)(4) of Public Law 106–429; sections 694(a), 694(b), 704 and 1321 of Public Law 107–228; and section 409(c) of Public Law 108–447 are hereby repealed. 
(o)Government ExpendituresFunds appropriated under title III and under the heading International Narcotics Control and Law Enforcement in this Act should not be made available for assistance for any government for programs or activities in fiscal year 2013 if the Secretary of State or the Administrator of the United States Agency for International Development has credible information that such government is reducing its own expenditures for such programs or activities as a result of the assistance provided and for reasons that are inconsistent with the purposes of such assistance. 
(p)International Child AbductionsThe Secretary of State may withhold funds appropriated under title III of this Act for assistance for the central government of any country that the Secretary determines is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: 
Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of making any such determination. 
(q)redesignations 
(1)The position of Advisor established pursuant to section 699B of division J of Public Law 110–161 shall, within 45 days of enactment of this Act and notwithstanding the requirements of such section, be moved to the United States Agency for International Development (USAID): 
Provided, That the Advisor shall hereafter be appointed by the USAID Administrator and shall report directly to the Administrator: 
 Provided further, That the responsibilities of the Advisor enumerated in section 699B(b) shall remain in full force and effect. 
(2)The position of Coordinator established pursuant to section 664 of division J of Public Law 110–161 shall, within 45 days of enactment of this Act and notwithstanding the requirements of such section, be moved to the United States Agency for International Development (USAID): 
Provided, That the Coordinator shall hereafter be appointed by the USAID Administrator and shall report directly to the Administrator: 
 Provided further, That the responsibilities of the Coordinator enumerated in the first sentence of section 664(c) shall remain in full force and effect: 
 Provided further, That the limitation in the second sentence of such section shall hereafter no longer apply to the Coordinator. 
(r)Extension of authorityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— 
(1)In section 599D (8 U.S.C. 1157 note)— 
(A)in subsection (b)(3), by striking and 2011 and inserting 2011, and 2012; and 
(B)in subsection (e), by striking June 1, 2011 each place it appears and inserting October 1, 2012; and 
(2)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2011 and inserting 2012.Arab league boycott of israel 
7035.It is the sense of the Congress that— 
(1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; 
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; 
(3)all Arab League states should normalize relations with their neighbor Israel; 
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and 
(5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.Palestinian statehood 
7036. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— 
(1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; 
(B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and 
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— 
(A)termination of all claims or states of belligerency; 
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; 
(C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; 
(D)freedom of navigation through international waterways in the area; and 
(E)a framework for achieving a just settlement of the refugee problem. 
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. 
(c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interests of the United States to do so. 
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).Restrictions concerning the palestinian authority 
7037.None of the funds appropriated under titles II through VI of this Act may be obligated or expended to create in any part of Jerusalem a new office of any department or agency of the United States Government for the purpose of conducting official United States Government business with the Palestinian Authority over Gaza and Jericho or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles: 
Provided, That this restriction shall not apply to the acquisition of additional space for the existing Consulate General in Jerusalem: 
Provided further, That meetings between officers and employees of the United States and officials of the Palestinian Authority, or any successor Palestinian governing entity provided for in the Israel-PLO Declaration of Principles, for the purpose of conducting official United States Government business with such authority should continue to take place in locations other than Jerusalem: 
Provided further, That as has been true in the past, officers and employees of the United States Government may continue to meet in Jerusalem on other subjects with Palestinians (including those who now occupy positions in the Palestinian Authority), have social contacts, and have incidental discussions.Prohibition on assistance to the palestinian broadcasting corporation 
7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.Assistance for the west bank and gaza 
7039. 
(a)OversightFor fiscal year 2012, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. 
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: 
Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. 
(c)Prohibition 
(1)None of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism. 
(2)Notwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. 
(d)Audits 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. 
(2)Of the funds appropriated by this Act up to $500,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, inspections, and other activities in furtherance of the requirements of this subsection: 
Provided, That such funds are in addition to funds otherwise available for such purposes. 
(e)Subsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2012 under the heading Economic Support Fund, and such audit shall address— 
(1)the extent to which such Program complies with the requirements of subsections (b) and (c); and 
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. 
(f)Funds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations. 
(g)Not later than 180 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations updating the report contained in section 2106 of chapter 2 of title II of Public Law 109–13.Limitation on assistance for the palestinian authority 
7040. 
(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. 
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interests of the United States. 
(c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: 
Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure. 
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll. 
(f)Prohibition to Hamas and the Palestine Liberation Organization 
(1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence. 
(2)Notwithstanding the limitation of subsection (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. 
(3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection. 
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: 
Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. 
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization.NEAR EAST 
7041. 
(a)Egypt 
(1) 
(A)None of the funds appropriated under titles III and IV of this Act and in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the central Government of Egypt unless the Secretary of State certifies to the Committees on Appropriations that such government is meeting its obligations under the 1979 Egypt-Israel Peace Treaty. 
(B)Prior to the obligation of funds appropriated by this Act under the heading “Foreign Military Financing Program”, the Secretary of State shall certify to the Committees on Appropriations that the Government of Egypt is supporting the transition to civilian government including holding free and fair elections; implementing policies to protect freedom of expression, association, and religion, and due process of law. 
(C)The Secretary of State may waive the requirements of paragraphs (A) and (B) if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national security interest of the United States: 
Provided, That such determination and report shall include a detailed justification for such waiver. 
(2)The Secretary of State shall consult with the Committees on Appropriations prior to the transfer of funds appropriated by this Act under the heading Foreign Military Financing Program to an interest-bearing account for Egypt. 
(3)Funds appropriated under the heading Economic Support Fund in this Act and prior Acts (including previously obligated funds), may be made available, notwithstanding any other provision of law, for an Egypt initiative, particularly for the specific costs referred to in the authorities referenced herein, for the purpose of improving the lives of the Egyptian people through education, investment in jobs and skills (including secondary and vocational education), and access to finance for small and medium enterprises with emphasis on expanding opportunities for women, as well as other appropriate market-reform and economic growth activities: 
Provided, That the provisions of title VI of Public Law 103–306 pertaining to funds for Jordan shall be deemed to apply to any such initiative and to funds available under this section to carry out such an initiative in the same manner as such cited provisions apply to Jordan, subject to the following provisos: 
 Provided further, That subparagraph (b)(2) shall be deemed not to apply and the amount made available pursuant to this section as set forth in the joint explanatory statement accompanying this Act and incorporated herein shall be deemed to apply in lieu of the figure in subparagraph (b)(1): 
 Provided further, That the authority to reduce debt shall include authority to exchange an outstanding obligation for a new obligation and to permit both principal and interest payments on new obligations to be deposited into a fund established for such purpose, to be used in accordance with purposes set forth in an agreement between the United States and Egypt: 
 Provided further, That the authority of this paragraph shall only be made available after the Secretary of State certifies to the Committees on Appropriations that the Government of Egypt is implementing economic development policies consistent with the objectives of such initiative: 
 Provided further, That funds made available for such initiative shall be subject to the regular notification procedures of the Committees on Appropriations. 
(b)Enterprise fundsUp to $60,000,000 of funds appropriated under the heading Economic Support Fund in this Act and prior acts making appropriations for the Department of State, foreign operations, and related programs (and including previously obligated funds), that are available for assistance for Egypt, up to $20,000,000 of such funds that are available for assistance for Tunisia, and up to $60,000,000 of such funds that are available for assistance for Jordan, respectively, may be made available notwithstanding any other provision of law, to establish and operate one or more enterprise funds for Egypt, Tunisia, and Jordan, respectively: 
Provided, That provisions contained in section 201 of the Support for East European Democracy (SEED) Act of 1989 (excluding the provisions of subsections (b), (c), (d)(3), and (f) of that section), shall be deemed to apply to any such fund or funds, and to funds made available to such fund or funds, in order to enable such fund or funds to provide assistance for purposes of this section: 
 Provided further, That section 7077 of division F of Public Law 111–117 shall apply to any such fund or funds established pursuant to this subsection: 
 Provided further, That not more than 5 percent of the funds made available pursuant to this subsection should be available for administrative expenses of such fund or funds and not later than 1 year after the date of enactment of this Act, and annually thereafter until each fund is dissolved, each fund shall submit to the Committees on Appropriations a report detailing the administrative expenses of such fund: 
 Provided further, That each fund shall be governed by a Board of Directors comprised of six private United States citizens and three private citizens of each country, respectively, who have had international business careers and demonstrated expertise in international and emerging markets investment activities: 
 Provided further, That not later than 1 year after the entry into force of the initial grant agreement under this section and annually thereafter, each fund shall prepare and make available to the public on an Internet Web site administered by the fund a detailed report on the fund’s activities during the previous year: 
 Provided further, That the authority of any such fund or funds to provide assistance shall cease to be effective on December 31, 2022: 
 Provided further, That funds made available pursuant to this section shall be subject to prior consultation with the Committees on Appropriations. 
(c)Iran 
(1)It is the policy of the United States to seek to prevent Iran from achieving the capability to produce or otherwise manufacture nuclear weapons, including by supporting international diplomatic efforts to halt Iran's uranium enrichment program, and the President should fully implement and enforce the Iran Sanctions Act of 1996, as amended (Public Law 104–172) as a means of encouraging foreign governments to require state-owned and private entities to cease all investment in, and support of, Iran's energy sector and all exports of refined petroleum products to Iran. 
(2)None of the funds appropriated or otherwise made available in this Act under the heading Export-Import Bank of the United States may be used by the Export-Import Bank of the United States to provide any new financing (including loans, guarantees, other credits, insurance, and reinsurance) to any person that is subject to sanctions under paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172). 
(3)The reporting requirements in section 7043(c) in division F of Public Law 111–117 shall continue in effect during fiscal year 2012 as if part of this Act: 
Provided, That the date in subsection (c)(1) shall be deemed to be September 30, 2012. 
(d)Iraq 
(1)Funds appropriated or otherwise made available by this Act for assistance for Iraq shall be made available in a manner that utilizes Iraqi entities to the maximum extent practicable, and in accordance with the cost-matching and other requirements in the Department of State’s April 9, 2009 Guidelines for Government of Iraq Financial Participation in United States Government-Funded Civilian Foreign Assistance Programs and Projects. 
(2)None of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq. 
(3)Funds appropriated by this Act under titles III and VI for assistance for Iraq may be made available notwithstanding any other provision of law, except for this subsection and section 620M of the Foreign Assistance Act of 1961, as amended by this Act. 
(4)Funds appropriated by this Act for assistance for Iraq under the heading Economic Support Fund shall be made available for programs and activities for which policy justifications and decisions shall be the responsibility of the United States Chief of Mission in Iraq. 
(5) 
(A)Of the funds appropriated under the heading Diplomatic and Consular Programs in title VIII of this Act that are made available for security and provincial operations for the Department of State in Iraq, 15 percent shall be withheld from obligation until the Secretary of State submits a report to the Committees on Appropriations detailing— 
(i)an assessment of the security environment in Iraq with respect to facilities and personnel, and the anticipated impact of the withdrawal of United States Armed Forces in Iraq on such environment, on a facility-by-facility basis; 
(ii)an assessment of the security requirements at each facility, and the estimated cost of sustaining such requirements over the next 3 fiscal years; 
(iii)the types of military equipment to be used to meet the security requirements at each facility; 
(iv)the number of United States Government personnel anticipated at each facility, a general description of the duties of such personnel, and the number and cost of contractors anticipated at each facility required for operational and other support; and 
(v)a description of contingency plans, including evacuation, at each facility for United States Government personnel and contractors. 
(B)The report required by this paragraph may be submitted in classified form, if necessary. 
(e)Lebanon 
(1)None of the funds appropriated by this Act may be made available for the Lebanese Armed Forces (LAF) if the LAF is controlled by a foreign terrorist organization, as defined by section 219 of the Immigration and Nationality Act. 
(2)Funds appropriated by this Act under the heading “Foreign Military Financing Program” for assistance for Lebanon may be made available only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon's borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: 
Provided, That funds may not be made available for obligation until the Secretary of State submits a detailed spend plan to the Committees on Appropriations, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than September 1, 2012: 
 Provided further, That the Secretary of State shall regularly consult with the Committees on Appropriations on the activities of the LAF and assistance provided by the United States: 
 Provided further, That not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the actions taken to ensure that equipment provided to the LAF is used for intended purposes. 
(3)Funds appropriated by this Act under titles III and VI for assistance for Lebanon may be made available notwithstanding any other provision of law, except for this subsection and section 620M of the Foreign Assistance Act of 1961, as amended by this Act. 
(f)LibyaOf the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, up to $20,000,000 should be made available to promote democracy, transparent and accountable governance, human rights, transitional justice, and the rule of law in Libya, and for exchange programs between Libyan and American students and professionals: 
Provided, That such funds shall be made available, to the maximum extent practicable, on a cost matching basis: 
 Provided further, That none of the funds appropriated by this Act may be made available for assistance for Libya for infrastructure projects, except on a loan basis with terms favorable to the United States, and only following consultation with the Committees on Appropriations. 
(g)MoroccoPrior to the obligation of funds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Morocco, the Secretary of State shall submit a report to the Committees on Appropriations on steps being taken by the Government of Morocco to— 
(1)respect the right of individuals to peacefully express their opinions regarding the status and future of the Western Sahara and to document violations of human rights; and 
(2)provide unimpeded access to human rights organizations, journalists, and representatives of foreign governments to the Western Sahara. 
(h)SyriaFunds appropriated by this Act shall be made available to promote democracy and protect human rights in Syria, a portion of which should be programmed in consultation with governments in the region, as appropriate. 
(i)YemenNone of the funds appropriated by this Act may be made available for the Armed Forces of Yemen if such forces are controlled by a foreign terrorist organization, as defined by section 219 of the Immigration and Nationality Act.Serbia 
7042. 
(a)Funds appropriated by this Act may be made available for assistance for the central Government of Serbia after May 31, 2012, if the Secretary of State has submitted the report required in subsection (c). 
(b)After May 31, 2012, the Secretary of the Treasury should instruct the United States executive directors of the international financial institutions to support loans and assistance to the Government of Serbia subject to the condition in subsection (c). 
(c)The report referred to in subsection (a) is a report by the Secretary of State to the Committees on Appropriations that the Government of Serbia is cooperating with the International Criminal Tribunal for the former Yugoslavia, including apprehending and transferring indictees and providing investigators access to witnesses, documents, and other information. 
(d)This section shall not apply to humanitarian assistance or assistance to promote democracy.Africa  
7043. 
(a)Conflict minerals 
(1)Funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Rwanda or Uganda unless the Secretary of State has credible information that the Government of Rwanda or the Government of Uganda is providing political, military or financial support to armed groups in the Democratic Republic of the Congo (DRC) that are involved in the illegal exportation of minerals out of the DRC or have violated human rights. 
(2)The restriction in paragraph (1) shall not apply to assistance to improve border controls to prevent the illegal exportation of minerals out of the DRC by such groups, to protect humanitarian relief efforts, or to support the training and deployment of members of the Rwandan or Ugandan militaries in international peacekeeping operations or to conduct operations against the Lord's Resistance Army. 
(b)Counterterrorism programsOf the funds appropriated by this Act, not less than $52,800,000 should be made available for the Trans-Sahara Counter-terrorism Partnership program, and not less than $21,300,000 should be made available for the Partnership for Regional East Africa Counterterrorism program. 
(c)Crisis ResponseNotwithstanding any other provision of law, up to $10,000,000 of the funds appropriated by this Act under the heading Global Health Programs for HIV/AIDS activities may be transferred to, and merged with, funds appropriated under the headings Economic Support Fund and Transition Initiatives to respond to unanticipated crises in Africa, except that funds shall not be transferred unless the Secretary of State certifies to the Committees on Appropriations that no individual currently on anti-retroviral therapy supported by such funds shall be negatively impacted by the transfer of such funds: 
Provided, That the authority of this subsection shall be subject to prior consultation with the Committees on Appropriations. 
(d)Expanded international military education and training 
(1)Funds appropriated under the heading International Military Education and Training (IMET) in this Act that are made available for assistance for Angola, Cameroon, Central African Republic, Chad, Côte d’Ivoire, Guinea and Zimbabwe may be made available only for training related to international peacekeeping operations and expanded IMET: 
Provided, That the limitation included in this paragraph shall not apply to courses that support training in maritime security for Angola and Cameroon. 
(2)None of the funds appropriated under the heading International Military Education and Training in this Act may be made available for assistance for Equatorial Guinea or Somalia. 
(e)Ethiopia 
(1)Funds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Ethiopia shall not be made available unless the Secretary of State— 
(A)certifies to the Committees on Appropriations that the Government of Ethiopia is implementing policies to respect due process and freedoms of expression and association, and is permitting access to human rights and humanitarian organizations to the Somalia region of Ethiopia; and 
(B)submits a report to the Committees on Appropriations on the types and amounts of United States training and equipment proposed to be provided to the Ethiopian military including steps that will be taken to ensure that such assistance is not provided to military units or personnel that have violated human rights, and steps taken by the Government of Ethiopia to investigate and prosecute members of the Ethiopian military who have been credibly alleged to have violated such rights. 
(2)The restriction in paragraph (1) shall not apply to assistance to Ethiopian military efforts in support of international peacekeeping operations, counterterrorism operations along the border with Somalia, and for assistance to the Ethiopian Defense Command and Staff College. 
(f)Sudan limitation on assistance 
(1)Notwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan. 
(2)None of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements. 
(3)The limitations of paragraphs (1) and (2) shall not apply to— 
(A)humanitarian assistance; 
(B)assistance for the Darfur region, Southern Kordofan/Nuba Mountains State, Blue Nile State, other marginalized areas and populations in Sudan, and Abyei; and 
(C)assistance to support implementation of the Comprehensive Peace Agreement (CPA), mutual arrangements related to post-referendum issues associated with the CPA, or to promote peace and stability between Sudan and South Sudan, or any other internationally recognized viable peace agreement in Sudan. 
(g)South Sudan 
(1)Funds appropriated by this Act should be made available for assistance for South Sudan including to increase agricultural productivity, expand educational opportunities especially for girls, strengthen democratic institutions and the rule of law, and enhance the capacity of the Federal Legislative Assembly to conduct oversight over government revenues and expenditures. 
(2)Not less than 15 days prior to the obligation of funds appropriated by this Act that are available for assistance for the Government of South Sudan, the Secretary of State shall submit a report to the Committees on Appropriations detailing the extent to which the Government of South Sudan is— 
(A)supporting freedom of expression, the establishment of democratic institutions including an independent judiciary, parliament, and security forces that are accountable to civilian authority; and 
(B)investigating and punishing members of security forces who have violated human rights. 
(3)The Secretary of State shall seek to obtain regular audits of the financial accounts of the Government of South Sudan to ensure transparency and accountability of funds, including revenues from the extraction of oil and gas, and the timely, public disclosure of such audits: 
Provided, That the Secretary should assist the Government of South Sudan in conducting such audits, and by providing technical assistance to enhance the capacity of the National Auditor Chamber to carry out its responsibilities, and shall submit a report not later than 90 days after enactment of this Act to the Committees on Appropriations detailing the steps that will be taken by the Government of South Sudan, which are additional to those taken in the previous fiscal year, to improve resource management and ensure transparency and accountability of funds. 
(h)UgandaFunds appropriated by this Act should be made available for programs and activities in areas affected by the Lord’s Resistance Army. 
(i)War crimes in africa 
(1)The Congress reaffirms its support for the efforts of the International Criminal Tribunal for Rwanda (ICTR) and the Special Court for Sierra Leone (SCSL) to bring to justice individuals responsible for war crimes and crimes against humanity in a timely manner. 
(2)Funds appropriated by this Act may be made available for assistance for the central government of a country in which individuals indicted by the ICTR and the SCSL are credibly alleged to be living, if the Secretary of State determines and reports to the Committees on Appropriations that such government is cooperating with the ICTR and the SCSL, including the apprehension, surrender, and transfer of indictees in a timely manner: 
Provided, That this subsection shall not apply to assistance provided under section 551 of the Foreign Assistance Act of 1961 or to project assistance under title VI of this Act: 
Provided further, That the United States shall use its voice and vote in the United Nations Security Council to fully support efforts by the ICTR and the SCSL to bring to justice individuals indicted by such tribunals in a timely manner. 
(3)The prohibition in paragraph (2) may be waived on a country-by-country basis if the President determines that doing so is in the national security interest of the United States: 
Provided, That prior to exercising such waiver authority, the President shall submit a report to the Committees on Appropriations, in classified form if necessary, on— 
(A)the steps being taken to obtain the cooperation of the government in apprehending and surrendering the indictee in question to the court of jurisdiction; 
(B)a strategy, including a timeline, for bringing the indictee before such court; and 
(C)the justification for exercising the waiver authority. 
(j)Zimbabwe 
(1)The Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loans or grants to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State determines and reports in writing to the Committees on Appropriations that the rule of law has been restored in Zimbabwe, including respect for ownership and title to property, freedom of speech and association. 
(2)None of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health, education, and macroeconomic growth assistance, unless the Secretary of State makes the determination required in paragraph (1).Asia 
7044. 
(a)Tibet 
(1)The Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans; are based on a thorough needs-assessment; foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions; and are subject to effective monitoring. 
(2)Notwithstanding any other provision of law, funds appropriated by this Act under the heading Economic Support Fund shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development and environmental conservation in Tibetan communities in the Tibetan Autonomous Region and in other Tibetan communities in China. 
(b)Burma 
(1)The Secretary of the Treasury shall instruct the United States executive directors of the appropriate international financial institutions to vote against any loan, agreement, or other financial support for Burma. 
(2)Funds appropriated by this Act under the heading “Economic Support Fund” may be made available for assistance for Burma notwithstanding any other provision of law, except no such funds shall be made available to the State Peace and Development Council, or its successor, and its affiliated organizations: 
Provided, That such funds shall be made available for programs along Burma’s borders and for Burmese groups and organizations located outside Burma, and may be made available to support programs in Burma: 
 Provided further, That in addition to assistance for Burmese refugees appropriated under the heading “Migration and Refugee Assistance” in this Act, funds shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma: 
Provided further, That any new program or activity initiated with funds made available by this Act shall be subject to prior consultation with the Committees on Appropriations, and all such funds shall be subject to the regular notification procedures of the Committees on Appropriations. 
(c)CambodiaFunds made available in this Act for a United States contribution to a Khmer Rouge tribunal may only be made available if the Secretary of State certifies to the Committees on Appropriations that the United Nations and the Government of Cambodia are taking credible steps to address allegations of corruption and mismanagement within the tribunal. 
(d)IndonesiaOf the funds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Indonesia, $2,000,000 may not be obligated until the Secretary of State submits to the Committees on Appropriations the report on Indonesia required under such heading in Senate Report 112–85. 
(e)North KoreaNone of the funds made available by this Act under the heading Economic Support Fund may be made available for energy-related assistance for North Korea. 
(f)People's Republic of China 
(1)None of the funds appropriated under the heading Diplomatic and Consular Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. 
(2)The terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the People's Republic of China, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: 
Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA. 
(g)PhilippinesOf the funds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for the Philippines, $3,000,000 may not be obligated until the Secretary of State submits to the Committees on Appropriations the report on the Philippines required under such heading in Senate Report 112–85. 
(h)VietnamFunds appropriated under the heading Economic Support Fund shall be made available for remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes, and funds under the heading Development Assistance shall be made available for related health/disability activities.western hemisphere 
7045. 
(a)colombia 
(1)Funds appropriated by this Act and made available to the Department of State for assistance to the Government of Colombia may be used to support a unified campaign against narcotics trafficking, illegal armed groups, and organizations designated as Foreign Terrorist Organizations and successor organizations, and to take actions to protect human health and welfare in emergency circumstances, including undertaking rescue operations: 
Provided, That no United States Armed Forces personnel or United States civilian contractor employed by the United States will participate in any combat operation in connection with assistance made available by this Act for Colombia: 
Provided further, That rotary and fixed wing aircraft supported with funds appropriated under the heading International Narcotics Control and Law Enforcement for assistance for Colombia may be used for aerial or manual drug eradication and interdiction including to transport personnel and supplies and to provide security for such operations: 
Provided further, That such aircraft may also be used to provide transport in support of alternative development programs and investigations by civilian judicial authorities: 
Provided further, That the President shall ensure that if any helicopter procured with funds in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, is used to aid or abet the operations of any illegal self-defense group, paramilitary organization, or other illegal armed group in Colombia, such helicopter shall be immediately returned to the United States: 
Provided further, That none of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the Colombian Departamento Administrativo de Seguridad or successor organizations: 
Provided further, That none of the funds appropriated by this Act for assistance for Colombia shall be made available for the cultivation or processing of African oil palm, if doing so would contribute to significant loss of native species, disrupt or contaminate natural water sources, reduce local food security, or cause the forced displacement of local people: 
Provided further, That any complaints of harm to health or licit crops caused by aerial eradication shall be thoroughly investigated and evaluated, and fair compensation paid in a timely manner for meritorious claims: 
Provided further, That funds may not be made available for aerial eradication unless programs are being implemented by the United States Agency for International Development, the Government of Colombia, or other organizations, in consultation and coordination with local communities, to provide alternative sources of income in areas where security permits for small-acreage growers and communities whose illicit crops are targeted for aerial eradication: 
Provided further, That funds appropriated by this Act may not be used for aerial eradication in Colombia's national parks or reserves unless the Secretary of State certifies to the Committees on Appropriations that there are no effective alternatives and the eradication is in accordance with Colombian laws. 
(2)Colombian armed forcesOf the funds appropriated by this Act that are available for assistance for the Colombian Armed Forces, 25 percent may be obligated only after the Secretary of State consults with, and subsequently certifies and submits a report to, the Committees on Appropriations that the Government of Colombia and Colombian Armed Forces are meeting the conditions that appear under this section in the joint explanatory statement accompanying this Act: 
Provided, That the requirement to withhold funds from obligation shall not apply with respect to funds made available under the heading “International Narcotics Control and Law Enforcement” in this Act for continued support for the Critical Flight Safety Program or for any alternative development programs in Colombia administered by the Bureau of International Narcotics and Law Enforcement Affairs of the Department of State: 
 Provided further, That not less than 30 days prior to making the certification the Secretary of State shall consult with Colombian and international human rights organizations. 
(3)Illegal armed groups 
(A)Denial of visasSubject to paragraph (B), the Secretary of State shall not issue a visa to any alien who the Secretary determines, based on credible information— 
(i)has willfully provided any support to or benefitted from the Revolutionary Armed Forces of Colombia (FARC), the National Liberation Army (ELN), the United Self-Defense Forces of Colombia (AUC), or other illegal armed groups, including taking actions or failing to take actions which allow, facilitate, or otherwise foster the activities of such groups; or 
(ii)has committed, ordered, incited, assisted, or otherwise participated in the commission of a violation of human rights in Colombia. 
(B)WaiverParagraph (A) shall not apply if the Secretary of State certifies to the Committees on Appropriations, on a case-by-case basis, that the issuance of a visa to the alien is necessary to support the peace process in Colombia or for urgent humanitarian reasons. 
(b)GuatemalaFunds appropriated by this Act under the headings International Military Education and Training (IMET) and “Foreign Military Financing Program” that are available for assistance for Guatemala may be made available only for the Guatemalan Air Force, Navy, and Army Corps of Engineers: 
Provided, That expanded IMET may be made available for assistance for the Guatemalan Army. 
(c)HaitiThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard. 
(d)HondurasPrior to the obligation of 20 percent of the funds appropriated by this Act that are available for assistance for Honduran military and police forces, the Secretary of State shall report in writing to the Committees on Appropriations that: the Government of Honduras is implementing policies to protect freedom of expression and association, and due process of law; and is investigating and prosecuting in the civilian justice system, in accordance with Honduran and international law, military and police personnel who are credibly alleged to have violated human rights, and the Honduran military and police are cooperating with civilian judicial authorities in such cases: 
Provided, That the restriction in this subsection shall not apply to assistance to promote transparency, anti-corruption and the rule of law within the military and police forces. 
(e)mexicoPrior to the obligation of 15 percent of the funds appropriated by this Act that are available for assistance for Mexican military and police forces, the Secretary of State shall report in writing to the Committees on Appropriations that: the Government of Mexico is investigating and prosecuting in the civilian justice system, in accordance with Mexican and international law, military and police personnel who are credibly alleged to have violated human rights; is enforcing prohibitions on the use of testimony obtained through torture; and the Mexican military and police are cooperating with civilian judicial authorities in such cases: 
Provided, That the restriction in this subsection shall not apply to assistance to promote transparency, anti-corruption and the rule of law within the military and police forces. 
(f)Trade capacityOf the funds appropriated by this Act, not less than $10,000,000 under the heading Development Assistance and not less than $10,000,000 under the heading Economic Support Fund shall be made available for labor and environmental capacity building activities relating to free trade agreements with countries of Central America, Peru and the Dominican Republic. 
(g)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act should be borne by the recipient country.South Asia  
7046. 
(a)Afghanistan 
(1)LimitationNone of the funds appropriated or otherwise made available by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be obligated for assistance for the Government of Afghanistan until the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), certifies to the Committees on Appropriations that— 
(A)The funds will be used to design and support programs in accordance with the June 2011 “Administrator’s Sustainability Guidance for USAID in Afghanistan”. 
(B)The Government of Afghanistan is— 
(i)reducing corruption and improving governance, including by investigating, prosecuting, sanctioning or removing corrupt officials from office and implementing financial transparency and accountability measures for government institutions and officials (including the Central Bank) as well as conducting oversight of public resources; 
(ii)taking credible steps to protect the human rights of Afghan women; and 
(iii)taking significant steps to facilitate active public participation in governance and oversight. 
(C)Funds will be used to support and strengthen the capacity of Afghan public and private institutions and entities to reduce corruption and to improve transparency and accountability of national, provincial and local governments. 
(D)Representatives of Afghan national, provincial or local governments, and local communities and civil society organizations, including women-led organizations, will be consulted and participate in the design of programs, projects, and activities, including participation in implementation and oversight, and the development of specific benchmarks to measure progress and outcomes. 
(2)Assistance and operations 
(A)Funds appropriated or otherwise made available by this Act for assistance for Afghanistan may be made available as a United States contribution to the Afghanistan Reconstruction Trust Fund (ARTF) unless the Secretary of State determines and reports to the Committees on Appropriations that the World Bank Monitoring Agent of the ARTF is unable to conduct its financial control and audit responsibilities due to restrictions on security personnel by the Government of Afghanistan. 
(B)Funds appropriated under the headings ‘‘Economic Support Fund’’ and “International Narcotics Control and Law Enforcement” in this Act that are available for assistance for Afghanistan— 
(i)shall be made available, to the maximum extent practicable, in a manner that emphasizes the participation of Afghan women, and directly improves the security, economic and social well-being, and political status, and protects the rights of, Afghan women and girls and complies with sections 7060 and 7061 of this Act, including support for the Afghan Independent Human Rights Commission, the Afghan Ministry of Women’s Affairs, and women-led organizations; 
(ii)may be made available for a United States contribution to an internationally managed fund to support the reconciliation with and disarmament, demobilization and reintegration into Afghan society of former combatants who have renounced violence against the Government of Afghanistan: 
Provided, That funds may be made available to support reconciliation and reintegration activities only if: 
(I)Afghan women are participating at national, provincial and local levels of government in the design, policy formulation and implementation of the reconciliation or reintegration process, and such process upholds steps taken by the Government of Afghanistan to protect the human rights of Afghan women; and 
(II)such funds will not be used to support any pardon or immunity from prosecution, or any position in the Government of Afghanistan or security forces, for any leader of an armed group responsible for crimes against humanity, war crimes, or acts of terrorism; and 
(iii)may be made available for a United States contribution to the North Atlantic Treaty Organization/International Security Assistance Force Post-Operations Humanitarian Relief Fund. 
(C)The authority contained in section 1102(c) of Public Law 111–32 shall continue in effect during fiscal year 2012 and shall apply as if part of this Act. 
(D) 
(i)Of the funds appropriated by this Act that are made available for assistance for Afghanistan, not less than $50,000,000 shall be made available for rule of law programs: 
Provided, That decisions on the uses of such funds shall be the responsibility of the Coordinator for Rule of Law, in consultation with the Interagency Planning and Implementation Team, at the United States Embassy in Kabul, Afghanistan: 
 Provided further, That $250,000 of such funds shall be transferred to, and merged with, funds appropriated under the heading Office of Inspector General in title I of this Act for oversight of such programs and activities. 
(ii)The Coordinator for Rule of Law at the United States Embassy in Kabul, Afghanistan shall be consulted on the use of all funds appropriated by this Act for rule of law programs in Afghanistan. 
(E)None of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. 
(F)Any significant modification to the scope, objectives or implementation mechanisms of United States assistance programs in Afghanistan shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that the prior consultation requirement may be waived in a manner consistent with section 7015(e) of this Act. 
(G)Not later than 90 days after enactment of this Act, the Secretary of State shall report to the Committees on Appropriations on the International Monetary Fund (IMF) country program for Afghanistan including actions requested by the IMF and taken by the Government of Afghanistan to address the Kabul Bank crisis and restore confidence in Afghanistan's banking sector. 
(H)Funds appropriated under titles III through VI of this Act that are made available for assistance for Afghanistan may be made available notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961. 
(3)OversightThe Special Inspector General for Afghanistan Reconstruction, the Inspector General of the Department of State and the Inspector General of USAID, shall jointly develop and submit to the Committees on Appropriations within 45 days of enactment of this Act a coordinated audit and inspection plan of United States assistance for, and civilian operations in, Afghanistan. 
(b)Nepal 
(1)Funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Nepal only if the Secretary of State certifies to the Committees on Appropriations that the Nepal Army is— 
(A)cooperating fully with investigations and prosecutions of violations of human rights by civilian judicial authorities; and 
(B)working constructively to redefine the Nepal Army's mission and adjust its size accordingly, implement reforms including strengthening the capacity of the civilian ministry of defense to improve budget transparency and accountability, and facilitate the integration of former rebel combatants into the security forces including the Nepal Army, consistent with the goals of reconciliation, peace and stability. 
(2)The conditions in paragraph (1) shall not apply to assistance for humanitarian relief and reconstruction activities in Nepal. 
(c)Pakistan 
(1)Certification 
(A)None of the funds appropriated or otherwise made available by this Act under the headings “Economic Support Fund”, “International Narcotics Control and Law Enforcement”, “Foreign Military Financing Program”, and “Pakistan Counterinsurgency Capability Fund” for assistance for the Government of Pakistan may be made available unless the Secretary of State certifies to the Committees on Appropriations that the Government of Pakistan is— 
(i)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(ii)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan’s military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; 
(iii)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(iv)preventing the proliferation of nuclear-related material and expertise; 
(v)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and 
(vi)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. 
(B)The Secretary of State may waive the requirements of paragraph (A) if to do so is in the national security interests of the United States. 
(2)Assistance 
(A)Funds appropriated by this Act under the heading “Foreign Military Financing Program” for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan, and are subject to section 620M of the Foreign Assistance Act of 1961, as amended by this Act. 
(B)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Pakistan should be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture improvised explosive devices, including calcium ammonium nitrate; to support programs to train border and customs officials in Pakistan and Afghanistan; and for agricultural extension programs that encourage alternative fertilizer use among Pakistani farmers. 
(C)Of the funds appropriated by this Act under the heading Economic Support Fund for assistance for Pakistan, $10,000,000 shall be made available through the Bureau of Democracy, Human Rights and Labor, Department of State, for human rights and democracy programs in Pakistan, including training of government officials and security forces, and assistance for human rights organizations and the development of democratic political parties. 
(D)Funds appropriated by this Act under the heading Economic Support Fund for assistance for Pakistan may be made available for the Chief of Mission Fund, as authorized by section 101(c)(5) of Public Law 111–73. 
(E)Funds appropriated by this Act under the heading “Economic Support Fund” that are made available for assistance for infrastructure projects in Pakistan shall be implemented in a manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)). 
(F)Funds appropriated by this Act under titles III and VI for assistance for Pakistan may be made available notwithstanding any other provision of law, except for this subsection and section 620M of the Foreign Assistance Act of 1961, as amended by this Act. 
(3)Reports 
(A) 
(i)The spend plan required by section 7078 of this Act for assistance for Pakistan shall include achievable and sustainable goals, benchmarks for measuring progress, and expected results regarding furthering development in Pakistan, countering extremism, and establishing conditions conducive to the rule of law and transparent and accountable governance: 
Provided, That such benchmarks may incorporate those required in title III of Public Law 111–73, as appropriate: 
Provided further, That not later than 6 months after submission of such spend plan, and each 6 months thereafter until September 30, 2013, the Secretary of State shall submit a report to the Committees on Appropriations on the status of achieving the goals and benchmarks in the spend plan. 
(ii)The Secretary of State should suspend assistance for the Government of Pakistan if any report required by paragraph (A)(i) indicates that Pakistan is failing to make measurable progress in meeting these goals or benchmarks. 
(B)Not later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the costs and objectives associated with significant infrastructure projects supported by the United States in Pakistan, and an assessment of the extent to which such projects achieve such objectives. 
(d)Sri Lanka 
(1)None of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for Sri Lanka, no defense export license may be issued, and no military equipment or technology shall be sold or transferred to Sri Lanka pursuant to the authorities contained in this Act or any other Act, unless the Secretary of State certifies to the Committees on Appropriations that the Government of Sri Lanka is— 
(A)conducting credible, thorough investigations of alleged war crimes and violations of international humanitarian law by government forces and the Liberation Tigers of Tamil Eelam; 
(B)bringing to justice individuals who have been credibly alleged to have committed such violations; 
(C)supporting and cooperating with any United Nations investigation of alleged war crimes and violations of international humanitarian law; 
(D)respecting due process, the rights of journalists, and the rights of citizens to peaceful expression and association, including ending arrest and detention under emergency regulations; 
(E)providing access to detainees by humanitarian organizations; and 
(F)implementing policies to promote reconciliation and justice including devolution of power. 
(2)Paragraph (1) shall not apply to assistance for humanitarian demining and aerial and maritime surveillance. 
(3)If the Secretary makes the certification required in paragraph (1), funds appropriated under the heading Foreign Military Financing Program that are made available for assistance for Sri Lanka should be used to support the recruitment and training of Tamils into the Sri Lankan military, Tamil language training for Sinhalese military personnel, and human rights training for all military personnel. 
(4)The Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions to vote against any loan, agreement, or other financial support for Sri Lanka except to meet basic human needs, unless the Secretary of State certifies to the Committees on Appropriations that the Government of Sri Lanka is meeting the requirements in paragraph (1)(D), (E), and (F) of this subsection. 
(e)Regional cross border programsFunds appropriated by this Act under the heading Economic Support Fund for assistance for Afghanistan and Pakistan may be provided notwithstanding any other provision of law that restricts assistance to foreign countries for cross border stabilization and development programs between Afghanistan and Pakistan or between either country and the Central Asian republics.Prohibition of payments to united nations members 
7047.None of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations.War crimes tribunals drawdown 
7048.If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: 
Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): 
Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.UNITED NATIONS 
7049. 
(a)Transparency and accountability 
(1)Of the funds appropriated under title I and under the heading “International Organizations and Programs” in title V of this Act that are available for contributions to any United Nations agency or to the Organization of American States, 15 percent shall be withheld from obligation for such agency or organization if the Secretary of State determines and reports to the Committees on Appropriations that the agency or organization is not taking steps to— 
(A)publish on a publicly available Web site, consistent with privacy regulations and due process, regular financial and programmatic audits of the agency or organization, and provide the United States Government with necessary access to such financial and performance audits; and 
(B)implement best practices for the protection of whistleblowers from retaliation, including best practices for legal burdens of proof, access to independent adjudicative bodies, results that eliminate the effects of retaliation, and statutes of limitation for reporting retaliation. 
(2)The Secretary may waive the restriction in this subsection if the Secretary determines and reports that to do so is in the national interest of the United States. 
(b)Restrictions on united nations delegations and organizations 
(1)None of the funds made available under title I of this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)), supports international terrorism. 
(2)None of the funds made available under title I of this Act may be used by the Secretary of State as a contribution to any organization, agency, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. 
(3)The Secretary of State may waive the restrictions in this subsection if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States. 
(c)United nations human rights councilFunds appropriated by this Act may be made available for voluntary contributions or payment of United States assessments in support of the United Nations Human Rights Council if the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council is in the national interest of the United States: 
Provided, That the Secretary of State shall report to the Committees on Appropriations not later than 30 days after the date of enactment of this Act, and every 180 days thereafter until September 30, 2012, on the resolutions considered in the United Nations Human Rights Council. 
(d)United nations relief and works agencyThe reporting requirements regarding the United Nations Relief and Works Agency contained in the joint explanatory statement accompanying the Supplemental Appropriations Act, 2009 (Public Law 111–32, House Report 111–151) under the heading Migration and Refugee Assistance in title XI shall apply to funds made available by this Act under such heading. 
(e)United nations capital master planNone of the funds made available in this Act for the United Nations Capital Master Plan may be used for the design, renovation, or construction of the United Nations Headquarters in New York in excess of the United States payment for the assessment agreed upon pursuant to paragraph 10 of United Nations General Assembly Resolution 61/251. 
(f)Reporting requirementNot later than 30 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriation detailing the amount of funds available for obligation or expenditure in fiscal year 2012 under the headings “Contributions to International Organizations” and “International Organizations and Programs” that are withheld from obligation or expenditure due to any provision of law: 
Provided, That the Secretary of State shall update such report each time additional funds are withheld by operation of any provision of law: 
 Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Community-based police assistance 
7050. 
(a)AuthorityFunds made available by titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. 
(b)NotificationAssistance provided under subsection (a) shall be subject to the regular notification procedures of the Committees on Appropriations.Attendance at international conferences 
7051.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees of agencies or departments of the United States Government who are stationed in the United States, at any single international conference occurring outside the United States, unless the Secretary of State reports to the Committees on Appropriations at least 5 days in advance that such attendance is important to the national interest: 
Provided, That for purposes of this section the term international conference shall mean a conference attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations.Aircraft transfer and coordination 
7052. 
(a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative and Andean Counterdrug Programs may be used for any other program and in any region, including for the transportation of active and standby Civilian Response Corps personnel and equipment during a deployment: 
Provided, That the responsibility for policy decisions and justification for the use of such transfer authority shall be the responsibility of the Secretary of State and the Deputy Secretary of State and this responsibility shall not be delegated. 
(b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: 
Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(c)Aircraft coordination 
(1)The uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development (USAID) with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: 
Provided, That such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: 
Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis. 
(2)The requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel.Parking fines and real property taxes owed by foreign governments 
7053.The terms and conditions of section 7055 of division F of Public Law 111–117 shall apply to this Act: 
Provided, That the date September 30, 2009 in subsection (f)(2)(B) shall be deemed to be September 30, 2011.Landmines and cluster munitions 
7054. 
(a)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. 
(b)Cluster munitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments; and 
(2)the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians.Prohibition on publicity or propaganda 
7055.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before the date of the enactment of this Act by the Congress: 
Provided, That not to exceed $25,000 may be made available to carry out the provisions of section 316 of Public Law 96–533.Limitation on residence expenses 
7056.Of the funds appropriated or made available pursuant to title II of this Act, not to exceed $100,500 shall be for official residence expenses of the United States Agency for International Development during the current fiscal year: 
Provided, That appropriate steps shall be taken to assure that, to the maximum extent possible, United States-owned foreign currencies are utilized in lieu of dollars.United states agency for international development management(including transfer of funds) 
7057. 
(a)AuthorityUp to $93,000,000 of the funds made available in title III of this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development (USAID) to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980. 
(b)Restrictions 
(1)The number of individuals hired in any fiscal year pursuant to the authority contained in subsection (a) may not exceed 175. 
(2)The authority to hire individuals contained in subsection (a) shall expire on September 30, 2013. 
(c)ConditionsThe authority of subsection (a) should only be used to the extent that an equivalent number of positions that are filled by personal services contractors or other non-direct hire employees of USAID, who are compensated with funds appropriated to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, are eliminated. 
(d)Program account chargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which such individual's responsibilities primarily relate: 
Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses. 
(e)Foreign service limited extensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980, may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. 
(f)Disaster surge capacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations. 
(g)Personal services contractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Agricultural Trade Development and Assistance Act of 1954, may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: 
Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: 
Provided further, That such funds appropriated to carry out title II of the Agricultural Trade Development and Assistance Act of 1954, may be made available only for personal services contractors assigned to the Office of Food for Peace. 
(h)small businessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. 
(i)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of division F of Public Law 111–117 may be assigned to or support programs in Iraq, Afghanistan, or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.Global health activities 
7058. 
(a)In GeneralFunds appropriated by titles III and IV of this Act that are made available for bilateral assistance for child survival activities or disease programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: 
Provided, That of the funds appropriated under title III of this Act, not less than $575,000,000 should be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species. 
(b)Global health management 
(1)Not later than 180 days after enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), shall submit to the Committees on Appropriations an analysis of short and long-term costs, to include potential cost savings or increases, associated with transitioning the function, role, and duties of the Office of the United States Global AIDS Coordinator into USAID: 
Provided, That such report shall also assess any programmatic advantages and disadvantages, including the ability to achieve results, of making such a transition. 
(2) 
(A)Not later than 45 days after enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), shall submit to the Committees on Appropriations a report on the status of the Quadrennial Diplomacy and Development Review (QDDR) decision to transition the leadership of the Global Health Initiative (GHI) to USAID, to include the following— 
(i)the metrics developed to measure progress in meeting each benchmark enumerated in Appendix 2 of the QDDR and the method utilized to develop such metrics; and 
(ii)the status of, and estimated completion date for, meeting each benchmark. 
(B)Within 90 days of submitting the initial report required by subparagraph (A), and each 90 days thereafter until the GHI transition is completed, an update shall be provided to the Committees on Appropriations on the status of meeting each benchmark: 
Provided, That if as part of any such update it is determined that the QDDR target date of September 2012 will not be met, the Secretary of State, in consultation with the USAID Administrator, shall submit a detailed explanation of the delay and a revised target date for the transition to be completed. 
(c)Global fund reforms 
(1)Of funds appropriated by this Act that are available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund), 10 percent should be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that— 
(A)the Global Fund is maintaining and implementing a policy of transparency, including the authority of the Global Fund Office of the Inspector General (OIG) to publish OIG reports on a public Web site; 
(B)the Global Fund is providing sufficient resources to maintain an independent OIG that— 
(i)reports directly to the Board of the Global Fund; 
(ii)maintains a mandate to conduct thorough investigations and programmatic audits, free from undue interference; and 
(iii)compiles regular, publicly published audits and investigations of financial, programmatic, and reporting aspects of the Global Fund, its grantees, recipients, sub-recipients, and Local Fund Agents; and 
(C)the Global Fund maintains an effective whistleblower policy to protect whistleblowers from retaliation, including confidential procedures for reporting possible misconduct or irregularities. 
(2)The withholding required by this subsection shall not be in addition to funds that are withheld from the Global Fund in fiscal year 2012 pursuant to the application of any other provision contained in this or any other Act. 
(d)Pandemic responseIf the President determines and reports to the Committees on Appropriations that a pandemic virus is efficient and sustained, severe, and is spreading internationally, funds made available under titles III, IV, and VIII in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to combat such virus: 
Provided, That funds made available pursuant to the authority of this subsection shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Prohibition on promotion of tobacco 
7059.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.Programs to promote gender equality 
7060. 
(a)Programs funded under title III of this Act shall include, where appropriate, efforts to improve the status of women, including through gender considerations in the planning, assessment, implementation, monitoring and evaluation of such programs. 
(b)Funds appropriated under title III of this Act shall be made available to support programs to expand economic opportunities for poor women in developing countries, including increasing the number and capacity of women-owned enterprises, improving property rights for women, increasing women's access to financial services and capital, enhancing the role of women in economic decisionmaking at the local, national and international levels, and improving women’s ability to participate in the global economy. 
(c)Funds appropriated under title III of this Act shall be made available to increase political opportunities for women, including strengthening protections for women’s personal status, increasing women’s participation in elections, and enhancing women’s positions in government and role in government decisionmaking. 
(d)Funds appropriated under in title III of this Act for food security and agricultural development shall take into consideration the unique needs of women, and technical assistance for women farmers should be a priority. 
(e)The Secretary of State, in consultation with the heads of other relevant Federal agencies, shall develop a National Action Plan in accordance with United Nations Security Council Resolution 1325 (adopted on October 31, 2000) to ensure the United States effectively promotes and supports the rights and roles of women in conflict-affected and post-conflict regions through clear, measurable commitments to— 
(1)promote the active and meaningful participation of women in affected areas in all aspects of conflict prevention, management, and resolution; 
(2)integrate the perspectives and interests of affected women into conflict-prevention activities and strategies; 
(3)promote the physical safety, economic security, and dignity of women and girls; 
(4)support women's equal access to aid distribution mechanisms and services; and 
(5)monitor, analyze and evaluate implementation efforts and their impact. 
(f)The Department of State and the United States Agency for International Development shall fully integrate gender into all diplomatic and development efforts through the inclusion of gender in strategic planning and budget allocations, and the development of indicators and evaluation mechanisms to measure the impact of United States policies and programs on women and girls in foreign countries.Gender-based violence 
7061. 
(a)Funds appropriated under the headings Global Health Programs, Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement in this Act shall be made available for gender-based violence prevention and response efforts, and funds appropriated under the headings International Disaster Assistance, Complex Crises Fund, and Migration and Refugee Assistance should be made available for such efforts. 
(b)Programs and activities funded under titles III and IV of this Act to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons.SECTOR ALLOCATIONS 
7062. 
(a)Basic and higher education 
(1)Basic education 
(A)Of the funds appropriated by title III of this Act, not less than $800,000,000 shall be made available for assistance for basic education, of which not less than $288,000,000 should be made available under the heading Development Assistance. 
(B)The United States Agency for International Development shall ensure that programs supported with funds appropriated for basic education in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs are integrated, when appropriate, with health, agriculture, governance, and economic development activities to address the economic and social needs of the broader community. 
(C)Funds appropriated by title III of this Act for basic education may be made available for a contribution to the Global Partnership for Education. 
(2)Higher educationOf the funds appropriated by title III of this Act, not less than $200,000,000 shall be made available for assistance for higher education, of which $25,000,000 shall be to support such programs in Africa, including for partnerships between higher education institutions in Africa and the United States. 
(b)Development grants programOf the funds appropriated in title III of this Act, not less than $45,000,000 shall be made available for the Development Grants Program established pursuant to section 674 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2008 (division J of Public Law 110–161), primarily for unsolicited proposals, to support grants of not more than $2,000,000 to small nongovernmental organizations: 
Provided, That funds made available under this subsection are in addition to other funds available for such purposes including funds designated by this Act by subsection (f). 
(c)Environment programs 
(1)In generalOf the funds appropriated by this Act, not less than $1,250,000,000 should be made available for programs and activities to protect the environment. 
(2)Clean energy programsThe limitation in section 7081(b) of division F of Public Law 111–117 shall continue in effect during fiscal year 2012 as if part of this Act: 
Provided, That the proviso contained in such section shall not apply. 
(3)Adaptation programsFunds appropriated by this Act may be made available for United States contributions to the Least Developed Countries Fund and the Special Climate Change Fund to support adaptation programs and activities. 
(4)Tropical forest programsFunds appropriated under title III of this Act for tropical forest programs shall be used to protect biodiversity, and shall not be used to support or promote the expansion of industrial scale logging into primary tropical forests: 
Provided, That funds that are available for the Central African Regional Program for the Environment and other tropical forest programs in the Congo Basin for the United States Fish and Wildlife Service (USFWS) shall be apportioned directly to the USFWS: 
 Provided further, That funds made available for the Department of the Interior (DOI) for programs in the Guatemala Mayan Biosphere Reserve shall be apportioned directly to the DOI. 
(5)AuthorityFunds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law except for the provisions of this section and subject to the regular notification procedures of the Committees on Appropriations, to support environment programs. 
(6)ConsultationFunds made available pursuant to this subsection are subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(7)Extraction of natural resources 
(A)Funds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of Public Law 110–246 and the Kimberley Process Certification Scheme, and providing technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management. 
(B) 
(i)The Secretary of the Treasury shall inform the managements of the international financial institutions and post on the Department of the Treasury’s Web site that it is the policy of the United States to vote against any assistance by such institutions (including but not limited to any loan, credit, grant, or guarantee) for the extraction and export of a natural resource if the government of the country has in place laws or regulations to prevent or limit the public disclosure of company payments as required by section 1504 of Public Law 111–203, and unless such government has in place functioning systems in the sector in which assistance is being considered for: 
(I)accurately accounting for and public disclosure of payments to the host government by companies involved in the extraction and export of natural resources; 
(II)the independent auditing of accounts receiving such payments and public disclosure of the findings of such audits; and 
(III)public disclosure of such documents as Host Government Agreements, Concession Agreements, and bidding documents, allowing in any such dissemination or disclosure for the redaction of, or exceptions for, information that is commercially proprietary or that would create competitive disadvantage. 
(ii)The requirements of subparagraph (i) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of this paragraph. 
(C)The Secretary of the Treasury or the Secretary of State, as appropriate, shall instruct the United States executive director of each international financial institution and the United States representatives to all forest-related multilateral financing mechanisms and processes, that it is the policy of the United States to vote against the expansion of industrial scale logging into primary tropical forests. 
(8)Continuation of prior lawSection 7081(g)(2) and (4) of division F of Public Law 111–117 shall continue in effect during fiscal year 2012 as if part of this Act. 
(d)Food security and agriculture developmentOf the funds appropriated by title III of this Act, $1,170,000,000 should be made available for food security and agriculture development programs, of which $31,500,000 shall be made available for Collaborative Research Support Programs: 
Provided, That such funds may be made available notwithstanding any other provision of law to address food shortages, and may be made available for a United States contribution to the endowment of the Global Crop Diversity Trust pursuant to section 3202 of Public Law 110–246. 
(e)Microenterprise and microfinanceOf the funds appropriated by this Act, not less than $265,000,000 should be made available for microenterprise and microfinance development programs for the poor, especially women. 
(f)Reconciliation programs 
(1)Of the funds appropriated by title III of this Act under the headings Economic Support Fund and Development Assistance, $26,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious and political backgrounds from areas of civil strife and war, of which $10,000,000 shall be made available for such programs in the Middle East: 
Provided, That the Administrator of the United States Agency for International Development shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds. 
(2)Of the funds appropriated by title III of this Act under the headings Economic Support Fund and Development Assistance, $10,000,000 should be made available for a New Generation in the Middle East initiative to build understanding, tolerance, and mutual respect among the next generation of Israeli and Palestinian leaders. 
(g)Trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, International Narcotics Control and Law Enforcement, and “Assistance for Europe, Eurasia and Central Asia” not less than $36,000,000 shall be made available for activities to combat trafficking in persons internationally. 
(h)WaterOf the funds appropriated by this Act, not less than $315,000,000 shall be made available for water and sanitation supply projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121). 
(i)Women’s leadership capacityOf the funds appropriated by title III of this Act, not less than $20,000,000 shall be made available for programs to improve women’s leadership capacity in recipient countries. 
(j)Notification requirementsAuthorized deviations from funding levels contained in this section shall be subject to the regular notification procedures of the Committees on Appropriations.Central asia 
7063.The terms and conditions of sections 7075(a) through (d) and 7076(a) through (e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds appropriated by this Act, except that the Secretary of State may waive the application of section 7076(a) for a period of not more than 6 months and every 6 months thereafter until September 30, 2013, if the Secretary certifies to the Committees on Appropriations that the waiver is in the national security interest and necessary to obtain access to and from Afghanistan for the United States, and the waiver includes an assessment of progress, if any, by the Government of Uzbekistan in meeting the requirements in section 7076(a): 
Provided, That the Secretary of State, in consultation with the Secretary of Defense, shall submit a report to the Committees on Appropriations not later than 180 days after enactment of this Act and 12 months thereafter, on all United States Government assistance provided to the Government of Uzbekistan and expenditures made in support of the Northern Distribution Network in Uzbekistan, including any credible information that such assistance or expenditures are being diverted for corrupt purposes: 
Provided further, That information provided in the report required by the previous proviso may be provided in a classified annex and such annex shall indicate the basis for such classification: 
Provided further, That for the purposes of the application of section 7075(c) to this Act, the report shall be submitted not later than October 1, 2012, and for the purposes of the application of section 7076(e) to this Act, the term assistance shall not include expanded international military education and training.Requests for documents 
7064.None of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the United States Agency for International Development.Overseas private investment corporation(including transfer of funds) 
7065. 
(a)Whenever the President determines that it is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total of $20,000,000 of the funds appropriated under title III of this Act may be transferred to, and merged with, funds appropriated by this Act for the Overseas Private Investment Corporation Program Account, to be subject to the terms and conditions of that account: 
Provided, That such funds shall not be available for administrative expenses of the Overseas Private Investment Corporation: 
Provided further, That designated funding levels in this Act shall not be transferred pursuant to this section: 
Provided further, That the exercise of such authority shall be subject to the regular notification procedures of the Committees on Appropriations. 
(b)Notwithstanding section 235(a)(2) of the Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of section 234 of such Act shall remain in effect until September 30, 2012.INTERNATIONAL PRISON CONDITIONS 
7066. 
(a)Not later than 180 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report, which shall also be made publicly available including on the Department of State’s Web site, describing— 
(1)conditions in prisons and other detention facilities in at least 25 countries whose governments receive United States assistance and which the Secretary determines raise serious human rights or humanitarian concerns; and 
(2)the extent to which such governments are taking steps to eliminate such conditions. 
(b)For purposes of each determination made pursuant to subsection (a), the Secretary shall consider the criteria listed in section 7085(b) (1) through (10) of division F of Public Law 111–117. 
(c)Funds appropriated by this Act to carry out the provisions of chapters 1 and 11 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961, and the Support for East European Democracy (SEED) Act of 1989, shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961, for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities.Prohibition on use of torture 
7067. 
(a)None of the funds made available in this Act may be used to support or justify the use of torture, cruel or inhumane treatment by any official or contract employee of the United States Government. 
(b)Funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961, and the Support for East European Democracy (SEED) Act of 1989, shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961, for assistance to eliminate torture by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act that are identified in the Department of State's most recent Country Reports on Human Rights Practices.Extradition 
7068. 
(a)None of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, Emergency Migration and Refugee Assistance, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. 
(b)Subsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. 
(c)The Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interests of the United States.commercial leasing of defense articles 
7069.Notwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt and NATO and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act.Independent states of the former soviet union 
7070. 
(a)None of the funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia shall be made available for assistance for a government of an Independent State of the former Soviet Union if that government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: 
Provided, That such funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States. 
(b) 
(1)Of the funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia that are allocated for assistance for the Government of the Russian Federation, 60 percent shall be withheld from obligation until the President determines and certifies in writing to the Committees on Appropriations that the Government of the Russian Federation— 
(A)has terminated implementation of arrangements to provide Iran with technical expertise, training, technology, or equipment necessary to develop a nuclear reactor, related nuclear research facilities or programs, or ballistic missile capability; and 
(B)is providing full access to international non-government organizations providing humanitarian relief to refugees and internally displaced persons in Chechnya. 
(2)Paragraph (1) shall not apply to— 
(A)assistance to combat infectious diseases, child survival activities, or assistance for victims of trafficking in persons; and 
(B)activities authorized under title V (Nonproliferation and Disarmament Programs and Activities) of the FREEDOM Support Act. 
(c)Section 907 of the FREEDOM Support Act shall not apply to— 
(1)activities to support democracy or assistance under title V of the FREEDOM Support Act and section 1424 of Public Law 104–201 or non-proliferation assistance; 
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421); 
(3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; 
(4)any insurance, reinsurance, guarantee or other assistance provided by the Overseas Private Investment Corporation under title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.); 
(5)any financing provided under the Export-Import Bank Act of 1945; or 
(6)humanitarian assistance.international monetary fund  
7071. 
(a)The terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of division F of Public Law 111–117 shall apply to this Act. 
(b)The Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private creditors. 
(c)The Secretary of the Treasury shall seek to ensure that the IMF is implementing best practices for the protection of whistleblowers from retaliation, including best practices for legal burdens of proof, access to independent adjudicative bodies, results that eliminate the effects of retaliation, and statutes of limitation for reporting retaliation.Repression in the russian federation 
7072. 
(a)None of the funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia in this Act may be made available for the Government of the Russian Federation, after 180 days from the date of the enactment of this Act, unless the Secretary of State certifies to the Committees on Appropriations that the Government of the Russian Federation: 
(1)has implemented no statute, Executive order, regulation or similar government action that would discriminate, or which has as its principal effect discrimination, against religious groups or religious communities in the Russian Federation in violation of accepted international agreements on human rights and religious freedoms to which the Russian Federation is a party; 
(2)is honoring its international obligations regarding freedom of expression, assembly, and press, as well as due process; 
(3)is investigating and prosecuting law enforcement personnel credibly alleged to have committed human rights abuses against political leaders, activists and journalists; and 
(4)is immediately releasing political leaders, activists and journalists who remain in detention. 
(b)The Secretary of State may waive the requirements of subsection (a) if the Secretary determines that to do so is important to the national interests of the United States.prohibition on first-class travel 
7073.None of the funds made available in this Act may be used for first-class travel by employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.Disability programs 
7074.Funds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities administered by the United States Agency for International Development to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, and integration of individuals with disabilities, including for the cost of translation, and shall also be made available to support disability advocacy organizations to provide training and technical assistance for disabled persons organizations in such countries: 
Provided, That of the funds made available by this section, up to 7 percent may be for management, oversight, and technical support.Enterprise funds 
7075. 
(a)Prior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the Committees on Appropriations, in accordance with the regular notification procedures of the Committees on Appropriations, a plan for the distribution of the assets of the Enterprise Fund. 
(b)Funds made available under titles III through VI of this Act for Enterprise Funds shall be expended at the minimum rate necessary to make timely payment for projects and activities and no such funds may be available except through the regular notification procedures of the Committees on Appropriations.CONSULAR AFFAIRS 
7076. 
(a)The Secretary of State shall implement the necessary steps, including hiring a sufficient number of consular officers to include limited non-career appointment officers, in the People's Republic of China, Brazil, and India to reduce the wait time to interview visa applicants who have submitted applications. 
(b)The Secretary of State shall conduct a risk and benefit analysis regarding the extension of the expiration period for B–1 or B–2 visas for visa applicants before requiring a consular officer interview and, unless such analysis finds that risks outweigh benefits, develop a plan to extend such expiration period in a manner consistent with maintaining security controls. 
(c)The Secretary of State may develop and conduct a pilot program for the processing of B–1 and B–2 visas using secure remote videoconferencing technology as a method for conducting visa interviews of applicants: 
Provided, That any such pilot should be developed in consultation with other Federal agencies that use such secure communications to help ensure security of the videoconferencing transmission and encryption: 
 Provided further, That no pilot program should be conducted if the Secretary determines and reports to the Committees on Appropriations that such program poses an undue security risk and that it cannot be conducted in a manner consistent with maintaining security controls.PROCUREMENT REFORM 
7077. 
(a)Local competitionNotwithstanding any other provision of law, the Administrator of the United States Agency for International Development (USAID) may, with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, award contracts and other acquisition instruments in which competition is limited to local entities if doing so would result in cost savings, develop local capacity, or enable the USAID Administrator to initiate a program or activity in appreciably less time than if competition were not so limited: 
Provided, That the authority provided in this section may not be used to make awards in excess of $5,000,000 and shall not exceed more than 10 percent of the funds made available to USAID under this Act for assistance programs: 
Provided further, That such authority shall be available to support a pilot program with such funds: 
Provided further, That the USAID Administrator shall consult with the Committees on Appropriations and relevant congressional committees on the results of such pilot program. 
(b)For the purposes of this section, local entity means an individual, a corporation, a nonprofit organization, or another body of persons that— 
(1)is legally organized under the laws of; 
(2)has as its principal place of business or operations in; and 
(3)either is— 
(A)majority owned by individuals who are citizens or lawful permanent residents of; or 
(B)managed by a governing body the majority of whom are citizens or lawful permanent residents of;a country receiving assistance from funds appropriated under title III of this Act. 
(c)For purposes of this section, majority owned and managed by include, without limitation, beneficiary interests and the power, either directly or indirectly, whether exercised or exercisable, to control the election, appointment, or tenure of the organization’s managers or a majority of the organization’s governing body by any means.Operating and spend plans 
7078. 
(a)Operating plansNot later than 30 days after the date of enactment of this Act, each department, agency or organization funded in titles I and II, and the Department of the Treasury and Independent Agencies funded in title III of this Act shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2012, that provides details of the use of such funds at the program, project, and activity level. 
(b)Spend plansPrior to the initial obligation of funds, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the Committees on Appropriations a detailed spend plan for the following— 
(1)funds appropriated under the heading Democracy Fund; 
(2)funds made available in titles III and IV of this Act for assistance for Iraq, Haiti, Colombia, and Mexico, for the Caribbean Basin Security Initiative, and for the Central American Regional Security Initiative; 
(3)funds made available for assistance for countries or programs and activities referenced in— 
(A)section 7040; 
(B)section 7041(a), (e), (f), and (i); 
(C)section 7043(b); 
(D)section 7046(a) and (c); and 
(4)funds appropriated in title III for food security and agriculture development programs and for environment programs. 
(c)NotificationsThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961.RESCISSIONS 
7079. 
(a)Of the funds appropriated in prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading “Diplomatic and Consular Programs”, $13,700,000 are rescinded, of which $8,000,000 shall be from funds for Worldwide Security Protection: 
Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
(b)Of the unexpended balances available under the heading “Export and Investment Assistance, Export-Import Bank of the United States, Subsidy Appropriation” from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $400,000,000 are rescinded. 
(c)Of the unexpended balances available to the President for bilateral economic assistance under the heading “Economic Support Fund” from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $100,000,000 are rescinded: 
Provided, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
(d)The Secretary of State, as appropriate, shall consult with the Committees on Appropriations at least 15 days prior to implementing the rescissions made in this section.special defense acquisition fund(including limitation on obligations) 
7080. 
(a)TransferOf the funds made available pursuant to the last proviso in the second paragraph under the heading Foreign Military Financing Program in this Act, up to $100,000,000 of such funds may be transferred to the Special Defense Acquisition Fund pursuant to section 51 of the Arms Export Control Act. 
(b)Limitation on obligationsNot to exceed $100,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (Fund), to remain available for obligation until September 30, 2015: 
Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State.AUTHORITY FOR CAPITAL INCREASES  
7081. 
(a)International Bank for Reconstruction and DevelopmentThe Bretton Woods Agreements Act, as amended (22 U.S.C. 286 et seq.), is further amended by adding at the end thereof the following new sections: 
 
69.ACCEPTANCE OF AN AMENDMENT TO THE ARTICLES OF AGREEMENT OF THE BANK TO INCREASE BASIC VOTES 
The United States Governor of the Bank may accept on behalf of the United States the amendment to the Articles of Agreement of the Bank as proposed in resolution No. 596, entitled Enhancing Voice and Participation of Developing and Transition Countries, of the Board of Governors of the Bank that was approved by such Board on January 30, 2009. 
70.CAPITAL STOCK INCREASES 
(a)Increases AuthorizedThe United States Governor of the Bank is authorized— 
(1) 
(A)to vote in favor of a resolution to increase the capital stock of the Bank on a selective basis by 230,374 shares; and 
(B)to subscribe on behalf of the United States to 38,459 additional shares of the capital stock of the Bank, as part of the selective increase in the capital stock of the Bank, except that any subscription to such additional shares shall be effective only to such extent or in such amounts as are provided in advance in appropriations Acts; 
(2) 
(A)to vote in favor of a resolution to increase the capital stock of the Bank on a general basis by 484,102 shares; and 
(B)to subscribe on behalf of the United States to 81,074 additional shares of the capital stock of the Bank, as part of the general increase in the capital stock of the Bank, except that any subscription to such additional shares shall be effective only to such extent or in such amounts as are provided in advance in appropriations Acts. 
(b)Limitations on Authorization of Appropriations 
(1)In order to pay for the increase in the United States subscription to the Bank under subsection (a)(2)(B), there are authorized to be appropriated, without fiscal year limitation, $9,780,361,991 for payment by the Secretary of the Treasury. 
(2)Of the amount authorized to be appropriated under paragraph (2)(A)— 
(A)$586,821,720 shall be for paid in shares of the Bank; and 
(B)$9,193,540,271 shall be for callable shares of the Bank.. 
(b)International Finance CorporationThe International Finance Corporation Act, Public Law 84–350, as amended (22 U.S.C. 282 et seq.), is further amended by adding at the end thereof the following new section: 
 
17.SELECTIVE CAPITAL INCREASE AND AMENDMENT OF THE ARTICLES OF AGREEMENT 
(a)Vote AuthorizedThe United States Governor of the Corporation is authorized to vote in favor of a resolution to increase the capital stock of the Corporation by $130,000,000. 
(b)Amendment of the Articles of AgreementThe United States Governor of the Corporation is authorized to agree to and accept an amendment to Article IV, Section 3(a) of the Articles of Agreement of the Corporation that achieves an increase in basic votes to 5.55 percent of total votes.. 
(c)Inter-American Development BankThe Inter-American Development Bank Act, Public Law 86–147, as amended (22 U.S.C. 283 et seq.), is further amended by adding at the end thereof the following new section: 
 
41.NINTH CAPITAL INCREASE 
(a)Vote AuthorizedThe United States Governor of the Bank is authorized to vote in favor of a resolution to increase the capital stock of the Bank by $70,000,000,000 as described in Resolution AG–7/10, Report on the Ninth General Capital Increase in the resources of the Inter-American Development Bank as approved by Governors on July 21, 2010. 
(b)Subscription Authorized 
(1)The United States Governor of the Bank may subscribe on behalf of the United States to 1,741,135 additional shares of the capital stock of the Bank. 
(2)Any subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts. 
(c)Limitations on Authorization of Appropriations 
(1)In order to pay for the increase in the United States subscription to the Bank under subsection (b), there are authorized to be appropriated, without fiscal year limitation, $21,004,064,337 for payment by the Secretary of the Treasury. 
(2)Of the amount authorized to be appropriated under paragraph (1)— 
(A)$510,090,175 shall be for paid in shares of the Bank; and 
(B)$20,493,974,162 shall be for callable shares of the Bank.. 
(d)African Development BankThe African Development Bank Act, Public Law 97–35, as amended (22 U.S.C. 290i et seq.), is further amended by adding at the end thereof the following new section: 
 
1344.SIXTH CAPITAL INCREASE 
(a)Subscription Authorized 
(1)The United States Governor of the Bank may subscribe on behalf of the United States to 289,391 additional shares of the capital stock of the Bank. 
(2)Any subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts. 
(b)Limitations on Authorization of Appropriations 
(1)In order to pay for the increase in the United States subscription to the Bank under subsection (a), there are authorized to be appropriated, without fiscal year limitation, $4,322,228,221 for payment by the Secretary of the Treasury. 
(2)Of the amount authorized to be appropriated under paragraph (1)— 
(A)$259,341,759 shall be for paid in shares of the Bank; and 
(B)$4,062,886,462 shall be for callable shares of the Bank.. 
(e)European Bank for Reconstruction and DevelopmentThe European Bank for Reconstruction and Development Act, Section 562(c) of Public Law 101–513, as amended (22 U.S.C. 290l et seq.), is further amended by adding at the end thereof the following new paragraph: 
 
(12)Capital Increase 
(A)Subscription Authorized 
(i)The United States Governor of the Bank may subscribe on behalf of the United States up to 90,044 additional callable shares of the capital stock of the Bank in accordance with Resolution No. 128 as adopted by the Board of Governors of the Bank on May 14, 2010. 
(ii)Any subscription by the United States to additional capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts. 
(B)Limitations on Authorization of AppropriationsIn order to pay for the increase in the United States subscription to the Bank under subsection (A), there are authorized to be appropriated, without fiscal year limitation, up to $1,252,331,952 for payment by the Secretary of the Treasury..reforms related to GENERAL CAPITAL INCREASES 
7082. 
(a)ReformsFunds appropriated by this Act may not be disbursed for a United States contribution to the general capital increases of the International Bank for Reconstruction and Development (World Bank), the African Development Bank (AfDB), or the Inter-American Development Bank (IDB) until the Secretary of the Treasury reports to the Committees on Appropriations that such institution, as appropriate, is making substantial progress toward the following— 
(1)implementing specific reform commitments agreed to by the World Bank and the AfDB as described in the Pittsburgh Leaders’ Statement issued at the Pittsburgh G20 Summit in September 2009 concerning sound finances, effective management and governance, transparency and accountability, focus on core mission, and results; 
(2)implementing specific reform commitments agreed to by the IDB in Resolution AG–7/10 Report on the Ninth General Capital Increase in the resources of the Inter-American Development Bank as approved by the Governors on July 12, 2010, including transfers of at least $200,000,000 annually to a grant facility for Haiti; 
(3)implementing procurement guidelines that maximize international competitive bidding in accordance with sound procurement practices, including transparency, competition, and cost-effective results for borrowers; 
(4)implementing best practices for the protection of whistleblowers from retaliation, including best practices for legal burdens of proof, access to independent adjudicative bodies, results that eliminate the effects of retaliation, and statutes of limitation for reporting retaliation; 
(5)requiring that each candidate for budget support or development policy loans provide an assessment of reforms needed to budgetary and procurement processes to encourage transparency, including budget publication and public scrutiny, prior to loan approval; 
(6)making publicly available external and internal performance and financial audits of such institution’s projects on the institution’s Web site; 
(7)adopting policies concerning the World Bank’s proposed Program for Results (P4R) to: limit P4R to no more than 5 percent of annual World Bank lending as a pilot for a period of not less than two years; require that projects with potentially significant adverse social or environmental impacts and projects that affect indigenous peoples are either excluded from P4R or subject to the World Bank’s own policies; require that at the close of the pilot there will be a thorough, independent evaluation, with input from civil society and the private sector, to provide guidance concerning next steps for the pilot; and fully staff the World Bank Group’s Integrity Vice Presidency, with agreement from Borrowers on the World Bank’s jurisdiction and authority to investigate allegations of fraud and corruption in any of the World Bank’s lending programs including P4R; and 
(8)concerning the World Bank, strengthening the public availability of information regarding International Finance Corporation (IFC) subprojects when the IFC is funding a financial intermediary, including— 
(A)requiring that higher-risk subprojects comply with the relevant Performance Standard requirements; and 
(B)agreeing to periodically disclose on the IFC Web site a listing of the name, location, and sector of high-risk subprojects supported by IFC investments through private equity funds. 
(b)ReportNot later than 180 days after enactment of this Act and every 6 months thereafter until September 30, 2013, the Secretary of the Treasury shall submit to the Committees on Appropriations a report detailing the extent to which each institution has continued to make progress on each policy goal listed in subsection (a).AUTHORITY FOR REPLENISHMENTS 
7083. 
(a)International Development AssociationThe International Development Association Act, Public Law 86–565, as amended (22 U.S.C. 284 et seq.), is further amended by adding at the end thereof the following new sections: 
 
26.SIXTEENTH REPLENISHMENT 
(a)The United States Governor of the International Development Association is authorized to contribute on behalf of the United States $4,075,500,000 to the sixteenth replenishment of the resources of the Association, subject to obtaining the necessary appropriations. 
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $4,075,500,000 for payment by the Secretary of the Treasury. 
27.Multilateral Debt Relief 
(a)The Secretary of the Treasury is authorized to contribute, on behalf of the United States, not more than $474,000,000 to the International Development Association for the purpose of funding debt relief cost under the Multilateral Debt Relief Initiative incurred in the period governed by the sixteenth replenishment of resources of the International Development Association, subject to obtaining the necessary appropriations and without prejudice to any funding arrangements in existence on the date of the enactment of this section. 
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, not more than $474,000,000 for payment by the Secretary of the Treasury. 
(c)In this section, the term Multilateral Debt Relief Initiative means the proposal set out in the G8 Finance Ministers' Communiqué entitled Conclusions on Development, done at London, June 11, 2005, and reaffirmed by G8 Heads of State at the Gleneagles Summit on July 8, 2005.. 
(b)African Development BankThe African Development Fund Act, Public Law 94–302, as amended (22 U.S.C. 290g et seq.), is further amended by adding at the end thereof the following new sections: 
 
221.Twelfth Replenishment 
(a)The United States Governor of the Fund is authorized to contribute on behalf of the United States $585,000,000 to the twelfth replenishment of the resources of the Fund, subject to obtaining the necessary appropriations. 
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, $585,000,000 for payment by the Secretary of the Treasury. 
222.Multilateral Debt Relief 
(a)The Secretary of the Treasury is authorized to contribute, on behalf of the United States, not more than $60,000,000 to the African Development Fund for the purpose of funding debt relief costs under the Multilateral Debt Relief Initiative incurred in the period governed by the twelfth replenishment of resources of the African Development Fund, subject to obtaining the necessary appropriations and without prejudice to any funding arrangements in existence on the date of the enactment of this section. 
(b)In order to pay for the United States contribution provided for in subsection (a), there are authorized to be appropriated, without fiscal year limitation, not more than $60,000,000 for payment by the Secretary of the Treasury. 
(c)In this section, the term Multilateral Debt Relief Initiative means the proposal set out in the G8 Finance Ministers' Communiqué entitled Conclusions on Development, done at London, June 11, 2005, and reaffirmed by G8 Heads of State at the Gleneagles Summit on July 8, 2005..AUTHORITY FOR THE FUND FOR SPECIAL OPERATIONS 
7084.Up to $36,000,000 of funds appropriated for the account Department of the Treasury, Debt Restructuring by the Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10, Division B) may be made available for the United States share of an increase in the resources of the Fund for Special Operations of the Inter-American Development Bank in furtherance of debt relief provided to Haiti in view of the Cancun Declaration of March 21, 2010.UNITED NATIONS POPULATION FUND 
7085. 
(a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2012, $35,000,000 shall be made available for the United Nations Population Fund (UNFPA). 
(b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the ‘‘Global Health Programs’’ account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations. 
(c)Prohibition on use of funds in ChinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China. 
(d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— 
(1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and 
(2)UNFPA does not fund abortions. 
(e)Report to Congress and Dollar-for-Dollar Withholding of Funds 
(1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that the UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China. 
(2)If a report under paragraph (1) indicates that the UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds the UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to the UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.LIMITATIONS 
7086. 
(a)(1)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority if the Palestinians obtain, after the date of enactment of this Act, the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians. 
(2)The Secretary of State may waive the restriction in paragraph (1) if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace. 
(b)(1)The President may waive the provisions of section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have not, after the date of enactment of this Act, obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians. 
(2)Not less than 90 days after the President is unable to make the certification pursuant to subsection (b)(1), the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: 
Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under paragraph (1) of this subsection or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised. 
(3)Any waiver pursuant to this subsection shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. Use of funds in contravention of this act 
7087.If the Executive Branch makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy. 
VIIIOVERSEAS CONTINGENCY OPERATIONS/GLOBAL WAR ON TERRORISMDEPARTMENT OF STATEAdministration of foreign affairs DIPLOMATIC AND CONSULAR PROGRAMS(including transfer of funds)For an additional amount for Diplomatic and Consular Programs, $4,389,064,000, to remain available until September 30, 2013, of which $236,201,000 is for Worldwide Security Protection and shall remain available until expended: 
Provided, That the Secretary of State may transfer up to $230,000,000 of the total funds made available under this heading to any other appropriation of any department or agency of the United States, upon the concurrence of the head of such department or agency, to support operations in and assistance for Afghanistan and to carry out the provisions of the Foreign Assistance Act of 1961: 
 Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.CONFLICT STABILIZATION OPERATIONSFor an additional amount for “Conflict Stabilization Operations”, $8,500,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.OFFICE OF INSPECTOR GENERALFor an additional amount for Office of Inspector General, $67,182,000, to remain available until September 30, 2013, of which $19,545,000 shall be for the Special Inspector General for Iraq Reconstruction for reconstruction oversight, and $44,387,000 shall be for the Special Inspector General for Afghanistan Reconstruction for reconstruction oversight: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.EDUCATIONAL AND CULTURAL EXCHANGE PROGRAMSFor an additional amount for Educational and Cultural Exchange Programs, as authorized, $15,600,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.EMBASSY SECURITY, CONSTRUCTION, AND MAINTENANCEFor an additional amount for “Embassy Security, Construction, and Maintenance”, $33,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.International Organizations CONTRIBUTIONS TO INTERNATIONAL ORGANIZATIONSFor an additional amount for Contributions to International Organizations, $101,300,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.RELATED AGENCYBroadcasting Board of GovernorsINTERNATIONAL BROADCASTING OPERATIONSFor an additional amount for International Broadcasting Operations, $4,400,000: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Related ProgramsUNITED STATES INSTITUTE OF PEACEFor an additional amount for United States Institute of Peace, $8,411,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.UNITED STATES AGENCY FOR INTERNATIONAL DEVELOPMENT Funds appropriated to the PresidentOPERATING EXPENSESFor an additional amount for Operating Expenses, $255,000,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.OFFICE OF INSPECTOR GENERALFor an additional amount for Office of Inspector General, $4,500,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.BILATERAL ECONOMIC ASSISTANCEFunds appropriated to the PresidentINTERNATIONAL DISASTER ASSISTANCEFor an additional amount for International Disaster Assistance, $150,000,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.TRANSITION INITIATIVESFor an additional amount for Transition Initiatives, $6,554,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.COMPLEX CRISES FUNDFor an additional amount for Complex Crises Fund, $30,000,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.ECONOMIC SUPPORT FUNDFor an additional amount for Economic Support Fund, $2,761,462,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of StateMIGRATION AND REFUGEE assistance For an additional amount for Migration and Refugee Assistance, $229,000,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of the TreasuryInternational Affairs Technical AssistanceFor an additional amount for International Affairs Technical Assistance, $1,552,000, to remain available until September 30, 2013, which shall be available notwithstanding any other provision of law: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.INTERNATIONAL SECURITY ASSISTANCEDepartment of StateINTERNATIONAL NARCOTICS CONTROL AND LAW ENFORCEMENTFor an additional amount for International Narcotics Control and Law Enforcement, $983,605,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.NONPROLIFERATION, ANTI-TERRORISM, DEMINING AND RELATED PROGRAMSFor an additional amount for Nonproliferation, Anti-terrorism, Demining and Related Programs, $120,657,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.PEACEKEEPING OPERATIONSFor an additional amount for Peacekeeping Operations, $81,000,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.Funds Appropriated to the PresidentFOREIGN MILITARY FINANCING PROGRAMFor an additional amount for Foreign Military Financing Program, $1,102,000,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.PAKISTAN COUNTERINSURGENCY CAPABILITY FUND(including transfer of funds)For necessary expenses to carry out the provisions of chapter 8 of part I and chapters 2, 5, 6, and 8 of part II of the Foreign Assistance Act of 1961 and section 23 of the Arms Export Control Act, $850,000,000, to remain available until September 30, 2013, for the purpose of providing assistance for Pakistan to build and maintain the counterinsurgency capability of Pakistani security forces (including the Frontier Corps), to include program management, training in civil-military humanitarian assistance, human rights training, and the provision of equipment, supplies, services, training, and facility and infrastructure repair, renovation, and construction: 
Provided, That notwithstanding any other provision of law except section 620M of the Foreign Assistance Act of 1961, as amended by this Act, such funds shall be available to the Secretary of State, with the concurrence of the Secretary of Defense: 
 Provided further, That such funds may be transferred by the Secretary of State to the Department of Defense or other Federal departments or agencies to support counterinsurgency operations and may be merged with, and be available, for the same purposes and for the same time period as the appropriation or fund to which transferred or may be transferred pursuant to the authorities contained in the Foreign Assistance Act of 1961: 
Provided further, That the Secretary of State shall, not fewer than 15 days prior to making transfers from this appropriation, notify the Committees on Appropriations, in writing, of the details of any such transfer: 
Provided further, That the Secretary of State shall submit not later than 30 days after the end of each fiscal quarter to the Committees on Appropriations a report in writing summarizing, on a project-by-project basis, the uses of funds under this heading: 
Provided further, That upon determination by the Secretary of State, with the concurrence of the Secretary of Defense, that all or part of the funds so transferred from this appropriation are not necessary for the purposes herein, such amounts may be transferred by the head of the relevant Federal department or agency back to this appropriation and shall be available for the same purposes and for the same time period as originally appropriated: 
Provided further, That any required notification or report may be submitted in classified form: 
 Provided further, That the amount in this paragraph is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS 
8001.Notwithstanding any other provision of law, funds appropriated in this title are in addition to amounts appropriated or otherwise made available in this Act for fiscal year 2012. 
8002.Unless otherwise provided for in this Act, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts. 
8003.Funds appropriated by this title under the headings “International Disaster Assistance”, “Transition Initiatives”, “Complex Crises Fund”, “Economic Support Fund”, Migration and Refugee Assistance, “International Narcotics Control and Law Enforcement”, Nonproliferation, Anti-terrorism, Demining, and Related Programs, “Peacekeeping Operations”, “Foreign Military Financing Program”, and “Pakistan Counterinsurgency Capability Fund”, may be transferred to, and merged with, funds appropriated by this title under such headings: 
Provided, That such transfers shall be subject to the regular notification procedures of the Committees on Appropriations: 
 Provided further, That the transfer authority in this section is in addition to any transfer authority otherwise available under any other provision of law, including section 610 of the Foreign Assistance Act which may be exercised by the Secretary of State for the purposes of this title. 
8004.If authorized during fiscal year 2012, there shall be established in the Treasury of the United States the Global Security Contingency Fund (the Fund): 
Provided, That notwithstanding any provision of law, during the current fiscal year, not to exceed $50,000,000 from funds appropriated under the headings “International Narcotics Control and Law Enforcement”, “Foreign Military Financing Program”, and “Pakistan Counterinsurgency Capability Fund” under title VIII of this Act may be transferred to the Fund: 
 Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of State, and shall be subject to prior consultation with the Committees on Appropriations: 
 Provided further, That the Secretary of State shall, not later than 15 days prior to making any such transfer, notify the Committees on Appropriations in accordance with the regular notification procedures of the Committees on Appropriations, including the source of funds and a detailed justification, implementation plan, and timeline for each proposed project: 
 Provided further, That, notwithstanding any provision of law, the requirements of this section, including the amount and source of transferred funds, shall apply to any transfer or other authority relating to the Fund enacted subsequent to the enactment of this Act unless such subsequently enacted provision of law specifically references this section. 
This division may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
